                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA



 RYSTA         LEONA       SUSMAN,        Both
 individually and as a Legal Guardian of
 Shane     Allen   Loveland;    and   JACOB
 SUMMERS,
                                                          ORDER ON FINAL PRETRIAL
                                                               CONFERNECE
                        Plaintiffs,

                                                            Case No. 8:18-cv-00127
          v.


 THE GOODYEAR TIRE & RUBBER
 COMPANY,


                        Defendant.



         A final pretrial conference was held on the 18th day of February, 2020. Appearing for the

parties as counsel were:

         Kyle W. Farrar, Michael Coyle and Paul Godlweski for the Plaintiffs.

         Edward Bott, Jennifer Tricker, and Clark Hedger for The Goodyear Tire & Rubber

Company (“Goodyear”).

         (A)    Exhibits. See Attached.

         (B)    Uncontroverted Facts.      The parties have agreed that the following may be

                accepted as established facts for purposes of this case only:

         On May 1, 2015 Shane Loveland and Jacob Summers were passengers in the subject

Silverado owned by Dandee Construction being driven by Larry Blair. They were on their way to


                                                  1
1839029
a job sight when the right rear tire suffered a partial tread separation without loss of air. The tire

was a Goodyear Wrangler HT LT235/85R16 designed and manufactured by Goodyear in 1994.

The vehicle crossed the median and rolled. Loveland suffered significant brain injuries and

Summers suffered significant abdominal and orthopedic injuries.

       On June 10, 2014, Kearney Towing & Repair Center, Inc. (“Kearney Towing”) replaced

the tires on the Silverado with four used tires provided to Kearney Towing by Dandee

Construction, including the tire which suffered a partial tread separation.

       (C)     Controverted and Unresolved Issues. The issues remaining to be determined and

               unresolved matters for the court’s attention are:

               1) Controverted Issues.

       Plaintiffs’ allegations of design defect, manufacturing defect, negligence, damages and

punitive damages are all controverted.

               2)      Remaining Factual Disputes.

                       a.      Whether Goodyear breached its duty not to design or manufacture a

                               product that created an “unreasonable risk of causing physical harm

                               to those who use the product for a purpose for which Goodyear

                               should expect it to be used by (1) failing to include in the Tire’s

                               design a nylon overlay or nylon cap ply and (2) manufacturing the

                               Tire in a manner that purportedly resulted in misplaced, snaking, or

                               inconsistently-placed belts.

                       b.      Whether the Tire at Issue was unreasonably dangerous or

                               defective—i.e., whether the Tire had a propensity for causing

                               physical harm beyond that which would be contemplated by the



                                                  2
     ordinary user or consumer—because the Tire’s design did not

     include a nylon overlay or nylon cap ply and because its

     manufacture purportedly resulted in misplaced, snaking, or

     inconsistently placed belts.

c.   Whether Goodyear’s design of the Tire “was in conformity with the

     generally recognized and prevailing state of the art in the industry at

     the time the specific product involved in the action was first sold to

     any person not engaged in the business of selling such product.” Neb.

     Rev. Stat. Ann. § 25-21,182.

d.   Whether Goodyear’s conduct or either of the alleged defects in the

     Tire was a proximate cause of any injury or damage to plaintiffs.

e.   Whether Goodyear acted with malice or with aggravated or egregious

     fraud, or whether Goodyear knowingly authorized, participated in, or

     ratified actions that were malicious or egregious.

f.   Whether the conduct of Larry Blair was an efficient intervening cause

     or sole proximate cause of the accident and injuries. (Plaintiff’s

     Motion in Limine pending/controverted by plaintiff.)

g.   Whether the conduct of Dandee was an efficient intervening cause or

     sole proximate cause of the accident and injuries. (Plaintiff’s Motion

     in Limine pending/controverted by plaintiff.)

h.   Whether the conduct of Kearney Towing was an efficient intervening

     cause or sole proximate cause of the accident and injuries. (Plaintiff’s

     Motion in Limine pending/controverted by plaintiff.)



                        3
               3)      Bifurcation Of Trial Requested By Goodyear.

       As set out in Goodyear’s Motion in Limine on this subject (ECF No. 177), Goodyear filed a

motion for bifurcation that Plaintiffs opposed.

               4)      Pending Motions in Limine.

                       a.      Plaintiffs’ Motions in Limine

                               i.        Plaintiffs’ Omnibus Motion in Limine
                                               I.    Scene Photos Suggesting Seatbelt Nonuse
                                              II.    Criminal History of Shane Loveland and Jacob
                                                     Summers
                                             III.    Warranty of the Tire
                                             IV.     Comments about the Age of the Tire
                                              V.     Federal Motor Vehicle Safety Standards
                                             VI.     Prejudicial Issues Relating to Drugs
                                            VII.     Prejudicial References in Medical Records and
                                                     Employment Records
                                           VIII.     Collateral Source Benefits
                                             IX.     Plaintiffs Sued Kearney Towing, Inc.
                                              X.     Fault of Kearney Towing, Inc.
                               ii.       Plaintiffs’ Motion in Limine on Certain Expert Witnesses
                       b.      Goodyear’s Motion in Limine
                                i. Motion in Limine (ECF No. 160). Goodyear seeks an Order

                                     granting the following relief:

                                         1. Exclusion of evidence of post-manufacture design changes

                                             to the Subject Tire/subsequent remedial measures. (ECF

                                             No. 161.)




                                                    4
2. Limiting Plaintiffs’ expert witnesses’ opinions and

   testimony to those subjects and opinions disclosed in their

   expert reports and deposition testimony. (ECF No. 162.)

3. Precluding Plaintiffs’ purported tire-failure expert, David

   Southwell, from offering opinions first disclosed during

   his deposition, but not included in his expert report. (ECF

   No. 163.)

4. Precluding opinions from Plaintiffs’ Rehabilitation

   Expert, Craig Lichtblau, MD, relating to medical treatment

   Mr. Loveland will likely not need in the future. (ECF No.

   164.)

5. Excluding evidence of other sizes, models, and designs of

   other tires. (ECF No. 165.)

6. Precluding Plaintiffs’ purported tire-failure expert, David

   Southwell, from wearing a lab coat at trial, handing out

   flashlights to the jurors, and from engaging in other

   improper interactions with the jury. (ECF No. 166.)

7. Precluding Plaintiffs’ purported tire-failure expert, David

   Southwell, from opining or commenting on the

   truthfulness of the witnesses and parties. (ECF No. 167.)

8. Precluding evidence of plant practices at Goodyear’s

   Gadsden, Alabama facility. (ECF No. 168.)




           5
9. Precluding evidence regarding discovery in other

   litigation, unless otherwise stipulated by the parties. (ECF

   No. 169.)

10. Precluding evidence regarding the Protective Order

   entered in this case and confidential documents produced

   in this case. (ECF No. 170.)

11. Precluding evidence of Goodyear’s investigation into

   “tread throws” involving Goodyear Load Range E Light

   Truck Tires because of protections afforded by the self-

   critical analysis privilege. (ECF No. 171.)

12. Precluding evidence of “similar” accidents, claims, or

   lawsuits. (ECF No. 172.)

13. Precluding evidence of any private recall of tires or any

   post-sale duty to recall. (ECF No. 173.)

14. Precluding evidence of the National Highway Traffic

   Safety Administration’s Preliminary Evaluation of

   Goodyear’s Load Range E tires and Goodyear’s Voluntary

   Replacement Program. (ECF No. 174.)

15. Precluding evidence regarding Bridgestone/Firestone

   recalls and incidents. (ECF No. 175.)

16. Precluding evidence of adjustment data. (ECF No. 176.)

17. Bifurcating the trial into liability and punitive damages

   phases and prohibiting Plaintiffs from offering punitive



          6
    damages evidence during the liability phase of the trial.

    (ECF No. 177.)

18. Precluding introduction of the “Day In The Life Video of

    Shane Loveland.” (ECF No. 178.)

19. Exercising its supervisory power to keep any trade secrets

    and other commercially sensitive documents introduced at

    trial under seal and related relief. (ECF No. 179.)

20. Precluding evidence, regarding Goodyear’s corporate

    status, wealth, or power.

21. Precluding reference to Goodyear having hired the best

    attorneys or experts who make a career out of coming to

    court to testify.

22. Precluding Plaintiffs from contrasting the wealth and

    power of the parties.

23. Precluding Plaintiffs from suggesting that Goodyear is

    motivated by greed.

24. Precluding Plaintiffs from suggesting that the jury should

    send a message through its verdict or that the verdict will

    make Goodyear take notice or do the “right thing.”

25. Precluding Plaintiffs from suggesting collusion to distort

    the truth on the part of Goodyear and its witnesses.

26. Precluding Plaintiffs from invoking the jury’s self-interest

    or what the verdict would mean to the jury personally.



           7
      (D)    Witnesses.
             1)      Plaintiffs. All witnesses, including rebuttal witnesses, expected to be called
      to testify by plaintiff, except those who may be called for impeachment purposes as defined
      in NECivR 16.2(c) only, are:
Rysta Susman                                       304 Sheppard Avenue
                                                   Hildreth, NE 68947

Jacob Summers                                      211 East 8th St., Apt. E6
                                                   Kearney, NE 68847
Craig Lichtblau, M.D.                              550 Northlake Blvd.
Physical Medicine and Rehabilitation               North Palm Beach, FL 33408
Expert Witness
Bernard F. Pettingill, Ph.D.                       93 Sandborne Lane, PGA National
Expert Witness                                     Palm Beach Gardens, FL 33418

Theresa Gibbs                                      304 Sheppard Avenue
                                                   Hildreth, NE 68947


Melissa Abate (Case Manager)                       Learning Services Neurobehavioral
                                                   Institute
                                                   7201 W. Hampden Avenue
                                                   Lakewood, CO 80227

Chris A. Cornett, M.D.                             University of Nebraska Medical Center
Medical Provider                                   42nd and Emile, Omaha, NE 68198

Paul Schenarts, M.D.                               University of Nebraska Medical Center
Medical Provider                                   42nd and Emile, Omaha, NE 68198

David Southwell                                    Tyrexperts, Inc.
Expert Witness                                     27 Netherby Avenue
                                                   Netherby, South Australia 5062

Micky Gilbert                                      Gilbert Engineering, LLC
Expert Witness                                     16254 W. 77th Lane
                                                   Arvada, CO 80007
Jay K. Lawrence via Deposition                     Unknown

Beale Robinson via Deposition                      Unknown

Ray Young via Deposition                           Unknown



                                               8
Joseph Zekoski via Deposition                      Unknown

Richard Olsen via Deposition                       Unknown

Keith Trares via Deposition                        Unknown

     Plaintiffs may call the following witnesses at the trial of this matter:

James M. Mehalek, M.D.                             New West Sports Medicine and
Medical Provider                                   Orthopaedic
                                                   2810 West 35th St., Ste. 1
                                                   Kearney, NE 68845
William T. Sorrell, M.D.                           CHI Health Good Samaritan
Medical Provider                                   10 E. 31st St.
                                                   Kearney, NE 68847

Rob Gibson                                         Address Unknown


Mary K. Gibson                                     Address Unknown


Daniel T. Bueser                                   305 E. 8th St.
Dandee Concrete Construction Co., Inc.             Kearney, NE 68848

Derrick Beck                                       Address Unknown


             2) Goodyear. All witnesses expected to be called to testify by Goodyear, except

                 those who may be called for impeachment purposes as defined in NECivR 16.2(c)

                 only, are:

                     a. Larry Blair—Omaha, Nebraska

                     b. Daniel Bueser—Kearney, Nebraska

                     c. Jay Lawrence—Uniontown, Ohio

                     d. Ryan Scarlett—Kearney, Nebraska

                     e. Andrew Fedderson (may)—Kearney, Nebraska

                     f. Mike Kerns (may)—Akron, Ohio

                                               9
            g. Joseph Grant—Matthews, North Carolina

            h. Arthur Gray Beauchamp—Greenwood Village, Colorado

            i. Stephen Fenton—Greenwood Village, Colorado

            j. Alan Weintraub, M.D.—Englewood, Colorado

            k. Cathlin Vinett Mitchell, RN, BSN—Brentwood, Tennessee

            l. Ernest Goss, Ph.D.—Omaha, Nebraska

            m. Brandon Southern (may)—Kearney, Nebraska

            n. Jacob Summers (may)—Kearney, Nebraska

            o. Rysta Susman (may)—Hildreth, Nebraska

            p. Beale Robinson (may) (via deposition)—Unknown

            q. Richard Olsen (may) (via deposition)—Unknown

            r. Joseph Zekoski (may) (via deposition)—Unknown

            s. Nathan Dorris (may)—Atlanta, Georgia

            t. Elizabeth Raphael, M.D. (may)—Palo Alto, California

(E)   Expert Witnesses’ Qualifications.

      1)    Plaintiffs. Experts to be called by plaintiff and their qualifications are:

            See curricula vitae (attached hereto as exhibits) for David Southwell, Micky

            Gilbert, Dr. Craig Lichtblau, Dr. Bernard Pettingill, Dr. Paul Schenarts and

            Dr. Chris Cornett.

      2)    Goodyear. Experts to be called by Goodyear and their qualifications

            are: See curricula vitae (attached hereto as exhibits) for Joseph Grant,

            Arthur Gray Beauchamp, Stephen Fenton, Alan Weintraub, M.D., Cathlin




                                     10
                       Vinett Mitchell, RN, BSN, Ernest Goss, Ph.D., Elizabeth Raphael, M.D., and

                       Nathan Dorris.

       (F)     Voir Dire. Counsel have reviewed Federal Rule of Civil Procedure 47(a) and

               NECivR 47.2(a) and suggest the following with regard to the conduct of juror

               examination:

               The parties have agreed and prepared a juror questionnaire and filed a joint motion

       to the Court for approval. A copy of said questionnaire is attached hereto as Exhibit A. The

       parties request the Court administer the questionnaire to the panel on Monday, March 16

       to allow the parties to review the information overnight and prepare for Voir Dire which

       begins on March 17.

               The parties suggest that the Court examine potential jurors first regarding general

       background issues. Following the Court’s examination, counsel for the parties may conduct

       additional examinations of prospective jurors for up to one hour apiece, subject to the Court’s

       ability to limit or stop these examinations in its discretion.

               Plaintiffs should receive three peremptory challenges total. Goodyear should receive

       three peremptory challenges.

       (G)     Number of Jurors. Counsel have reviewed Federal Rule of Civil Procedure 48

               and NECivR 48.1 and suggest as follows:

               1.      Plaintiffs propose that this matter be tried to a jury composed of 6 members

       and 2 alternates. 2. Goodyear proposes that this matter be tried to a jury composed of

       12 members and 2 alternatives.

       (H)     Verdict. Goodyear will not stipulate to a less-than-unanimous verdict. Plaintiffs

will make such a stipulation



                                                  11
       (I)     Briefs, Instructions, and Proposed Findings. Counsel have reviewed NECivR

39.2(a), 51.1(a), and 52.1, and suggest the following schedule for filing trial briefs, proposed jury

instructions, and proposed findings of fact, as applicable:

       All jury instructions and trial briefs should be submitted seven days prior to the start of the

trial as set forth in NECivR 51.1(a).

       (J)     Length of Trial. Counsel estimate the length of trial will consume not less than 8
day(s), not more than 12 day(s), and probably about 10 day(s). (The court has reminded the
parties that the final progression order indicated 10 days of trial.)


       (K)     Trial Date. Trial is set to begin on March 17, 2020.


       (L) Other. The parties shall exchange deposition designations by February 21, 2020,
counter-designations and objections to designations by February 28, 2020, and objections to
counter-designations by March 2, 2020.


       (M)     Andrea Groppe, paralegal for Edward Bott, Jr., attorney at Greensfelder, Hemker
Law Firm, 10 S. Broadway, Suite 2000, St. Louis, Missouri, shall be allowed to bring a cell phone,
laptop and iPad into the courtrooms from March 17, 2020 through April 2, 2020.




Dated: February 18, 2020


KASTER, LYNCH, FARRAR & BALL, LLP


By: s/ Kyle W. Farrar
Kyle W. Farrar (pro hac vice)
Wesley Todd Ball (pro hac vice)
1117 Herkimer Street
Houston, TX 77008
(713) 221-8300 (Telephone)


                                                 12
(713) 221-8301 (Facsimile)
kyle@fbtrial.com


SCHWEBEL, GOETZ & SIEBEN, P.A.


By: s/ Paul E. Godlewski
Paul E. Godlewski
5120 IDS Center
80 South 8th Street
Minneapolis, MN 55402
612-377-7777 (Telephone)
612-333-6311 (Facsimile)
pgodlewski@schwebel.com

AND

FRASER, STRYKER LAW FIRM


By: s/ Michael F. Coyle
Michael F. Coyle
409 South 17th Street
Suite 500, Energy Plaza
Omaha, NE 68102
(402) 341-6000 (Telephone)
(402) 341-8290 (Facsimile)
mcoyle@fraserstryker.com

Attorneys for Plaintiffs


GREENSFELDER, HEMKER & GALE, P.C.


By: s/ Eward S. Bott, Jr.
Edward S. Bott, Jr.
Clark W. Hedger
Juliane M. Rodriguez
10 South Broadway, Suite 2000
St. Louis, MO 63102
(314) 241-9090
Fax: (314) 345-5465
esb@greensfelder.com
ch1@greensfelder.com


                                    13
jrodriguez@greensfelder.com

AND

BAIRD HOLM LLP


By: s/ Jennifer D. Tricker
Jennifer D. Tricker (NE# 23022)
1700 Farnam Street, Suite 1500
Omaha, NE 68102-2068
(402) 344-0500
jtricker@bairdholm.com

Attorneys for The Goodyear Tire & Rubber Company


                                               BY THE COURT:




                                               ____________________________________
                                               Susan M. Bazis, United States Magistrate Judge




                                          14
                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


    RYSTA LEONA SUSMAN, Both
    individually and as a Legal Guardian of
    Shane Allen Loveland; and JACOB
    SUMMERS,

                                      Plaintiffs,                      PLAINTIFFS EXHIBIT LIST
                                                                         SUBJECT TO OFFER
             v.

    THE GOODYEAR TIRE & RUBBER
    COMPANY,                                                           Court File Number: 8:18CV127

                                      Defendant.


            Goodyear submits the following objections to Plaintiffs’ proposed exhibits in the trial of

the above captioned matter.

    PLF           DF                                                OFF          OBJ 1        RC NOT                DATE
                                DESCRIPTION
                                                                                              VD RCVD
                       Nebraska State Patrol Select                                           X
       1.
                       Photos of Accident Scene
                                                                              R. FRCP
                       Photos of Shane Loveland in                            26(a), (e);
       2.
                       Hospital                                               37(b), (c).
                                                                              FRE 403.
                                                                              R. FRCP
       3.              Video of Shane in the Hospital                         26(a), (e);


1
  OBJECTIONS
R: Relevancy
H: Hearsay
A: Authenticity
O: Other (specify)
F: Foundation
FRE: Federal Rule of Evidence
FRCP: Federal Rule of Civil Procedure
MIL: Goodyear’s Motion in Limine
MIL No. 161: Re post-manufacture design changes to Subject Tire
MIL No. 164: Re Dr. Lichtblau opinion on medical treatment Mr. Loveland will likely not need in the future
MIL No. 165: Re other tires, models, or designs
MIL No. 168: Re plant practices at Goodyear’s Gadsden, Alabama facility
MIL No. 170: Re redaction of confidentiality legends prior to publishing to jury
MIL No. 171: Re investigation into “tread throws” involving Load Range E tires
MIL No. 172: Re other accidents, claims, or lawsuits
MIL No. 173: Re private recall
MIL No. 174: Re National Highway Traffic Safety Administration’s Preliminary Evaluation of Load Range E tires and
             Goodyear’s Voluntary Replacement Program
MIL No. 175: Re Bridgestone/Firestone recall and incidents
MIL No. 176: Re adjustment data
MIL No. 178: Re “Day in the Life Video of Shane Loveland”
MIL No. 179: Re sealing trade secret material or commercially sensitive documents
                                          37(b), (c).
                                          FRE 403.
                                          R. FRCP
      Photos of Shane at Home in          26(a), (e);
4.
      Hildreth, NE                        37(b), (c).
                                          FRE 403.
                                          R. FRCP
      Photos of Shane in Physical         26(a), (e);
5.
      Therapy                             37(b), (c).
                                          FRE 403.
                                          R. FRCP
      Photos of Shane with the Kids       26(a), (e);
6.
      Before the Accident                 37(b), (c).
                                          FRE 403.
                                          R. FRCP
      Photos of Shane with his family     26(a), (e);
7.
      Before the Accident                 37(b), (c).
                                          FRE 403.
                                          MIL (ECF
      Day in the Life Video of Shane
8.                                        No. 178). R.
      Loveland                            FRE 403. H.
      Shane Loveland’s Employment                        X
9.
      File from Dandee Construction
      Medical Records for Shane                          X
10.   Loveland from Good Samaritan
      Hospital
      Medical Records from Madonna                       X
11.
      Rehabilitation
      Medical Records for Shane                          X
12.   Loveland from Swedish Medical
      Center
      Medical Records for Shane                          X
13.
      Loveland from Quest Diagnostics
      Medical Records for Shane                          X
14.   Loveland from Learning Services
      Corp
      Medical Records for Shane                          X
15.
      Loveland Front Range Spine
      Medical Records for Shane           FRCP 26(a),
16.   Loveland from Laboratory Corp of    (e); 37(b),
                                          (c).
      American
      Medical Records for Shane                          X
17.   Loveland from Paranorma
      Orthopedics
      Medical Records for Shane                          X
18.   Loveland from Colorado Blood
      and Cancer Care
      Medical Records for Shane                          X
19.   Loveland from Action Care
      Ambulance




                                    -2-
      Medical Records for Shane                           X
20.   Loveland from Donald J. Zimmer,
      D.D.S.
      Medical Records for Shane            FRCP 26(a),
21.   Loveland from Central Nebraska       (e); 37(b),
                                           (c).
      Rehabilitation
      Medical Records for Shane                           X
22.
      Loveland from Kearney Clinic
      Medical Records for Shane            FRCP 26(a),
23.   Loveland from Kearney                (e); 37(b),
                                           (c).
      Anesthesia Associates
      Medical Records for Shane            FRCP 26(a),
24.   Loveland from Midwest Medical        (e); 37(b),
                                           (c).
      Transport
      Medical Records for Shane            FRCP 26(a),
                                           (e); 37(b),
25.   Loveland from Alegent Creighton      (c).
      Clinic                               R. F.
      Medical Records for Shane            FRCP 26(a),
                                           (e); 37(b),
26.   Loveland from Heartland              (c).
      Hematology & Oncology                R. F.
      Medical Records for Shane            FRCP 26(a),
27.   Loveland from Advanced Medical       (e); 37(b),
                                           (c).
      Imaging
      CD-ROMs of Imaging Studies                          X
28.
      from Good Samaritan Hospital
                                           FRCP 26(a),
      CD-ROM of Imaging Studies from
29.                                        (e); 37(b),
      Advanced Medical Imaging             (c).
      CD-ROM of Imaging Studies from                      X
30.
      Swedish Medical Center
                                           Demonstrativ
      Summary of Injuries                  es to be
31.
      (Demonstrative)                      exchanged
                                           wk of 3/9/20
                                           Demonstrativ
      Diagnostic Exhibits                  es to be
32.
      (Demonstrative)                      exchanged
                                           wk of 3/9/20
                                           Demonstrativ
      Surgical Procedure of Right          es to be
33.
      Ventriculostomy (Demonstrative)      exchanged
                                           wk of 3/9/20
      Surgical Procedure of Insertion of   Demonstrativ
                                           es to be
34.   Thoracostomy Tube                    exchanged
      (Demonstrative)                      wk of 3/9/20
      Surgical Procedure of Right          Demonstrativ
                                           es to be
35.   Thoractomy with Repair of Right      exchanged
      Hemidiaphragm (Demonstrative)        wk of 3/9/20
                                           Demonstrativ
      Interactive Exhibit of Shane         es to be
36.
      Loveland (Demonstrative)             exchanged
                                           wk of 3/9/20




                                     -3-
                                              FRCP 26(a),
                                              (e); 37(b),
37.   Itemization of Past Medical Bills       (c). R. F.
                                              FRE 1006.
                                              FRCP 26(a),
38.   Medical Bills                           (e); 37(b),
                                              (c).
                                              MIL (ECF
      Report of Craig H. Lichtblau,
39.                                           No. 164).
      M.D.                                    H. R. F.
      CV, Fee Schedule &                                    X
40.   Deposition/Testimony Log of
      Craig H. Lichtblau, M.D.
      Craig H. Lichtblau’s Continuation       MIL (ECF
41.   of Care for Shane Loveland (Depo        No. 164).
                                              H. R. F.
      Exhibit H)
      Photos relied upon by Dr.                             X
42.
      Lichtblau
43.   Craig Lichtblau’s File Materials                      X
      Report of Bernard Pettingill, Jr.,      H. R. F.
44.
      Ph.D. dated 03/13/19
      Report of Bernard Pettingill, Jr.,      H. R. F.
45.
      Ph.D. Pettingill dated 11/19/19
      CV, Fee Schedule,                                     X
46.   Deposition/Testimony Log of
      Bernard Pettingill, Jr., Ph.D.
      Basic Assumptions from Bernard          H. R. F.
47.   Pettingill, Jr., Ph.D. for Shane
      Loveland
      Loss of Earnings Capacity from          H. R. F.
48.   Bernard Pettingill, Jr., Ph.D. for
      Shane Loveland
      Quantitative Economic Loss              H. R. F.
49.   Summary from Bernard Pettingill,
      Jr., Ph.D. for Shane Loveland
      Wage Loss Summary from                  H. R. F.
50.   Bernard Pettingill, Jr., Ph.D. for
      Shane Loveland
      Future Medical Categories from          H. R. F.
51.   Bernard Pettingill, Jr., Ph.D. for
      Shane Loveland
      Life Table for White Males relied                     X
52.   upon by Bernard Pettingill, Jr.,
      Ph.D. for Shane Loveland
      Minimum Wage Per Hour Table                           X
53.   relied upon by Bernard Pettingill,
      Jr., Ph.D. for Shane Loveland
      Inflation C.P.I. Table relied upon                    X
54.   by Bernard Pettingill, Jr., Ph.D. for
      Shane Loveland


                                     -4-
      Medical Inflation Table relied                         X
55.   upon by Bernard Pettingill, Jr.,
      Ph.D. for Shane Loveland
      Year to Year Changes in Medical     R. F.
      Care Costs relied upon by Bernard
56.
      Pettingill, Jr., Ph.D. for Shane
      Loveland
57.   Bernard Pettingill File Materials   H. R. F.
                                          FRCP 26(a),
58.   Injury Photos of Jacob Summers      (e); 37(b), (c).
                                          FRE 403.
      Medical Records for Jacob                              X
59.   Summers from Good Samaritan
      Hospital
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
60.   Summers from Central Nebraska
      Rehabilitation
      Medical Records for Jacob                              X
61.   Summers The Nebraska Medical
      Center
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
62.   Summers from Alpha
      Rehabilitation
      Medical Records for Jacob                              X
63.   Summers from New West Sports
      Medicine
                                          FRCP 26(a),
      Medical Records for Jacob
64.                                       (e); 37(b), (c).
      Summers from Aegis Sciences         R. F.
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
65.   Summers from Kearney Clinic,
      P.C.
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
66.   Summers from American Institute
      of Toxicology
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
67.   Summers from Family Practice
      Associates
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
68.   Summers from David M.               R. F.
      McConnell, M.D., LLC
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
69.   Summers from Advanced               R. F.
      Radiology of GI
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
70.   Summers from Heartland Pain
      Clinics
      Medical Records for Jacob           FRCP 26(a),
                                          (e); 37(b), (c).
71.   Summers from Heartland Surgery
      Center


                                  -5-
      Medical Records for Jacob                            X
72.   Summers from Platte Valley
      Medical Clinic
      Medical Records for Jacob         FRCP 26(a),
                                        (e); 37(b), (c).
73.   Summers from Brian Medical        R. F.
      Center
      Medical Records for Jacob                            X
74.   Summers from Kearney Regional
      Medical Center
      Medical Records for Jacob         FRCP 26(a),
                                        (e); 37(b), (c).
75.   Summers from Eastern Ambulance    R. F.
      Services
      Medical Records for Jacob                            X
76.   Summers from Madonna
      Rehabilitation Specialists
      Medical Records for Jacob         FRCP 26(a),
                                        (e); 37(b), (c).
77.   Summers from Advanced Medical
      Imaging
      Medical Records for Jacob         FRCP 26(a),
                                        (e); 37(b), (c).
78.   Summers from Family Physical
      Therapy & Sports
      Medical Records for Jacob         FRCP 26(a),
                                        (e); 37(b), (c).
79.   Summers from Frontier Home
      Medical
      Medical Records for Jacob         FRCP 26(a),
                                        (e); 37(b), (c).
80.   Summers from Lincoln Radiology    R. F.
      Group
      Medical Records for Jacob         FRCP 26(a),
                                        (e); 37(b), (c).
81.   Summers from Central Pathology
      Services, LLC
      Medical Records for Jacob         FRCP 26(a),
82.                                     (e); 37(b), (c).
      Summers from Burton Prosthetics
      CD-ROM of Imaging Studies for                        X
83.   Jacob Summers from New West
      Sports Medicine
      CD-ROM of Imaging Studies for                        X
84.   Jacob Summers from Good
      Samaritan Hospital
      CD-ROM of Imaging Studies for     FRCP 26(a),
                                        (e); 37(b), (c).
85.   Jacob Summers from Nebraska
      Medical Center
      CD-ROM of Imaging Studies for     FRCP 26(a),
                                        (e); 37(b), (c).
86.   Jacob Summers from Advanced
      Medical Imaging
      CD-ROM of Imaging Studies for     FRCP 26(a),
                                        (e); 37(b), (c).
87.   Jacob Summers from Family
      Practice Association




                                -6-
       CD-ROM of Imaging Studies for         FRCP 26(a),
                                             (e); 37(b), (c).
88.    Jacob Summers from Kearney
       Regional Medical Center
       CD-ROM of Imaging Studies for         FRCP 26(a),
                                             (e); 37(b), (c).
89.    Jacob Summers from Kearney
       Clinic
       Dandee Employment Records for                            X
90.
       Jacob Summers
                                             FRCP 26(a),
91.    Itemization of Past Wage loss         (e); 37(b), (c).
                                             F.
                                             FRCP 26(a),
92.    Itemization of Medical Specials       (e); 37(b), (c).
                                             F. FRE 1006.
                                             FRCP 26(a),
93.    Medical Bills                         (e); 37(b), (c).
                                             Demonstrativ
       Summary of Injuries                   es to be
94.
       (Demonstrative)                       exchanged
                                             wk of 3/9
       Surgical Procedure of Emergency       Demonstrativ
                                             es to be
95.    Abdominal Surgery of 05/01/15         exchanged
       (Demonstrative)                       wk of 3/9
       Surgical Procedure of 05/04/15        Demonstrativ
                                             es to be
96.    Abdominal Surgery                     exchanged
       (Demonstrative)                       wk of 3/9
       Surgical Procedure of 05/08/17        Demonstrativ
                                             es to be
97.    Posterior Cervical Fusion at C4-7     exchanged
       (Demonstrative)                       wk of 3/9
       Surgical Procedure of 12/13/16        Demonstrativ
                                             es to be
       C6-7 Anterior Cervical
98.                                          exchanged
       Discectomy and Fusion                 wk of 3/9
       (Demonstrative)
                                             Demonstrativ
       Interactive Exhibit of Jacob          es to be
99.
       Summers (Demonstrative)               exchanged
                                             wk of 3/9
100.   CV of Chris Cornett, M.D.                                X
101.   CV of James Mahelak, M.D.                                X
102.   CV of William Sorrell, M.D.                              X
103.   CV of Paul J. Schenarts, M.D.                            X
104.   Subject Right Rear Tire Goodyear                         X
       Wrangler HT LT235/85R16
105.   Subject Right Rear Wheel                                 X
106.   Companion Left Rear Goodyear                             X
       Wrangler HT LT235/85R16
107.   Companion Left Rear Wheel                                X
108.   Companion Right Front Tire                               X
       Goodyear Wrangler HT
       LT235/85R16
109.   Companion Right Front Wheel                              X



                                       -7-
110.   Companion Left Front Tire                       X
       Goodyear Wrangler HT
       LT235/85R16
111.   Companion Left Front Wheel                      X
112.   David Southwell’s Curriculum                    X
       Vitae
       Marked as Exhibit 7 to David
       Southwell’s March 28, 2019
       deposition.
113.                                      MILs (ECF
                                          Nos. 161,
                                          163, 165,
                                          167, 170,
       David Southwell’s March 2019       171, 172,
       Expert Report                      174, 176,
                                          179).
                                          R. H. FRE
                                          403, 407,
                                          702.
114.                                      MILs (ECF
       David Southwell’s Supplemental     Nos. 163,
       Expert Report after Receipt of     170, 179).
       Global Master Specification        R. H. FRE
                                          403.
115.   David Southwell’s Subject Right                 X
       Rear Tire Photographs
116.   David Southwell’s Companion                     X
       Left Rear Tire Photographs
117.   David Southwell’s Companion                     X
       Left Front Tire Photographs
118.   David Southwell’s Companion                     X
       Right Front Tire Photographs
119.   David Southwell’s Subject Right    R. F.
       Rear Tire X-rays                   FRE 403.
120.   David Southwell’s Companion        R. F.
       Left Rear Tire X-Rays              FRE 403.
121.   David Southwell’s Companion        R. F.
       Left Front Tire X-Rays             FRE 403.
122.   David Southwell’s Companion        R. F.
       Right Front Tire X-Rays            FRE 403.
123.   David Southwell’s Companion        R. F.
       Left Rear Tire Shearography        FRE 403.
124.   David Southwell’s Companion        R. F.
       Left Front Tire Shearography       FRE 403.
125.   David Southwell’s Companion        R. F.
       Right Front Tire Shearography      FRE 403.
126.   David Southwell’s Reference        R. F.
       Materials                          FRE 403.
127.   Micky Gilbert’s Curriculum Vitae                X
128.   Micky Gilbert’s March 12, 2019     H.
       Expert Report


                                  -8-
       Marked as Exhibit 4 to Micky
       Gilbert’s deposition taken on April
       14, 2019.
129.   Micky Gilbert’s Scene                             X
       Photographs
130.   Micky Gilbert’s Scene Drone                       X
       Photographs
131.   Micky Gilbert’s Vehicle                           X
       Photographs
132.   Micky Gilbert’s Tire and Wheel                    X
       Photographs
133.   Micky Gilbert’s Accident                          X
       Calculations
       Marked as Exhibit 6 to Micky
       Gilbert’s deposition taken on April
       14, 2019.
134.   Micky Gilbert’s Subject Vehicle                   X
       Ghost Image
135.   Micky Gilbert’s Scene Diagram                     X
       Marked as Exhibit 5 to Micky
       Gilbert’s deposition taken on April
       14, 2019.
136.   Micky Gilbert’s Scene Models 1-5                  X
137.   Micky Gilbert’s Vehicle Models                    X
       1-2
138.   Micky Gilbert’s Reference             R. F.
       Materials (Core Documents)
       Marked as Exhibit 1 to Micky
       Gilbert’s deposition taken on April
       14, 2019.
139.   Bosch Crash Data Retrieval                        X
       Blair000219-224
                                             MIL (ECF
       Gadsden Tire Specification
140.                                         No. 170,
       GY Susman 28939-28965                 179).
                                             MIL (ECF
       Gadsden Tire Specification
141.                                         No. 170,
       GY Susman 28966-28971                 179).
                                             MIL (ECF
       Gadsden Tire Specification
142.                                         No. 170,
       GY Susman 28972-29010                 179).
                                             MIL (ECF
       Spec Change Authorization Sheet
143.                                         No. 170 ,
       GY Susman 28932-28938                 179).
                                             MIL (ECF
       Mold Drawing
144.                                         No. 170,
       GY Susman 36466-36473                 179).
       GMS – Holographic Examination         MIL (ECF
145.   of RLT                                No. 170,
                                             179).
       GY Susman 36300-36314



                                    -9-
       GMS – Tolerances & Limitations      MIL (ECF
146.   of RLT                              No. 170,
                                           179).
       GY Susman 36315-36334
       GMS – X-Ray Disposition RLT         MIL (ECF
147.   GY Susman 36335-36363               No. 170,
                                           179).
       GMS – Cut Tire Programs             MIL (ECF
148.   GY Susman 36364-36367               No. 170,
                                           179).
       GMS – Cut Tire Program              MIL (ECF
149.   GY Susman 36368-36429               No. 170,
                                           179).
       GMS – Quality Assurance             MIL (ECF
150.   Programs                            No. 170,
                                           179).
       GY Susman 36430-36465
       GMS – Tolerances & Limitations      MIL (ECF
151.   RLT                                 No. 170,
                                           179).
       GY Susman 36474-36492
       Goodyear/Kelly Load Range E         MILs (ECF
       Warranty                            Nos. 165,
                                           170, 171,
152.   GY Susman 6187-6202                 172, 174,
                                           176, 179).
                                           R. FRE 403.
       Universal Adjustment System         MILs (ECF
       Version 3.8                         No. 170,
153.                                       176, 179).
       Adjustment data Subject Tire        R. FRE 403.
       GY Susman 20838-20844
       Goodyear Wrangler HT Tire           R. F.
       Information Page
154.   Marked as Exhibit 502 to
       deposition of Jay Lawrence taken
       on November 15, 2019.
       Important Safety Program dated      MILs (ECF
       02/12/02                            No. 161,
                                           170, 171,
       GY Susman 01385-01401
155.                                       174, 179).
       Marked as Exhibit 503 to            R. FRE 403,
       deposition of Jay Lawrence taken    407.
       on November 15, 2019.
       Product Performance Review          MILs (ECF
       dated 09/17/97                      Nos. 161,
                                           165, 170,
       GY Susman 31805-31824               172, 174,
       Marked as Exhibit 504 to            176, 179).
156.   deposition of Jay Lawrence taken    R. FRE 403.
       on November 15, 2019.
       Also, marked as Exhibit 29 to
       Joseph Zekoski’s Deposition taken
       in Corwin.
       North American Tire Crown           MILs (ECF
                                           Nos. 161,
157.   Integrity Update dated 04/01/99     165, 170,
       GY Susman 24263-24279               171, 172,



                                  -10-
       Marked as Exhibit 505 to             174, 176,
       deposition of Jay Lawrence taken     179).
                                            R. FRE 403,
       on November 15, 2019.                407.
       Crown Area Improvements in LR        MILs (ECF
       E MPV Tires (An Overview of          Nos. 161,
                                            165, 170,
       Kelly/Goodyear Work) dated           171, 172,
       11/05/96                             174, 176,
       GY Susman 26475-26482                179).
       Marked as Exhibit 506 to             R. FRE 403,
       deposition of Jay Lawrence taken     407.
158.   on November 15, 2019.
       Also, marked as Exhibit 3 to Beale
       Robinson’s Deposition taken in
       Frankl.
       Also, marked as Exhibit 27 to
       Richard Olsen’s Deposition taken
       in Arredondo bates GY Susman
       28228-28268.
                                            MILs (ECF
       ODI Resume dated 11/21/00            Nos. 161,
       GY Susman 01366-01368                165, 170,
                                            171, 172,
159.   Marked as Exhibit 507 to             173, 174,
       deposition of Jay Lawrence taken     176, 179).
       on November 15, 2019.                R. FRE 403,
                                            407.
       Correspondence to Dennis             MILs (ECF
       O’Connor dated 12/01/00              Nos. 165,
                                            170, 172,
       GY Susman 26385-26391                174, 179).
       Marked as Exhibit 508 to             R. FRE 403,
       deposition of Jay Lawrence taken     407.
       on November 15, 2019.
       Also marked as Exhibit 17 to
160.
       Chester Patterson’s Deposition
       taken in Ebanks bates GY Susman
       26385-26391.
       Also marked as Exhibit 25 to
       Ernest Kessell’s Deposition taken
       in Garcia bates GY Susman
       26208-26215.
       Trailer Tire Changeover Program      MILs (ECF
       dated 07/07/00                       Nos. 161,
                                            165, 170,
       GY Susman 30629-30631                172, 174,
       Marked as Exhibit 509 to             179).
161.   deposition of Jay Lawrence taken     R. FRE 403,
       on November 15, 2019.                407.
       Also, marked as Exhibit 1 to
       Dennis O’Connor’s Deposition
       taken in Boerm.



                                   -11-
       Tread/Top Belt ‘Throws’ dated        MILs (ECF
       01/25/96                             Nos. 161,
                                            165, 170,
       GY Susman 21533-21562                171, 172,
162.                                        174, 176,
                                            179).
                                            R. FRE 403,
                                            407.
       Tread/Top Belt Throw dated           MILs (ECF
       03/01/96                             Nos. 161,
                                            165, 170,
       GY Susman 22669-22682                171, 172,
163.                                        174, 176,
                                            179).
                                            R. FRE 403,
                                            407.
       RLT Damage Claims                    MILs (ECF
       GY Susman 22229                      Nos. 161,
                                            165, 170,
                                            171, 172,
164.                                        174, 176,
                                            179).
                                            R. FRE 403,
                                            407.
       RLT Crown Integrity dated            MILs (ECF
       05/13/96                             Nos. 161,
                                            165, 170,
       GY Susman 22763-22776                171, 172,
165.   Also, identified as 989 and 992 in   174, 176,
       Joseph Zekoski’s Deposition          179).
       taken in Ebanks.                     R. FRE 403,
                                            407.
       Adjustments                          MILs (ECF
       GY Susman 27690-27691                Nos. 161,
                                            165, 170,
                                            171, 172,
166.                                        174, 176,
                                            179).
                                            R. FRE 403,
                                            407.
       Damage Claim Summary                 MILs (ECF
       Cumulative                           Nos. 161,
                                            165, 170,
       GY Susman 27895
167.                                        171, 172,
       Also, identified as 952 in Joseph    174, 179).
       Zekoski’s Deposition taken in        R. FRE 403,
       Ebanks.                              407.
       Chart of LRE claims from 1992-       MILs (ECF
       1998                                 Nos. 161,
                                            165, 170,
168.   GY Susman 36695-36864                172, 179).
                                            R. FRE 403,
                                            407.
       Chart of LRE Claims                  MILs (ECF
       GY Susman 36865-37021                Nos. 161,
169.                                        165, 170,
                                            172, 179).




                                    -12-
                                           R. FRE 403,
                                           407.
       NHTSA Reported Damage Claims        MILs (ECF
       GY Susman 4250-4252                 Nos. 161,
                                           165, 170,
170.                                       172, 174,
                                           179).
                                           R. FRE 403,
                                           407.
       Status of ‘Tread Throw’ Analysis    MILs (ECF
       GY Susman 20946-20952               Nos. 161,
                                           165, 170,
                                           171, 172,
171.                                       174, 176,
                                           179).
                                           R. FRE 403,
                                           407.
       RLT LR E Crown Integrity            MILs (ECF
       GY Susman 22041-22151               Nos. 161,
                                           165, 170,
                                           171, 172,
172.                                       174, 176,
                                           179).
                                           R. FRE 403,
                                           407.
       RLT Crown Durability Testing        MILs (ECF
       dated 06/03/96                      Nos. 161,
                                           165, 170,
       GY Susman 22259-22273               171, 172,
173.   Also, marked as Exhibit 9 to        174, 176,
       Joseph Zekoski’s Deposition taken   179).
       in Arredondo bates GY Susman        R. FRE 403,
       28169-28170.                        407.
       ‘Tread Throw’ Team Kickoff          MILs (ECF
       Meeting dated 02/16/96              Nos. 161,
                                           165, 170,
       GY Susman 22637-22653               171, 172,
174.                                       174, 176,
                                           179).
                                           R. FRE 403,
                                           407.
       RLT Crown Separation by Tire        MILs (ECF
       Line                                Nos. 161,
                                           165, 170,
       GY Susman 31348-31350               171, 172,
175.                                       174, 176,
                                           179).
                                           R. FRE 403,
                                           407.
       Crown Area Improvements in LR       MILs (ECF
       E MPV Tires                         Nos. 161,
                                           165, 170,
       GY Susman 31369-31376               171, 172,
176.                                       174, 176,
                                           179).
                                           R. FRE 403,
                                           407.




                                  -13-
                                          MILs (ECF
                                          Nos. 161,
                                          165, 170,
       NHTSA Load Range E Issues          171, 172,
177.
       GY Susman 6216-6288                174, 176,
                                          179).
                                          R. FRE 403,
                                          407.
                                          MILs (ECF
                                          Nos. 161,
       Overlay Implementation Meeting     170, 171,
178.
       GY Susman 23115-23116              174, 179).
                                          R. FRE 403,
                                          407.
                                          MILs (ECF
                                          Nos. 161,
       RLT Crown Integrity Test           170, 171,
179.
       GY Susman 23156-23158              174, 179).
                                          R. H. FRE
                                          403, 407.
                                          MILs (ECF
                                          Nos. 161,
                                          165, 170,
       Isuzu NPR Truck
180.                                      171, 172,
       GY Susman 24624-24634              174, 179).
                                          R. FRE 403,
                                          407.
                                          MILs (ECF
                                          Nos. 161,
       FEA of Crown vs Flat Built Nylon   165, 170,
181.   Spiral Overlay Tires               171, 174,
       GY Susman 24918-24927              179).
                                          R. FRE 403,
                                          407.
                                          MILs (ECF
                                          Nos. 161,
                                          165, 170,
       Email dated 11/11/98
182.                                      171, 172,
       GY Susman 25494                    174, 179).
                                          R. H. FRE
                                          403, 407.
                                          MILs (ECF
                                          Nos. 161,
       LR E Tread Separation Review       165, 170,
                                          171, 172,
183.   Meeting 8/23/00                    174, 176,
       GY Susman 25685-25686              179).
                                          R. H. FRE
                                          403, 407.
                                          MILs (ECF
                                          Nos. 161,
                                          165, 170,
       LR E Tread Separation Update       171, 172,
184.
       GY Susman 25687-25692              174, 176,
                                          179).
                                          R. FRE 403,
                                          407.
                                          MILs (ECF
185.   Overlay FEA Analysis               Nos. 161,


                                  -14-
       GY Susman 27889                   170, 171,
                                         174, 179).
                                         R. FRE 403,
                                         407.
                                         MILs (ECF
                                         Nos. 161,
       RLT A-Team Meeting (#2.           165, 170,
186.   2/20/96) dated 02/26/96           171, 172,
       GY Susman 20873-20876             174, 179).
                                         R. H. FRE
                                         403, 407.
                                         MILs (ECF
                                         Nos. 161,
       RLT A-Team Meeting #3             165, 170,
187.   (2/28/96) dated 02/29/96          171, 172,
       GY Susman 20877-20882             174, 179).
                                         R. H. FRE
                                         403, 407.
                                         MILs (ECF
                                         Nos. 161,
       RLT A-Team Meeting #4 (3/6/96)    165, 170,
188.   dated 03/07/96                    171, 172,
       GY Susman 20883-20888             174, 179).
                                         R. H. FRE
                                         403, 407.
                                         MILs (ECF
                                         Nos. 161,
       RLT A-Team Meeting #5             165, 170,
189.   (3/12/96) dated 03/14/96          171, 172,
       GY Susman 20889-20899             174, 179).
                                         R. H. FRE
                                         403, 407.
                                         MILs (ECF
                                         Nos. 161,
       RLT A-Team Meeting #6             165, 170,
190.   (3/22/96) dated 03/25/96          171, 172,
       GY Susman 22699-22705             174, 179).
                                         R. H. FRE
                                         403, 407.
                                         MILs (ECF
                                         Nos. 161,
       RLT A-Team Meeting # 7            165, 170,
191.   (3/27/96) dated 03/28/96          171, 172,
       GY Susman 20907-20915             174, 179).
                                         R. H. FRE
                                         403, 407.
                                         MILs (ECF
                                         Nos. 161,
       RLT A-Team Meeting #9             165, 170,
192.   (4/10/96) dated 04/10/96          171, 172,
       GY Susman 20923-20929             174, 179).
                                         R. H. FRE
                                         403, 407.
                                         MILs (ECF
       RLT A-Team Meeting #10            Nos. 161,
193.   (4/17/96) dated 04/10/96          165, 170,
       GY Susman 21018-21023             171, 172,
                                         174, 179).



                                  -15-
                                            R. H. FRE
                                            403, 407.
                                            MILs (ECF
                                            Nos. 161,
       RLT A-Team Meeting #11               165, 170,
194.   (4/24/96) dated 04/25/96             171, 172,
       GY Susman 21024-21032                174, 179).
                                            R. H. FRE
                                            403, 407.
                                            MILs (ECF
                                            Nos. 161,
       RLT A-Team Meeting # 13              165, 170,
195.   (5/08/96) dated 05/09/96             171, 172,
       GY Susman 22755-22762                174, 179).
                                            R. H. FRE
                                            403, 407.
                                            MILs (ECF
                                            Nos. 161,
       RLT A-Team Meeting # 14              165, 170,
196.   (5/15/96) dated 05/15/96             171, 172,
       GY Susman 21051-21059                174, 179).
                                            R. H. FRE
                                            403, 407.
                                            MILs (ECF
       RLT Crown Integrity Team             Nos. 161,
                                            165, 170,
       Meeting #16 (5/29/96) dated
197.                                        171, 172,
       05/29/96                             174, 179).
       GY Susman 21069-21084                R. H. FRE
                                            403, 407.
                                            MILs (ECF
       RLT Crown Integrity Team             Nos. 161,
                                            165, 170,
       Meeting #17 (6/05/96) dated
198.                                        171, 172,
       06/05/96)                            174, 179).
       GY Susman 22809-22817                R. H. FRE
                                            403, 407.
                                            MILs (ECF
                                            Nos. 161,
       Crown Integrity Team Meeting         165, 170,
199.   #18 (6/12/96) dated 06/12/96         171, 172,
       GY Susman 21094-21096                174, 179).
                                            R. H. FRE
                                            403, 407.
                                            MILs (ECF
       RLT Crown Integrity Team             Nos. 161,
                                            165, 170,
       Meeting #19 (6/26/96) dated
200.                                        171, 172,
       06/27/96                             174, 179).
       GY Susman 21097-21106                R. H. FRE
                                            403, 407.
                                            MILs (ECF
       RLT Crown Integrity Team             Nos. 161,
                                            165, 170,
       Meeting #21 (7/17/96) dated
201.                                        171, 172,
       07/18/96                             174, 179).
       GY Susman 21117-21129                R. H. FRE
                                            403, 407.



                                     -16-
                                            MILs (ECF
       RLT Crown Integrity Team             Nos. 161,
                                            165, 170,
       Meeting #22 (7/24/96) dated
202.                                        171, 172,
       07/24/96)                            174, 179).
       GY Susman 22870-22880                R. H. FRE
                                            403, 407.
                                            MILs (ECF
       RLT Crown Integrity Team             Nos. 161,
                                            165, 170,
       Meeting #23 (8/07/96) dated
203.                                        171, 172,
       08/08/96                             174, 179).
       GY Susman 21141-21152                R. H. FRE
                                            403, 407.
                                            MILs (ECF
                                            Nos. 161,
       96242RDS 0484-RLT Crown              165, 170,
                                            171, 172,
204.   Integrity Team dated 10/08/96        174, 176,
       GY Susman 22949                      179).
                                            R. H. FRE
                                            403, 407.
                                            MILs (ECF
                                            Nos. 161,
       RLT Adjustment Data Need dated       165, 170,
                                            171, 172,
205.   07/02/96                             174, 176,
       GY Susman 22950-22951                179).
                                            R. H. FRE
                                            403, 407.
                                            MILs (ECF
       ODI Resume                           Nos. 165,
       GY Susman 00001                      170, 171,
206.   Marked as Exhibit 15 to Chester      172, 174,
       Patterson’s Deposition at GY         179).
                                            R. FRE 403,
       Susman 26381.
                                            407.
                                            MILs (ECF
       Cover Letter responses to            Nos. 161,
                                            165, 170,
       NHTSA’s inquiries regarding
207.                                        171, 172,
       NSA-12jfa PE00-046                   174, 179).
       GY Susman 03702-03744                R. FRE 403,
                                            407.
                                            MILs (ECF
                                            Nos. 161,
                                            165, 170,
       09.05.2001 letter to NHTSA
208.                                        171, 172,
       GY Susman 01126-01128                174, 179).
                                            R. FRE 403,
                                            407.
                                            FRCP 26(a),
                                            (e); 37(b),
       LA Times ‘Goodyear Replaced          (c).
209.   Tires in ‘Silent Recall,’ Critics    MILs (ECF
       Allege                               Nos. 161,
                                            165, 170,
                                            171, 172,



                                     -17-
                                           173, 174,
                                           175, 179).
                                           R. H. F.
                                           FRE 403,
                                           407.
                                           MILs (ECF
                                           Nos. 161,
       Letter to Kenneth Weinstein dated   165, 170,
210.   01/28/02                            171, 172,
       GY Susman 32013-32039               174, 179).
                                           R. H. FRE
                                           403, 407.
       Summary of Crown Claims – 1996      MILs (ECF
       Gadsden Production LT245/75R16      Nos. 161,
                                           165, 170,
       LR E Wrangler AT 11BT0 (740         171, 172,
       353 439)                            174, 176,
211.
       GY Susman 26432-26433               179).
       Marked as Exhibit 1 to Beale        R. FRE 403,
       Robinson’s Deposition taken in      407.
       Frankl.
       Crown Area Improvements in LR       MILs (ECF
       E MPV Tires (An Overview of         Nos. 161,
                                           165, 170,
       Kelly/Goodyear Work)                171, 172,
       GY Susman 26434-26474               174, 176,
       Marked as Exhibit 2 to Beale        179).
       Robinson’s Deposition taken in      R. FRE 403,
212.   Frankl.                             407.
       Also, marked as Exhibit 14 to
       Joseph Zekoski’s Deposition taken
       in Corwin bates GY Susman
       31600-31640.
       Additional bates at GY Susman
       31307-31347
                                           MILs (ECF
       RLT LR-E Crown Integrity            Nos. 161,
       Improvement ‘ACT’ Team              165, 170,
       GY Susman 26483-26489               171, 172,
213.
       Marked as Exhibit 4 to Beale        174, 176,
       Robinson’s Deposition taken in      179).
                                           R. FRE 403,
       Frankl.                             407.
                                           MILs (ECF
       Problem Summary                     Nos. 161,
       GY Susman 26490-26512               165, 170,
                                           171, 172,
214.   Marked as Exhibit 5 to Beale        174, 176,
       Robinson’s Deposition taken in      179).
       Frankl.                             R. FRE 403,
                                           407.
       Fayetteville/Gadsden Cure System    MILs (ECF
                                           Nos. 161,
215.   Study June 9-13, 1997               165, 168,
       GY Susman 26513-26524               170, 171,




                                  -18-
       Marked as Exhibit 6 to Beale        172, 174,
       Robinson’s Deposition taken in      176, 179).
                                           R. FRE 403,
       Frankl.                             407.
                                           MILs (ECF
       Product Performance                 Nos. 161,
       GY Susman 26525-26544               165, 170,
                                           171, 172,
216.   Marked as Exhibit 7 to Beale        174, 176,
       Robinson’s Deposition taken in      179).
       Frankl.                             R. FRE 403,
                                           407.
       RLT LR-E Crown Integrity            MILs (ECF
       Improvement                         Nos. 161,
                                           165, 170,
       Background/Overview                 171, 172,
       GY Susman 26545-26585               174, 176,
       Marked as Exhibit 8 to Beale        179).
217.   Robinson’s Deposition taken in      R. FRE 403,
       Frankl.                             407.
       Also, marked as Exhibit 31 to
       Joseph Zekoski’s Deposition taken
       in Corwin bates GY Susman
       31833-31873.
       Crown Integrity Review December     MILs (ECF
       4, 1997                             Nos. 161,
                                           165, 170,
       GY Susman 26586-26610               171, 172,
       Marked as Exhibit 9 to Beale        174, 176,
       Robinson’s Deposition taken in      179).
       Frankl.                             R. FRE 403,
       Also, marked as Exhibit 5 to        407.
218.   Joseph Zekoski’s Deposition taken
       in Arredondo bates GY Susman
       28153-28165.
       Also, marked as Exhibit 18 to
       Joseph Zekoski’s Deposition taken
       in Arredondo bates GY Susman
       28184-28191.
       See also GY Susman 31519-31543.
                                           MILs (ECF
       RLT Crown Integrity Overview        Nos. 161,
       GY Susman 26611-26630               165, 170,
                                           171, 172,
219.   Marked as Exhibit 10 to Beale       174, 176,
       Robinson’s Deposition taken in      179).
       Frankl.                             R. FRE 403,
                                           407.
       RLT LR-E Crown Integrity            MILs (ECF
       GY Susman 26631-26654               Nos. 161,
                                           165, 170,
220.   Marked as Exhibit 11 to Beale       171, 172,
       Robinson’s Deposition taken in      174, 176,
       Frankl.                             179).




                                  -19-
       Also, marked as Exhibit 13 to        R. FRE 403,
       Daniel Hammontree, Beale             407.
       Robinson and Dane Taylor’s
       Depositions taken in Garcia bates
       GY Susman 25892-25915.
       Also, identified as 1408 and 1409
       in Joseph Zekoski’s Deposition
       taken in Ebanks.
                                            MILs (ECF
       North America Tire Crown             Nos. 161,
       Integrity Update April 1999          165, 170,
       GY Susman 26655-26672                171, 172,
221.
       Marked as Exhibit 12 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
                                            R. FRE 403,
       Frankl.                              407.
       RLT Crown Integrity Team             MILs (ECF
       Meeting #15                          Nos. 161,
                                            165, 170,
       GY Susman 26673-26681                171, 172,
222.   Marked as Exhibit 13 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
       Frankl.                              R. FRE 403,
       See also GY Susman 21060-21068       407.
                                            MILs (ECF
       Opportunities for Cured Tire Scrap   Nos. 161,
       Reduction                            165, 168,
       GY Susman 26682-26686                170, 171,
223.
       Marked as Exhibit 14 to Beale        172, 174,
       Robinson’s Deposition taken in       176, 179).
                                            R. H. FRE
       Frankl.                              403, 407.
       RLT Tread Throw Team #2              MILs (ECF
       Kickoff Meeting                      Nos. 161,
                                            165, 170,
       GY Susman 26687-26690                171, 172,
       Marked as Exhibit 15 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
224.
       Frankl.                              R. H. FRE
       Also, marked as Exhibit 22 to        403, 407.
       Joseph Zekoski’s Deposition taken
       in Corwin bates GY Susman
       31727-31730.
                                            MILs (ECF
       RLT Tread Throw Team #2              Nos. 161,
       Kickoff Meeting dated 02/19/96       165, 170,
       GY Susman 20869-20872                171, 172,
225.
       Also, identified as 474 in Joseph    174, 176,
       Zekoski’s Deposition taken in        179).
                                            R. H. FRE
       Ebanks.                              403, 407.
                                            MILs (ECF
       RLT A-Team Meeting #8                Nos. 161,
226.
       GY Susman 26691-26697                165, 170,
                                            171, 172,



                                   -20-
       Marked as Exhibit 16 to Beale     174, 176,
       Robinson’s Deposition taken in    179).
                                         R. H. FRE
       Frankl.                           403, 407.
       See also GY Susman 20916-20922.
       RLT A-Team Meeting #12            MILs (ECF
       (5/01/96) dated 05/02/96)         Nos. 161,
                                         165, 170,
       GY Susman 26698-26707             171, 172,
227.   Marked as Exhibit 17 to Beale     174, 176,
       Robinson’s Deposition taken in    179).
       Frankl.                           R. H. FRE
       See also GY Susman 21033-21042.   403, 407.
       Crown Integrity Team Meeting      MILs (ECF
       #19                               Nos. 161,
                                         165, 170,
       GY Susman 26708-26710             171, 172,
228.   Marked as Exhibit 18 to Beale     174, 176,
       Robinson’s Deposition taken in    179).
       Frankl.                           R. H. FRE
       See also GY Susman 21074-21096    403, 407.
       RLT Crown Integrity Team          MILs (ECF
       Meeting #20                       Nos. 161,
                                         165, 170,
       GY Susman 26711-26720             171, 172,
229.   Marked as Exhibit 19 to Beale     174, 176,
       Robinson’s Deposition taken in    179).
       Frankl.                           R. H. FRE
       See also GY Susman 21107-21116    403, 407.
                                         MILs (ECF
       RLT Crown Separation by Tire      Nos. 161,
       Line                              165, 170,
       GY Susman 26721-26723             171, 172,
230.
       Marked as Exhibit 20 to Beale     174, 176,
       Robinson’s Deposition taken in    179).
                                         R. FRE 403,
       Frankl.                           407.
       RLT Crown Integrity Meeting       MILs (ECF
       Team Meeting #24                  Nos. 161,
                                         165, 170,
       GY Susman 26724-26725             171, 172,
231.   Marked as Exhibit 21 to Beale     174, 176,
       Robinson’s Deposition taken in    179).
       Frankl.                           R. H. FRE
       See also GY Susman 21153-21154    403, 407.
                                         MILs (ECF
       Tire Cut Section Diagram          Nos. 161,
       GY Susman 26726                   165, 170,
232.   Marked as Exhibit 22 to Beale     171, 172,
       Robinson’s Deposition taken in    174, 176,
                                         179).
       Frankl.
                                         R.
                                         MILs (ECF
       RLT Crown Integrity Meeting       Nos. 161,
233.   Team Meeting #25                  165, 170,
       GY Susman 26727-26729             171, 174,
                                         179).



                                  -21-
       Marked as Exhibit 23 to Beale       R. FRE 403,
       Robinson’s Deposition taken in      407.
       Frankl.
       See also GY Susman 21155-21157.
       RLT Crown Integrity Meeting         MILs (ECF
       Team Meeting #26                    Nos. 161,
                                           165, 170,
       GY Susman 26730-26732               171, 172,
       Marked as Exhibit 24 to Beale       174, 176,
       Robinson’s Deposition taken in      179).
       Frankl.                             R. H. FRE
       Also, marked as Exhibit 17 to       403, 407.
       Daniel Hammontree, Beale
234.   Robinson and Dane Taylor’s
       Depositions taken in Garcia bates
       GY Susman 25923-25928; GY
       Susman 26851-26856.
       Also, marked as Exhibit 3 to
       Joseph Zekoski’s Deposition taken
       in Arredondo bates GY Susman
       28153-28154.
       See also GY Susman 21158-21183
                                           MILs (ECF
       Radial Light Truck – Gadsden        Nos. 161,
       GY Susman 26733                     165, 168,
235.   Marked as Exhibit 25 to Beale       170, 171,
       Robinson’s Deposition taken in      174, 179).
                                           R. H. FRE
       Frankl.
                                           403, 407.
                                           MILs (ECF
       RLT LR-E Crown Integrity            Nos. 161,
       GY Susman 26734                     165, 168,
236.   Marked as Exhibit 26 to Beale       170, 171,
       Robinson’s Deposition taken in      174, 179).
                                           R. H. FRE
       Frankl.
                                           403, 407.
                                           MILs (ECF
       Cure Conditions at Gadsden          Nos. 161,
       GY Susman 26735                     165, 168,
237.   Marked as Exhibit 27 to Beale       170, 171,
       Robinson’s Deposition taken in      174, 179).
                                           R. H. FRE
       Frankl.
                                           403, 407.
                                           MILs (ECF
       Gray Gadsden – Solid Fayetteville   Nos. 161,
       GY Susman 26736-26738               165, 168,
238.   Marked as Exhibit 28 to Beale       170, 171,
       Robinson’s Deposition taken in      174, 179).
                                           R. FRE 403,
       Frankl.
                                           407.
       Lubrication of Press Center         MILs (ECF
                                           Nos. 161,
       Mechanism Lower Bladder Clamp
239.                                       165, 168,
       Ring Hub Threads                    170, 171,
       GY Susman 26739-26741               174, 179).



                                  -22-
       Marked as Exhibit 29 to Beale       R. H. FRE
       Robinson’s Deposition taken in      403, 407.
       Frankl.
       Also, marked as Exhibit 19 to
       Joseph Zekoski’s Deposition taken
       in Arredondo bates GY Susman
       28192-28195.
       RLT LR-E Power Point                MILs (ECF
       Presentation                        Nos. 161,
                                           165, 168,
       GY Susman 26742
240.                                       170, 171,
       Marked as Exhibit 30 to Beale       174, 179).
       Robinson’s Deposition taken in      R. H. FRE
       Frankl.                             403, 407.
                                           MILs (ECF
       RLT A Team Meeting #11              Nos. 161,
       GY Susman 26743-26763               165, 170,
       Marked as Exhibit 31 to Beale       171, 172,
241.
       Robinson’s Deposition taken in      174, 176,
       Frankl.                             179).
                                           R. H. FRE
       GY Susman 22736-22744               403, 407.
       United States Patent 5,000,239      MILs (ECF
       GY Susman 26764-26776               Nos. 170,
                                           179).
       Marked as Exhibit 32 to Beale       R.
       Robinson’s Deposition taken in
242.   Frankl.
       Also, marked as Exhibit 49 to
       Beale Robinson’s Depositions
       taken in Garcia bates GY Susman
       26886-26898.
       RLT LR E Crown Integrity            MILs (ECF
       Improvement Team Trip;              Nos. 161,
                                           165, 170,
       Fayetteville/Gadsden w/o 4/27/97    171, 172,
       GY Susman 26777-26780               174, 176,
243.
       Marked as Exhibit 33 to Beale       179).
       Robinson’s Deposition taken in      R. H. FRE
       Frankl.                             403, 407.
       See also GY Susman 21438-21440
                                           MILs (ECF
       Wrangler Tread/Top Belt Throws      Nos. 161,
       GY Susman 23634-23638               165, 170,
       Marked as Exhibit 1 to Madelon      171, 172,
244.
       Kominic’s Deposition taken in       174, 176,
       Frankl bates GY Susman 26279-       179).
                                           R. H. FRE
       26280.                              403, 407.
                                           MILs (ECF
                                           Nos. 161,
       RLT 235/85R16 Load Range E          165, 168,
245.   Tread Throw Investigations          170, 171,
       GY Susman 26281-26314               174, 179).
                                           R. H. FRE
                                           403, 407.


                                  -23-
       Marked as Exhibit 2 to Madelon
       Kominic’s Deposition taken in
       Frankl.
       Also, marked as Exhibit 15 to
       Daniel Hammontree, Beale
       Robinson and Dane Taylor’s
       Depositions taken in Garcia bates
       GY Susman 25916-25917; GY
       Susman 26844-26845
       RLT 235/85R16 Load Range E          MILs (ECF
       Tread Throw Problem                 Nos. 161,
                                           165, 168,
       GY Susman 26315-26316
246.                                       170, 171,
       Marked as Exhibit 3 to Madelon      174, 179).
       Kominic’s Deposition taken in       R. H. FRE
       Frankl.                             403, 407.
       RLT 235/85R16 Load Range E          MILs (ECF
       Tread Throw Problem                 Nos. 161,
                                           165, 168,
       Investigations                      170, 171,
247.   GY Susman 26317-26318               174, 179).
       Marked as Exhibit 4 to Madelon      R. H. FRE
       Kominic’s Deposition taken in       403, 407.
       Frankl.
       Wrangler LT Tire Defects            MILs (ECF
       GY Susman 26319-26320               Nos. 161,
                                           165, 168,
       Marked as Exhibit 5 to Madelon      170, 171,
       Kominic’s Deposition taken in       174, 179).
248.   Frankl.                             R. H. FRE
       Also, marked as Exhibit 23 to       403, 407.
       Joseph Zekoski’s Deposition taken
       in Corwin bates GY Susman
       31731-31732.
                                           MILs (ECF
       Holograph “A” Rates Tires           Nos. 161,
       GY Susman 26321                     165, 170,
249.   Marked as Exhibit 6 to Madelon      171, 174,
       Kominic’s Deposition taken in       179).
                                           R. H. FRE
       Frankl.
                                           403, 407.
       RLT LR-E Plant Exchange and         MILs (ECF
       Mold Extraction Trials              Nos. 161,
                                           165, 168,
       GY Susman 26322-26326
250.                                       170, 171,
       Marked as Exhibit 7 to Madelon      174, 179).
       Kominic’s Deposition taken in       R. H. FRE
       Frankl.                             403, 407.
                                           MILs (ECF
       Wrangler AT Performance             Nos. 161,
       GY Susman 26327                     165, 168,
251.   Marked as Exhibit 1 to James        170, 171,
       Nespo’s Deposition taken in         174, 179).
                                           R. H. FRE
       Frankl.
                                           403, 407.



                                  -24-
                                          MILs (ECF
       Letter to Major John Farner        Nos. 161,
       GY Susman 26328                    165, 168,
252.   Marked as Exhibit 2 to James       170, 171,
       Nespo’s Deposition taken in        174, 179).
                                          R. H. FRE
       Frankl.
                                          403, 407.
                                          MILs (ECF
       Wrangler AT Performance            Nos. 161,
       GY Susman 26329                    165, 168,
                                          170, 171,
253.   Marked as Exhibit 3 to James       172, 174,
       Nespo’s Deposition taken in        179).
       Frankl.                            R. H. FRE
                                          403, 407.
                                          MILs (ECF
       Tire Information Request           Nos. 161,
       GY Susman 26330-26331              165, 168,
254.   Marked as Exhibit 4 to James       170, 171,
       Nespo’s Deposition taken in        174, 179).
                                          R. H. FRE
       Frankl.
                                          403, 407.
                                          MILs (ECF
       Handwritten Note                   Nos. 161,
       GY Susman 26332                    165, 168,
                                          170, 171,
255.   Marked as Exhibit 5 to James       174, 179).
       Nespo’s Deposition taken in        R. H. F.
       Frankl.                            FRE 403,
                                          407.
                                          MILs (ECF
       Dismounted Returned Tire           Nos. 161,
       Inspection – Wrangler AT Tires     165, 168,
       GY Susman 26333-26334              170, 171,
256.
       Marked as Exhibit 6 to James       172, 174,
       Nespo’s Deposition taken in        179).
                                          R. H. FRE
       Frankl.                            403, 407.
       Analysis of RLT Load Range E       MILs (ECF
       Tires                              Nos. 161,
                                          165, 168,
       GY Susman 26971-26997
257.                                      170, 171,
       Marked as Exhibit 1 to Edward      174, 179).
       Terrill’s Deposition taken in      R. H. FRE
       Frankl.                            403, 407.
       Tire Aging (Analysis of RLT Load   MILs (ECF
       Range E Tires)                     Nos. 161,
                                          165, 168,
       GY Susman 26998-27014
258.                                      170, 171,
       Marked as Exhibit 2 to Edward      174, 179).
       Terrill’s Deposition taken in      R. H. FRE
       Frankl.                            403, 407.
                                          MILs (ECF
       Lee Landrover LT235/85R16 E all    Nos. 161,
                                          165, 168,
259.   cond                               170, 171,
       GY Susman 25964-25965              172, 174,
                                          179).



                                  -25-
       Marked as Exhibit 5 to Daniel      R. FRE 403,
       Hammontree’s Deposition taken in   407.
       Ebanks.
       The Goodyear Tire & Rubber         MILs (ECF
       Company Land Rover                 Nos. 161,
                                          165, 168,
       LT235/85R16, LR E Claims           170, 171,
260.   GY Susman 25966                    172, 174,
       Marked as Exhibit 6 to Daniel      179).
       Hammontree’s Deposition taken in   R. FRE 403,
       Ebanks.                            407.
       Cut Back of a Tire                 MILs (ECF
       GY Susman 28013                    Nos. 161,
                                          165, 168,
261.   Marked as Exhibit 1 to Joseph      170, 174,
       Zekoski’s Deposition taken in      179).
       Ebanks.                            R. F.
       Tire Diagram                       MILs (ECF
       GY Susman 28014                    Nos. 161,
                                          165, 168,
       Marked as Exhibit 2 to Joseph      170, 174,
       Zekoski’s Deposition taken in      179).
262.   Ebanks.                            R. F.
       Also marked as Exhibit 2 to
       Richard Olsen’s Deposition taken
       in Ebanks bates GY Susman
       30701.
                                          MILs (ECF
       Tread/Top Belt Throw dated         Nos. 161,
       04/01/96                           165, 168,
       GY Susman 21346-21398              170, 171,
263.
       Referenced as Ebanks 954, 956,     172, 174,
       965 and 966 in Joseph Zekoski’s    176, 179).
                                          R. FRE 403,
       Deposition taken in Ebanks.        407.
                                          MILs (ECF
       Development of Tread Durability    Nos. 161,
       Test                               165, 168,
       GY Susman 26372-26374              170, 171,
264.
       Marked as Exhibit 10 to Chester    172, 174,
       Patterson’s Deposition taken in    179).
                                          R. H. FRE
       Ebanks.                            403, 407.
       ISUZU NPR, LT215/85R16 Tread       MILs (ECF
       Integrity Meeting                  Nos. 161,
                                          165, 168,
       GY Susman 26375
265.                                      170, 171,
       Marked as Exhibit 11 to Chester    174, 179).
       Patterson’s Deposition taken in    R. H. FRE
       Ebanks.                            403, 407.
                                          MILs (ECF
                                          Nos. 161,
       Isuzu NPR Durability Testing       165, 168,
266.   Results                            170, 171,
       GY Susman 26376                    174, 179).
                                          R. FRE 403,
                                          407.


                                  -26-
       Marked as Exhibit 12 to Chester
       Patterson’s Deposition taken in
       Ebanks.
       Bent Axle Test for Crown Area       MILs (ECF
       Durability                          Nos. 161,
                                           165, 170,
       GY Susman 26377
267.                                       171, 174,
       Marked as Exhibit 13 to Chester     179).
       Patterson’s Deposition taken in     R. FRE 403,
       Ebanks.                             407.
       ISUZU NPR, LT 215/85R16             MILs (ECF
       Durability Improvement              Nos. 161,
                                           165, 170,
       GY Susman 26378-26380               171, 174,
       Marked as Exhibit 14 to Chester     179).
       Patterson’s Deposition taken in     R. FRE 403,
268.
       Ebanks.                             407.
       Also, marked as Exhibit 4 to
       Joseph Zekoski’s Deposition taken
       in Arredondo bates GY Susman
       28155-28157.
       Letter to ODI dated 08/16/01        MILs (ECF
       GY Susman 26382-26384               Nos. 161,
                                           165, 170,
       Marked as Exhibit 16 to Chester     171, 172,
       Patterson’s Deposition taken in     174, 179).
269.   Ebanks.                             R. H. FRE
       Also marked as Exhibit 25 to        403, 407.
       Beale Robinson’s Deposition taken
       in Ebanks bates GY Susman
       26964-26966.
       Letter to Kenneth Weinstein dated   MILs (ECF
       01/28/02                            Nos. 161,
                                           165, 170,
       GY Susman 26395-26397               171, 172,
       Marked as Exhibit 19 to Chester     174, 179).
       Patterson’s Deposition taken in     R. H. FRE
       Ebanks.                             403, 407.
       Also, marked as Exhibit 24 to
       Beale Robinson’s Deposition taken
270.
       in Ebanks bates GY Susman
       26961-26963.
       Also, marked as Exhibit 2 to
       Dennis O’Connor’s Deposition
       taken in Boerm bates GY Susman
       30632-30658.
       Additional bates at GY Susman
       01375-01401.
                                           MILs (ECF
       Meeting on LT-Metric ‘Tread-        Nos. 161,
       Throw’ Field Problems (9/19-        165, 168,
271.
       21/95)                              170, 171,
       GY Susman 26899-26902               172, 174,
                                           179).



                                  -27-
       Marked as Exhibit 1 to Beale        R. H. FRE
       Robinson’s Deposition taken in      403, 407.
       Ebanks.
       Also, marked as Exhibit 30 to
       Richard Olsen’s Deposition taken
       in Arredondo bates GY Susman
       28293-28296.
       Also, marked as Exhibit 12 to
       Joseph Zekoski’s Deposition taken
       in Corwin bates GY Susman
       31550-31553.
       Also, identified as 535 in Joseph
       Zekoski’s Deposition taken in
       Ebanks.
       LT-Metric Damage Claim Tire by      MILs (ECF
       Date of Production Load Range D     Nos. 161,
                                           165, 170,
       &E                                  171, 172,
       GY Susman 26903                     174, 179).
       Marked as Exhibit 2 to Beale        R. FRE 403,
       Robinson’s Deposition taken in      407.
       Ebanks.
272.
       Also, marked as Exhibit 34 to
       Richard Olsen’s Deposition taken
       in Arredondo bates GY Susman
       28306.
       Also, identified as 573 in Joseph
       Zekoski’s Deposition taken in
       Ebanks.
                                           MILs (ECF
       Overview Conclusions                Nos. 161,
       GY Susman 26904                     165, 168,
                                           170, 171,
273.   Marked as Exhibit 3 to Beale        172, 174,
       Robinson’s Deposition taken in      179).
       Ebanks.                             R. FRE 403,
                                           407.
       Root Cause Investigation #1 Tire    MILs (ECF
       Conditions Have Changed             Nos. 161,
                                           165, 168,
       GY Susman 26905
274.                                       170, 171,
       Marked as Exhibit 4 to Beale        174, 179).
       Robinson’s Deposition taken in      R. FRE 403,
       Ebanks.                             407.
       Building Specification              MILs (ECF
       GY Susman 26906-26924               Nos. 161,
                                           165, 168,
275.   Marked as Exhibit 5 to Beale        170, 179).
       Robinson’s Deposition taken in      R. FRE 403,
       Ebanks.                             407.
                                           MILs (ECF
       Damage Claim Summary                Nos. 161,
276.
       GY Susman 26925                     165, 168,
                                           170, 171,



                                   -28-
       Marked as Exhibit 6 to Beale         172, 174,
       Robinson’s Deposition taken in       179).
                                            R. FRE 403,
       Ebanks.                              407.
       Also, identified as 456 in Joseph
       Zekoski’s Deposition taken in
       Ebanks.
       RLT Tread Throw Team #2              MILs (ECF
       Kickoff Meeting                      Nos. 161,
                                            165, 170,
       GY Susman 26926
277.                                        171, 174,
       Marked as Exhibit 7 to Beale         179).
       Robinson’s Deposition taken in       R. H. FRE
       Ebanks.                              403, 407.
       Probable Root-Cause                  MILs (ECF
       Weak Boundary Layer Between          Nos. 161,
                                            165, 170,
       RLT Belts 1&2                        171, 174,
278.   GY Susman 26927                      179).
       Marked as Exhibit 8 to Beale         R. FRE 403,
       Robinson’s Deposition taken in       407.
       Ebanks.
       Damage Claims Tread Sep              MILs (ECF
       Damage Claims Trend for 1995         Nos. 161,
                                            165, 170,
       GY Susman 26928
279.                                        171, 172,
       Marked as Exhibit 9 to Beale         174, 179).
       Robinson’s Deposition taken in       R. FRE 403,
       Ebanks.                              407.
                                            MILs (ECF
       RLT Crown Integrity                  Nos. 161,
       GY Susman 26929                      165, 170,
280.   Marked as Exhibit 10 to Beale        171, 172,
       Robinson’s Deposition taken in       174, 179).
                                            R. FRE 403,
       Ebanks.
                                            407.
       Settled Damage Claims by Year of     MILs (ECF
       Manufacture                          Nos. 161,
                                            165, 170,
       GY Susman 26932                      171, 172,
       Marked as Exhibit 11 to Beale        174, 179).
281.   Robinson’s Deposition taken in       R. FRE 403,
       Ebanks.                              407.
       Also, identified as 1182 in Joseph
       Zekoski’s Deposition taken in
       Ebanks.
       Combined Goodyear/Kelly PL           MILs (ECF
       Claims Projection                    Nos. 161,
                                            165, 170,
       GY Susman 26933
282.                                        171, 172,
       Marked as Exhibit 12 to Beale        174, 179).
       Robinson’s Deposition taken in       R. FRE 403,
       Ebanks.                              407.
                                            MILs (ECF
       Problem Summary                      Nos. 161,
283.
       GY Susman 26934                      165, 170,
                                            171, 172,


                                   -29-
       Marked as Exhibit 13 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
                                            R. FRE 403,
       Ebanks.                              407.
       Also, identified as 1203 in Joseph
       Zekoski’s Deposition taken in
       Ebanks.
                                            MILs (ECF
       Problem Summary                      Nos. 161,
       GY Susman 26935                      165, 170,
                                            171, 172,
284.   Marked as Exhibit 14 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
       Ebanks.                              R. FRE 403,
                                            407.
                                            MILs (ECF
       Conclusions                          Nos. 161,
       GY Susman 26936                      165, 170,
                                            171, 172,
285.   Marked as Exhibit 15 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
       Ebanks.                              R. F. FRE
                                            403, 407.
                                            MILs (ECF
       Damage Claims Goodyear/Kelly         Nos. 161,
       Light Truck Tires                    165, 170,
       GY Susman 26937                      171, 172,
286.
       Marked as Exhibit 16 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
                                            R. F. FRE
       Ebanks.                              403, 407.
                                            MILs (ECF
       Combined Kelly/Goodyear Settled      Nos. 161,
       Damage Claims by Tire Size           165, 170,
       GY Susman 26938                      171, 172,
287.
       Marked as Exhibit 17 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
                                            R. F. FRE
       Ebanks.                              403, 407.
                                            MILs (ECF
       Combined Goodyear/Kelly PL           Nos. 161,
       Claims Summary by Age of Tire        165, 170,
       GY Susman 26939                      171, 172,
288.
       Marked as Exhibit 18 to Beale        174, 176,
       Robinson’s Deposition taken in       179).
                                            R. F. FRE
       Ebanks.                              403, 407.
                                            MILs (ECF
       RLT LR-Overlay Implementation        Nos. 161,
       Planning                             165, 168,
       GY Susman 26940-26941                170, 171,
289.
       Marked as Exhibit 19 to Beale        172, 174,
       Robinson’s Deposition taken in       176, 179).
                                            R. FRE 403,
       Ebanks.                              407.
                                            MILs (ECF
       1996 Action Plan Effectiveness
290.                                        Nos. 161,
       GY Susman 26942                      170, 171,



                                   -30-
       Marked as Exhibit 20 to Beale      172, 174,
       Robinson’s Deposition taken in     179).
                                          R. FRE 403,
       Ebanks.                            407.
                                          MILs (ECF
       ISUZU NPR, LT 215/85R16            Nos. 161,
       Durability Improvement             165, 170,
       GY Susman 26943-26946              171, 172,
291.
       Marked as Exhibit 21 to Beale      174, 176,
       Robinson’s Deposition taken in     179).
                                          R. H. FRE
       Ebanks.                            403, 407.
                                          MILs (ECF
       ISUZU/Pre-Policy Report            Nos. 161,
       GY Susman 26947                    165, 170,
                                          171, 172,
292.   Marked as Exhibit 22 to Beale      174, 176,
       Robinson’s Deposition taken in     179).
       Ebanks.                            R. H. FRE
                                          403, 407.
       United States Patent 4,815,511     MILs (ECF
       GY Susman 26948-26960              Nos. 161,
                                          170, 171,
293.   Marked as Exhibit 23 to Beale      179).
       Robinson’s Deposition taken in     R.
       Ebanks.
       Load Range E Truck Tires Alleged   MILs (ECF
       Tread/Belt Separations Accidents   Nos. 161,
                                          165, 170,
       Involving Deaths or Injuries       171, 172,
294.   GY Susman 26216-26218              174, 179).
       Marked as Exhibit 26 to Ernest     R. FRE 403.
       Kessell’s Deposition taken in
       Garcia.
       Goodyear AT and ATS                MILs (ECF
       Warranty/Goodwill Adjustment       Nos. 161,
                                          165, 170,
       Rates                              171, 172,
295.   GY Susman 26219-26222              174, 176,
       Marked as Exhibit 27 to Ernest     179).
       Kessell’s Deposition taken in      R. FRE 403.
       Garcia.
                                          MILs (ECF
       Customer Contacts Wrangler AT      Nos. 161,
       and ATS LRE                        165, 170,
       GY Susman 26223                    171, 172,
296.
       Marked as Exhibit 28 to Ernest     174, 176,
       Kessell’s Deposition taken in      179).
                                          R. H. FRE
       Garcia.                            403.
       Master Product File Display        MILs (ECF
       GY Susman 26270                    Nos. 161,
                                          170, 171,
297.   Marked as Exhibit 37 to Ernest     174, 179).
       Kessell’s Deposition taken in      R.
       Garcia.
                                          MILs (ECF
298.   Conclusions                        Nos. 161,


                                  -31-
       GY Susman 25918-25922              165, 168,
       Marked as Exhibit 16 to Daniel     170, 171,
                                          172, 174,
       Hammontree, Beale Robinson and     176, 179).
       Dane Taylor’s Depositions taken    R. F. FRE
       in Garcia additional bates GY      403, 407.
       Susman 26846-26850.
                                          MILs (ECF
       Combined Goodyear/Kelly PL         Nos. 161,
       Claims Summary                     165, 170,
       GY Susman 25929-25933              171, 172,
299.
       Marked as Exhibit 19 to Daniel     174, 176,
       Hammontree’s Deposition taken in   179).
                                          R. F. FRE
       Garcia.                            403, 407.
       1996 Tire Guide Load & Inflation   MILs (ECF
       Tables                             Nos. 161,
                                          165, 170,
       GY Susman 25934-25935              171, 174,
       Marked as Exhibit 13 to Daniel     176, 179).
300.
       Hammontree, Beale Robinson and     R. FRE 403.
       Dane Taylor’s Depositions taken
       in Garcia bates GY Susman
       26866-26867.
                                          MILs (ECF
       RLT Size Breakout                  Nos. 161,
       GY Susman 25936-25938              165, 170,
                                          171, 172,
301.   Marked as Exhibit 27 to Daniel     174, 176,
       Hammontree’s Deposition taken in   179).
       Garcia.                            R. F. FRE
                                          403, 407.
                                          MILs (ECF
       Settled Damage Claims by Year of   Nos. 161,
       Manufacture                        165, 170,
       GY Susman 25939-25942              171, 172,
302.
       Marked as Exhibit 28 to Daniel     174, 176,
       Hammontree’s Deposition taken in   179).
                                          R. FRE 403,
       Garcia.                            407.
                                          MILs (ECF
       Settled Damage Claims by Date of   Nos. 161,
       Claim                              165, 170,
       GY Susman 25943                    171, 172,
303.
       Marked as Exhibit 31 to Daniel     174, 176,
       Hammontree’s Depositions taken     179).
                                          R. FRE 403,
       in Garcia.                         407.
                                          MILs (ECF
       Kelly Exposure                     Nos. 161,
       GY Susman 25944-25949              165, 170,
                                          171, 172,
304.   Marked as Exhibit 33 to Daniel     174, 176,
       Hammontree’s Deposition taken in   179).
       Garcia.                            R. FRE 403,
                                          407.




                                  -32-
                                          MILs (ECF
       RLT Crown Integrity                Nos. 161,
       Improvement                        165, 168,
       GY Susman 25950-25954              170, 171,
305.
       Marked as Exhibit 41 to Daniel     172, 174,
       Hammontree’s Deposition taken in   176, 179).
                                          R. FRE 403,
       Garcia.                            407.
                                          MILs (ECF
       Conclusions/Recommendations        Nos. 161,
       GY Susman 25955-25960              165, 170,
                                          171, 172,
306.   Marked as Exhibit 46 to Daniel     174, 176,
       Hammontree’s Deposition taken in   179).
       Garcia.                            R. FRE 403,
                                          407.
                                          MILs (ECF
       Radial Light Truck – Gadsden       Nos. 161,
       GY Susman 25961-25963              165, 168,
                                          170, 171,
307.   Marked as Exhibit 48 to Daniel     172, 174,
       Hammontree’s Deposition taken in   176, 179).
       Garcia.                            R. H. FRE
                                          403, 407.
       Problem Summary                    MILs (ECF
       GY Susman 26838-26843              Nos. 161,
                                          165, 170,
       Marked as Exhibit 14 to Beale      171, 172,
       Robinson’s Deposition taken in     174, 176,
308.   Garcia.                            179).
       Also, marked as Exhibit 33 to      R. FRE 403,
       Richard Olsen’s Deposition taken   407.
       in Arredondo bates GY Susman
       28305.
       Probable Root-Cause: Weak          MILs (ECF
       Boundary Layer Between RLT         Nos. 161,
                                          165, 170,
       Belts 1&2                          171, 172,
309.   GY Susman 26857-26865              174, 176,
       Marked as Exhibit 21 to Beale      179).
       Robinson’s Deposition taken in     R. FRE 403,
       Garcia.                            407.
                                          MILs (ECF
       RLT LR-E Crown Integrity           Nos. 161,
       Improvement ‘ACT’ Team             165, 168,
       GY Susman 26868-26873              170, 171,
310.
       Marked as Exhibit 34 to Beale      172, 174,
       Robinson’s Deposition taken in     179).
                                          R. FRE 403,
       Garcia.                            407.
                                          MILs (ECF
       LR “E” Belt Wire                   Nos. 161,
       GY Susman 26874-26885              165, 170,
311.   Marked as Exhibit 38 to Beale      171, 174,
       Robinson’s Deposition taken in     179).
                                          R. FRE 403,
       Garcia.
                                          407.



                                  -33-
       Isuzu NPR Truck Tire               MILs (ECF
       LT215/85R16 Treadwear Report       Nos. 161,
                                          165, 170,
       GY Susman 28018-28026              171, 172,
       Marked as Exhibit 207 to George    174, 176,
       Edward’s Deposition taken in       179).
312.
       Arredondo.                         R. FRE 403,
       Also, marked as Exhibit 207 to     407.
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28330-28338.
       Isuzu NPR Tire Problems on         MILs (ECF
       Vehicle Durability Test            Nos. 161,
                                          165, 170,
       GY Susman 28027-28029              171, 172,
       Marked as Exhibit 208 to George    174, 179).
       Edward’s Deposition taken in       R. H. FRE
       Arredondo.                         403, 407.
       Also, marked as Exhibit 208 to
313.
       Ray Young’s Deposition taken in
       Arredondo GY Susman 28457-
       28459.
       Also, marked as Exhibit 208 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28339-28341.
       Isuzu Tread-Throw Tire             MILs (ECF
       GY Susman 28460                    Nos. 161,
                                          165, 168,
       Marked as Exhibit 209 to Ray       170, 171,
       Young’s Deposition taken in        172, 174,
314.   Arredondo.                         179).
       Also, marked as Exhibit 209 to     R. H. FRE
       Mark Grund’s Deposition taken in   403, 407.
       Arredondo bates GY Susman
       28342.
       Isuzu LT215/85R16 WHT Tread        MILs (ECF
       Separation Meeting Summary of      Nos. 161,
                                          165, 170,
       Isuzu Dealer Conference in         171, 172,
       Phoenix on 1/19/95                 174, 179).
       GY Susman 28030-28033              R. H. FRE
       Marked as Exhibit 210 to George    403, 407.
       Edward’s Deposition taken in
       Arredondo.
315.
       Also, marked as Exhibit 210 to
       Ray Young’s Deposition taken in
       Arredondo GY Susman 28461-
       28464.
       Also, marked as Exhibit 210 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28343-28346.


                                  -34-
       LT215/85R16 WHT Tread Throw        MILs (ECF
       GY Susman 28034-28035              Nos. 161,
                                          165, 170,
       Marked as Exhibit 211 to George    171, 172,
       Edward’s Deposition taken in       174, 179).
       Arredondo.                         R. H. FRE
       Also, marked as Exhibit 211 to     403, 407.
316.   Ray Young’s Deposition taken in
       Arredondo GY Susman 28465-
       28466.
       Also, marked as Exhibit 211 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28347-28348.
       LT215/85R16 WHT for NPR            MILs (ECF
       GY Susman 28036                    Nos. 161,
                                          165, 170,
       Marked as Exhibit 212 to George    171, 172,
       Edward’s Deposition taken in       174, 179).
       Arredondo.                         R. H. FRE
       Also, marked as Exhibit 212 to     403, 407.
317.
       Ray Young’s Deposition taken in
       Arredondo GY Susman 28467.
       Also, marked as Exhibit 212 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28349.
       ISUZU NPR Truck – Burst Issue      MILs (ECF
       GY Susman 28037                    Nos. 161,
                                          165, 170,
       Marked as Exhibit 213 to George    171, 172,
       Edward’s Deposition taken in       174, 179).
       Arredondo.                         R. H. FRE
       Also, marked as Exhibit 213 to     403, 407.
318.
       Ray Young’s Deposition taken in
       Arredondo GY Susman 28468.
       Also, marked as Exhibit 213 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28350.
       Isuzu NPR – LT215/85R16 LR-E       MILs (ECF
       Wrangler HT                        Nos. 161,
                                          165, 170,
       GY Susman 28038                    171, 174,
       Marked as Exhibit 214 to George    179).
       Edward’s Deposition taken in       R. FRE 403,
319.
       Arredondo.                         407.
       Also, marked as Exhibit 214 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28351.
       ISUZU NPR, LT 215/85R16 Tire       MILs (ECF
320.                                      Nos. 161,
       Tread Separation Failures


                                  -35-
       GY Susman 28039                    165, 170,
       Marked as Exhibit 215 to George    171, 172,
                                          174, 179).
       Edward’s Deposition taken in       R. H. FRE
       Arredondo.                         403, 407.
       Also, marked as Exhibit 215 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28352.
       Isuzu NPR LT215/85R15 LR-E         MILs (ECF
       Tread Integrity                    Nos. 161,
                                          165, 170,
       GY Susman 28040-28041              171, 172,
       Marked as Exhibit 216 to George    174, 179).
       Edward’s Deposition taken in       R. H. FRE
321.
       Arredondo.                         403, 407.
       Also, marked as Exhibit 216 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28353-28354.
       Isuzu NPR Truck, LT215/85R16       MILs (ECF
       LR-E Wrangler HT                   Nos. 161,
                                          165, 170,
       GY Susman 28042-28054              171, 172,
       Marked as Exhibit 217 to George    174, 179).
       Edward’s Deposition taken in       R. H. FRE
322.
       Arredondo.                         403, 407.
       Also, marked as Exhibit 217 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28355-28367.
       ISUZU NPR, LT215/85R16             MILs (ECF
       Durability Improvement             Nos. 161,
                                          165, 170,
       GY Susman 28055-28058              171, 172,
       Marked as Exhibit 218 to George    174, 179).
       Edward’s Deposition taken in       R. H. FRE
       Arredondo.                         403, 407.
       Also, marked as Exhibit 218 to
       Iwao Uenoyama’s Deposition in
       Arredondo bates GY Susman
323.
       28427-28430.
       Also, marked as Exhibit 218 to
       Ray Young’s Deposition taken in
       Arredondo GY Susman 28469-
       28472.
       Also, marked as Exhibit 218 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28368-28371.
       Isuzu NPR – LT215/85R16 WHT        MILs (ECF
324.   LR-E                               Nos. 161,
                                          165, 170,
       GY Susman 28059


                                  -36-
       Marked as Exhibit 219 to George    171, 172,
       Edward’s Deposition taken in       174, 179).
                                          R. H. FRE
       Arredondo.                         403, 407.
       Also, marked as Exhibit 219 to
       Ray Young’s Deposition taken in
       Arredondo GY Susman 28473.
       Also, marked as Exhibit 219 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28372.
       Trip Report – Weight Study –       MILs (ECF
       Monarch/Odwalla                    Nos. 161,
                                          165, 170,
       GY Susman 28060-28082              171, 172,
       Marked as Exhibit 220 to George    174, 179).
       Edward’s Deposition taken in       R. H. FRE
       Arredondo.                         403, 407.
       Also, marked as Exhibit 220 to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
325.
       28373-28395.
       Also, marked as Exhibit 29 to
       Richard Olsen’s Deposition taken
       in Arredondo bates GY Susman
       28270-28292.
       Also, marked as Exhibit 220 to
       Richard Olsen’s Deposition taken
       in Arredondo bates GY Susman
       28434-28456.
       ISUZU NPR LT215/85R16 WHT          MILs (ECF
       Meeting at American Isuzu          Nos. 161,
                                          165, 170,
       GY Susman 28083-28085              171, 172,
       Marked as Exhibit 221 to George    174).
       Edward’s Deposition taken in       R. H. FRE
       Arredondo.                         403, 407.
       Also, marked as Exhibit 221 to
326.
       Iwao Uenoyama’s Deposition in
       Arredondo bates GY Susman
       28431-28433.
       Also, marked as Exhibit 221to
       Mark Grund’s Deposition taken in
       Arredondo bates GY Susman
       28396-28398.
       Isuzu NPR Truck                    MILs (ECF
       GY Susman 28086-28113              Nos. 161,
                                          165, 170,
       Marked as Exhibit 222 to George    171, 172,
327.   Edward’s Deposition taken in       174).
       Arredondo.                         R. FRE 403,
       Also, marked as Exhibit 222 to     407.
       Mark Grund’s Deposition taken in


                                  -37-
       Arredondo bates GY Susman
       28399.
       Overlay Implementation Meeting,     MILs (ECF
       12/7/98                             Nos. 161,
                                           165, 170,
       GY Susman 28474-28475.
328.                                       171, 172,
       Marked as Exhibit 232 to Ray        174).
       Young’s Deposition taken in         R. H. FRE
       Arredondo.                          403, 407.
       LR-E Overlay Implementation         MILs (ECF
       Meeting, 2/19/99                    Nos. 161,
                                           165, 170,
       GY Susman 28476-28479
329.                                       171, 172,
       Marked as Exhibit 233 to Ray        174).
       Young’s Deposition taken in         R. H. FRE
       Arredondo.                          403, 407.
       LR-E Overlay Implementation         MILs (ECF
       Meeting, 5/7/99                     Nos. 161,
                                           165, 170,
       GY Susman 28480-28481
330.                                       171, 172,
       Marked as Exhibit 237 to Ray        174).
       Young’s Deposition taken in         R. H. FRE
       Arredondo.                          403, 407.
                                           MILs (ECF
       Returned Tire Inspection            Nos. 161,
       GY Susman 28269                     165, 168,
                                           170, 171,
331.   Marked as Exhibit 28 to Richard     172, 174,
       Olsen’s Deposition taken in         179).
       Arredondo.                          R. FRE 403,
                                           407.
       Status of ‘Tread-Throw’ Analysis    MILs (ECF
       dated 10/09/95                      Nos. 161,
                                           165, 168,
       GY Susman 28297-28300               170, 171,
       Marked as Exhibit 31 to Richard     172, 174,
       Olsen’s Deposition taken in         179).
       Arredondo.                          R. H. FRE
       Also, marked as Exhibit 32 to       403, 407.
332.
       Richard Olsen’s Deposition taken
       in Arredondo bates GY Susman
       28301-28304.
       Also, marked as Exhibit 18 to
       Joseph Zekoski’s Deposition taken
       in Corwin bates GY Susman
       31680-31691.
                                           MILs (ECF
       Failure Analysis                    Nos. 161,
       GY Susman 28307                     165, 170,
333.   Marked as Exhibit 35 to Richard     171, 172,
       Olsen’s Deposition taken in         174, 179).
                                           R. FRE 403,
       Arredondo.
                                           407.
                                           MILs (ECF
       LT-Metric Problem Summary
334.                                       Nos. 161,
       GY Susman 28308                     165, 170,


                                  -38-
       Marked as Exhibit 36 to Richard     171, 172,
       Olsen’s Deposition taken in         174, 179).
                                           R. FRE 403,
       Arredondo.                          407.
       Also, identified as 568 in Joseph
       Zekoski’s Deposition taken in
       Ebanks.
       LT Recommendations                  MILs (ECF
       GY Susman 28309                     Nos. 161,
                                           165, 170,
       Marked as Exhibit 37 to Richard     171, 174,
       Olsen’s Deposition taken in         179).
335.
       Arredondo.                          R. FRE 403,
       Also, identified as 597 in Joseph   407.
       Zekoski’s Deposition taken in
       Ebanks.
       LT Phased Production Changes        MILs (ECF
       Phase I – Immediate                 Nos. 161,
                                           165, 168,
       GY Susman 28310                     170, 171,
       Marked as Exhibit 38 to Richard     174, 179).
336.   Olsen’s Deposition taken in         R. FRE 403,
       Arredondo.                          407.
       Also, identified as 598 in Joseph
       Zekoski’s Deposition taken in
       Ebanks.
                                           MILs (ECF
       Problem Summary                     Nos. 161,
       GY Susman 28311                     165, 170,
337.   Marked as Exhibit 39 to Richard     171, 172,
       Olsen’s Deposition taken in         174, 179).
                                           R. H. FRE
       Arredondo.
                                           403, 407.
       Damage Claims                       MILs (ECF
       GY Susman 28312                     Nos. 161,
                                           165, 170,
       Marked as Exhibit 40 to Richard     171, 172,
       Olsen’s Deposition taken in         174, 179).
338.   Arredondo.                          R. FRE 403,
       Also, marked as Exhibit 1 to        407.
       Joseph Zekoski’s Deposition taken
       in Arredondo bates GY Susman
       28166.
       Damage Claims Goodyear/Kelly        MILs (ECF
       Light Truck Tires                   Nos. 161,
                                           165, 170,
       GY Susman 28313
339.                                       171, 172,
       Marked as Exhibit 41 to Richard     174, 179).
       Olsen’s Deposition taken in         R. F. FRE
       Arredondo.                          403, 407.
                                           MILs (ECF
       RLT Crown Integrity Team Action     Nos. 161,
                                           165, 168,
340.   Items                               170, 171,
       GY Susman 28314-28316               172, 174,
                                           179).



                                   -39-
       Marked as Exhibit 42 to Beale        R. FRE 403,
       Robinson’s Deposition taken in       407.
       Arredondo.
                                            MILs (ECF
       KS Fayetteville Tire Specification   Nos. 161,
       GY Susman 28317-28319                165, 170,
341.   Marked as Exhibit 43 to Beale        171, 174,
       Robinson’s Deposition taken in       179).
                                            R. FRE 403,
       Arredondo.
                                            407.
                                            MILs (ECF
       KS Fayetteville Tire Specification   Nos. 161,
       GY Susman 28320-28324                165, 170,
342.   Marked as Exhibit 44 to Beale        171, 174,
       Robinson’s Deposition taken in       179).
                                            R. FRE 403,
       Arredondo.
                                            407.
       RLT Adjusted/Returned ‘CA’           MILs (ECF
       Tires                                Nos. 161,
                                            165, 170,
       GY Susman 28325
343.                                        171, 172,
       Marked as Exhibit 45 to Beale        174, 179).
       Robinson’s Deposition taken in       R. FRE 403,
       Arredondo.                           407.
                                            MILs (ECF
       Gadsden Tire Specification           Nos. 161,
       GY Susman 28326-28328                165, 168,
344.   Marked as Exhibit 46 to Beale        170, 171,
       Robinson’s Deposition taken in       174, 179).
                                            R. FRE 403,
       Arredondo.
                                            407.
                                            MILs (ECF
       Failure Mode                         Nos. 161,
       GY Susman 28114                      165, 170,
345.   Marked as Exhibit 1 to Joseph        171, 172,
       Zekoski’s Deposition taken in        174, 179).
                                            R. FRE 403,
       Arredondo.
                                            407.
       Kelly Springfield Tire Conditions    MILs (ECF
       GY Susman 28115-28121                Nos. 161,
                                            165, 171,
346.   Marked as Exhibit 2 to Joseph        172, 174).
       Zekoski’s Deposition taken in        R. F.
       Arredondo.
       Damage Claims Goodyear/Kelly         MILs (ECF
       by Date of Claim                     Nos. 161,
                                            165, 170,
       GY Susman 28167
347.                                        171, 172,
       Marked as Exhibit 7 to Joseph        174, 179).
       Zekoski’s Deposition taken in        R. FRE 403,
       Arredondo.                           407.
       Adjustable Tire Condition            MILs (ECF
       GY Susman 28122-28152                Nos. 161,
                                            165, 170,
348.   Marked as Exhibit 8 to Joseph        171, 172).
       Zekoski’s Deposition taken in        R. F. FRE
       Arredondo.                           403, 407.



                                    -40-
       Confirmation of Change in          MILs (ECF
       Specification                      Nos. 161,
                                          165, 170,
       GY Susman 28171
349.                                      171, 179).
       Marked as Exhibit 10 to Joseph     R. FRE 403,
       Zekoski’s Deposition taken in      407.
       Arredondo.
                                          MILs (ECF
       Radial Light Truck                 Nos. 161,
       GY Susman 28172-28175              165, 170,
350.   Marked as Exhibit 11 to Joseph     171, 174,
       Zekoski’s Deposition taken in      179).
                                          R. FRE 403,
       Arredondo.
                                          407.
       Root Cause Investigation #2 Wire   MILs (ECF
       Treatment Differences              Nos. 161,
                                          170, 171,
       GY Susman 28176
351.                                      174, 179).
       Marked as Exhibit 12 to Joseph     R. FRE 403,
       Zekoski’s Deposition taken in      407.
       Arredondo.
       Confirmation of Change in          MILs (ECF
       Specifications                     Nos. 161,
                                          165, 170,
       GY Susman 28177
352.                                      171, 174,
       Marked as Exhibit 13 to Joseph     179).
       Zekoski’s Deposition taken in      R. FRE 403,
       Arredondo.                         407.
                                          MILs (ECF
       Gadsden Tire Specification         Nos. 161,
       GY Susman 28178-28180              165, 170,
353.   Marked as Exhibit 14 to Joseph     171, 174,
       Zekoski’s Deposition taken in      179).
                                          R. FRE 403,
       Arredondo.
                                          407.
       Ford Draws on Goodyear to Help     MILs (ECF
       Avert Concerns on Tire-Pressure    Nos. 161,
                                          165, 170,
       Information                        171, 172,
354.   GY Susman 28182                    174, 175,
       Marked as Exhibit 16 to Joseph     179).
       Zekoski’s Deposition taken in      R. FRE 403,
       Arredondo.                         407.
                                          MILs (ECF
       Tires Converted to Overlay         Nos. 161,
       GY Susman 28183                    165, 170,
355.   Marked as Exhibit 17 to Joseph     171, 174,
       Zekoski’s Deposition taken in      179).
                                          R. FRE 403,
       Arredondo.
                                          407.
       Tread Separation on Wrangler AT    MILs (ECF
       Tires                              Nos. 161,
                                          165, 170,
       GY Susman 28196
356.                                      171, 172,
       Marked as Exhibit 20 to Joseph     174, 179).
       Zekoski’s Deposition taken in      R. H. FRE
       Arredondo.                         403, 407.



                                  -41-
                                         MILs (ECF
       RLT Belt Design Standards         Nos. 161,
       GY Susman 28197                   165, 170,
357.   Marked as Exhibit 21 to Joseph    171, 174,
       Zekoski’s Deposition taken in     179).
                                         R. FRE 403,
       Arredondo.
                                         407.
       Preliminary Impact Assessment –   MILs (ECF
       Phase I                           Nos. 161,
                                         165, 170,
       GY Susman 28198-28201
358.                                     171, 174,
       Marked as Exhibit 22 to Joseph    179).
       Zekoski’s Deposition taken in     R. FRE 403,
       Arredondo.                        407.
       RLT LR-E Overlay Applications     MILs (ECF
       Tire Cost Analysis                Nos. 161,
                                         165, 170,
       GY Susman 28202-28204
359.                                     171, 174,
       Marked as Exhibit 23 to Joseph    179).
       Zekoski’s Deposition taken in     R. FRE 403,
       Arredondo.                        407.
                                         MILs (ECF
       Kickoff Meeting, 2/16/96          Nos. 161,
       GY Susman 28205                   165, 170,
360.   Marked as Exhibit 24 to Joseph    171, 174,
       Zekoski’s Deposition taken in     179).
                                         R. H. FRE
       Arredondo.
                                         403, 407.
       Minutes of 11/10/95 Management    MILs (ECF
       Meeting – Tread/Top Belt Throws   Nos. 161,
                                         165, 170,
       +Revision+                        171, 174,
361.   GY Susman 28206                   179).
       Marked as Exhibit 25A to Joseph   R. H. FRE
       Zekoski’s Deposition taken in     403, 407.
       Arredondo.
                                         MILs (ECF
       Tread/Top Belt ‘Throws’ dated     Nos. 161,
       11/10/1995                        165, 170,
       GY Susman 28207-28227             171, 172,
362.
       Marked as Exhibit 25B to Joseph   174, 176,
       Zekoski’s Deposition taken in     179).
                                         R. FRE 403,
       Arredondo.                        407.
                                         MILs (ECF
       Minutes of 11/10/95 Management    Nos. 161,
       Meeting – Tread/Top Belt Throws   165, 170,
363.   +REVISION+ DATED 11/14/95         171, 174,
       with attachment                   179).
                                         R. H. FRE
       GY Susman 20953-20998
                                         403, 407.
       Goodyear Tire Manufacturing       R. F.
       Process
       GY Susman 30445
364.
       Marked as Exhibit 2 to Richard
       Olsen’s Deposition taken in
       Hebert.


                                  -42-
                                           MILs (ECF
       Test Driver’s Death Questioned as   Nos. 161,
       Goodyear Inquiry Nears End          165, 170,
       GY Susman 30446-30447               171, 172,
365.
       Marked as Exhibit 3 to Richard      174, 179).
       Olsen’s Deposition taken in         R. F. H.
                                           FRE 403,
       Hebert.                             407.
       Adjustment Procedure Manual         MIL (ECF
       GY Susman 30114-30170               Nos. 176).
                                           R. F.
366.   Marked as Exhibit 4 to Richard
       Olsen’s Deposition taken in
       Hebert.
       Tread/Top Belt ‘Throws’ dated       MILs (ECF
       11/10/95                            Nos. 161,
                                           165, 170,
       GY Susman 29968-30018
367.                                       171, 174,
       Marked as Exhibit 5 to Richard      176, 179).
       Olsen’s Deposition taken in         R. FRE 403,
       Hebert.                             407.
                                           MILs (ECF
       Handwritten notes                   Nos. 161,
       GY Susman 31544-31545               165, 170,
368.   Marked as Exhibit 1 to Joseph       171, 174,
       Zekoski’s Deposition taken in       179).
                                           R. F. FRE
       Corwin.
                                           403, 407.
       Fourth Amended Class Action         MILs (ECF
       Complaint for Damages               Nos. 161,
                                           165, 170,
       GY Susman 31694-31716
369.                                       171, 172,
       Marked as Exhibit 2 to Joseph       174, 179).
       Zekoski’s Deposition taken in       R. H. FRE
       Corwin.                             403, 407.
                                           MILs (ECF
       Expert Report of R.J. Grogan        Nos. 161,
       GY Susman 31717-31726               165, 170,
                                           171, 172,
370.   Marked as Exhibit 3 to Joseph       174, 179).
       Zekoski’s Deposition taken in       R. H. F.
       Corwin.                             FRE 403,
                                           407.
       Goodyear Replacing Truck Tires;     MILs (ECF
       Akron Firm Maintains Model          Nos. 161,
                                           165, 170,
       Probed for Tears in Tread Not       171, 172,
       Defective                           173, 174,
371.
       GY Susman 31546-31547               179).
       Marked as Exhibit 10 to Joseph      R. H. F.
       Zekoski’s Deposition taken in       FRE 403,
                                           407.
       Corwin.
                                           MILs (ECF
       Goodyear Facing Government          Nos. 161,
       Safety Investigation Involving 27   165, 170,
372.
       Million Tires                       171, 172,
       GY Susman 31548-31549               173, 174,
                                           179).


                                   -43-
       Marked as Exhibit 11 to Joseph     R. H. F.
       Zekoski’s Deposition taken in      FRE 403,
                                          407.
       Corwin.
                                          MILs (ECF
       Current RLT Gauges                 Nos. 161,
       GY Susman 31554-31599              165, 170,
373.   Marked as Exhibit 13 to Joseph     171, 174,
       Zekoski’s Deposition taken in      179).
                                          R. FRE 403,
       Corwin.
                                          407.
       Status of ‘Tread Throw’ Analysis   MILs (ECF
       dated 10/16/95                     Nos. 161,
                                          165, 168,
       GY Susman 31641-31647
374.                                      170, 171,
       Marked as Exhibit 15 to Joseph     174, 179).
       Zekoski’s Deposition taken in      R. H. FRE
       Corwin.                            403, 407.
                                          MILs (ECF
       Tread/Top Belt ‘Throws’ dated      Nos. 161,
       10/25/95                           165, 168,
       GY Susman 31648-31657.             170, 171,
375.
       Marked as Exhibit 16 to Joseph     174, 176,
       Zekoski’s Deposition taken in      179).
                                          R. FRE 403,
       Corwin.                            407.
                                          MILs (ECF
       Minutes of 1/25/96 Management      Nos. 161,
       Meeting Tread/Top Belt Throws      165, 168,
       GY Susman 31658-31679              170, 171,
376.
       Marked as Exhibit 17 to Joseph     172, 174,
       Zekoski’s Deposition taken in      176, 179).
                                          R. H. FRE
       Corwin.                            403, 407.
                                          MILs (ECF
       Tread/Top Belt Throw               Nos. 161,
       GY Susman 31692-31693              165, 168,
                                          170, 171,
377.   Marked as Exhibit 19 to Joseph     172, 174,
       Zekoski’s Deposition taken in      179).
       Corwin.                            R. FRE 403,
                                          407.
                                          MILs (ECF
       RLT Crown Integrity                Nos. 161,
       GY Susman 31733-31746              165, 168,
                                          170, 171,
378.   Marked as Exhibit 24 to Joseph     172, 174,
       Zekoski’s Deposition taken in      176, 179).
       Corwin.                            R. FRE 403,
                                          407.
                                          MILs (ECF
       RLT LR-E Crown Integrity           Nos. 161,
       Improvement ‘ACT’ Team             165, 168,
       GY Susman 31747-31762              170, 171,
379.
       Marked as Exhibit 25 to Joseph     172, 174,
       Zekoski’s Deposition taken in      176, 179).
                                          R. FRE 403,
       Corwin.                            407.




                                  -44-
       RLT LR-E Crown Integrity          MILs (ECF
       Improvement ‘ACT’ Team            Nos. 161,
                                         165, 168,
       GY Susman 31763-31765
380.                                     170, 171,
       Marked as Exhibit 26 to Joseph    174, 179).
       Zekoski’s Deposition taken in     R. H. FRE
       Corwin.                           403, 407.
                                         MILs (ECF
       LR-E Testing                      Nos. 161,
       GY Susman 31766-31796             165, 168,
                                         170, 171,
381.   Marked as Exhibit 27 to Joseph    172, 174,
       Zekoski’s Deposition taken in     176, 179).
       Corwin.                           R. FRE 403,
                                         407.
       Load Range E Durability/Crown     MILs (ECF
       Study                             Nos. 161,
                                         165, 170,
       GY Susman 31797-31804
382.                                     171, 174,
       Marked as Exhibit 28 to Joseph    179).
       Zekoski’s Deposition taken in     R. FRE 403,
       Corwin.                           407.
                                         MILs (ECF
       Total RLT Capacity vs.            Nos. 161,
       Requirement                       165, 168,
       GY Susman 31825-31832             170, 171,
383.
       Marked as Exhibit 30 to Joseph    172, 174,
       Zekoski’s Deposition taken in     176, 179).
                                         R. FRE 403,
       Corwin.                           407.
       Isuzu – LT215/85R16 WHT Tread     MILs (ECF
       Throw Issue Information           Nos. 161,
                                         165, 170,
       GY Susman 31874-31879
384.                                     171, 172,
       Marked as Exhibit 32 to Joseph    174, 179).
       Zekoski’s Deposition taken in     R. FRE 403,
       Corwin.                           407.
       Isuzu NPR Tread Separation        MILs (ECF
       F.T.A                             Nos. 161,
                                         165, 170,
       GY Susman 31880
385.                                     171, 174,
       Marked as Exhibit 33 to Joseph    179).
       Zekoski’s Deposition taken in     R. FRE 403,
       Corwin.                           407.
       Load Range E Overlay Conversion   MILs (ECF
       Plant                             Nos. 161,
                                         165, 170,
       GY Susman 31881-31882
386.                                     171, 174,
       Marked as Exhibit 34 to Joseph    179).
       Zekoski’s Deposition taken in     R. FRE 403,
       Corwin.                           407.
                                         MILs (ECF
                                         Nos. 161,
       RLT Load Range E Overlay          165, 170,
387.   Conversion Summary                171, 174,
       GY Susman 31883-31884             179).
                                         R. FRE 403,
                                         407.


                                  -45-
       Marked as Exhibit 35 to Joseph
       Zekoski’s Deposition taken in
       Corwin.
                                             MILs (ECF
       Excerpt from August 24, 1998          Nos. 161,
       Prepolicy Report Summary              165, 170,
                                             171, 172,
       GY Susman 31885
388.                                         173, 174,
       Marked as Exhibit 36 to Joseph        179).
       Zekoski’s Deposition taken in         R. H. F.
       Corwin.                               FRE 403,
                                             407.
                                             MILs (ECF
       Robert T. Jenkins’ Letter to Editor   Nos. 161,
       and Goodyear                          165, 171,
       GY Susman 31886-31887                 172, 173,
389.
       Marked as Exhibit 37 to Joseph        174).
       Zekoski’s Deposition taken in         R. H. F.
                                             FRE 403,
       Corwin.                               407.
       Tire Service Life for Passenger       MILs (ECF
       Car and Light Truck Tires             No. 165).
                                             R. FRE 403.
       GY Susman 30671-30672
390.
       Marked as Exhibit 2 to Eric
       Mizner Deposition taken in
       Ochoa-Garcia.
       Oxygen Content as a Function of       MILs (ECF
       Age (at the belt edge)                Nos. 161,
                                             170, 171,
       GY Susman 30676
391.                                         172, 174,
       Marked as Exhibit 4 to Eric           179).
       Mizner Deposition taken in            R. FRE 403,
       Ochoa-Garcia.                         407.
                                             MILs (ECF
                                             Nos. 161,
       Goodyear’s submission to NHTSA        165, 170,
       regarding PE00-046                    171, 172,
392.
       GY Susman 00001-006325;               174, 176,
       20845-25871                           179).
                                             R. H. FRE
                                             403, 407.
                                             MILs (ECF
                                             Nos. 170,
       Goodyear LT235/85R16 Claims           172, 174,
393.
       Files                                 179).
                                             R. H. FRE
                                             403.
                                             MILs (ECF
                                             Nos. 170,
       Rule 1006 Summary of Goodyear         172, 174,
394.
       LT235/85R16 Claims Files              179).
                                             R. H. F.
                                             FRE 403.
       Kearney Towing & Repair Center                      X
395.   Invoice dated 06/10/2014
       GY-DCC 0104


                                    -46-
                Farm Bureau Property & Casualty                            X
    396.        Estimate
                Dandee00041
                                                             MILs (ECF
                Goodyear Statement on NHTSA                  Nos. 161,
                                                             170, 171,
    397.        Preliminary Investigation                    174, 179).
                GY Susman 34075-34077                        R. H. FRE
                                                             403.
                Conclusions                                  MILs (ECF
                GY Susman 27884                              Nos. 161,
                                                             170, 171,
    398.        Marked as Exhibit 146 to Ray                 174, 179).
                Young’s Deposition taken in                  R. FRE 403.
                Arredondo.

The Goodyear Tire & Rubber Company reserves the right to object to exhibits not yet disclosed
by Plaintiffs, including and not limited to, Exhibit Numbers 47-52, 415, 416. Goodyear also
reserves the right to object to exhibits under Fed. R. Evid. 402 and 403.


                                    KASTER, LYNCH, FARRAR & BALL, L.L.P.


Dated: February 18, 2020            By:________________________________
                                    Kyle Wayne Farrar (Pro Hac Vice)
                                    Texas Bar No. 24034828
                                    Wesley Todd Ball (Pro Hac Vice)
                                    Texas Bar No. 24038754
                                    1117 Herkimer Street
                                    Houston, TX 77008
                                    (713) 221-8300 (Telephone)
                                    (713) 221-8301 (Facsimile)
                                    Email: kyle@fbtrial.com

                                    and

                                    Paul E. Godlewski (#35567)
                                    SCHWEBEL GOETZ & SIEBEN, P.A.
                                    5120 IDS Center
                                    80 South Eighth Street
                                    Minneapolis, Minnesota 55402-2246
                                    612-377-7777 (Telephone)
                                    612-333-6311 (Facsimile)
                                    Email: pgodlewski@schwebel.com

                                    and

                                    Michael F. Coyle
                                    FRASER, STRYKER LAW FIRM
                                    409 South 17th Street


                                             -47-
Ste. 500, Energy Plaza
Omaha, Nebraska 681025
(402) 341-6000 (Telephone)
(402) 341-8290 (Facsimile)
mcoyle@fraserstryker.com




        -48-
                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

      RYSTA LEONA SUSMAN, both                               )
      individually and as Legal Guardian of                  )
      SHANE ALLEN LOVELAND, et al.,                          )
                                                             )         Case No. 8:18-cv-00127
              Plaintiffs,                                    )
                                                             )
      v.                                                     )
                                                             )
      THE GOODYEAR TIRE & RUBBER                             )
      COMPANY,                                               )
                                                             )
              Defendant.                                     )

                            THE GOODYEAR TIRE & RUBBER COMPANY’S
                                     TRIAL EXHIBIT LIST

      Trial Date(s): March 17, 2020, 10 days

PLF                                                                                                 Rcvd/
Ex.    DEF                                                                                           Not
No.   Ex. No.                            Description                     Offer     Obj      Admit   Rcvd    Date
         501.     Tire at issue, right rear                                                     
           502.   Wheel at issue, right rear                                                    
           503.   Companion tire, left front                                                    
           504.   Companion tire, right front                                                   
           505.   Companion tire, left rear                                                     
           506.   Goodyear Gadsden Tire Specifications, Light Truck-             Hearsay
                  Radial-Light Duty, Size LT235/85R16
                  (GY_Susman_28966-28971 )
           507.   Goodyear Gadsden Tire Specifications, Light Truck-             Hearsay
                  Radial-Light Duty, Size LT235/85R16
                  (GY_Susman_28939-28965; GY_Susman_28972-
                  29010)
           508.   LT235/85R16 Wrangler HT design drawings                        Hearsay
                  (GY_Susman_36466-36473)
           509.   Goodyear Global Master Specifications                          Hearsay
                  (GY_Susman_36300-36465)
           510.   Component Parts Animation (LT 235/85R16                        Not
                  Wrangler HT)                                                   produced
                                                                                 yet
PLF                                                                                              Rcvd/
Ex.    DEF                                                                                        Not
No.   Ex. No.                      Description                       Offer       Obj     Admit   Rcvd    Date
         511.   Tire Building Animation (LT 235/85R16 Wrangler               Not
                HT)                                                          produced
                                                                             yet
         512.   Impact Separation Animation                                  Not
                                                                             produced
                                                                             yet
         513.   Over-deflection Animation                                    Not
                                                                             produced
                                                                             yet
         514.   Enhanced image of localized separation in tire at            Hearsay;
                issue demonstrating polishing and adhesion                   Relevance
         515.   Nebraska State Patrol Incident Report and Call               Hearsay;
                History dated May 1, 2015                                    Relevance
         516.   State of Nebraska Investigator Motor Vehicle                 Hearsay;
                Accident Report, Case No. C15-07916, Date of                 Relevance
                Accident: May 1, 2015
         517.   State of Nebraska Investigator Motor Vehicle                 Hearsay;
                Accident Report Overlays 1 and 2                             Relevance
         518.   Nebraska State Patrol scene photographs (GY-NESP                          
                0001-0062)
         519.   Report: Joseph Grant, dated May 9, 2019                      Hearsay
         520.   Curriculum Vitae: Joseph Grant                               Hearsay
         521.   RR Subject Tire Examination Notes                            Hearsay
         522.   LF Companion Tire Examination Notes                          Hearsay
         523.   360 degree tire photograph (RR MDORNJHV244)                               
         524.   360 degree tire x-ray (RR MDORNJHV244)                                    
         525.   Charts: Survey: Analyses of Casings; Used Tire               Hearsay
                Survey Data Summary; Used Tire Surveys
         526.   X-rays, Individual, all tires                                             
         527.   X-rays, Southwell, all tires                                              
         528.   Companion tire photographs                                                
         529.   Subject tire photographs                                                  
         530.   Shearography of companion tires                                           
         531.   Tire Industry Association Passenger & Light Truck            Hearsay
                Tire Conditions Manual, 2005
         532.   The Pneumatic Tire, edited by A. N. Gent and J. D.           Hearsay
                Walter, Published 2005 by the National Highway
                Traffic Safety Administration; Chapters 15 and 16.


                                                         2
      1839947
PLF                                                                                               Rcvd/
Ex.    DEF                                                                                         Not
No.   Ex. No.                        Description                        Offer     Obj     Admit   Rcvd    Date
         533.   Herzlich, Harold J., “The Effect of Snaked Belt                 Hearsay
                Anomalies on Tire Durability”, International Tire
                Exhibition and Conference, 2000
         534.   “Impact Simulations-What happens when a                         Hearsay
                tire/wheel impacts a road hazard” by Gary Bolder,
                John Smith, and Timothy Flood of Standards
                Testing Labs, 2005
         535.    “Structural Impact Damage Under Varying                        Hearsay
                Laboratory Conditions” by Gary Bolden of STL,
                ITEC 2006.
         536.   “Influence of road hazard impact on radial car tires”           Hearsay
                by Vandy Price of Michelin and Glenn Follen,
                Rubber & Plastics News, May 14, 2018
         537.   ITEC 2004, Paper 45D – “Rim Line Grooves as an                  Hearsay
                Indicator of Underinflated or Overloaded Tire
                Operation in Radial Tires” by Joseph L. Grant
         538.   Compression Grooving as an Indicator of Over-                   Hearsay
                Deflected Operating Conditions in Tires, Standards
                Testing Laboratories, Inc., Schnuth, Fuller, Follen,
                Gold, June 1997
         539.   Compression Grooving and Rim Flange Abrasion as                 Hearsay
                Indicators of Over-Deflected Operating Conditions in
                Tires, Standards Testing Laboratories, Inc., Schnuth,
                Fuller, Follen, Gold, Smith, October 1997
         540.   Effects of Over-Deflection on the Tire/Rim Interface,           Hearsay
                Standards Testing Laboratories, Inc., Schnuth, Smith,
                Bolden, Flood, September1998
         541.   2001 Northwestern Traffic Collision manual, Chapter             Hearsay
                8
         542.   The Tire and Rim Association load and inflation                 Hearsay
                tables, 1990 Year Book
         543.   “The Effect of Underinflation on Tire Operating                 Hearsay
                Temperature”, Jenny Paige, ITEC 2012.
         544.   ITEC 2004 - “Component Interfacial Tearing                      Hearsay
                Appearances” by Gary Bolden.
         545.   Tire Care & Safety – 2013 RMA                                   Hearsay
         546.   “X-Ray Study of Sixty (60) Worn out Passenger &                 Hearsay
                Light Truck Tires” Joseph L Grant, ITEC 2012,
                including x-rays
         547.   “Belt Misalignments and Belt/Belt Tear Patterns” by             Hearsay
                Harold J. Herzlich of Herzlich Consulting, Inc.


                                                         3
      1839947
PLF                                                                                               Rcvd/
Ex.    DEF                                                                                         Not
No.   Ex. No.                       Description                         Offer     Obj     Admit   Rcvd    Date
         548.   “Typical Manufacturing Conditions in Steel Belted               Hearsay
                Radial Tires: Do They Influence Tire Durability?”,
                Vandy Price and Joseph Grant, ITEC 2016.
         549.   The Tire Technology Conference, October 28-29,                  Hearsay
                1986, Clemson University, “What Makes a High
                Performance Tire Different Than a Regular Tire?”
         550.   “Vehicle Response Comparison to Tire Tread                      Hearsay
                Separations Induced by Circumferential Cut and
                Distressed Tires”, SAE 2007-01-0733 by D. Tandy,
                Granat, Durisek, K. Tandy, Baldwin & Pascarella.
         551.   RMA Scrap Tire Project, dated December 19, 2005                 Hearsay

         552.   Michelin – Passenger & Light Truck Tire Owner’s                 Hearsay
                Manual & Limited Warranty
         553.   DOT HS 809 361 – “Tire Safety, Everything Rides                 Hearsay
                On It”, NHTSA
         554.   RMA - Care and Service of Automobile and Light                  Hearsay
                Truck Tires (9/95)
         555.   “Tire Forensic Investigation, Analyzing Tire Failure”           Hearsay
                By Thomas R. Giapponi, SAE R-387.
         556.   Tire Examination Following Accidents, Topic 825 of              Hearsay
                the Traffic-Accident Investigation Manual, James
                Gardner and J. Stannard Baker
         557.   Impact simulations in the lab, G.C. Bolden, J.M.                Hearsay
                Smith, and T. R. Flood, STL, Tire Technology
                International 2001
         558.   Impact Demonstration Study conducted by STL, with               Hearsay
                photos – Piard, 2006
         559.   Impact Demonstration Study conducted by STL, with               Hearsay
                photos – Prince, 2002
         560.   Tire Examination after Motor Vehicle Collisions,                Hearsay
                Chapter 8, Calvin P. McClain, Jr. and Michael A.
                DiTallo, Northwestern University Center for Public
                Safety
         561.   Traffic Crash Investigation, Lynn B. Fricke and J.              Hearsay
                Stannard Baker, Northwestern University Center for
                Public Safety, 11th Edition, 2014
         562.   2011 RMA Care and Service of Passenger & Light                  Hearsay
                Truck (LT) Tires.
         563.   Commercial Medium Tire Debris Study, NHTSA HS                   Hearsay
                811 060, December 2008


                                                        4
      1839947
PLF                                                                                                  Rcvd/
Ex.    DEF                                                                                            Not
No.   Ex. No.                       Description                        Offer     Obj         Admit   Rcvd    Date
         564.   Forensic Analysis in Tire Tread Separations, John W.           Hearsay
                Daws, Rubber and Plastic News, March 5, 2007
         565.   Care and Service of Commercial Truck and Bus                   Hearsay
                Tires, U.S. Tire Manufacturers Association, 2017
         566.   Tire Care & Safety – 2013 RMA                                  Hearsay
         567.   “Bead Compression Grooving: Characteristics and                Hearsay
                Influence of the Deflection” by Jean Claude Brico,
                ITEC, 2004
         568.   Tyre Damage and Its Causes, Continental 2005/2006              Hearsay
         569.   “Tire Inflation Pressure and Temperature” –                    Hearsay
                independent research
         570.   United States Patent No. 4,724,881, Poque, et al.,             Hearsay
                Pneumatic Vehicle Tire issued February 16, 1988
         571.   Cord Shadowing on Innerliner by Joe Grant                      Hearsay
         572.   Examples of Tires with Nylon Cap Ply/Strips that               Not
                have experienced Tread andTop Steel Belt                       substantial
                Detachments                                                    ly similar
         573.   The safety impact of Vehicle-related road Debris, G.           Hearsay
                Forbes, J. Robinson Ph.D., prepared for AAA
                Foundation for Traffic Safety, June 2004
         574.   Goodyear Web Site – Announcements Talking Points               Hearsay
                Messages Proactive Tire Replacement for some LR-
                E tires Specific to 15-Passenger Vans
         575.   Goodyear Web Site- Goodyear Responds to Set                    Hearsay
                Record Straight On Misleading Reports
         576.   Goodyear Web Site - Load Range E Tire                          Hearsay
                Backgrounds Information
         577.   Goodyear Web Site- Dear Goodyear Customer                      Hearsay
                November, 2000
         578.   Goodyear - The Complete Tire Safety Guide                      Hearsay
         579.   NHTSA Firestone Steeltex Investigative Reports 02              Hearsay
         580.   Report: Arthur Gray Beauchamp dated May 6, 2019                Hearsay;
                                                                               Relevance
         581.   Curriculum Vitae: Arthur Gray Beauchamp                        Hearsay;
                                                                               Relevance
         582.    “File Notes Caption Report - A121365W00”                      Hearsay;
                (redacted) (BLAIR000016)                                       Relevance
         583.   Handwritten notes by Mr. Beauchamp                             Hearsay;
                                                                               Relevance


                                                         5
      1839947
PLF                                                                                                  Rcvd/
Ex.    DEF                                                                                            Not
No.   Ex. No.                      Description                           Offer      Obj      Admit   Rcvd    Date
         584.   Expert Testimony for Mr. Gray Beauchamp since                    Hearsay;
                2014                                                             Relevance
         585.   Document with tire dimensions (outer diameter,                   Hearsay;
                outer radius, width)                                             Relevance
         586.   Color photographs (15 pages, various vehicles)                   Hearsay;
                                                                                 Relevance
         587.   Memorandum: From Daniel Koch re Optional Tire                    Hearsay
                Sizes, dated April 12, 2019
         588.   Digital Images:                                                               
                  -aerial (3);
                  -scene inspection: 8/31/18 by DT (175), 4/17/19 by
                    SF (175);
                  -vehicle inspection: 10/4/18 Chevy by GB (487),
                    10/4/18 Chevy by SF (396); tires by GB 11/21/18
                    (359)
         589.   Inspection notes: Chevrolet                                      Hearsay

         590.   Inspection notes: tires                                          Hearsay

         591.   Sequence graphics (pages 337-340 of Steven                       Hearsay;
                Fenton’s reconstruction document)                                Relevance
         592.   Vehicle dynamics:                                                Hearsay;
                • 2013-01-0776: test-data; test-movies; test-reports;            Relevance
                  2013 comparison of 25 high speed tire
                  disablements involve full and partial tread seps.pdf
                • 2017-01-1427: test-data; test-movies; test-reports;
                  2017-(koch-beauchamp-pentecost)- tire
                  disablement deceleration.pdf
                • NADS: study with videos
         593.   Tread Vehicle Interaction:                                       Hearsay;
                -Subject Vehicle Damage (18 photographs)                         Relevance
                -Test Vehicle Damage
                  -BMW (11 photographs)
                  -Expedition (12 photographs)
                  -Malibu (15 photographs)
                  -Minivan (21 photographs)
         594.   Baker, J. Stannard, “Tire Disablements and                       Hearsay
                Accidents on a High-Speed Road,” The Traffic
                Institute’s Tire Study, April 1968.
         595.   Beauchamp, Gray, et al., “A Comparison of 25 High                Hearsay
                Speed Tire Disablements Involving Full and Partial
                Tread Separations”, SAE International, published
                04/08/2013.
         596.   Gardner, Jim. “The Role of Blowouts in Accident                  Hearsay
                Causation,” Publication no. 87-WA/SAF-4. New

                                                         6
      1839947
PLF                                                                                               Rcvd/
Ex.    DEF                                                                                         Not
No.   Ex. No.                      Description                          Offer     Obj     Admit   Rcvd    Date
                York City: American Society of Mechanical
                Engineers, 1987.
         597.   Gardner, Jim. “The Role of Tread/Belt Detachment                Hearsay
                in Accident Causation,” ITEC 1998, Paper 27A.
         598.   Gardner, J.D., Queiser, B.J., 2006. “The Pneumatic              Hearsay
                Tire,” Report DOT HS 810 561, US Department of
                Transportation, National Highway Traffic Safety
                Administration, Washington, DC, USA, February
                2006, ch 15.
         599.   Gillespie, Thomas D., Fundamentals of Vehicle                   Hearsay
                Dynamics, Society of Automotive Engineers
                Warrendale, PA, 1992.
         600.   Fay, R., Robinette, R., Smith, J., Flood, T. et al.,            Hearsay
                "Drag and Steering Effects from Tire Tread Belt
                Separation and Loss," SAE Technical Paper 1999-
                01-0447, 1999, doi:10.4271/1999-01-0447.
         601.   Klein, E. and Black, T., “Anatomy of Accidents                  Hearsay
                Following Tire Disablements”, SAE Technical Paper
                1999-01-0446, 1999, doi:10.4271/1999-01-0446.
         602.   Koch, Daniel, et al., “Deceleration Rates of Vehicles           Hearsay
                with Disabled Tires”, SAE International, published
                03/28/2017.
         603.   Liu, C., Ye, T.J., “Run-Off-Road Crashes: An On                 Hearsay
                Scene Perspective,” NHTSA DOT HS 811 500,
                2011.
         604.   Lowne, R.W., “Tyre Failures on Part of M5                       Hearsay
                Motorway”, Transport and Road Research
                Laboratory, TRRL Report LR 585, Crowthorne,
                Berkshire, 1973.
         605.   Robinette, R., Deering, D., and Fay, R., "Drag and              Hearsay
                Steering Effects of Under Inflated and Deflated
                Tires," SAE Technical Paper 970954, 1997,
                doi:10.4271/970954.
         606.   Tandy, D., Granat, K., Durisek, N., Tandy, K. et al.,           Hearsay
                "Vehicle Response Comparison to Tire Tread
                Separations Induced by Circumferentially Cut and
                Distressed Tires," SAE Technical Paper 2007-01-
                0733, 2007, doi:10.4271/2007-01-0733.
         607.   Tandy, D., Pascarella, R., Ault, B., Coleman, C. et             Hearsay
                al., "Steering and Handling Performance During a
                Full Tire Tread Belt Separation," SAE Int. J.
                Passeng. Cars – Mech. Syst. 4(1):791-806, 2011,
                doi:10.4271/2011-01-0973.


                                                          7
      1839947
PLF                                                                                                  Rcvd/
Ex.    DEF                                                                                            Not
No.   Ex. No.                        Description                         Offer     Obj       Admit   Rcvd    Date
         608.   Tandy, D., Ault, B., and Pascarella, R., "Steering and           Hearsay
                Handling Performance Following a Full Tire Tread
                Belt Separation," SAE Technical Paper 2012-01-
                0257, 2012, doi:10.4271/2012-01-0257.
         609.   Tandy, D., Ault, B., Colborn, J., and Pascarella, R.,            Hearsay
                "Objective Measurement of Vehicle Steering and
                Handling Performance When a Tire Loses Its Air,"
                SAE Int. J. Passeng. Cars - Mech. Syst. 6(2):741-
                769, 2013, doi:10.4271/2013-01-0748.
         610.   Wierwille, W.W., Casali, J.G., “Driver Steering                  Hearsay
                Reaction Time to Abrupt-Onset Crosswinds, as
                Measured in a Moving-Base Driving Simulator,”
                Human Factors: The Journal of the Human Factors
                and Ergonomics Society, February 1983, vol. 25, no.
                1103-116, doi: 10.1177/00187208830250011.
         611.   Young, D., Heckman, G., Kim R., “Human Factors                   Hearsay
                in Sudden Acceleration Incidents,” Proceedings of
                the Human Factors and Ergonomics Society Annual
                Meeting 2011 55: 1938,
                DOI:0.1177/1071181311551404.
         612.   Ranney, Thomas A., et al., Investigation of Driver               Hearsay
                Reactions to Tread Separation Scenarios in the
                National Advanced Driving Simulator (NADS) U.S.
                Department of Transportation, National Highway
                Traffic Safety Administration, DOT HS 809 523,
                January 2003.
         613.   Rucoba, Robert, et al., An analysis of Driver                    Hearsay
                Reactions to Tire Failures Simulated with the
                National Advanced Driving Simulator (NADS).
                Sixth International Driving Symposium on Human
                Factors in Driver Assessment, Training and Vehicle
                Design. 2011.
         614.   Rucoba, R., Liebbe, R., Duran, A., and Carr, L., "The            Hearsay
                Effectiveness of the National Advanced Driving
                Simulator (NADS) in Evaluating the Effect of Tire
                Tread Belt Detachments," SAE Technical Paper
                2013-01-0467, 2013, doi:10.4271/2013-01-0467.
         615.   Report: Stephen Fenton, dated May 6, 2019                        Hearsay;
                                                                                 Relevance
         616.   Curriculum Vitae: Stephen Fenton                                 Hearsay;
                                                                                 Relevance
         617.   Scene Survey Data, 8/31/18                                       Hearsay;
                                                                                 Relevance
         618.   Scene Diagram                                                    Hearsay;
                                                                                 Relevance


                                                          8
      1839947
PLF                                                                                              Rcvd/
Ex.    DEF                                                                                        Not
No.   Ex. No.                       Description                      Offer      Obj      Admit   Rcvd    Date
         619.   Scratch Pattern Diagram                                      Hearsay;
                                                                             Relevance
         620.   Photographs marked at Mr. Fenton’s deposition                Relevance

         621.   Roll Diagram                                                 Hearsay;
                                                                             Relevance
         622.   CDR/Kineticorp Analysis Alignment                            Hearsay;
                                                                             Relevance
         623.   Drive Train Analysis                                         Hearsay;
                                                                             Relevance
         624.   Yaw and Trip Analysis                                        Hearsay;
                                                                             Relevance
         625.   Roll Velocity and Ground Plane Velocity v. Number            Hearsay;
                of Rolls                                                     Relevance
         626.   Gilbert Engineering Accident Calculations                                 
         627.   Roll Phase Dynamics                                          Hearsay;
                                                                             Relevance
         628.   Diagram (untitled)                                           Hearsay;
                                                                             Relevance
         629.   Accident Sequence and Calculations                           Hearsay;
                                                                             Relevance
         630.   Loveland Photos                                                           
         631.   Photograph with handwritten notes                            Hearsay;
                                                                             Relevance
         632.   Yaw Phase Diagram zoomed in                                  Hearsay;
                                                                             Relevance
         633.   Roll Phase Diagram zoomed in                                 Hearsay;
                                                                             Relevance
         634.   Subject Crash Comparison to Steer-Induces Rollover           Hearsay;
                Testing                                                      Relevance
         635.   Quarter Turn Analysis                                        Hearsay;
                                                                             Relevance
         636.   RPM/Gear Analysis                                            Hearsay;
                                                                             Relevance
         637.   3D Reconstruction Screenshots                                Hearsay;
                                                                             Relevance
         638.   Scans (pick-up)                                              Hearsay;
                                                                             Relevance
         639.   Photogrammetry Diagrams                                      Hearsay;
                                                                             Relevance
         640.   Diagrams created from Photogrammetry                         Hearsay;
                                                                             Relevance
         641.   Fenton reconstruction:                                       Hearsay;
                 • Digital Images (89-210)                                   Relevance
                 • Scene Diagram (211-219)


                                                       9
      1839947
PLF                                                                                                 Rcvd/
Ex.    DEF                                                                                           Not
No.   Ex. No.                       Description                         Offer     Obj       Admit   Rcvd    Date
                • Photogrammetry (220-286)
                • Inertial Parameters (260-286)
         642.   2 e-scan data:                                                  Hearsay;
                 • Raw scan data                                                Relevance
                 • Scan-images
         643.   Baker, Kenneth S., Chapter 9: Photogrammetry for                Hearsay
                Collision Analysis, Traffic Collision Investigation.
                Evanston: Northwestern University Center for Public
                Safety, 2001.
         644.   Brach, Raymond M. Chapter 10: Photogrammetry,                   Hearsay
                Vehicle Accident Analysis and Reconstruction
                Methods. Warrendale: Society of Automotive
                Engineers, 2005.
         645.   Breen, Kevin C. Application of Photogrammetry to                Hearsay
                Accident Reconstruction, SAE Technical Paper
                861422. Warrendale: Society of Automotive
                Engineers, 1986.
         646.   Chou, C., McCoy, R., Le, J., Fenton, S. et al., Image           Hearsay
                Analysis of Rollover Crash Tests Using
                Photogrammetry, SAE Technical Paper 2006-01-
                0723, 2006, doi:10.4271/2006-01-0723.
         647.   Fenton, S. and Kerr, R., Accident Scene                         Hearsay
                Diagramming Using New Photogrammetric
                Technique, SAE Technical Paper 970944, 1997,
                doi:10.4271/970944.
         648.   Fenton, S., Johnson, W., LaRocque, J., Rose, N. et              Hearsay
                al., Using Digital Photogrammetry to Determine
                Vehicle Crush and Equivalent Barrier Speed (EBS),
                SAE Technical Paper 1999-01-0439, 1999,
                doi:10.4271/1999-01-0439.
         649.   Fenton, S., Neale, W., Rose, N., and Hughes, C.,                Hearsay
                Determining Crash Data Using Camera Matching
                Photogrammetric Technique, SAE Technical Paper
                2001-01-3313, 2001, doi:10.4271/2001-01-3313.
         650.   Fenton, S., Ziernicki, R., Rose, N., and Johnson, W.,           Hearsay
                Using Digital Photogrammetry to Determine Crash
                Severity, Rep. London: ICrash 2000, International
                Crashworthiness Conference, The Royal
                Aeronautical Society, 2000.
         651.   Husher, Stein E., Michael S. Varat, and John F.                 Hearsay
                Kerhoff. Survey of Photogrammetric Methodologies
                for Accident Reconstruction, Rep. Vancouver:
                Proceedings of the Canadian Multi-Disciplinary


                                                        10
      1839947
PLF                                                                                               Rcvd/
Ex.    DEF                                                                                         Not
No.   Ex. No.                      Description                          Offer     Obj     Admit   Rcvd    Date
                Road Safety Conference VII, 1991.

         652.   Funk, J., Beauchamp, G., Rose, N., Fenton, S. et al.,           Hearsay
                Occupant Ejection Trajectories in Rollover Crashes:
                Full-Scale Testing and Real World Cases, SAE Int. J.
                Passeng. Cars - Mech. Syst. 1(1):43-54, 2009,
                doi:10.4271/2008-01-0166.
         653.   Neale, W., Hessel, D., and Terpstra, T.,                        Hearsay
                Photogrammetric Measurement Error Associated
                with Lens Distortion, SAE Technical Paper 2011-01-
                0286, 2011, doi:10.4271/2011-01-0286.
         654.   Neale, W., S. Fenton, S. McFadden, and N. A. Rose.              Hearsay
                A Video Tracking Photogrammetry Technique to
                Survey Roadways for Accident Reconstruction, SAE
                Technical Paper 2004-01-1221. Warrendale: Society
                of Automotive Engineers, 2004.
         655.   Pepe, Michael D. Accuracy of Three-Dimensional                  Hearsay
                Photogrammetry as Established by Controlled Field
                Tests, SAE Technical Paper 930662. Warrendale:
                Society of Automotive Engineers, 1993.
         656.   Rose, N., Neale, W., Fenton, S., Hessel, D. et al., A           Hearsay
                Method to Quantify Vehicle Dynamics and
                Deformation for Vehicle Rollover Tests Using
                Camera-Matching Video Analysis, SAE Int. J.
                Passeng. Cars - Mech. Syst. 1(1):301-317, 2008,
                doi:10.4271/2008-01-0350.
         657.   Rucoba, R., A. Duran, L. Carr, and D. Erdeljac. A               Hearsay
                Three Dimensional Crush Measurement
                Methodology Using Two-Dimensional Photographs,
                SAE Technical Paper 2008-01-0163. Warrendale:
                Society of Automotive Engineers, 2008.
         658.   Woolley, R., White, K., Asay, A., and Bready, J.,               Hearsay
                Determination of Vehicle Crush from Two
                Photographs and the Use of 3D Displacement
                Vectors in Accident Reconstruction, SAE Technical
                Paper 910118, 1991, doi:10.4271/910118.
         659.   Beauchamp, G., Hessel, D., Rose, N., Fenton, S. et              Hearsay
                al., Determining Vehicle Steering and Braking from
                Yaw Mark Striations, SAE Int. J. Passeng. Cars -
                Mech. Syst. 2(1):291-307, 2009, doi:10.4271/2009-
                01-0092.
         660.   Daily, John, Nathan S. Shigemura, and Jeremy Daily.             Hearsay
                Fundamentals of Traffic Crash Reconstruction,
                Jacksonville: Institute of Police Technology and
                Management, University of North Florida, 2006.

                                                         11
      1839947
PLF                                                                                               Rcvd/
Ex.    DEF                                                                                         Not
No.   Ex. No.                       Description                         Offer     Obj     Admit   Rcvd    Date
         661.   Fricke, Lynn B. Traffic Accident Reconstruction,                Hearsay
                Evanston, IL: Northwestern University Traffic
                Institute, 1990.
         662.   Fricke, Lynn B. Traffic Crash Reconstruction, 2nd               Hearsay
                Edition, Evanston, IL: Northwestern University
                Traffic Institute, 2010.
         663.   Reveley, Mary S. A Comparison Study of Skid and                 Hearsay
                Yaw Marks, SAE Technical Paper 890635.
                Warrendale: Society of Automotive Engineers, 1989.
         664.   Bare, Cleve, Brian Everest, Donald Floyd, and                   Hearsay
                Douglas Nunan. Analysis of Pre-Crash Data
                Transferred over the Serial Data Bus and Utilized by
                the SDM-DS Module, SAE Technical Paper 2011-01-
                0809. Warrendale: Society of Automotive Engineers,
                2011.
         665.   Bortles, W., Biever, W., Carter, N., and Smith, C., A           Hearsay
                Compendium of Passenger Vehicle Event Data
                Recorder Literature and Analysis of Validation
                Studies, SAE Technical Paper 2016-01-1497, 2016,
                https://doi.org/10.4271/2016-01-1497.
         666.   Bortles, W., Koch, D., Beauchamp, G., Pentecost, D.             Hearsay
                et al., “Event Data Recorder Performance during
                High Speed Yaw Testing Subsequent to a Simulated
                Tire Tread Separation Event,” SAE Technical Paper
                2019-01-0634, 2019, doi:10.4271/2019-01-0634.
         667.   Gabler, H. Clay, John Hinch, and John Steiner. Event            Hearsay
                Data Recorders - A Decade of Innovation, Rep. no.
                PT-139. Warrendale: Society of Automotive
                Engineers, 2008.
         668.   Ishikawa, Hirotoshi, et al. Study on Pre-Crash and              Hearsay
                Post-Crash Information Recorded in Electronic
                Control Units (ECUS) Including Event Data
                Recorders, Japan, Paper Number 09-0375.
         669.   Lawrence, Jonathan M., Craig C. Wilkinson, David                Hearsay
                J. King, Bradley E. Heinrichs, and Gunter P.
                Siegmunds. The Accuracy and Sensitivity of Event
                Data Recorders in Low-Speed Collisions, SAE
                Technical Paper 2002-01-0679. Warrendale: Society
                of Automotive Engineers, 2002.
         670.   Lawrence, Jonathan M., and Craig C. Wilkinson. The              Hearsay
                Accuracy of Crash Data from Ford Restraint Control
                Modules Interpreted with Revised Vetronix Software,
                SAE Technical Paper 2005-01-1206. Warrendale:
                Society of Automotive Engineers, 2005.


                                                        12
      1839947
PLF                                                                                                Rcvd/
Ex.    DEF                                                                                          Not
No.   Ex. No.                        Description                         Offer     Obj     Admit   Rcvd    Date
         671.   Niehoff, Peter. Evaluation of Event Data Recorders               Hearsay
                in Full Systems Crash Tests, Rep. no. 05-0271.
                Washington D.C.: National Highway Traffic Safety
                Administration.
         672.   Steiner, John C. Event Data Recorder Pre-Crash                   Hearsay
                Data Sources for General Motors Vehicles, Rep. no.
                IMECE2003-41812. American Society of
                Mechanical Engineers International Mechanical
                Engineering Congress & Exposition, 2003.
         673.   Wilkinson, Craig C. The Accuracy and Sensitivity of              Hearsay
                2003 and 2004 General Motors Event Data
                Recorders in Low-Speed Barrier and Vehicle
                Collisions, SAE Technical Paper 2005-01-1190.
                Warrendale: Society of Automotive Engineers, 2005.
         674.   Arndt, Mark W., et al., Drag Factors from Rollover               Hearsay
                Crash Testing For Crash Reconstructions, Rep. no.
                IMECE2011-65537. American Society of
                Mechanical Engineers International Mechanical
                Engineering Congress & Exposition, 2011.
         675.   Arndt, Mark W., et al., Comparison of Linear                     Hearsay
                Variable Deceleration Rate Rollover Reconstruction
                to Steer-Induced Rollover Tests, SAE Technical
                Paper 2012-01-0469. Warrendale: SAE International,
                2012.
         676.   Asay, Alan F. et al. Rollover Testing of Sport Utility           Hearsay
                Vehicles (SUVs) on an Actual Highway, SAE
                Technical Paper 2010-01-0521. Warrendale: Society
                of Automotive Engineers, 2010.
         677.   Carter, Jarrod W. et al. Rollover Dynamics: An                   Hearsay
                Exploration of the Fundamentals, SAE Technical
                Paper 2008-01-0172. Warrendale: Society of
                Automotive Engineers, 2008.
         678.   Funk, James R., Trajectory Model of Occupants                    Hearsay
                Ejected in Rollover Crashes, SAE Technical Paper
                2007-01-0742. Warrendale: Society of Automotive
                Engineers, 2007.
         679.   Koch, D., Beauchamp, G., and Pentecost, D.,                      Hearsay
                Deceleration Rates of Vehicles with Disabled Tires,
                SAE Technical Paper 2017-01-1427, 2017.
         680.   Luepke, Peter, et al. An Evaluation of Laminated                 Hearsay
                Side Window Glass Performance During Rollover,
                SAE Technical Paper 2007-01-0367. Warrendale:
                Society of Automotive Engineers, 2007.



                                                         13
      1839947
PLF                                                                                               Rcvd/
Ex.    DEF                                                                                         Not
No.   Ex. No.                        Description                        Offer     Obj     Admit   Rcvd    Date
         681.   Rose, Nathan A., Beauchamp, Gray, Fenton, Stephen               Hearsay
                J. Factors Influencing Roof-to-Ground Impact
                Severity: Video Analysis and Analytical Modeling,
                SAE Technical Paper 2007-01-0726. Warrendale:
                Society of Automotive Engineers, 2007.
         682.   Rose, Nathan A., Beauchamp, Gray, Fenton, Stephen               Hearsay
                J. Analysis of Vehicle-to-Ground Impacts during a
                Rollover with an Impulse-Momentum Impact Model,
                SAE Technical Paper 2008-01-0178. Warrendale:
                Society of Automotive Engineers, 2008.
         683.   Rose, Nathan A. Beauchamp, Gray, Fenton, Stephen                Hearsay
                J. The Influence of Vehicle-to-Ground Impact
                Conditions on Rollover Dynamics and Severity, SAE
                Technical Paper 2008-01-0194. Warrendale: Society
                of Automotive Engineers, 2008.
         684.   Rose, Nathan A., and Gray Beauchamp.                            Hearsay
                Development of a Variable Deceleration Rate
                Approach to Rollover Crash Reconstruction, SAE
                Technical Paper 2009-01-0093. Warrendale: Society
                of Automotive Engineers, 2009.
         685.   Rose, Nathan A., and Gray Beauchamp. Analysis of a              Hearsay
                Dolly Rollover with PC-Crash, SAE Technical Paper
                2009-01-0822. Warrendale: Society of Automotive
                Engineers, 2009.
         686.   Rose, Nathan A., and Gray Beauchamp. A Variable                 Hearsay
                Deceleration Approach to Rollover Crash
                Reconstruction, Collision Magazine, Vol. V, Issue I,
                Spring 2010.
         687.   Stevens, Don C., et al., Rollover Crash Test Results:           Hearsay
                Steer-Induced Rollovers, SAE Technical Paper 2011-
                01-1114. Warrendale: Society of Automotive
                Engineers, 2011.
         688.   Report: Ernest Goss, Ph.D., dated May 10, 2019                  Hearsay
         689.   Curriculum vitae: Ernest Goss, Ph.D.                            Hearsay
         690.   Report: Life Care Plan for Shane Loveland, by                   Hearsay
                Cathlin Mitchell, RN, BSN, dated May 3, 2019
         691.   Curriculum vitae: Cathlin Mitchell, RN, BSN                     Hearsay
         692.   Report: Independent Medical Exam, Alan                          Hearsay
                Weintraub, M.D., with supplement dated May 8,
                2019
         693.   Curriculum vitae: Alan Weintraub, M.D.                          Hearsay



                                                        14
      1839947
PLF                                                                                                   Rcvd/
Ex.    DEF                                                                                             Not
No.   Ex. No.                         Description                       Offer      Obj       Admit    Rcvd    Date
         694.      Photocopies of CT Scans from Dr. Weintraub’s                                
                   deposition
         695.      Life Expectancy after Traumatic Brain Injury (TBI)           Hearsay
         696.      Photographs of the home from Dr. Weintraub’s                                
                   deposition
         697.      Letter to Craig Lichtblau M.D. from Dennis B.                Hearsay
                   Marcus of DB Marcus Construction, Inc. re:
                   Wheelchair Accessible Home, 1/14/16
         698.      Dr. Weintraub’s handwritten notes                            Hearsay
         699.      Documented Telephone Conversation with Dr. Chad              Hearsay
                   Murray by Craig Lichtblau M.D., 6/30/17
         700.      Complaint filed in the District Court of Buffalo             Hearsay
                   County, Nebraska, 04/12/2019: Rysta Leona                    Relevance
                   Susman, both Individually and as Natural Mother of
                   Shane Allen Loveland, a Protected Person, Shane
                   Allen Loveland, A Protected Person by and through
                   his Temporary Guardian and Conservator John
                   Sauder, and Jacob Summers v. Kearney Towing &
                   Repair Center, Inc., a Nebraska Corporation, Case
                   No. D09CI190000158



                Goodyear reserves the right to use as an Exhibit any reference identified by its experts in

      the course of discovery, which may not have been specifically referenced herein.

PLF                                                                                                   Rcvd/
Ex.    DEF                                                                                             Not
No.   Ex. No.                         Description                       Offer      Obj       Admit    Rcvd    Date
         701.     Buser Exhibit 2: Fixed Asset Item for 2005 Chevy                             
                  Pickup
         702.     Buser Exhibit 4: Dandee Construction Employee                 Hearsay
                  Manual and Safety Policy
         703.     Fedderson Exhibit 1: Kearney Invoice 91571 (GY-               Hearsay
                  KTR 0024)
         704.     Fedderson Exhibit 2: Kearney Invoice 92265 (GY-               Hearsay
                  KTR 0025)
         705.     Fedderson Exhibit 3: Handwritten DOT code                     Hearsay
         706.     Gilbert Exhibit 2: Gilbert Testimony List                     Hearsay
         707.     Gilbert Exhibit 5: Scene Diagram                                             


                                                         15
      1839947
PLF                                                                                                 Rcvd/
Ex.    DEF                                                                                           Not
No.   Ex. No.                         Description                         Offer   Obj     Admit     Rcvd     Date
         708.     Gilbert Exhibit 6: Accident Calculations                                     
         709.     Gilbert Exhibit 7: Case Sheet and Notes Vehicle                              
                  Inspection
         710.     Gilbert Exhibit 8: Handwritten Notes of Scene                                
                  Inspection
         711.     Lichtblau Exhibit A: Invoice and updated CV                                  
         712.     Lichtblau Exhibit B: Trials and Depositions lists                            
         713.     Pettingill: Invoice for his deposition in this matter                        
         714.     Pettingill: Deposition Testimony list                                        
         715.     Pettingill: Trial Testimony list                                             
         716.     Southern Exhibit 4: Vehicle Placard photograph                               
         717.     Southwell Exhibit 1: Handwritten notes by David                              
                  Southwell in preparation for deposition
         718.     Southwell Exhibit 2: Images attached to David                                
                  Southwell's report, photographs and X-rays
         719.     Southwell Exhibit 3: Diagram of tire drawn by David                          
                  Southwell
         720.     Southwell Exhibit 4: Photographs (dandee RF                                  
                  comp_: 90, 0, 135, 45, 270, 180, 315, 225)
         721.     Southwell Exhibit 5: Photographs of left rear tire                           
                  (dandee LR comp_: 90, 0, 135, 45, 270, 180, 315,
                  225)
         722.     Southwell Exhibit 6: Photographs of left front tire                          
                  (dandee LF comp_: 90, 0, 135, 45, 270, 180, 315,
                  225)
         723.     Southwell Exhibit 7: Southwell C.V.                                          
         724.     Southwell Exhibit 8: Case List                                               


                Subject to the rulings on motions in limine and objections to exhibits, The Goodyear Tire

      & Rubber Company reserves the right to introduce into evidence the following exhibits:

PLF                                                                                                Rcvd/
Ex.    DEF                                                                                          Not
No.   Ex. No.                        Description                          Offer   Obj   Admit      Rcvd     Date
         725.     NHTSA file regarding Investigation PE00-046, non-                        
                  confidential (GY_Susman_00001 to 01374)


                                                            16
      1839947
PLF                                                                                               Rcvd/
Ex.    DEF                                                                                         Not
No.   Ex. No.                       Description                         Offer    Obj      Admit   Rcvd    Date
         726.    NHTSA file regarding Investigation PE00-046,                              
                 confidential (GY_Susman_01375 to 06325;
                 GY_Susman_20845 to 25871)
          727.   Product Service Bulletins (GY_Susman_06326 to                  Hearsay
                 06331; GY_Susman_20832 to 20837)
          728.   Technical tests and studies conducted by Goodyear              Hearsay
                 during the Subject Tire Frame regarding Tire Service
                 Life (GY_Susman_20778 to 20831)
          729.   Adjustment data for the Subject Tire during the                           
                 Subject Tire Scope (GY_Susman_20838 to 20844)
          730.   LT235-85R16 LRE Claims Were DOT Serial                         Hearsay
                 Indicated Probable Prodn 1992-1998
                 (GY_Susman_36695 to 36844)
          731.   LT235-85R16 LRE Claims Were DOT Serial                         Hearsay
                 Indicated Possible Prodn 1992-1998
                 (GY_Susman_36845 to 36864)
          732.   Claims_NHTSA sizes other than LT235-84R16                      Hearsay
                 (GY_Susman_36865 to 37021)
          733.   2.5.03 Deposition of William Gaudet , and related              Hearsay
                 exhibits produced in discovery, in Dow
                 (GY_Susman_33309 to 33698)
          734.   2.27.13 Deposition of Eric Mizner, and related                 Hearsay
                 exhibits produced in discovery, in Ochoa-Garcia
                 (GY_Susman_30664 to 30697)
          735.   12.6.02 Deposition of Dennis O’Connor, and related             Hearsay
                 exhibits produced in discovery, in Boerm
                 (GY_Susman_30494 to 30663)
          736.   2.6.03 Deposition of Dennis O’Connor, and related              Hearsay
                 exhibits produced in discovery, in Dow
                 (GY_Susman_33805 to 34004)
          737.   1.26.05 Deposition of Richard Olsen, and related               Hearsay
                 exhibits produced in discovery, in Hebert
                 (GY_Susman_29968 to 30170; GY_Susman_30445 to
                 30450)
          738.   2.27.03 Deposition of Terrence Parsons, and related            Hearsay
                 exhibits produced in discovery, in Garcia
                 (GY_Susman_34387 to 34548)
          739.   1.27.05 Deposition of Beale Robinson, and related              Hearsay
                 exhibits produced in discovery, in Hebert
                 (GY_Susman_29011 to 29060 and
                 GY_Susman_29188 to 29318)



                                                        17
      1839947
PLF                                                                                                Rcvd/
Ex.    DEF                                                                                          Not
No.   Ex. No.                          Description                       Offer    Obj      Admit   Rcvd    Date
         740.    4.12.06 Deposition of Beale Robinson (V1), and                  Hearsay
                 related exhibits produced in discovery, in Ruiz
                 (GY_Susman_34887 to 36299)
          741.   2.7.03 Deposition of Antonio Settimio, and related              Hearsay
                 exhibits produced in discovery, in Dow
                 (GY_Susman_34156 to 34308)
          742.   2.6.03 Deposition of Charles Sinclair, and related              Hearsay
                 exhibits produced in discovery, in Dow
                 (GY_Susman_34005 to 34083)
          743.   2.5.03 Deposition of Gary Tatum, and related exhibits           Hearsay
                 produced in discovery, in Dow (GY_Susman_33699
                 to 33804)
          744.   2.28.03 Deposition of Keith Trares, videotape, and              Hearsay
                 related exhibits produced in discovery, in Garcia
                 (GY_Susman_34549 to 34886; GY_Susman_36513)
          745.   1.16.03 Deposition of Richard Olsen, and related                Hearsay
                 exhibits produced in discovery, in Dow
                 (GY_Susman_33230 to 33308)
          746.   1.23.02 Deposition of Ernest C. Kessell, and related            Hearsay
                 exhibits produced in discovery, in Garcia
                 (GY_Susman_07595 to 07695; GY_Susman_26270-
                 26278)
          747.   1.25.05 Deposition of Joseph Zekoski, and related               Hearsay
                 exhibits produced in discovery, in Hebert
                 (GY_Susman_30451 to 30493)
          748.   1.4.02 Deposition of Joseph Zekoski, videotape, and             Hearsay
                 related exhibits produced in discovery, in Boerm
                 (GY_Susman_14616 to 14683; GY_Susman_36518;
                 GY_Susman_28015 to 28017)
          749.   1.4.02 Deposition of Richard Olsen, videotape, and              Hearsay
                 related exhibits produced in discovery, in Boerm
                 (GY_Susman_08365 to 08533; GY_Susman_36500)
          750.   10.17.01 Deposition of Joseph Zekoski, videotape,               Hearsay
                 and related exhibits produced in discovery, in Ebanks
                 (GY_Susman_10540 to 10738; GY_Susman_36519;
                 GY_Susman_30700)
          751.   10.18.01 Deposition of Richard Olsen, videotape, and            Hearsay
                 related exhibits produced in discovery, in Ebanks
                 (GY_Susman_08212 to 08364; GY_Susman_36501;
                 GY_Susman_30701)
          752.   10.18.02 Deposition of Bertram Bell, and related                Hearsay
                 exhibits produced in discovery, in Arredondo


                                                          18
      1839947
PLF                                                                                                 Rcvd/
Ex.    DEF                                                                                           Not
No.   Ex. No.                     Description                             Offer    Obj      Admit   Rcvd    Date
                 GY_Susman_06332 to 06423)

          753.   10.18.02 Deposition of Charles Sinclair, and related             Hearsay
                 exhibits produced in discovery, in Arredondo
                 (GY_Susman_12505 to 12547)
          754.   10.30.02 Deposition of Chester Patterson, and related            Hearsay
                 exhibits produced in discovery, Linzer
                 (GY_Susman_11752 to 11944)
          755.   10.31.02 Deposition of Michael Trout, and related                Hearsay
                 exhibits produced in discovery, in Linzer and Dow
                 (GY_Susman_19196 to 19441)
          756.   11.1.02 Deposition of Keith Trares, and related                  Hearsay
                 exhibits produced in discovery, in Linzer and Dow
                 (GY_Susman_18954 to 19195)
          757.   12.3.01 Deposition of Daniel E. Hammontree, and                  Hearsay
                 related exhibits produced in discovery, in Garcia
                 (GY_Susman_15209 to 15535; GY_Susman_25872 to
                 25963; GY_Susman_26781 to 26843;
                 GY_Susman_26846 to 26898; GY_Susman_26967 to
                 26970; GY_Susman_30702 to 30839)
          758.   12.4.01 Deposition of Beale Robinson (V1),                       Hearsay
                 videotape, and related exhibits produced in discovery,
                 in Garcia (GY_Susman_15536 to 15791;
                 GY_Susman_36508)
          759.   12.4.01 Deposition of Dane E. Taylor, and related                Hearsay
                 exhibits produced in discovery, in Garcia
                 (GY_Susman_18772 to 18857)
          760.   12.5.01 Deposition of Beale Robinson (V2),                       Hearsay
                 videotape, and related exhibits produced in discovery,
                 in Garcia (GY_Susman_15017 to 15208;
                 GY_Susman_36509)
          761.   12.8.98 Deposition of Joseph Zekoski, and related                Hearsay
                 exhibits produced in discovery, in Mathews
                 (GY_Susman_20054 to 20272)
          762.   12.9.98 Deposition of Richard Olsen, and related                 Hearsay
                 exhibits produced in discovery, in Mathews
                 (GY_Susman_17191 to 17467)
          763.   2.11.02 Deposition of Daniel E. Hammontree, and                  Hearsay
                 related exhibits produced in discovery, in Boerm
                 (GY_Susman_18150 to 18275)
          764.   2.12.02 Deposition of Beale Robinson, videotape, and             Hearsay
                 related exhibits produced in discovery, in Boerm
                 (GY_Susman_15903 to 16013; GY_Susman_36504)


                                                         19
      1839947
PLF                                                                                                Rcvd/
Ex.    DEF                                                                                          Not
No.   Ex. No.                         Description                        Offer    Obj      Admit   Rcvd    Date
         765.    2.13.03 Deposition of Beale Robinson, and related               Hearsay
                 exhibits produced in discovery, in Dow
                 (GY_Susman_34342 to 34386)
          766.   2.6.02 Deposition of Charles Winebrenner, and related           Hearsay
                 exhibits produced in discovery, in Garcia and Ebanks
                 (GY_Susman_19442 to 19615; GY_Susman_27015 to
                 27441; GY_Susman_30840 to 31116)
          767.   2.7.03 Deposition of Douglas Julian, and related                Hearsay
                 exhibits produced in discovery, in Dow
                 (GY_Susman_34084 to 34155)
          768.   2.7.03 Deposition of Thomas Watkins, and related                Hearsay
                 exhibits produced in discovery, in Dow
                 (GY_Susman_34309 to 34341)
          769.   2.8.02 Deposition of Beale Robinson, videotape, and             Hearsay
                 related exhibits produced in discovery, in Ebanks
                 (GY_Susman_09416 to 09622; GY_Susman_36505;
                 GY_Susman_26899 to 26933)
          770.   2.8.02 Deposition of Chester Patterson, and related             Hearsay
                 exhibits produced in discovery, in Ebanks
                 (GY_Susman_15792 to 15902)
          771.   5.30.01 Deposition of Daniel E. Hammontree, and                 Hearsay
                 related exhibits produced in discovery, in Ebanks
                 (GY_Susman_16691 to 16768; GY_Susman_31128 to
                 31135)
          772.   5.30.01 Deposition of Ernest C. Kessell, and related            Hearsay
                 exhibits produced in discovery, in Ebanks
                 (GY_Susman_07489 to 07594; GY_Susman_31117 to
                 31127)
          773.   6.11.02 Deposition of Beale Robinson, videotape, and            Hearsay
                 related exhibits produced in discovery, in Arredondo
                 (GY_Susman_14141 to 14523; GY_Susman_36502)
          774.   6.12.02 Deposition of Daniel Hammontree, and                    Hearsay
                 related exhibits produced in discovery, in Arredondo
                 (GY_Susman_16547 to 16690)
          775.   6.7.02 Deposition of Charles Winebrenner in                     Hearsay
                 Arredondo and Boerm (GY_Susman_14684 to 15003;
                 GY_Susman_27637 to 27641; GY_Susman_31136 to
                 31165)
          776.   7.11.02 Deposition of Dennis O’Connor, and related              Hearsay
                 exhibits produced in discovery, in Arredondo
                 (GY_Susman_17111 to 17190)
          777.   7.11.02 Deposition of Mark Grund, videotape, and                Hearsay
                 related exhibits produced in discovery, in Arredondo

                                                         20
      1839947
PLF                                                                                                  Rcvd/
Ex.    DEF                                                                                            Not
No.   Ex. No.                    Description                               Offer    Obj      Admit   Rcvd    Date
                 (GY_Susman_16336 to 16546; GY_Susman_36494)

          778.   7.16.02 Deposition of Joseph Zekoski (V1), videotape,             Hearsay
                 and related exhibits produced in discovery, in Aufiero,
                 Linzer, Dow, and Arredondo (GY_Susman_19839 to
                 20053; GY_Susman_36517; GY_Susman_28114 to
                 28154; GY_Susman_28158 to 28227)
          779.   7.17.02 Deposition of Joseph Zekoski (V2), videotape,             Hearsay
                 and related exhibits produced in discovery, in Aufiero,
                 Linzer, Dow, and Arredondo (GY_Susman_19785 to
                 19838; GY_Susman_36516)
          780.   7.17.02 Deposition of Richard Olsen, videotape, and               Hearsay
                 related exhibits produced in discovery, in Aufiero,
                 Arredondo (GY_Susman_17643 to 17806;
                 GY_Susman_36499; GY_Susman_28228 to 28313)
          781.   7.18.02 Deposition of Beale Robinson, videotape, and              Hearsay
                 related exhibits produced in discovery, in Arredondo,
                 Dow, Aufiero (GY_Susman_18276 to 18398;
                 GY_Susman_36503; GY_Susman_28314 to 28328)
          782.   7.20.99 Deposition of Chester Patterson, and related              Hearsay
                 exhibits produced in discovery, in Han
                 (GY_Susman_08635 to 08725; GY_Susman_26401 to
                 26431)
          783.   7.20.99 Deposition of Ernest C. Kessell, and related              Hearsay
                 exhibits produced in discovery, in Han
                 (GY_Susman_07043-07098; GY_Susman_25972 to
                 25990)
          784.   8.17.01 Deposition of Ernest C. Kessell in Garcia                 Hearsay
                 (GY_Susman_07099 to 07488; GY_Susman_25991 to
                 26258)
          785.   8.3.00 Deposition of Beale Robinson (V1), videotape,              Hearsay
                 and related exhibits produced in discovery, in Frankl
                 (GY_Susman_18399 to 18545; GY_Susman_36506)
          786.   8.3.00 Deposition of Madelon Kominic, videotape,                  Hearsay
                 and related exhibits produced in discovery, in Frankl
                 (GY_Susman_16811 to 16933; GY_Susman_36496,
                 GY_Susman_26279 to 26326; GY_Susman_26844 to
                 26845; GY_Susman_31166 to 31196)
          787.   8.4.00 Deposition of Beale Robinson (V2), videotape,              Hearsay
                 and related exhibits produced in discovery, in Frankl
                 (GY_Susman_18546 to 18747; GY_Susman_36507;
                 GY_Susman_31197 to 31543)
          788.   9.13.02 Deposition of Joseph Zekoski, and related                 Hearsay
                 exhibits produced in discovery, in Corwin

                                                         21
      1839947
PLF                                                                                                 Rcvd/
Ex.    DEF                                                                                           Not
No.   Ex. No.                    Description                              Offer    Obj      Admit   Rcvd    Date
                 (GY_Susman_20502 to 20771; GY_Susman_31544 to
                 31906)
          789.   9.19.00 Deposition of Edward Terrill, and related                Hearsay
                 exhibits produced in discovery, in Frankl
                 (GY_Susman_18858 to 18953; GY_Susman_26971 to
                 27014)
          790.   9.19.00 Deposition of James Nespo, and related                   Hearsay
                 exhibits produced in discovery, in Frankl
                 (GY_Susman_16934 to 17110; GY_Susman_26327 to
                 26334)
          791.   9.19.02 Deposition of George Edwards, and related                Hearsay
                 exhibits produced in discovery, in Arredondo and
                 Boerm (GY_Susman_16171 to 16335)
          792.   9.19.02 Deposition of Iwao Uenoyama, and related                 Hearsay
                 exhibits produced in discovery, in Arredondo and
                 Boerm (GY_Susman_16769 to 16810)
          793.   9.19.02 Deposition of Ray Young (V1), videotape,                 Hearsay
                 and related exhibits produced in discovery, in
                 Arredondo and Boerm (GY_Susman_19616 to 19709;
                 GY_Susman_36515)
          794.   9.20.00 Deposition of Jon P. Dupont, and related                 Hearsay
                 exhibits produced in discovery, in Frankl
                 (GY_Susman_16121 to 16170)
          795.   9.20.02 Deposition of Ray Young (V2 & V3),                       Hearsay
                 videotape, and related exhibits produced in discovery,
                 in Arredondo and Boerm (GY_Susman_19710 to
                 19748; GY_Susman_36515; GY_Susman_31907 to
                 33229)
          796.   9.20.02 Deposition of Richard Olsen (V2), videotape,             Hearsay
                 and related exhibits produced in discovery, in
                 Arredondo (GY_Susman_15004 to 15016;
                 GY_Susman_36498)
          797.   2.4.03 Videotaped deposition of Robert Altvater in               Hearsay
                 Baerbel, Wundersee (GY_Susman_36493)
          798.   10.17.02 Videotaped deposition of Yutaka Ito in                  Hearsay
                 Arredondo (GY_Susman_36495)
          799.   1.9.03 Videotaped deposition of James Stroble in                 Hearsay
                 Wundersee (GY_Susman_36511)




                                                         22
      1839947
          Goodyear reserves the right to introduce into evidence any Exhibit identified by

Plaintiffs. Goodyear reserves the right to amend this list to and including entry of the Final Pre-

trial Order or other deadline established by the Court.


OBJECTIONS:
       R: Relevancy
       H: Hearsay
       A: Authenticity
       O: Other (specify)



                                               GREENSFELDER, HEMKER & GALE, P.C.


                                               By:     /s/ Edward S. Bott, Jr.
                                                     Edward S. Bott, Jr.
                                                     Clark W. Hedger
                                                     Juliane M. Rodriguez
                                                     10 South Broadway, Suite 2000
                                                     St. Louis, MO 63102
                                                     (314) 241-9090
                                                     Fax: (314) 345-5465
                                                     esb@greensfelder.com
                                                     ch1@greensfelder.com
                                                     jrodriguez@greensfelder.com

                                                     AND

                                                     BAIRD HOLM LLP
                                                     Jennifer D. Tricker (NE# 23022)
                                                     1700 Farnam Street, Suite 1500
                                                     Omaha, NE 68102-2068
                                                     (402) 344-0500
                                                     jtricker@bairdholm.com

                                                     Attorneys for The Goodyear Tire & Rubber
                                                     Company




                                                  23
1839947
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 5th day of February, 2020, the foregoing was
filed electronically with the Clerk of Court, to be served by operation of the Court’s electronic
filing system upon all counsel of record as follows:

Kyle W. Farrar                                   Paul E. Godlewski
KASTER, LYNCH, FARRAR & BALL, LLP                SCHWEBEL, GOETZ & SIEBEN, P.A.
1117 Herkimer St.                                80 South 8th Center
Houston, TX 77008                                5120 IDS Center
kyle@fbtrial.com                                 Minneapolis, MN 54402
Attorneys for Plaintiffs                         pgodlewski@schwebel.com
                                                 Attorneys for Plaintiffs
Michael F. Coyle
FRASER, STRYKER LAW FIRM
409 South 17th Street
Suite 500, Energy Plaza
Omaha, NE 68102
mcoyle@fraserstryker.com
Attorneys for Plaintiffs


                                                      /s/ Edward S. Bott, Jr.




                                               24
1839947
Curriculum Vitae – David Roy Southwell

Date of birth -          October 11, 1962


Address -                27 Netherby Avenue
                         Netherby, South Australia 5062

Education

Other -           “Firestone University” – Akron, Ohio, USA, 1997 (Graduate)
                         -   Tire design factors
                         -   Compounding
                         -   Construction
                         -   Field Engineering
                         -   Analysis of operating conditions
                         -   Performance measurement and analysis

                  Stahlgruber Foundation Tire Inspection, Repair & Retreading training, 2003
                         -   Damage and failure modes
                         -   Repair limits
                         -   Repair techniques
                         -   Repair failure analysis

Tertiary -               Master of Engineering
                         University of South Australia

                         Bachelor of Management
                         University of South Australia

                         Trade certificate in Automotive Mechanics
                         O’Halloran Hill TAFE

Secondary -              Matriculation
                         Prince Alfred College, 1979


Memberships and Associations



   Member, Society of Automotive Engineers

   The Tire Society

   American Chemical Society, Rubber Division
                                                                                               78
Employment History

Feb 2005 -        Independent tire industry consultant and failure analyst
                  www.tyrexperts.com.au


July 2004 –       South Pacific Tires
February 2005     (Manufacturer of Goodyear, Dunlop and related brands for Australasian
                  and export markets)
                  New Product Manager
                  -   Responsibility for new product design and development processes
                  -   Managing indoor and outdoor tire test activities
                  -   Recommending and implementing construction and compound specifications
                      to ensure appropriate performance levels
                  -   Surveying market conditions to determine suitability of specifications
                  -   Co-ordinating market trials of new products
                  -   Ensuring product compliance with all necessary legislative requirements

January 2001 –   Bridgestone Corporation of Japan
June 2004
                 Technical Manager, Bridgestone/Firestone Training & Communication
                 Centre, Bangkok, Thailand.

                  •   Establishment of formal in-service tire inspection procedures for all product
                      groups (Passenger and light truck, Truck & Bus, Industrial, bias ply and radial
                      ply designs)
                  •   Training of technical service staff from Asia/Oceania, Middle East and African
                      offices:

                         o   tire design, development and production processes
                         o   production quality systems
                         o   tire materials - origin, properties and appropriate uses
                         o   inspection techniques to determine failure mode & causes
                         o   assessment of tire designs for market suitability
                         o   impact of service conditions on performance and durability
                         o   dynamic behaviour of tires – interaction with vehicle/road
                         o   international regulations, design standards & test methods
                         o   tire performance monitoring and measurement
                         o   tire economics
                         o   software development – fleet tire monitoring
                         o   all aspects of field technical service work

May 1999 to       Dealer Principal (Self employed)
October 2000

                  •   Director and Dealer Principal of The Tireman, a retail tire and
                      automotive mechanical services outlet in Adelaide.
                  •   conduct of a consultancy for transport operators, tire dealers, importers &
                      wholesalers in the areas of fleet tire management, product quality and related
                      matters.


                                                                                                   79
January 1992 to   Bridgestone Australia Ltd.
May 1999
                  National Technical Field Service Manager
                  Wide ranging technical management responsibilities across all tire
                  product groups, the major ones being listed below:
                  •   make technical representations to major end users, original equipment
                      manufacturers, distributors and dealers
                  •   development and implementation of formal technical procedures and
                      techniques for use by technical service staff
                  •   prepare and present product and industry information to the media and other
                      concerned bodies
                  •   production and distribution of technical material
                  •   technical training at all levels in the distribution channel
                  •   responsibility for the technical elements of 6 tire retread plants

                  Product Development

                  •   plan and manage new product development programmes
                  •   preparing compound and construction specifications for new and revised
                      products
                  •   recommend and implement changes to product design and specification
                  •   test track evaluation of handling, noise, ride and other dynamic tire response
                      characteristics
                  •   design and conduct extensive field trials to assess/confirm suitability of new
                      products and/or specification changes
                  •   ongoing inspection and analysis of failed and damaged tires to ascertain
                      mode and cause of failure; determine and implement countermeasures where
                      appropriate

                  Other

                  •   design and administration of the national warranty system
                  •   direct the design and implementation of fleet tire management software
                  •   responsibility for product and public liability claims
                  •   fulfil the position of Director of the Tire and Rim Association of Australia, the
                      organisation that formulates and publishes engineering standards for the
                      design, manufacture and fitment of automotive wheels and tires
                  •   serve as Chairman of the Technical Committee of the Australian Tire
                      Manufacturers Association. ATMA’s task is to represent the industry to
                      Government, public and other relevant bodies.

January 1989 to   Bridgestone Australia Ltd.
December 1991
                  State Technical Service Manager – SA/NT
                  •   responsibility for all Bridgestone tire technical matters within SA/NT
                  •   Inspect tires submitted for warranty, product and/or public liability claim to
                      determine mode and cause of failure
                  •   prepare and make technical representations to commercial vehicle fleets,
                      dealers, wholesalers, government bodies and other parties
                  •   administration of new product design and development programmes

                                                                                                       80
January 1987 to    Bridgestone Australia Ltd.
December 1988
                   OE Engineering and Product Co-ordinator

                   •   responsibility for development of new and improved products for sale to
                       vehicle and machinery manufacturers
                   •   new product performance testing/evaluation, and liaising with design staff
                       concerning product specifications and changes thereto
                   •   investigation and resolution of production and field quality issues across all
                       product groups

October 1985 to    Ford Motor Company of Australia Ltd.
December 1986
                   Field Manager

                   •   responsibility for the parts and service activities of 24 Ford dealers. This
                       encompassed service technical support and staff training, investigating &
                       reporting on product failures and similar activities.

February 1984 to   Mitsubishi Motors Australia Ltd.
October 1985
                   Vehicle Development Technical Officer

                   •   this position involved Australian Design Rule certification, test track driving to
                       assess vehicle dynamic response characteristics, durability test driving to
                       evaluate vehicle and component durability, technical report compilation, new
                       model road tests and subsequent market suitability evaluation, vendor liaison,
                       and dealer field problem investigation/resolution.

Jan 1980 –         Mitsubishi Motors Australia Ltd.
Dec 1983
                   Automotive Apprenticeship

                   an intensive four year Company training course involving rotation throughout all
                   of the Company’s operations, from fitting & machining to manufacturing,
                   warranty, industrial engineering, engine development, service communication
                   and vehicle development.


Extracurricular    Designer/builder of Clubman sports car for motorsport competition
                   Motorsport competitor (rally, hillclimb and circuit sprints) since 1983.




                                                                                                        81
                                        Micky Gilbert, P.E.
                                       Gilbert Engineering LLC
                                               16254 W 77th Lane
                                               Arvada CO 80007



Education
        Bachelor of Science degree in Mechanical Engineering, Colorado State
        University, 1993
        Worked with Professional Engineers and Accident Reconstructionists since 1993, studying vehicle and
        accident dynamics

Employment
        Race Car Mechanic at Skip Barber Racing, 1991-1994
        Mechanical Engineer, James L. Gilbert and Associates, 1993–1997
        Mechanical Engineer, Gilbert Engineering LLC, 1998-present
        Associate Engineering Consultant, Professional Investigative Engineers, 2001~2012

Professional Experience

       Reconstruction/Analysis of Accidents
       Vehicle Dynamics Testing of Race Cars and Passenger Cars
       Automotive Computer Analysis and Simulation
       Analysis of Auto Manufacturer Documents and Tests
       Design Analysis of Vehicle Structures and Systems
       Patent Design Work of Anti-Rollover Device and Rollover Steering System
       Car-to-Car Crash Testing
       Testing and Design of Modified Passenger Vehicles
       Teaching courses on accident reconstruction and vehicle dynamics to Police Officers,
        Engineers, Insurance Adjusters and Attorneys
       Design and rollover crash testing of automated SUV systems (with and without tread
        separation)


Related Vehicle Dynamics/Auto Racing Experience
        1991-1996           Skip Barber Formula 2000 and Race Karts
        1996                National Champion, Skip Barber Formula 2000 Midwest series
        1997                2nd place, Superkarts 250cc National Championship
        1997-present        BMW School Instructor, Teen Survival Instructor
        1999-2000           Test Driver for Hoosier Racing Tires
        1999-2000           Chief driving instructor of Pro-One Motorsports academy
        1999                SCCA National Champion – Formula Mazda, Central Division
        2000                Third consecutive podium – SCCA Valvoline Runoffs – Formula Mazda
        2005                Star Mazda Pro Series – Expert Champion
        2006                Obtained Indy Racing League license and drove in first Indy Pro race
        2007-2008           Firestone Indy Lights Series driver

Professional Affiliations
        Colorado Professional Engineer, Registration No. 35682
        Accreditation Commission for Traffic Accident Recon. (ACTAR), Reg. No. 1240 (2001-2006)
        Society of Automotive Engineers (SAE)
        Society of Accident Reconstructionists (SOAR)
        American Society for Testing and Materials (ASTM)
        American Society of Mechanical Engineers (ASME)
        Accident Reconstruction Communications Network (ARC Network) – No. ARC0827
        National Association of Professional Accident Reconstruction Specialists (NAPARS) – No. 26114
        Canadian Association of Road Safety Professionals (CARSP)



                                                       1
Publications/Patents
Micky Gilbert, Jim Gilbert, “Engineering Principles in Vehicle Rollover Litigation” in
              Crashworthiness Litigation, published by West Group, 1998

Micky Gilbert, “Analysis of Toyota LAR Testing”, NHTSA Docket 2000-8298, No. 4

“Method and Apparatus for Reducing Vehicle Rollover”, Micky Gilbert, United States Patent
             Number 6,170,594, January 9, 2001

Micky Gilbert, “Prevention of On-Road, Untripped Rollover by use of an Anti-Rollover Device”,
              2000-01-2666, presented to Society of Automotive Engineers, IBEC Conference, 10/00

Micky Gilbert, “Reconstruction of SUV Untripped Rollovers”, The Investigative Engineer, 7/02

Micky Gilbert, Michael Kaplan, David Bilek, Steve Kaplan, David Vellos, “An Examination of
              Rim Gouging and Its Relation to On-Road Vehicle Rollover”, The SOARce, Spring 2004

Micky Gilbert, “Effects of Tire Shoulder Wear on Vehicle Rollover Limit Testing”, SAE #2003-
              01-2865, JSAE #20037145, presented in Tokyo, Japan on 10/28/03

Gilbert Engineering, LLC comments to Rollover Docket NHTSA-2001-9663-79

“Rotation Limiter”, Micky Gilbert, John Olmstead, United States Patent Number 7,134,357,
              November 14, 2006

Micky G. Gilbert, John Olmstead, Erich Woessner, Tom Mueller, “Effect of Yaw Control on SUV
             Rollover”, The SOARce, Autumn 2004


Renfroe, D., Roberts, A., Gilbert, M., “Vehicle Rollover Maximum Limits”, International Journal         of Vehicle Design, 2004

Micky G. Gilbert, John Olmstead, Erich Woessner, Tom Mueller, “Wet Pavement Handling
              Tests”, The SOARce, Autumn 2005

Micky G. Gilbert, John Olmstead, Erich Woessner, Tom Mueller, “Rollover Testing: Analysis of
             Steer Input Timing”, SAE Paper Number 2006-01-0801 – presented at 2006 SAE World
             Congress (4/6/06)

Gilbert Engineering LLC, “1991 Ford Explorer XLT 4x2: Automated Untripped Rollover Test”, ARC-CSI Crash Conference 2006 also Published in Summer 2006
              SOARce, also
              Presented at International Traffic Medicine Association conference Melbourne,
              Australia 10/17/06

Gilbert Engineering LLC, Rollover Crash Test of 1997 Toyota 4Runner SR5 4x2,
              ARC-CSI Crash Conference 2006

Micky Gilbert, Tom Mueller, “2001 Ford E-350 XLT Super Duty Vehicle Dynamic Performance
              Testing” The SOARce, Winter 2007

Wilson, L.A., Gilbert, M., Godrick, D., “Reconstruction and Analysis of Steering-induced, On-
              road, Untripped SUV Rollover Tests” Collision, Spring 2007

Wilson, L.A., Gilbert, M., Godrick, D., “Reconstruction and Analysis of Steering-induced, On-
              road, Untripped SUV Rollover Tests (Part 2)” Collision, Winter 2007

Micky Gilbert, P.E. and Daniel A. Godrick, “Vehicle Dynamic Performance Testing 2002 Volvo S80 T6,” The SOARce, Winter 2008

Michael Gilbert, Daniel Godrick, Richard Klein, “The Effect of Longitudinal Center of Gravity Position
              On the Sway Stability of a Small Cargo Trailer”, IMECE2008-66022 – presented at 2008 ASME
              International Mechanical Engineering Congress and Exposition

M. Gilbert, D. Yanda, T. Mueller, “Dynamic testing of an SUV with Tire Tread Separation”, Canadian
               Multidisciplinary Road Safety Conference XIX – presented in Saskatoon, Saskatchewan at
               CMRSC, CCMSR Conference 6/8/09

S. Andrews, M. Partain, D. Renfroe, M. Gilbert, “A Comparison of Computer Modeling to Actual Data and Video of a
             Staged Rollover Collision”, 21st International Technical Conference on the Enhanced Safety of Vehicles 6/09

M. Gilbert, B. Stolz, “Pre-Rollover Vehicle Dynamics of SUVs in Untripped Rollover Tests”, 20 th Canadian
               Multidisciplinary Road Safety Conference, June 2010

M. Gilbert, T. Mueller, J. Nirvelli, “The Effect of Tread-Separation on Vehicle Controllability”, Hazard Information Foundation, Inc (HIFI)
               Tire Tech Conference, 8/10

M. Gilbert, T. Mueller, J. Nirvelli, “Forensic Interpretation of Driver Countersteer”, 22nd Canadian Multidisciplinary Road Safety
Conference, Banff, Alberta, June 10-13, 2012

Desmoulin GT, Rabinoff, Stolz B and Gilbert M, “A Biomechanical Method for Reconstruction of Tumbling Trampoline-Associated Cervical Spine Injuries Using
            Human and Anthropometric Test Dummy Data, Journal of Forensic Biomechanic, Volume 5 • Issue 1 • 101, April 2014

M. Gilbert, B. Stolz “Effect of Oversized Wheels and Tires on SUV Roll Stability”, 24th Canadian Multidisciplinary Road Safety
Conference, Vancouver, Canada June 2-4, 2014

M. Gilbert, G. Hoffman “Tow Dolly Handling & Stability”, The SOARce, Winter 2018




                                                                         2
                               BERNARD F. PETTINGILL, JR., PH.D.
                               Consulting Economist

                               EDUCATION


                               Manchester University
                               Manchester, England

                               Graduate, January 1977, Ph.D. - Economics
                               Department of Economics and Social Administration
                               Dissertation: “Cost-Benefit Analysis of the Treatment of Arthritis – A
                               Comparison of Five Hospitals”

                               Tulane University
Contact                        New Orleans, Louisiana

                               Graduate, June 1973 – MPH – Master Public Health
ADDRESS:                       Department of Health Economics and Medical Care Administration

#93 SANDBOURNE LANE            Loyola University
                               New Orleans, Louisiana
PGA NATIONAL

PALM BEACH GARDENS, FL 33418   Graduate, June 1971. MBA – Economics, June 1969
                               BBA – Business Administration


PHONE:
                               ORGANIZATI0NS
561-622-0330

561-346-7828                   • Member, American Society of Health Economists, 2008-Present
561-503-0181                   • Member, City of Palm Beach Gardens Budget Committee, 2007-2012

888-577-7747                   • Member, AAEFE, 1989-Present
                               • Member, American Economic Association, 1983-Present
                               • Member, National Association of Forensic Economists, 1989-Present
FAX:
                               • Member, National Association of Business Economists, 1990-Present
561-624-2854                     (Health Roundtable)
                               • Member, Health Economics Study Group, Great Britain, 1973-Present

WEB PAGE:                      • Member, Gideons International, 1978-Present (Past President)

www.bpettingill.com            • Member, Rotary International, 1983-2012
                               • Referee Journal of Forensic Economics (2 years)
EMAIL:                         •Licensed, State of Florida and State of Louisiana, Health and Life
                                 Insurance. No. 43972-6317 (FL)
biffpett@gmail.com
 Bernard F. Pettingill, Jr., Ph.D.
 Consulting Economists
 Page 2


EXPERIENCE

1985 to Present                      FORENSIC ECONOMIST/MEDICAL & PROFESSIONAL PRACTICE
                                     Financial Analysis, Structured Settlement Negotiations

1988 to 1998                         FLORIDA INSTITUTE OF TECHNOLOGY
                                     Graduate Business School
                                     Treasure Coast Graduate Center
                                     Stuart, Florida.

                                     Professor of Economics - Taught Advanced Macroeconomics,
                                     Managerial Economics, Health Care Economics, Advanced
                                     Microeconomics (Retired)


1987 to 1988                         PALM BEACH ATLANTIC COLLEGE
                                     Rinker School of Business
                                     West Palm Beach, Florida

                                     Professor of Economics - Taught Microeconomics, Macroeconomics,
                                     Free Enterprise System and International Economics

                                     UNIVERSITY OF SOUTHWESTERN LOUISIANA
1980 to 1987
                                     Lafayette, Louisiana.
                                     College of Business Administration

                                     Associate Professor - Taught undergraduate and graduate courses
                                     in Economics, Finance and Management

1978 to 1980                         LSU MEDICAL CENTER
                                     New Orleans, Louisiana
                                     Department of Medicine

                                     Associate Professor and Administrative Assistant - Principal duties at
                                     Medical School included lectures in Medical Economics, grant
                                     writing, and computer-assisted data analysis for drug research

1977 to 1978                         UNIVERSITY OF NEW ORLEANS
                                     New Orleans, Louisiana
                                     Department of Economics and Management

                                     Assistant Professor - Taught undergraduate courses in Economics
                                     and Health Care

1975 to 1977                         UNIVERSITY OF MANCHESTER
                                     Manchester, England
                                     Department of Economics and Social Administration

                                     Research Associate - Dual appointment: Lecturer in Economics and
                                     Course Coordinator of the Administrative Development Course for
                                     Hospital Administrators

1974 to 1975                         CENTRE FOR STUDIES IN ECONOMICS AND SOCIAL POLICY
                                     London, England

                                     Research Fellow - Primary task was a case study of Wigan
                                     Community Health Council. Research published in a sequel to the
                                     book, Politics of Consumer Representation, by R. Klein and J. Lewis,
                                     Centre for Studies in Social Policy, London, England.
 Bernard F. Pettingill, Jr., Ph.D.
 Consulting Economists
 Page 3


PUBLICATIONS


Pettingill, B. “Wigan Community Health Council.” in Community Health Councils: Four Case Studies: ed. Janet Lewis
          (Centre for Studies in Social Policy, Publ.) 1976 pp. 87-98.


Pettingill, B. “Cost Effectiveness of Chiropractic Treatment in Louisiana – A Feasibility Study.” Louisiana Journal of
          Chiropractics, September-October 1977 pp. 9-10.


Pettingill, B. “Review of a History of Economic Thought.” by William J. Barber. Review of Business and Economic
          Research XIII, Fall 1977 pp. 111-112.


Pettingill, B. “A Feasibility Study of the Cost-Effectiveness Analysis of Rheumatoid Arthritis in Great Britain.” Ph.D.,
          Thesis, Manchester Business School Publication, January 1977, p. 275.


Pettingill, B.F. “Cost-Effectiveness Analysis in the Hospital.” Dimensions in Health Services Canada, January 1978,
          pp. 19-20.


Pettingill, B. and Langdon, C. “View on Youth Employment: A Survey of Businessmen and Vocational Counselors in
          the Greater New Orleans Area.” Business Review Louisiana Tech Publishers, March 1979, pp. 23-28.


Pettingill, B. “Physicians’ Estimates of Disability vs Patients’ Reports of Pain.” Psychosomatics, December 1979, Vol. 20,
          No. 12, pp. 827-830.


Pettingill, B. and Langdon, C. “The Problem of Teenage Workers as Viewed by the New Orleans Businessmen.”
          Louisiana Business Survey, Fall 1979. pp.6-8.


Langdon, C., Pettingill, B.F., Bhatia, S. “Vocational-Technical Education in Region I of Louisiana.” Research Study 44,
      Division of Business and Economic Research, University of New Orleans, May 1982. p. 124.


Payne, Stephen L and Pettingill, B.F. “How Much Theft Can You Tolerate?” Security Management, August 1982.
        pp. 100-102.


Langdon, Charles, Pettingill, B.F., and Bhatia, S. “Vo-Tech in Metro New Orleans: The Student and the Schools.”
      Louisiana Business Survey, Summer 1982. pp. 9-11.


Pettingill, B.F., Bhatia, S., and Langdon, C. “The Counselor-Firstline Manager in the Vocational Technical Educational
          System.” Vocational Guidance Quarterly, December 1985. pp. 14-17.


Payne, S. and Pettingill, B.F. “Theft Perceptions.” The Personnel Administrator. October 1983. pp. 102-111.


Pettingill, B.F. and Payne, S. “Shrinkage-Another Area of Supply Cost.” Hospital Topics. May-June 1984. pp. 12-15.
 Bernard F. Pettingill, Jr., Ph.D.
 Consulting Economists
 Page 4


PUBLICATIONS


Pettingill, B.F., et al. “A Hospital Linen Cost Control System.” Southern Hospitals, May-June 1984. pp. 62-64.


Pettingill, B.F., and Stafford, John, M.D. “The Insurance Carriers Can Contribute to the Reduction of Health Care
            Costs.” City Business. January 1984. pp. 4-5.


Pettingill, B.F., and Watson, Marie. “One System of Health Care Delivery Hospital Administrators Cannot Afford to
            Overlook.” Hospital Topics. September 1984. pp. 111-114.


Pettingill, B.F., and Westell, Hariette. “Management of Diagnostic Related Groups.” Hospital Topics. Vol. 62, No. 4.
            August 1984. pp. 68-70.


Pettingill, B.F. “Competition for the Consumer.” Citybusiness. July 1984. pp. 14-16.


Pettingill, B.F. “Award Winning Tax Angle.” Tax Angle. Vol. X, No. 4. April 1984. pp 28-29.


Pettingill, B.F., and Payne, S. “Coping with Organizational Politics.” Supervisory Management. April 1986. pp, 28-32.


Pettingill, B.F., and Payne, S. “Obstacles to Improving Student Creativity in Management for Business.” Journal of
            Education for Business. March 1986. Vol. 61 No. 6. pp. 271-275.


Pettingill, B.F., and Payne, S. “Management and Values Education.” Published in SMA Proceedings. November 1985.
            pp. 349-352.


Pettingill, B.F., and Perrin, Warren A. ‘Estimating Future Medical Maintenance Expenses.” Louisiana Bar Journal.
            October 1986. pp., 149-152.



Pettingill, B.F., and Payne, S. “Management and Value Education.” Organizational Behavior Teaching Review.
            Vol. XI, No. 1. 1986-87. pp. 18-27.


Pettingill, B.F., and Payne, S. “Faculty Perceptions of Student Values.” Southern Management Association. Dennis F.
            Ray (ed.) pp. 437-440.


Pettingill, B.F. “How an Economist Sets a Value on Human Life.” Editorial. Palm Beach Post [West Palm Beach, FL]
            May 1989.



Pettingill, B.F., and Eriksen, Michael. “Case Management: Evaluating a Firm’s Caseload Using a Cost-Benefit
            Approach.” The Trial Lawyer. Vol. 22, No. 5. September-October 1999.
                                          CURRICULUM VITAE

                                            Paul J Schenarts, MD

CAMPUS ADDRESS:         Department of Surgery-General Surgery
                        983280 Nebraska Medical Center
                        Omaha,NE 68198-3280
                        Phone: (402)559-5248
                        Email: paul.schenarts @ unmc.edu

EDUCATION

1983 - 1987           BS, Biology, Fordham University; Bronx, NY
                                                                                     C
1987 - 1992           MD, University of Connecticut, School of Medicine; Farmington'


POST DEGREE TRAINING
                                                                                university of connecticut' School of
711989   -   611990   Post-Sophomore Fellow, Anatomic and clinical Pathology,
                      Medicine; Farmington, CT
                                                                                  Portland' ME
7n992 - 611993        Surgical Internship, General Surgery, Maine Medical Center;
                      Residency, General Surgery, Maine Medical Center; Portland'
                                                                                   ME
71L993 - 611999
                      N.I.H. Trauma Research Fellow, Investigational Intensive care uit, university of Texas Medical Branch
71t994 - 611996
                      and Shriner's Burn Institute; Galveston,   TX
7t1998 - 6tr999       chiefSurgicalResident,Generalsurgery,MaineMedicalcenter;Portland,ME
                      Fellow, Trauma Surgery & Surgical critical care, vanderbilt
                                                                                  university School of Medicine; Nashville'
7n999 -612000
                      TN
                                                                                   Education
4l2OO4 - Present      surgical Education Research Fellow, Association for surgical


CONTINUING EDUCATION AND TRAINING
                                                                                   of American, wyoming Medical center
r0t20r2 -20t2          Trauma Program Director Training, Trauma center Association
                                                                          College of Surgeons
9t20t3 -2013           20th Annual Surgeons as Educators Course, American
912013 -2014           PhysiciansLeadershipAcademic,UniversityofNebraskaMedicalCenter


ACADEMIC APPOINTMENTS
                                                                                           university of Nebraska Medical
 zol3    -present      vice chairman of Surgery - Academic Affairs, Department of Surgery,
                       Center, Ornaha, NE
                                                                               of Nebraska Medical Center' Omaha' NE
 2OI2 - Present        Professor of Surgery, Department of Surgery, University
                                                                                         of Nebraska Medical center'
 Z0l2 - Present        Director of Acute care surgery, Department of surgery, university
                       Omaha, NE
                                                                                     of Surgery, University of Nebraska
 ZOn - Present         Chief of Trauma Surgery & Surgical Critical Care, Department
                       Medical Center, Omaha, NE
                                                                                     University of Nebraska Medical Center'
 2012 - 2013           Vice Chairman of Surgery - Education, Department of Surgery,
                       Omaha, NE
                                                                                  of Medicine' East carolina university'
 201.0   -2012         Assistant Dean of clinical Academic Afl'airs, Brody school
                       Greenville, NC
2009 -2012        Director, Multidisciplinary ICU Clerkship, Brody School of Medicine, East Carolina University,
                  Greenville, NC
2007 -2012        Associate professor with Tenure, Department of Surgery, Brody School of Medicine, East Carolina
                  University, Greenville, NC
2006 -2012        Director, General Surgery Residency Program, Pitt County Memorial Hospital, East Carolina University,
                  Greenville, NC
2006 -2012        Associate Director, General Surgery Clerkship, Brody School of Medicine, East Carolina University,
                  Greenville, NC
200s -2006        Associate Director, General Surgery Residency, Pitt County Memorial Hospital, East Carolina
                  University, Greenville, NC
2004   -20t2      Resident Coordinator, Surgery, Emergency Medicine, OB/GYN, Physical Medicine & Rehabilitation'
                  Trauma Surgery & Surgical Intensive Care Unit, Greenville, NC
                                                                                                                   NC
2002 -2012        Lecturer, Anatomic & Histology, Brody School of Medicine, East Carolina University, Greenville,
2002 -2008        Lecturer, War & Medicine Seminar, Brody School of Medicine, East Carolina University, Greenville,
                  NC
                                                                                                             Greenville,
2002 -2006        Clerkship Director, Surgery Clerkship, Brody School of Medicine, East Carolina University,
                  NC
                  Selective Director, Acting Internships, Surgical Critical Care & Trauma Surgery, Brody School
                                                                                                                of
2001 - 2008
                  Medicine, East Carolina University, Greenville, NC
2001 -2007        Assistant professor, Department of Surgery, Brody School of Medicine, East Carolina University,
                  Greenville, NC
                                                                                                           of Allied
200r -200r        Course Director, General Surgery Didactic Course, Physician's Assistant Program, School
                  Health, East Carolina University, Greenville, NC
                                                                                                             School of
2000 - 2001       Instructor of Surgery, Department of Surgery, Division of Trauma & Surgical Critical Care,
                  Medicine, Vanderbilt University, Nashville, TN
                                                                                                            University,
2000 - 2001       Instructor, Emergency Medicine Course, Physician's Assistant Program, Trevecca Nazarene
                  Nashville, TN
t999 -2001        Instructor of Surgery, Department of Surgery, Meharry Medical College, Nashville, TN
                                                                                                          Nashville, TN
1999 - 2000       Instructor, problem Based Learning Elective, School of Medicine, Vanderbilt University,
                                                                                                                 TX
1994    - 1996    Teaching Assistant, Integrated Physiology Lab, University of Texas Medical Branch, Galveston,


CERTIFICATIONS AND LICENSES

Present            Instructor, Advanced Trauma Life Support 19915
Present            Provider, Advanced Cardiac Life Support NC05361
Present            Instructor, Rural Trauma Team Development Instructor
 1992 - Present    Diplomate, National Board of Medical Examiners 401332
 2000 -202r        General Surgery, American Board of Surgery 45792
 200r -2022        Surgical Critical Care, American Board of Surgery 1927
 2013 - Present    Provider, Pediatric Advanced Life Support NE02147
 2014 - Present    Nebraska State Faculty, Advanced Trauma Life Support 19915
 Present           Medical Doctor, Maine Medical License
 Present           Medical Doctor, Tennessee Medical License
 Present           Medical Doctor, Nebraska Medical License 26640
 Present           Medical Doctor, North Carolina Medical License 200I-0M76
GRANTS AND CONTRACT SUPPORT


NON-SPONSORED / OUTSIDE GRANTS INFORMATION

Title:              ACCESS: A Controlled Comparison of Eritoran Tehasodium and Placebo in Patients with Severe Sepsis
Funding Agency:     Eisai, Inv
Project Period:     2008 - 2011
Total Dollars:      $282,736
Direct Cost:        $282,736
Role:               Sub-Investigator


Title:              The Oscillation for ARDS Treated Early (OSCLLATE) Trial
Funding Agency:     Canadian Health Institutes of Health Research, RCY
Project Period:     20lo -2014
Total Dollars:      $0
Direct Cost:        $0
Role:               Sub-investigator


Title:              Randomized, Multi-Centre, Controlled Clinical Study on the Effect of S'A.F.E' Therapy on Disease
                    Severity and Inflammation in Mechanically-Ventilated Subjects due to Severe Sepsis.
Funding Agency:     BBraun
Project Period:     20ll   -2014
Total Dollars:      $330,664
Direct Cost:        $o
Role:               Sub-investigator




OTHER APPOINTMENTS AND POSITIONS

 2000 - 2001        Co-Medical Director & Flight Physician, Vanderbilt Life Flight, Vanderbilt University Medical Center,
                    Nashville, TN,
 2000 - 2001        Attending Surgeon, Trauma & Surgical Critical Care, Vanderbilt University Medical Center, Nashville,
                    TN,
 200t -20t2         Attending Surgeon, Trauma, Surgical Critical Care & Emergency Surgery, Pitt County Memorial
                    Hospital / University Health Systems, Greenville, NC,
 ZD|Z - Present     Attending Surgeon & Director of Acute Care Surgery, Nebraska Medicine, Omaha, NE,
 20tZ - Present      Chief of Trauma Surgery, Nebraska Medicine, Omaha, NE,
 2012 - Present      Chief of Surgical Critical Care, Nebraska Medicine, Omaha, NE,
 2Ol3 - Present      Associate Director, Adult Critical Care Unit, Nebraska Medicine, Omaha, NE,


 MILITARY SERVICE

 zoo4 -2005          Commander, Alpha Team 933 FST, Operation Iraqi Freedom (Tikdt, Abu Ghraib, Baghdad)
                     Operation Enduring Freedom (Afghanistan)

                     933rd Forward Surgical Team
                     115th Field Hospital
                     86th Combat Support HosPital

                     48th Combat Support HosPital
                     Khowst, Afghanistan

                     344th Combat Support Hospital, United States Army Medical Corps
                                                          (Afghanistan)
2003 -2003     Trauma Surgeon, Operation Enduring Freedom
               948th&g46thForwardSurgicalTeams,UnitedStatesArmyMedicalCorps
                                                             (FST)
2001 -2002     Surgeon, 874th Medical Team, Forward Surgical
               FoJ Jackson, SC, United States Army Medical Corps

2000 - 2001    Surgeon, 5th GrouP, SPecial Forces
               18 Delta Trauma Rotation Coordinator
               Vanderbilt University Trauma Center
               Nashville, TN, United States Army Medical Corps
1999 - 2000    Surgeon, 42O3rdUS ArmY HosPital
               Nashville, TN, United States Army Medical Corps
1994 -2013     Colonel(MSoJ6l,GeneralSurgeon),UnitedStatesArmyMedicalCorps(Reserve)


HONORS AND AWARDS

LOCAL
                                                                       of Medicine, Farmington, cT' usA
                scholars in surgery, University of connecticut, School
                                                                           School of Medicine' Farmington' CT' USA
                Waterbury Medical Association, University of Connecticut,
                                                                              (Connecticut Chapter)' CT' USA
                Excellence in Surgical Studies, American College of Surgeons
                Surnma Cum Laucle, Fordham University, Bronx, NY,
                                                                       USA
                Phi Beta Kappa, Fordham University, Bronx, NY, USA
                Alpha Sigma Nu, Fordham University' Bronx, NY' USA
                Phi Kappa Phi, Fordham University, Bronx, NY, USA
                Alpha Epsilon Delta, Fordham University, Bronx, NY' USA
                McVicor Scholarship, Fordham University, Bronx, NY' USA
                                                                      East carolina Distinguished Military service
                East carolina Distinguished Military Service society,
                Society
                                                                              University, Brody School of Medicine'
                Robert L. Jones Award for outstanding Teaching, East Carolina
                Greenville, NC, USA
                                                                                   carolina University, Brody school
                uNC Board of Governors Distinguished Professor for Teaching, East
                of Medicine, Greenville, NC, USA
                                                                               of Medicine' Greenville' NC' USA
                Master Educator Award, East Carolina University, Brody School
                Alpha Omega AlPha, USA
                Dean's List, Honors, Fordham University, Bronx, NY'
                                                                     USA
 1983-1984
                Dean's List, HIgh Honors, Fordham University, Bronx'
                                                                      NY' USA
 1984-1987
                pediatric Trauma paper Award, American College of Surgeons (Connecticut Chapter), cT, UsA
  1992
                                                                              (Maine Chapter), ME, USA
 r996           Resident Trauma paper Award, American College of Surgeons
                                     the Year in Surgery, Maine Medical center; University of
                                                                                              vermont, School of
  1997           Resident Teacher of
                 Medicine, Portland, ME, USA
                 Resident Teacher of the Year in Surgery, Maine Medical Center;
                                                                                University of Vermont' School of
  1998
                 Medicine, Portland, ME' USA
                                                                           Center; University of Vermont' School of
  1999           Resident Teacher of the Year in Surgery, Maine Medical
                 Medicine, Portland, ME, USA
                                                                                   university, Brody School of Medicine'
  2003           Best clinical clerkship Award, clerkship Director, East Carolina
                 Greenville, NC, USA
                 String of Pearls Invited Lecture, East Carolina University,
                                                                             Brody School of Medicine' Greenville' NC'
  2004
                 USA
                                                                                   university, Brody school of Medicine'
  2004           Best clinical clerkship Award, clerkship Director, East carolina
                 Greenville, NC, USA
                                                                                  Brody School of Medicine' Greenville'
  2004           Excellent in Clinical Teaching Award, East Carolina University,
                 NC, USA
                                                                                           of Medicine, Greenville, NC'
    2005         string of Pearls Invited Lecture, East Carolina university, Brody school
                 USA
                 Best Clinical Clerkship Award, Clerkship Director, East Carolina
                                                                                    University, Brody School of Medicine'
    2005
                 Greenville, NC, USA
                 String of Pearls Invited Lecture, East carolina university, Brody
                                                                                    school of Medicine, Greenville, NC'
    2006
                 USA
                 Best clinical clerkship Award, clerkship Director, East Carolina
                                                                                    university, Brody school of Medicine'
    2006
                 Greenville, NC, USA
                                                                                                  Brody School of
    2006         University Award for Outstanding Teaching, Finalist, East Carolina University,
                 Medicine, Greenville, NC, USA
                                                                                           of Medicine, Greenville' NC'
    2007         String of Peads Invited Lecture, East Carolina University, Brody School
                 USA
                                                                                         Brody School of Medicine'
    2007         Graduation Hippocratic Oath Administrator, East Carolina University,
                  Greenville, NC, USA
                                                                                            University, Brody School of
    2007          Clinical Science Award fbr Best Clinical Teacher of Year, East Carolina
                  Medicine, Greenville, NC, USA
                                                                                                Brody School of Medicine'
    zo07          Best Clinical Clerkship Award, Clerkship Director, East Carolina University,
                  Greenville, NC, USA
                                                                                     School of Medicine, Greenville' NC'
    2008          String of Peads Invited Lecture, East carolina university, Brocly
                  USA
                                                                                          university, Brody School of
    2008-2009     Emergency Medicine Best off-service Teaching Award, East carolina
                  Medicine, Greenville, NC, USA
                                                                                            of Medicine, Greenville' NC'
    20to          String of Pearls Invited Lecture, East Carolina University, Brody School
                 USA
                                                                                        Brody school of Medicine'
    2010          Graduation Hippocratic oath Administfator, East Carolina university,
                  Greenville, NC, USA
                                                                                          University, Brody School of
    20LO          Clinical Science Award for Best Clinical Teacher of Year, East Carolina
                  Medicine, Greenville, NC, USA
                                                                                           of Medicine, Greenville' NC'
     z0rl         String of Pearls Invited Lecture, East carolina university, Brody school
                  USA
                                                                                            University, Brody School of
     z0rl         Faculty Marshal (lst Med School Faculty in Univ History), East Carolina
                  Medicine, Greenville, NC' USA
                                                                                       Brody School of Medicine'
     20lr         White Coat Ceremony, Key Note Speaker, East Carolina University,
                  Greenville, NC, USA
                                                                                           of Medicine, Greenville' NC'
     2012         string of Pearls Invited Lecture, East carolina University, Brody School
                  USA
                                                                                          Brody school of Medicine,
     2012         Bernard vick Teaching Award for Excellence, East carolina university,
                  Greenville, NC, USA
                  Excellence in clinical clerkship Training, East carolina university,
                                                                                       Brody School of Medicine'
     2013
                  Greenville, NC, USA
)    zotq-zots    Top Five Educators of Surgical Medical Students-Four Cohorts, University
                                                                                             of Nebraska Medical Center,
                  Omaha, NE, USA


     NATIONAL
                   NATOMedal,2ndAward,UnitedStatesArmyMedicalCorps'USA
                   Combat Medic Award, United States Army Medical Corps, USA
                   Combat Action Award, United States Army Medical Corps' USA
                   Eagle Scout, USA
                   Order of the Arrow
                                                                                          USA
                   National Oustanding Teacher Award, Association for Surgical Education,
2003                   Army Commendation Medal, United States Army Medical Corps, USA
2003                   Global War on Terrorism Expeditionary Medal, United States Army Medical Corps, USA
2004                   Outstanding Paper Award, Association for Surgical Education, USA
2004-2005              Bronze Star, United States Army Medical Corps, USA
2004-2005              Army Commendation Medal with OakLeaf Cluster, United States Army Medical Corps, USA
2004-2005              Army Achievement Medal, United States Army Medical Corps, USA
zo04-2005              Afghan Campaign Medal, United States Army Medical Corps, USA
2004-2005              Iraq Campaign Medial, 2nd Award, united States Army Medical corps, usA
2004-2005              Army Commendation Medal with 2 Oak Leaf Clusters, United States Army Medical Corps, USA
2004-2005              Meritorious Service Medal, United States Army Medical Corps, USA
                       Afghan campaign Medical, 3rd Award, united states Army Medical corps,   usA
2004-2005


MEMBERSHIPS AND OFFICES IN PROFESSIONAL SOCIETIES

Present                Member, Shock SocietY
Present                Member, American Trauma SocietY
Present                Member, Pediatric Trauma SocietY
Present                Fellow, American College of Surgeons
Present                Member, Society of University Surgeons
Present                Member, Southeastern Surgical Congress
Present                Member, Association for Academic Surgery
Present                Member, Association of Military Surgeons
Present                Member, Society of Critical Care Medicine
Present                Member, Association for Surgical Education
Present                Member, American College of Chest Physicians
Present                Member, Association of Program Directors in Surgery
Present                Member, Eastern Association for the Surgery of Trauma
Present                Fellow, American Association for the Surgery of Trauma
Present                Founding Faculty Advisor, Charles Rob Student Surgical Society
z012                   Member, North Carolina Medical Society
2012 - Present         Member, American College of Surgeons, Nebraska Chapter


 COMMITTEE ASSIGNMENTS

 COLLEGE OF MEDICINE
 ZOII - Present         Emergency Preparedness committee, univerity of Nebraska Medical center
 2014 - Present         Acute Care Strategic Planning Committee, University of Nebraska Medical Center


 LOCAL/REGIONAL
 2012                   Committee on Trauma, American College of Surgeons, North Carolina Chapter
 2012                   Chair, Education Subcommittee, American College of Surgeons, North Carolina Chapter
                                                                                                        North Carolina
 2012                   Disaster preparation Committee, Eastern Regional Advisory Committee for Trauma,
                                                                                                            University
 2002-2002              LCME Education Committee, General Curriculum Design Subcommittee, East Carolina
 zoo2 -2007             M3 Promotion Committee, Department of Surgery Representative, East Carolina University
 2003 -2012             Division of Surgical Education Surgery Education Workshop Group, East Carolina University
2004 -2004           Vice President, American Trauma Society, North Carolina Chapter
2005 -2007           Chairman, Strategic Planning Steering Committee, East Carolina University
2005 - 2008          President, American Trauma Society, North Carolina Chapter
2005    -z0ll        Faculty Senator, East Carolina University
2005 -2012           Student Affairs Committee, East Carolina University
                     Program Director, 50th Annual Meeting, American College of Surgeons, No(h
                                                                                               Carolina Chapter
2006 -2006
2006 -2012           Graduate Medical Education Committee, East Carolina University
2:007   -2008        Organizational Culture Assessment Team, East Carolina University
2007    -20t2        Personnel Committee (Promotion & Tenure), East Carolina University
2009 -2011           Ml lM2Curriculum Renewal committee, East carolina university
2009    -20t2        LCME Steering Committee, East Carolina University
2009 -2012           M4 Curriculum Committee, East Carolina University
2010 -2012           Brody Council, East Carolina University
2010 -2012           Dean's Leadership Team, East Carolina University
2010 -2012           M3 Curriculum Committee, East Carolina University
2010    -z0lz        Executive Curriculum Committee, East Carolina University
                                                                                                 vII,   American college of
Z0lZ - Present       organizer, Resident Paper competition, Annual Advances in Trauma, Region
                     Surgeons, Committee on Trauma
                                                                                                   on Trauma
20L3 - Present       Advances in Trauma Program Committee, American College of Surgeons, Committee
20L4 - Present       Hospital Site Reviewer, State of Nebraska
2014 - Present       Member, State of Nebraska Trauma center Designation committee
Z01s - Present       Regulatory Committee (Ad Hoc), State of Nebraska Trauma System
2015 - Present        Strategic Planning Task Force, State of Nebraska Trauma System
                      Representative, Nebraska committee on Trauma, American college of
                                                                                        surgeons
ZO|S - Present


MEDICAL STAFF
 2OL4 - Present       Nebraska Medicine Quality Steering committee, Nebraska Medicine


 NATIONAL/INTERNATIONAL
 Present              Collaborative Grant Project, ASE & APDS
                                                                                              of Medical Examiners
 present              Exam Writer, Harvesting Project (4th Year Surgery Exam), National Board
                                                                                        Care Research Program, American
 2004 - ZO07          Research proposal Reviewer - Hemostasis Section, Combat Casualty
                      Institute of Biologic Sciences
 2006-20:roCurriculumCommittee,AssociationforSurgicalEducation
 2OO7   -    2OlO     Recorder, Association for Surgical Education
 2007-2010BoardofDirectors,Member,AssociationforSurgicalEducation
                                                                                              Surgical Education
 200g   present
         _            Surgical Education Research Fellowship Faculty Advisor, Association for
                                                                                           Board of Surgery
 200g - 200g          Associate Board Examiner, Certifying Exam, Nashville, TN, American
 20Og - 2014          Program Committee, Assocation of Program Directors in Surgery
                      Graduate Medical Education Committee, Vice-Chairman, Association
                                                                                          for Surgical Education
  Z0IO - ZOI3
  ZOn -Present        Executive Council, Member, Assocation of Program Directors in Surgery
  ZOIL _present       Board of Directors, Member, Assocation of Program Directors in Surgery
                                                                                                  of Trauma
  zolz -present       Committee on Careers in Trauma Surgery, Eastern Association for the Surgery
                                                                                          the Surgery of Trauma
  Z0lz _present       Governance & Strategic Planning Task Force, Eastern Association for
  Z0I2 -2012           OSCE Project Task Force, American College of Surgeons
                       program Chair for 2012 Meeting, Assocation of Program Directors in Surgery
  Z0IZ _ Z0lZ
2012 -2013        Education Committee, American Association for the Surgery of Trauma
2012 - 2013       Liaison to Association for Surgical Education, Assocation of Program Directors in Surgery
2013 - Present    Surgeons as Educators Course: Faculty, American College of Surgeons
2013 - Present    Committee on Medical Student Education, American College of Surgeons
2013 - Present    Graduate Medical Education Committee, Chairman, Association for Surgical Education
2013   -20t5      Secretary, Assocation of Program Directors in Surgery
2013 - 2015       Board of Directors, Member, Association for Surgical Education
2014 - Present    SESAP 16: Editorial Board, American College of Surgeons
2014 - Present    Nebraska State Chair, Region VII, American College of Surgeons, Committee on Trauma
2014 - Present    Surgeons as Educators Course: Physician Course Director, American College of Surgeons
20L5 - Present    Nominating Committee, Eastern Association for the Surgery of Trauma
2015 - Present    Standardized Letter of Recommendation Task Force, Association of Program Directors in Surgery
2015 - 2015       Associate Board Examiner, Certifying Exam, Denver, CO, American Board of Surgery
2016 - Present    President - Elect, Association of Program Directors in Surgery


UNMC
20lZ - Present    ABCDE Steering Committee, University of Nebraska Medical Center
2012 - Present    Trauma Steering Committee, University of Nebraska Medical Center
2OlZ - Present    chairman, Trauma committee, university of Nebraska Medical center
Z0I2 - Present    Hospital Quality Committee, University of Nebraska Medical Center
2012 - Present    Residency Competency Committee, University of Nebraska Medical Center
2012 - Present    AICU / APCU Quality Triad Committee, University of Nebraska Medical Center
2012 - Present    Enterprise Quality Governance Committee, University of Nebraska Medical Center
Z0l2 - Present    Critical Care Performance Improvement Team, University of Nebraska Medical Center
2Ol2 - Present    Chairman, Trauma Quality Peer Review Committee, University of Nebraska Medical Center
2012 - 2013       OneTeam Interim Joint Planning Committee, University of Nebraska Medical Center
                  Comprehensive Unit-Based Safety Program, Blood Stream Infections, University of Nebraska
                                                                                                           Medical
2012 - 2013
                  Center
20rz - 20t3       TINMC-P Representative to Physician Leadership Committee, Proposed Accountable Care Organization,
                  University of Nebraska Medical Center
2012 - 2014       Special Care Committee, University of Nebraska Medical Center
2012 - 2014       Creighton University Trauma Peer Review Committee, University of Nebraska Medical Center
Z0l3 - Present     UMBD, University of Nebraska Medical Center
2Ol3 - Present     Chairman, Department of Surgery Promotion & Tenure Committee, University of Nebraska Medical
                   Center
                   physician Engagement Group, University of Nebraska Medical center
 2013 -2014
 2Ol4 - Present    Educational Development Institute (EDI), University of Nebraska Medical Center


 MISCELLANEOUS

 Present           Editorial Board, Association for Surgical Education
 Present           Editorial Board, Journal of Surgical Education
 Present           Editorial Board, Perioperative Care and Operating Room Management
 Present           Editorial Board, Associate Editor, Education & Leadership, American Journal of Surgery
 Present           Reviewer, Critical Care Medicine
 Present           Reviewer, Teaching & Learning in Medicine
Present                            Reviewer, The Journal of Critical Illness
Present                            Reviewer, Journal of the American College of Surgeons
Present                            Reviewer, Annals of Surgery
Present                            Reviewer, Journal of the American Medical Association (JAMA)
Present                            Reviewer, JAMA: Surgery
Present                            Reviewer, Surgical EndoscoPY
Present                            Reviewer, Journal of Graduate Medical Education
2004 -2007                         Editorial Board, Current Surgery


PRESENTATIONS
                                                                                                                       Pathologists club;
1.        schenarts pJ; Fourihar F.    Kl   lymphoma: A case presentation. winter Meeting of rhe New England Pediatric
          1990. Providence, RI
                                                                               aged children who required hospitalization after scald
z.        Schenarts pJ; Morgan A. Analysis of abuse versus non-abuse in school
          burn. 3rd Annual National Pediatric Trauma Forum; 1993. Indianapolis,
                                                                                IN
                                  y;                                                                             preserves
3.        Schenarts pJ; Kikuchi   Bradford D; Schmalstieg F; Traber LD; Traber DL. A nonanticoagulant heparinoid
          pulmonary microvascular permeability after smoke inhalation. Mclaughlin Research
                                                                                           colloquium on Infection and Immunity;
          1995. Galveston, TX
          Schenarts pJ. Smoke inhalation and neutrophil trafficking in the lung. 26th
                                                                                      Annual Spring Surgical Symposium; 1995' Portland,
4.
          ME
                                                                                         Surgical Symposiurn; 1996' Portland' ME
5.        Schenarts pJ. Hypertonic saline dextran in resuscitation of burns. 27th Spring
                                                                                 and systemic manifestations of smoke inhalation injury'
6.        Schenarts pJ. Effects of an anti-L-selectin antibody on teh pulmonary
                                                                        (New England Regional Finals); 1997' Boston, MA
          American College of Surgeons, Resident Paper Competition
                                                                                          hyperdynamic circulation in sepsis' New England
7.        Schenarts pJ. pyridoxilated hemoglobin polyoxyethylene conjugate normalizes
          Surgical Symposium; 1997. Portland, ME
 g.                                                                            pancreatic necrosis. winter Meeting of the Main chapter of
          Schenarts pJ; Brady TB; Abourjaily GS. operative debridement of
          the American College of Surgeons; 1998' Sugar Loaf, ME
 g.                                                                             Rounds; Maine Medical Center; 1998' Portland' ME
          Schenarts pJ. physiologic endpoints in resuscitation. Surgical Grand
 10.      Schenarts pJ. clinical endpoints in the resuscitation of trauma. conference on the Pulmonary Artery catheter, use, Misuse,

          Overuse; 1999. Portland, ME
          schenarts PJ. Physiologic aspects of aging. Surgical Grand Rounds;
                                                                             Maine Medical center; 1999' Portland' ME
 11.
 t2.      schenarts pJ. Thromboembolism prophylaxis after traumatic injury.
                                                                             Multi-Disciplinary critical care Rounds; vanderbilt
          University; 2000. Nashville, TN
          Schenarts PJ. Medical consequences of terrorism. EMS Night Out;
                                                                               Maury Regional Hospital; 2000' Columbia' TN
 13.
                                                             pediatric Trauma. Emergency Medicine Grand Rounds; East carolina
 14.      Schenarts pJ. comparison & contrast Adult and
          University; 2001. Greenville, NC
 15.       SchenartspJ. Initial Resuscitation of the pediatric Trauma Patient. coRE Pediatric Trauma Program; 2002' Greenville' NC

           Schenarts pJ. Renal Dose Dopamine: Science of Science Fiction. Department
                                                                                     of Surgery Grand Rounds; East Carolina
 16.
           University; 2002. Gteenville, NC
                                             preparation for oral Boards. Chairman's conference, Department of Surgery; East Carolina
 I7        Schenarts pJ; Roth s; pofahl w.
           University; 2002. Greenville, NC
                     pJ. surgical Nutrition. chairman's conference, Department of surgery; East carolina university; 2002' Greenville,
                                                                                                                                         Nc
  18.      schenarts
           Schenarts pJ. Complications of percutaneous endoscopic gastrostomy
                                                                              in trauma patients. 2OO2' Greenville' NC
  19.
           schenarts pJ. Kinematics of rraumatic Injury. Grand Rounds; Department
                                                                                    of Emergency Medicine, East carolina university;
  20.
           2003. Greenville, NC
                                                                              E; Rotondo MF. Does Resident Continuity of Care Matter?
21.          Bowen J; Schenarts pJ; Bard M; Sagraves S; Goettler C; Toschlog
             The Effect of a unique Night-Time coverage. Scheme on
                                                                      Morbidity and Mortality at a Regional Level 1 Trauma center; 2003
                                                                                                                                     East
')')         schenarts pJ. Battle Injuries During operation Enduring
                                                                     Freedom. combined rrauma & Emergency Medicine conference;

             Carolina University; 2003. Greenville, NC
t?                                            pJ. common orthopedic Injuries Presenting to a Public Hospital. Guatemala Intemational
             Mann cH; Barwick JF; schenarts
             Health Education Consortium; 2004. Guatemala
             Schenarts pJ; parker F. Global war on Terrorism: A View
                                                                     from Two Fronts. Grand Rounds; Department of surgery, East
24.
             Carolina University; 2004. Greenville, NC
                                                                        Toschlog EA; Newell MA; Rotondo MF' Effect of Trauma center
25.          Phade SV; Schenarts PJ; Sagraves SG; Bard MR; Goettler cE;
             Development on Surgical Resident Education. American college
                                                                          of surgeons, North carolina committee on Trauma Resident
             Paper Competition; 2004. Greenville, NC
                                                                               SG; Newell MA; Rotondo MF' Critically Injured Trauma
 26.         Fugo J; Bard MR; Goettler CE; Toschlog EA; Schenarts PJ; Sagraves
                                                                                                     on Trauma Resident Paper
             patients: where Do They Belong?. American college of surgeons, North carolina committee
             Competition; 2004. Greenville, NC
                                                                     Schenarts PJ; Newell MA; Rotondo MF' Alcohol withdrawal
 27.         Fugate; Bard MR; Goettler cE; Toschlog EA; Sagraves SG;
                                                                            College of Surgeons, North Carolina Committee on Trauma
             Syndrome: Turning Minor Injuries into Major Problems. American
             Resident Pape Competition; 2004' Greenville, NC
                                                          pJ. clinical significance of   cr   scan-identified blush in patients with liver injuries'
 28.         willis HL; Schenarts pJ; Sagraves sG; smith
                                                                             2004 Aug' Greenville' NC
             Medical student Annual Research Day; Brody School of Medicine;
                                                                               EA; Goettler CE; Newell MA; Rotondo MF' Shotgun
 29.         Smith pJ; Willis HL; Sagraves SG; Schenarts PJ; Bard MR; Toschlog
                                                                               Day; Brody school of Medicine; 2004 Aug' Greenville'
             Injury Management and outcomes. Medical student Annual Research
              NC
                                                                                                     Rounds; University of rexas; 2005
  30.         Schenarts pJ.war surgery: Tales from Iraq and Afghanistan. Department of surgery Grand
              Jun. Houston, TX
                                                                        of Surgery Grand Rounds; Madigan Army Medical Center; 2005
  31.         Schenarts pJ. Advanced Damage Control Surgery. Department
              Oct. Tacoma,    WA
                                                                        Hackensack university Medical center; 2005 Dec' Hackensack'
                                                                                                                                       NJ
  32.         Schenarts pJ. Resident continuity of care. Grand Rounds;
  JJ.         Schenarts pJ. Critical care while Under Fire: Tales from
                                                                       kaq & Afghanistan. Multidisciplinary critical care conference; East
              Carolina University; 2005 May. Greenville, NC
                                                                           Schenarts PJ; Newell MA; Rotondo MF' Alcohol withdrawal
  34.         Fugate M; Bard MR; Goettler cE; Toschlog EA; Sagraves SG;
                                                                            18th Annual scientific Assembly; 2005 Jan
              syndrome: Turning Minor Injuries into Major Problems' EAST
                                                                                  sG; Newell MA; Rotondo MF' Critically Injured
   35.        Bard MR; Goettler cE; Toschlog EA; Fugo J; Schenarts PJ; sagraves
                                                                                congress; 2005 Feb
              Adolescent Patients: where do they belong?. southeastern Surgical
              Schenarts pJ. Trauma Care While Under Fire: Tales from
                                                                      Iraq & Afghanistan. Multidisciplinary Trauma Conference; East
   36.
              Carolina University;2005 Jul. Greenville, NC
              Schenarts pJ. oral Board
                                       prep. Department of surgery's chairman's conference; East carolina university; 2005 Aug' Greenville'
   37.
              NC
               Schenarts pJ. Course Overview. Advanced Trauma Life Support;
                                                                            University Health Systems of Eastern Carolina; 2005 Aug'
   38.
               Greenville, NC
               Schenarts pJ. Transfer to Definitive care. Advanced rrauma
                                                                          Life support; University Health systems of Eastern carolina; 2005
   39.
               Aug. Greenville, NC
                                                                            Toschlog EA; Schenarts PJ; Rotondo MF. Predicting the need for
       40.     Goettler cE; Fugo JR; Bard MR; Newell MA; sagraves sG;
                                                                gg2intubated trauma patients. American Association for the Surgery of rrauma's
               early tracheostomy: a multifactorial analysis of
               64th Annual Meeting; 2005 Sep' Atlanta, GA
                                                                                                                                  (ERAC)
       4t.     Schenarrs  pJ. Medical care in awarzone- Tales from Afghanistan & Iraq. Eastern Regional Advisory committee
               Meeting;2005 Nov. Greenville, NC
42.    Schenarts pJ. Fundamentals of War Surgery: What a medical team needs to know
                                                                                    prior to deployment' 916th Aerospace
       Medicine Flight; Seymour-Johnson Air Force Base; 2005 Aug. Goldsboro, NC
                                                                                              Grand Rounds; East Carolina
43.    Schenarts pJ. War Surgery during operation Enduring Freedom & Iraqi Freedom. Surgical
       University; 2005 Sep. Greenville, NC
                                                                                                Symposium; 2005 Aug. San
44.    Schenarts pJ. Battle Injuries during operation Enduring Freedom. 8th Annual Naval Trauma
       Antonio, TX
       Schenarts pJ. Tactical Medicine. North Carolina State Police Conference; 2005 Aug' Greenville,
                                                                                                       NC
45.
46.    Schenarts pJ; Toschlog EA; Sagraves SG; Bard MA; Goettler CE; Newell MA; Rotondo
                                                                                               MF. Surgical Resident Perceptions of
                                                                                                                     Francisco, CA
       Trauma/Critical Care Surgeons. Society of critical Care Medicine's 35th Critical Care Congress; 2006 Jan. San
       Toschlog EA; Rotonclo MF; Briggs SE; Sagraves SG; Schenarts PJ; Bard MR; Goettler CE; Newell
                                                                                                         MA. Intensive Care Unit
47.
       (ICU) Bedside Surgery: A Cost Effective Approach. Society of Critical Care Medicine's 35th Critical Care Congress; 2006 Jan.

       San Francisco,    CA
                                                                                                      Rotondo MF' Cefepime
48.    Toschlog EA; Allen N; Briggs SE; Bard MR; Schenarts PJ; Goettler CE; Sagraves SG; Newell MA;
                                                                                                       (vAP)' society of critical
       continuous Infusion (crl) versus conventional Dosing (cvD) for ventilator Associated Pneumonia
       Care Medicine's 35th Critical Care Congress; 2006 Jan. San Francisco, CA
                                                                                              Rotondo MF. High-Frequency
49.    Goettler CE; Briggs SE; Bard MR; Toschlog EA; Sagraves SG; Schenarts PJ; Newell MA;
                                                                                                   (ARDS) in Trauma Patients'
       oscillatory ventilation (HFov) as a Rescue Maneuver for Adult Respiratory Distress Syndrome
       Society of Critical Care Medicine's 35th Critical Care Congress; 2006 Jan. San Francisco,
                                                                                                 CA
50.    Sagraves SG; Fugo J; Bowen J; Bard MR; Toschlog EA; Goettler CE; Schenarts PJ; Newell
                                                                                                  MA; Rotondo MF. Beta-Blockers are
       Safe in Eldedy Trauma patients. Society of Critical Care Medicine's 35th Critical
                                                                                         Care Congress; 2006 Jan' San Francisco' CA

51.    Schenarts pJ; Bard MR; Sagraves SG; Newell    MA; Goettler CE; Toschlog EA; Willis H; Rotondo MF. Contrast Blush Not
                                                                                             Trauma. Eastern Association for the
       Degree of Injury or Transfusion Requirement Predict Positive Angiograms After Hepatic
       Surgery of Trauma 19th Annual Scientific Assembly; 2006 Jan. Orlando, FL
                                                                                                               Fluid (FF) without
52.    Toschlog EA; Goettler CE; Bard MR; Newell MA; Sagraves SG; Schenarts PJ; Rotondo MF. Free Peritoneal
                                                                                                    Therapeutic Laparotomy (TL)'
       Solid organ Injury on Computerized romography (cT) Following Blunt Trauma: Predictors of
       western Trauma Association 36th Annual Meeting; 2006 Feb. Big Sky, MT
                                                                                                               Trauma Patient: An
 53.   Newell MA; Rotondo MF; Toschlog EA; Sagraves SG; Schenarts PJ; Bard MR; Goettler cE. The Elderly
       Investment for the Future?. Western Trauma Association 36th Annual Meeting; 2006 Feb. Big Sky'
                                                                                                        MT
                                                                         war:  Iraq & Afghanistan.2004'2005   Perspectives Lecture
 54.   Schenarts pJ. Reflections on being a surgeon during the 4th World
       Series, Medicat Humanities Department, Brody School of Medicine; 2006 Feb. Greenville,
                                                                                                NC
                                                                                              Mar. Greenville, NC
       Schenarts pJ. Overcoming Struggle. Mended Hearts Pitt County Chapter Meeting;
                                                                                         2006
 55.
 56.   Schenarts pJ. On being a citizen soldier. JH Rose High School; 2006 Mar. Greenville,
                                                                                            NC
       Schenarts pJ. wartime Amputations.
                                             physical Medication and Rehabilitation Grand Rounds; 2006 Mar. Greenville, NC
 57.
 58.    SchenartspJ;    Sagraves SG;Bard MR; Toschlog EA; Goettler CE; Newell MA; Rotondo MF. Factors Influencing Surgical
                                                                                                                 for Surgical
        Resident Fellowship Selection and Career Choice. Association of Program Directors in Surgery/Association
        Education; 2006 Mar. Tucson, AZ
 59.    Sagraves SG; phade S; Spain T; Bard MR; Goettler CE; Schenarts PJ; Toschlog BA;
                                                                                        Newell MA; Cairns B;Peck M; Rotondo
                                                                                                       Meeting; 2006 Apr' Las
        MF. A Collaborative Systems Approach to Rural Burn Care. American Burn Association 38th Annual
        Vegas, NV
                                                                                             Medical Humanities Department, Brody
 60.    Schenarts pJ. Medical Aspects of Torture and Triage. M-4 War and Medicine Selective,
        School of Medicine; 2006 Apr. Greenville, NC
        Tyson H; Bard MR; Goettler CE; Schenarts PJ; Toschlog EA; Sagraves SG; Newell MA; Rotondo
                                                                                                         MF' Predictors of Decubitus
 61.
                                                                                                      Surgeons Resident & Fellow
        Ulcer Formation in the Trauma population. North carolina chapter of the American college of
        Research Paper Competition 2006; 2006 Jul' Greenville, NC
                                                                                               Sagraves SG; Rotondo MF' Morbidity
 62.    Fugate M; Toschlog EA; Newton C; Newell MA; Goettler CE; Schenarts PJ; Bard MR;
                                                                                                   Protocol: A Preliminary Study'
        Reduction in Critically Ill Trauma patients Through Use of a Computerized Insulin Infusion
                                                                                                                     2006; 2006 Jul'
        North carolina chapter of the Arnerican College of Surgeons Resident & Fellow Research Paper competition
        Greenville, NC
                                                                           sG; Toschlog EA; Rotondo MF' Significance of          Field
63.     phade     schenarts PJ; Bard MR; Goettler cE; Newell MA; Sagraves
                sv;
                                                                      center. North carolina chapter of the American college         of
        Hypotension in patients who Arrive Normotensive at the Trauma
                                                                2006; 2006 Jul' Greenville, NC
        surgeons Resident & Fellow Research Paper competition
        Schenarts pJ. Surgical Care during the 4th World War.
                                                              North Carolina Chapter of the American College of Surgeons 2006
64.
        Annual Meeting; 2006 Jul. Myrtle Beach, SC
                                                                   SG; Toschlog EA; Rotondo MF' Field Hypotension: A Marker
                                                                                                                                of
65.     schenarts PJ; Bard MR; Goettler cE; Newell MA; Sagraves
                                                                              rrauma's 65th Annual Meeting; 2006 Sep' New   orleans'
        Severe Injury or crying wolf. American Association for the Surgery of
        LA
                                                                                                                            Feb'
66.     schenarts pJ. An Indepth Review of the
                                               go-Hour   work week. Grand Rounds; new Hanover Regional Medical center; 2007
        Wilmington, NC
        schenarts pJ. organization and Delivery of rrauma care
                                                                During the Global war on Terror. 6th Annual rrauma and critical care
67.
        Symposium;2007 Nov. Charlotte, NC
        schenarts pJ. Resuscitation and Hemorrhage control at the
                                                                  Battlefiont. 6th Annual rrauma and critical care symposium; 2007
68.
        Nov. Charlotte, NC
                                             c; Rotondo MF. You're Fired:   basics of resident dismissal. Association for Surgical
69.     Schenarts pJ; schenarts KD; Haisch
        Education; 2001 APt'Washington, DC
                                                                        of Program Directors in surgery; 2007 Apr' washington' DC
70.     Schenarts pJ; curet MJ. Resident Leadership skills. Association
        Schenarts pJ; Haisch C; Bard MR. Dinner and a beating:
                                                                Thinking out of the box presentation' Association for Surgical
71.
        Education; 2007 APr. Washington, DC
                                                                                                           Coverage on the Trauma
72.     phade SV; Schenarts pJ; Goettler CE; Daitey JA; Bard MR; Rotondo MF. Effect of Emergency Surgery
                                                                                                                 2007 Jul' Ashville'
        patient. 2007 Trauma Resident paper competition, North carolina chapter of American college of Surgeons;
         NC
                                                                    the bang' 2007 Trauma Resident Paper competition' North
 73.     Godwin J; Bard MR; Schenarts PJ; Rotondo MF. More buck for
         CarolinaChapterofAmericanCollegeofsurgeons;2007Jul.Ashville,NC
 74.     schenarts pJ. what can we expect from the next generation
                                                                   of surgeons?. Grand Rounds; virginia Tech carilion Medical schooh
         2008 Jan. Roanoke,   VA
                                                                          Rotondo MF. Increasing resident responsibility: the impact on
 75.     Bard MR; schenarts pJ; Schenarts KD; Newell MA; waibel BH;
                                                                         2008 Jan. Amelia Island, FL
         trauma patients. Eastern Association for the Surgery of Trauma;
                                                                   Ready for Generation Y?. Association of Program Directors in
                                         your             program                                                                Surgery
 76.     schenarts pJ; Schlitzkus LL. Is       Residency
         Annual Meeting; 2009 May' Salt Lake City' UT
                                                Schenarts KD; Schenarts PJ. What Do Surgical Nurses Know
                                                                                                          About surgical Residents?'
 77.     Schlitzkus LL; Agle   sc; McNally MM;
                                                                                                               Day; 2009 May'
         pitt county Memorial Hospital/Brody   School of Medicine Graduate Medical Education Resident Research
         Greenville, NC
                                                                        PJ. What Do Surgical Nurses Know About Surgical Residents?'
 78.     schlitzkus LL; Agle sc; McNally MM; Schenarts KD; Schenarts
                                                                     2009 May' Salt Lake city, uT
         Association of Program Directors in Surgery Annual Meeting;
                                                                         Between Female Nurses and Female Residents' Association
 79.     schlitzkus LL; schenarts pJ. women Behaving Badly: Interactions
         ofProgramDirectorsinSurgeryAnnualMeeting;2010Apr'sanAntonio'TX
                                                                      Rotondo MF. Damage control in the Elderly: Futile Endeavor
  80.    Newell MA; Schlitzkus LL; Waibel BH; White MA; Schenarts PJ;
                                                                     the Eastern Association for the surgery of rrauma
                                                                                                                       (EAST); 2010 Jan'
          or Fruitful Enterprise. 23rd Annual scientific Assembly of
          Phoenix, AZ
          schenarts pJ; schlitzkus LL; waibel BH; Bard MR. Trauma
                                                                     Publications in the American General and Subspeciality surgery
  81.
                                                                            Meeting; 2010 Feb' Savannah' GA
          Literature. Southeastern Surgical congress 2010 Annual Scientific
          Meara Mp; Schlitzkus LL; witherington M; Haisch C; Rotondo
                                                                         MF; Schenarts PJ. surgical Resident Education: What is the
  82.
                                                                                                                           Education
          Department,s  price for commitment?. pitt county Memorial HospitavBrody school of Medicine Graduate Medical
          Resident Research Day; 2010 Apr' Greenville, NC
                                                                              in the American General and Subspecialty surgery
83.      Schlitzkus LL; Schenarts pJ; waibel BH; Bard MR. Trauma Publications
                                                                                    Medical Education Resident Research Day; 2010
         Literature. pitt county Memorial HospitavBrody School of Medicine Graduate
         Apr. Greenville, NC
                                                                                     PJ' Surgical Resident Education: What is the
84.      Schlitzkus LL; Meara Mp; Witherington M; Haisch C; Rotondo MF; Schenarts
                                                                              of Surgery Annual Meeting; 2010 Apr' San Antonio' TX
         Department,s price for commitment?. Association of Program Directors
85.      Schenarts pJ. Surgeons of Generation
                                              y: what can we Expect. Grand Rounds; university of Southern california, Keck School
         of Medicine; 2010 Feb. Los Angeles, CA
                                                                           the Interview' Pitt county Memorial Hospital/Brody School
86.      Schlitzkus LL; Schenarts pJ; schenarts KD. 'Twas the Night Before
         of Medicine Graduate Medical Education Resident Research Day; 2011
                                                                               May' Greenville, NC
                                  y                                                                              Nebraska Medical
87.      Schenarts pJ.Generation    and the Future of Surgery. Department of Surgery Grand Rounds; University of
         Center;2011 MaY. Omaha, NE
         Schenarts pJ. where is the Next Generation Taking Us?. Grand Rounds;
                                                                               christiana Medical center; 2011 Aug' Neward, DE
88.
                                                     pJ. A Six Year Head-to-Head comparison of osteopathic and Allopathic
89.      schlitzkus LL; Clark cJ; Agle sc; schenarts
                                                     General surgery Residency. vidant Medical Center/Brody School of
                                                                                                                      Medicine
         Applicants to a university-Based Allopathic
                                                                                    NC
         Graduate Medical Education Resident Research Day;20l2May' Greenville,
                                                                              Beth Israel Hospital; 2Ol2 Apr' New York' NY
90.      Schenarts pJ. Remediating Members of Generation Y. Grand Rounds;
91.      schenarts pJ. Educational Impact of the Electronic Medical Record. Grand Rounds; Department of Pediatrics, East carolina

         University; 2012 APr. Greenville, NC
ot       Schenarts pJ. Treating war wounds in children. Grand Rounds;
                                                                      Department of Pediatrics, East carolina university; Zol2May'

         Greenville, NC
         schenarts pJ. Balancing faculty productivity demands vs resident
                                                                          educational needs. American college of surgeons clinical
 93.
         Congress; 2Ol2 Oct' Chicago, IL
                                                                          Department of Surgery, University of Nebraska Medical
 94.     Schenarts pJ. Making it Real: Surgical Infections. Grand Rounds;
          Center; 2Ol2Oct. Omaha, NE
                                                       pJ. A Six Year Head-to-Head comparison of osteopathic and Allopathic
 95.      schlitzkus LL; clark cJ; Agle SC; schenarts
                                                                                   Association of Program Directors in Surgery Annual
          Applicants to a university-Based Allopathic General Surgery Residency.
          Meeting; 2}l2Mar San Diego, CA
 96.      schenarts p; Langenfeld, s. For the Lack of a carrot or a Stick
                                                                          rhe Program Directorfl s Dilemma of Managing Problematic
                                                                                      for Program Directors in Surgery; 2013
          Members of the Faculty. Surgical Education Week Syrnposium, Association
 97.      steffen, caleb; wheeler, Matthew; goede mr; cemaj S; Buesing
                                                                           KEELY; Schenarts P' In an urban Setting' Does Field
                                                                                    American college of surgeons committee on Trauma
          Hypotension Matter if the patient Arrives with a Normal Blood Pressure?.
          - Region 7;2013 Dec 5' Kansas City, Missouri
                                                                             Grand Rounds; Department of Surgery, university of
 98.      schenarts pJ. Educational Impact of the Electronic Medical Record.
          Missouri - Kansas City;2013 Mar. Kansas City, MO
                                                                         Rounds; Department of Surgery, Mercy Hospital; 2013 May' Des
 99.      Schenarts pJ. Educating Residents in the Electronic Age. Grand
          Moines,IA
                                                                        Rounds; Department of Anesthesiology, university of Nebraska
  100.    schenarts pJ. Resident Education in the Electronic Era. Grand
          Medical Center;2013 Nov. Omaha, NE
                                                                         Rounds; Department of Orthopedic Surgery, University of
  101.    Schenarts pJ. Importance of a Statewide Trauma System. Grand
          Nebraska Medical Center; 2013 Dec. Omaha, NE
                                                                              Advances in Trauma - American College of Surgeons -
  102.    Schenarts pJ. Expert panel on difficult clinical cases. 37th Annual
          Committee on Trauma; 2013Dec. Kansas City, MO
                                                                                   PJ. In an urban setting, does field hypotension matter if
  103.    steffen c; wheeler M; Goede MR; Cemaj S; Buesing KEELY; Schenarts
                                                                                 in Trauma - American college of Surgeons - committee
          the patient arrives with a normal blood pressure. 38th Annual Advances
           on Trauma; 2013Dec' Kansas CitY, MO
104.          Schenarts pJ. The single
                                       person Disaster: Emergency care of    vIP Patient. 2013 Annual Nebraska Trauma Symposium; 2013
              Sep. Omaha, NE
                                                                                Annual Nebraska Trauma symposium; 2013 sep' omaha' NE
105.          schenarts pJ. Kinematics: The physics of injury and death. 2013
                                                                    practitioners into surgical training while maintaining educational integrity'
106.          schenarts pJ. Best practices for integrating Advanced
              Association for Surgical Education; 2013 Apr' Orlando, FL
              Schsnarrs pJ. Resident Selection. Association of Residency
                                                                         Coordinators in Surgery; 2ol3 Apr. Orlando, FL
ro7.
                                                 pJ. Living the dream: How to survive the nightmare of being sued by a resident' Association
108.          Mamoud A; Gauvin JM; Schenarts
              of Program Directors in Surgery; 2013 Apr' Orlando, FL
                                                                                The program director's dilemma of managing problematic
109.          schenarts pJ; Langenfeld, S. For the lack of a carrot or a stick:
                                                                                       2013 Apr' orlando, FL
              members of the faculty, Association of Program Directors in surgery;
              copeland AW; schenarts pJ. Student assessment of the value of
                                                                                 clinical clerkship skills: Do they know what they need to know?
1   10.
              Results of a survey. Southeastern Surgical congress; 2013 Feb.
                                                                             Jacksonville, FL
                                                                          Before the Interview" : Perceptions of Resident Applicants about
111           schlitzkus LL; Schenarts pJ; Schenarts KD. "Twas the Night
                                                                            in Surgery Annual Meeting; 2013 April' Orlando'       FL
              the pre-Interview Reception. Association of Program Directors
                                                                                  Seminar; 2Ol4Mat.University of Hawaii, School         of
tlz.          Schenarts pJ. Education in the Electronic Age. Faculty Development
              Medicine;Honolulu, HI
                                                                             Grand Rounds;2014 Mar' University of Hawaii, School of
1       13.   Schenarts pJ. The Next Generation of Surgeons. General Surgery
              Medicine; Honolulu, HI
                                                                                      Jun. East Carolina university, Department of surgery;
 t14.         Schenarts pJ. Leadership for the surgical Resident. ECU Graduation;2014
              Greenville, NC
                                           pJ. EMS considerations for the Transport of Ebola Patients. canadian EMS Association; 2014 oct
 1      15.   Lowe JJ; Gibbs SG; schenarts
                                                       pJ. EMs and Ebola: Field Experience with rransporting Patients. clinical outreach &
 1      16.   Dawson DE; Isakov A; Lowe JJ; schenarts
                                                                              Control, Emergency Communication System
              Communication Activity; Webinar; 20I4Dec. Centers for Disease
                                                      patient. Grand Rounds; Department of Emergency Medicine, university of Nebraska
 rt7          Schenarts pJ. Emergency care of the vlp
               Medical Center; 20l4Feb. Omaha, NE
                                                                                   SJ, Cook G, Sudbeck c, Lears T, Schenarts PJ' An
    1   18.    Langenfeld, s; cook G; sudbeck c; Luers T; Schenarts PJ. Langenfeld
                                                                             on Facebook: A warning ofthe dangers of social Media' J surg
               assessment ofunprofessional behavior among surgical residents
                                                                                     of the Association of Program Directors in surgery;
               Educ.2014 Nov- Dec; 7l(6):e2g-32., Epub 2ol4Jw26. Annual Meeting
               2014 Apr. Chicago,IL
                                                                               Annual Meeting of the Association for Surgical Education;
    1   19.    schenarts pJ. preparing for Humanitarian Missions in war Zones.
               2014 Apr. Chicago,IL
                                                                              Course; 2014 SEp' Altanta' GA
    t20.       Schenarts PJ. Leadership Competencies. Surgeons as Educators
                                                                                Course; 2014 Sep' Atlanta, GA
    lzt.       Schenarts pJ. Educational Administration. Surgeons as Educators
                                                              private Practice Group into an Academic Practice. Surgeons as Educators
    tzz.       Schenarts pJ. Educational Aspects of Merging a
               Course;2014 SeP' Atlanta, GA
                                                                               2014 Sep. Atlanta, GA
     r23.      Schenarts pJ. Resident Selection. Surgeons as Educators Course;
                                                                                Omaha Trauma Symposium; 2014 Sep' Omaha' NE
     t24.      Schenarts pJ. Use of Tranexamic Acid (TXA) in Trauma Patients'
                         pJ. General Surgery Update (Diverticulitis). American College of Surgeons Clinical Congress; 2014 Oct'
                                                                                                                                San
     t25.      Schenarts
               Francisco, CA
                                                                               Director's viewpoint. American College of Surgeons Clinical
        t26     schenarts pJ. Success during Residency Interviews, The Program
                Congress; 201,4 Oct. San Francisco, CA
                                                                               PJ; Thompson JS; Mercer DW; Jarman B; Are C' Influence
                                                                                                                                      of a
        tn      Carson JS; Smith LM; Langenfeld, S; Duncan     6p; $chenarts
                new patient safety/quality metric and cost containment curriculum:
                                                                                   A controlled pre- and post-intervention trial' ACS clinical
                Congress; 2014 Oct' San Francisco, CA
                                                                                     Goede MR; Stothert JC; Schenarts PJ' The influence of
        r28     Thompson J; Cooper R; Schlitzkus LL; Buesing KEELY; Evans cH;
                                                                                          a statewide trauma registry' 38th Annual Advances in
                poverty level on trauma patients frorn urban and rural environments using
                                                                                              Kansas City' MO
                Trauma - American College of Surgeons - Committee on Trauma; 201'4Dec'
129.    Schenarts pJ. Teaching Medical students & Residents. Eastern Association for the surgery of
                                                                                                    Trauma; 2014 Jan. Naples, FL

130.    Schenarts pJ, physics of Injury and Death. Nebraska Association of Emergency Medical  Services;  20L4Mar Norfolk, NE
                                                                                                                of Trauma; 2ol4 Jan.
131.    Schenarts pJ; Nagy K; Skarupa D. Transitions in career development. Eastern Association for the Surgery
        Naples, FL
        Schenarts pJ; Schenarts KD. Understanding Generational Characteristics & optimizing Your
                                                                                                   Teaching Environment. 14th
l3z.
        Annual Winter Symposium, American Society of Transplant Surgeons; 2Ol4 Jan' Miami, FL
r33     Schenarts pJ; Langenfeld, S. Navigating Dismissal of a Resident fiorn your Program. Annual
                                                                                                   meeting of Association of Prograrn

        Directors in Surgery; 2014 Apr. Chicago, IL
                                                                                                               Coffelates with
r34.    Damme, C; Luo J; Goecle MR; Cemaj S; Stothert JC; Schenarts PJ; Buesing KEELY' Prehospital Hypotension
        Injury Severity and Outcomes. Society of Critical Care Medicine;2015 January' Phoenix, AZ
                                                                                                    2015 Mar. Omaha, NE
135.    Schenarts pJ. Complications after Traumatic Injury. Nebraska Trauma Nurse Review Course;
        green jm; shabahang nm; schenarts pj. Navigating your residency through adverse actions and
                                                                                                    problems. Association of Program
136.
        Directors in Surgery; 2015 Apr. Seattle, WA
                                                                                                                                 behavior
t37     langenfeld sj; sudbeck c; luers t; schenarts pj. The glass houses of attending surgeons: an assessment of unprofbssional
        on Facebook among practicing surgeons. Association of Program Directors in Surgery; 2015
                                                                                                        Apr. Seattle, WA
138.    schenarts pj. Mastering the Resident Interview: The Program     Directors viewpoint.  American  college of Surgeons clinical
        Congress; 2015 Oct. Chicago, IL
t39     schenarts pj. Teacher - Learner Interactions in the Electronic Age. American College of Surgeons
                                                                                                         Clinical Congress; 2015 Oct'
        Chicago,IL
                                                                                                             Conference; 2015 Oct' Long
140.    schenarts pj; chaplin r. Transport of Ebola Patients: the Nebraska Experience. Air Medical Transport
        Beach, CA
I4L,    schenarts pj. Moderator, Panel. Society of Educators in Anesthesiology; 2015 Apr. Seattle,
                                                                                                     WA
        schenarts pj. Strategic professional Development Workshop. Eastern Association for the Surgery
                                                                                                       of Trauma; 2016 Jan. San
r42.
        Antonio, TX
        schenarts pj. What makes a good trauma surgery job applicant?. Eastem Association for the
                                                                                                  Surgery of rrauma, 29th Annual
t43
        Meeting; 2016 Jan. San Antonio, TX
r44.    schenarts pj. How to develop an academic portfolio for career advancement. Eastern Association
                                                                                                       for the Surgery of Trauma, 29th
        Annual Meeting; 2O16 Jan. San Antonio, TX
 t45.   schenarts pj. Medical student & Resident Teaching Panel. Eastern Association for the Surgery
                                                                                                     of Trauma, 29th Annual Meeting;

         2016 Jan San Antonio, TX
 r46     schenarts pj. Introduction for the orien's Lecture. Eastern Association for the Surgery of
                                                                                                    Trauma, 29th Annual Meeting; 2016 Jan'

         San Antonio,   TX
                                                                                                     Congress; 2016 Feb' Jacksonville, FL
 r47.    schenarts pj. Impact of poverty level on urban and rural trauma patients. Academic Surgical
 148.    schenarts pj. Surgical Education in the Era of Handheld Computers. Department of Surgery,
                                                                                                     University of Minnesota, Grand
         Rounds; 2016 Jan. MinneaPolis, MN
 t49.    schenarts pj. Cell phones in Clinic and in the Classroom. Department of Medical Education,
                                                                                                    University of Minnesota, Grand
         Rounds;2016 Jan. MinneaPolis, MN


 PUBLICATIONS

 A.      ARTICLES PUBLISHED IN SCHOLARLY JOURNALS

 1       Schenarts pJ; Bone HG; Traber LD; Traber DL. Effects of severe smoke inhalation injury
                                                                                                on systemic microvascular blood flow

         Shock (Augusta, Ga.). 1996; Vol. 6 (3): p. Z0I-205' 1073-2322
 2.      paul J. Schenarts; Donald S. prough. Monitoring organ response during resuscitation in the systemic inflammatory response
         syndrome. Current Opinion in Critical Care.2 :267-272. 1996
3.       H. Bone; p. Schenarts; L. Cindrick; L. Traber; D. Traber. Effects of nitric oxide scavenging on sheep pancreas and liver during
         sepsis. FASEB Journal.   10: A598. 1996
                                                                                                                             (gm1892)
4.       L. Cindrick; p. Schenarts; H. Bone; L. Traber; D. Hemdon; D. Traber. Nebulization of a non-anticoagulant heparinoid
         attenuates lung lymph flow after acute lung injury in sheep, FASEB Journal. 10 : 4353. 1996
5.       Schenarts pJ, Bone HG, Traber LD, Traber DL. Effect of severe smoke inhalation injury on systemic microvascular blood
                                                                                                                                flow in
         sheep. Shock.6  :2OI-205' 1996
6.       H.G. Bone; p.J. Schenarts; S. Fischer; T. Cindrick; L.D. Traber; D.L. Traber. Renal effbcts of nitric oxide scavenging during
         hyperdynamic sepsis. European Journal of Anaesthesiology. 14 : 64-65. 1997
7.       Shin CS, Lee Ky, Kim JL, Lee HW, Schenarts PJ, Traber DL. Renal Ischemia-Reperfusion Injury Does Not Induce Pulmonary
         Dysfunction in Sheep. Yonsei Medical Journal. 38:142-150' 1997
g.       Cushing BM, Clark DE, Cobean R, Schenarts PJ, Rutstein LA. Blunt and penetrating trauma: Has anything changed?.
                                                                                                                         Surgical

         Clinics of North America. 77 : 132l-1'332' 1997
                                                                                                                                    not
9.       Shin CS, Han JU, Kim JL, Schenarts PJ, Traber LD, Hawkins H, Traber DL. Heparin attenuated neutrophil infiltration but did
         affect renal injury induced by ischemia reperfusion. Yonsei Medical Journal. 38 : I33-l4l' 1997
10.      Bone HG, Schenarts pJ, Booke M, McGuire R, Harper D, Traber LD, Traber DL. Oxalated pyridoxalated hemoglobin
         polyoxyethylene conjugate normalizes the hyperdynamic circulation in septic sheep. Critical Care Medicine. 25 : 1010-1018.
         1997
11.      Elgjo GI, Mathew Bp, poli de Figueriedo LF, Schenarts PJ, Horton JW, Dubick MA, Kramer GC. Resuscitation with hypertonic
         saline dextran improves cardiac function In vivo and ex vivo after burn injury in sheep. Shock. 9 :375-383' 1998
LZ.      Bone HG, Schenarts pJ, Fischer SR, McGuire R, Traber LD, Traber DL. Pyridoxalated hemoglobin polyoxyethylene
                                                                                                                          conjugate

         reverses hyperdynamic circulation in septic sheep. Journal of Applied Physiology. 84 : l99I-I999. 1998
13.      Bone HG, Fischer SR, Schenarts PJ, McGuire R, Traber LD, Traber DL. Continuous infusion of pyridoxalated hemoglobin
         polyoxyethylene conjugate in hyperdynamic septic sheep. Shock. l0:69'76.1998
14.      Elgjo GI, poli de Figueiredo LF, Schenarts PJ, Traber DL, Traber LD, Kramer GC. Hypertonic saline dextran produces early
         (8-12 hrs) fluid sparing in burn resuscitation: A?A-hr prospective, double-blind study in sheep. Critical Care Medicine. 28 :
         163-17r.2000
                                                                                                                              pulmonary
15.      Schenarts pJ, Schmalstieg FC, Hawkins H, Bone HG, Traber LD, Traber DL. Effects of an L-selectin antibody on the
         and systemic manifestations of severe smoke inhalation injuries in sheep. Journal of Burn Care and Rehabilitation.2l
                                                                                                                              :229-240-
         2000
16.      Schenarts pJ, Diaz J, Kaiser C, Carrillo Y, Eddy V, Morris JA. Prospective comparison of admission computed
                                                                                                                            tomographic scan

         and plain films of the upper cervical spine in trauma patients with altered mental status. Journal of Trauma
                                                                                                                      - Injury, Infection and
         Critical Care. 51 : 663-669.2001
                                                                                                                   given after
17   .   Bone HG, Sakurai H, Schenarts PJ, Traber LD, Traber DL. Effects of manganese superoxide dismutase, when
         inhalation injury has been established. Critical Care Medicine. 30 : 856-860.2002
1g.      Toschlog EA; Rotondo MF; Spain T; Walker J; Crowder G; Barrett A; Joyner M; Sagraves SG; Schenarts P; Bard MR;
                                                                                                                             Swanson

         M; Goettler CE. Characte ization of Trauma Patients Lost to Follow-Up. Journal of Trauma. 20O2Dec: p. I2l4
lg.      Sagraves SG, Conquest AM, Albrecht RJ, Toschlog EA, Schenafts PJ, Bard MR, Powell CS, Rotondo MF. Popliteal
                                                                                                                         artery

          trauma in a rural level I trauma center. American Surgeon. 69 :485-489.2003
20.       Toschlog EA, MacElligot J, Sagraves SG, Schenarts PJ, Bard MR, Goettler CE, Rotondo MF, Swanson MS. The relationship
                                                                                                                                           of
          injury severity score and Glasgow coma score to rehabilitative potential in patients suffering traumatic brain injury. American
          Surgeon. 69 : 491-497. 2003
                                                                                                                               predictors of
Zl.       Toschlog EA, Blount Kp, Rotondo MF, Sagraves SG, Bard MR, Schenarts PJ, Swanson M, Goettler CE. Clinical
          subtherapeutic aminoglycoside levels in trauma patients undergoing once-daily dosing. Journal of Trauma - Injury,
                                                                                                                            Infection and
          Critical Care. 55 :255-262.2003
                                                                                                                          the
ZZ.       Bard MR, Goettler CE, Schenarts PJ, Collins BA, Toschlog EA, Sagraves SG, Rotondo MF. Language barrier leads to
          unnecessary intubation of trauma patients. American Surgeon' 70 :783-786.2004
23.    Schenarts pJ. Three-year-old boy with burn wound sepsis: A challenge to the
                                                                                   ethics of a responsible surgeon. Current Surgery' 61

       :V15-246.2004
                                                                                            3 : l7l-175 ' 2005
24.    Beaver TM, Schenarts PJ. Battlefield surgery 2005. International Journal of Surgery.
                                                                                              S; Rotondo MF' The Effect of a Rotating
ZS.    Schenarts pJ; Bowen J; Bard MR; Sagraves SG; Toschlog EA; Goettler CE; Cromwell
                                                                                                 Level I Trauma Center. American
       Night-Float Coverage Scheme on preventable and Potentially Preventable Morbidity at a
       joumal of surgery. 2005 Jul; Vol. 190 (1): p. 147-152' 0002-9610
       Schenarts p, Bowen J, Bard M, Sagraves S, Toschlog E, Goettler C, cromwell S,
                                                                                       Rotondo M. The effect of a rotating night-float
26.
                                                                                       1 trauma center. American Journal of Surgery'
       coverage scheme on preventable and potentially preventable morbidity at a level
       190: 147-152'2005
:27.   Schenarts p; Goettler cE. Anterior Urethral Disruption in a Female Patient
                                                                                  with a Traumatic Pelvic Fracture. surgery Journal'
       2006;p.1'4-L6
Zg.    Schenarts P. Resident Dismissal - The Basics. Focus on Surgical Education' 2006
                                                                                                                                          of
                                                                                                     cost? - Invited critique. Archives
zg.    Michael F. Rotondo; paul J. schenarts. corticosteroid use in the intensive care unit: At what
       Surgery. 141.:149.2006
                                                                                           PJ, Rotondo MF. Predicting the need for
30.    Goettler CE, Fugo JR, Bard MR, Newell MA, sagraves SG, Toschlog EA, Schenarts
                                                        gg2intubated trauma patients. Journal of Trauma - Injury, Infection and Critical
       early tracheostomy: A multifactorial analysis of
       Care. 60 :991-996.2006
       Schenarts pJ, Sagraves SG, Bard MR, Toschlog EA, Goettler CE, Newell MA,
                                                                                Rotondo MF. Low-Dose Dopamine: A
31.
       Physiologically Based Review. Current Surgery' 63 : 219-225 ' 2OO6
32.    Schenarts pJ, Anderson Schenarts KD, Rotondo MF. Myths and Realities of the 80-Hour
                                                                                                  work week. Current Surgery' 63     :


       269-274.2006
                                                                                                Rotondo MF. Alcohol withdrawal
33.    Bard MR, Goettler CE, Toschlog EA, Sagraves SG, Schenarts PJ, Newell MA, Fugate M,
       syndrome: Turning minor injuries into a major problem. Journal of rrauma - Injury,
                                                                                          Infection and Critical Care. 61 : 144l'1445'
        2006
                                                                                          Where is the Balance Point?' FoCUS on
34.     Schlitzkus LL; Schenarts p; Rotondo MF. Personal Achievement and Team Success:
        Surgical Education. 2007; P. 19'22
35.     Sagraves SG, phade SV, Spain T, Bard MR, Goettler CE, Schenarts PJ, Toschlog
                                                                                        EA, Newell MA, Claims BA, Peck MD'
                                                                                              and Research. 28 : l1'l'll4' 2007
        Rotondo MF. A collaborative systems approach to rural burn care. Journal of Burn Care
        Toschlog EA, Sagraves SG, Bard MR, Schenarts PJ, Goettler CC, Newell MA, Rotondo
                                                                                              MF. Rural trauma recidivism: A
36.
        different disease. Archives of Surgery. 142:77-81'2007
                                                                                                      to best clinical practice by
37.     Schenarts pJ. Debriefing is an effective method for providing feedback and ensuring adherence
        residents in the intensive care unit. critical care Medicine.35 :957'958.2007
                                                                                                       wJ, Rotondo MF' Body Mass
3g.     Newell MA, Bard MR, Goettler CE, Toschlog EA, Schenarts PJ, Sagraves SG, Holbert D, Pories
                                                                                             Journal of the American college of
        Index and outcomes in critically Injured Blunt Trauma Patients: weighing the Impact.
        Surgeons. 204 : 1056-106I' 2007
                                                                                                           SG, Rotondo MF' Morbidity
39.     Toschlog EA, Newton C, Allen N, Newell MA, Goettler CE, Schenarts PJ, Bard MR, Sagraves
                                                                                                   protocol: A preliminary study' Journal of
        reduction in critically ill trauma patients through use of a computerized insulin infusion
        Trauma-Injury,InfectionandCriticalCare'62:I370-t375'2007
                                                                                                and performance feedback, into advanced
 40.    Schenarts pJ. Incorporating leadership training, a horizontal approach to resuscitation
        life support. Critical Care Medicine' 35 : 1781-1782'2007
                                             poole; Dimitrios Stefanidis; Paul J. Schenarts; Bob Schmieg; Rebecca Britt' Discussion'
 41.    Michael Holzman; Rao Ivatury; Galen
        American Surgeon. 73 : 682-683.2007
                                                                                           and the Importance of Failure. Focus on
 42.    Schenarts p. Advice for New Residents & Faculty: Keys to an Unsuccessful Career
        Surgical Education. 2008
                                                                                             Education. Teaching and learning in
43.     Schenarts p. proceedings of the 2008 Annual Meetings of the Association for Surgical
        medicine. 2008; p. 352-356. L04O-1334
                                                                  Association for surgical Education' Teaching and leaming in
44.   schenarts p, proceedings of the 2007 Annual Meetings of the
      medicine. 2008 Jan; 1040-1334
                                                                          74 : 541' 2008
45.   Paul J. schenarts; Brian M. Tibbs. Discussion. American surgeon.
      schenarts pJ, phade SV, Goettler cE, waibel BH, Agle sc,
                                                                    Bard MR, Rotondo MF' Impact of acute care general surgery
46.
                                                                      Surgeon' 74 : 494-50L' 2008
      coverage by trauma surgeons on the trauma patient. American
                                                                 SG, Newell MA, Rotondo MF. Field hypotension in patients who
                                                                                                                                    arrive
47.   Schenarts pJ, phade SV, Agle sc, Goettler cE, Sagraves
      at the hospital normotensive: a marker of severe injury or
                                                                 crying wolf?. North carolina medical journal' 69 :265'269'2008
                                                                       debriefing: Learning or just imitating?. critical care Medicine' 36
4g.   schenarts pJ, Tyson GH. Combining audiovisual feedback and
       :2948-2949.2008
49.    Schenarts pJ, Love KM, Agle SC, Haisch cE. comparison
                                                               of surgical Residency Applicants from u's. Medical Schools with
                                                                                  of surgical Education. 65 : 406-412'2008
       u.s.-Born and Foreign-Born International Medical school Graduates. Journal
                                                                                                                       response systems?'
50.    schenarts pJ, schlitzkus   LL, Goettler cE. Editorial: Is resident education a casualty or beneficiary of rapid
       Critical Care Medicine' 37 : 3180-3181' 2009
                                                                   PJ. what Do Surgical Nurses Know About surgical Residents?'
51.    Schlitzkus LL, Agle sc, McNally MM, Schenarts KD, schenarts
       Journal of Surgical Education. 66 : 383-391' 2009
                                                                      jet injury to the neck and arm. American Surgeon' 75 :90-92'2009
52.    waibel BH, Schenarls pJ, Sagraves sG. High-pressure water
                                                                                       Paul J. schenarts; claudia E. Goettler; Mark A'
53.    Michael F. Rotondo; Michael R. Bard; scott G. Sagraves; Eric A. Toschlog;
                                                                                  The cost of a saved life in a developing level i rrauma
       Newell; Matthew J. Robertson. what price commitment: what benefit?
                                                                                         2009
       center. Journal of Trauma - Injury, Infection and critical carc. 67 :915-921'
                                                                    Edition.  American  journal of surgery' 2009 Feb; 0002-9610
54.    Schenarrs p. Surgery: Diagnosis and Management, Fourth
       Briggs S, Goettler CE, Schenarts PJ, Newell MA, Sagraves SG, Bard
                                                                                MR, Toschlog EA, Rotondo MF' High-frequency
55.
                                                                              American Journal of critical care' 18 : 144-148' 2009
       oscillatory ventilation as a rescue therapy for adult trauma patients.
                                                                  generation of surgeons is more similar to previous generations than
56.    Schenarts pJ, Meara Mp. Invited Commentary: the next
       commonly thought' American Journal of Surgery' 198 : 150-15l' 2009
                                                                                        PJ, Bard MR, Goettler CE' The elderly trauma
57.    Newell MA, Rotondo MF, Toschlog EA, Waibel BH, Sagraves SG, Schenarts
                                                                                                  Carc' 67 :337 -340' 2009
       patienl An investment for the future?. Journal of Trauma - Injury, Infection and Critical
                                                                                      CE, Newell MA, Robertson MJ' what price
5g.    Rotondo MF, Bard MR, Sagraves SG, Toschlog EA, Schenarts PJ, Goettler
                                                                            level I trauma center. The Journal of trauma' 67 :915'923'
       commitment: what benefit? The cost of a saved life in a developing
       2009
                                                                          PJ. what Do surgical Nurses Know About surgical Residents?'
 59.   schlitzkus LL, Agle sc, McNalIy MM, schenarts KD, schenarts
       Journal of Surgicat Education. 66 : 383-391' 2009
                                                                        education a casualty or beneficiary of rapid response systems?'
60.    schenarts pJ, schlitzkus LL, Goettler cE. Editorial: Is resident
        Critical Care Medicine' 37 : 3180-3181' 2009
                                                                    Association for Surgical Education. Teaching and learning in
61.     schenarts p. proceedings of the 200g Annual Meetings of the
        medicine. 2010; P' 68-73. 1040-1334
                                                                                  of the female pelvis with one year follow up' The
62.     clayton cS; schenarts pJ; Sagraves SG. Treatment of traumatic hemisection
        American surgeon' 2010; Vol. 76 (8):     p'
                                                 11'6-1'17 ' 0003-1348
                                                                                                                            Education' 67
 63.    schlitzkus LL,   schenarts KD, Schenarts
                                                 pJ. Is your residency program ready for generation Y?. Journal of surgical
        : 108-111' 2010
                                                                                       MF. "Damage control" in the elderly: Futile endeavor
 64.    Newell MA, schlitzkus LL, Waibel BH, white MA, Schenarts PJ, Rotondo
        or fruitful enterprise?. Journal of Trauma - Injury, Infection and
                                                                           Critical Cate.69 : 1049-1053' 2010
                                                                           MF, Schenarts PJ. Surgical resident education: What is the
 65.    Meara Mp, Schlitzkus LL, Witherington M, Haisch C, Rotondo
                                                                                67 :42i1-431'2OlO
        department's price fbr commitment?' Journal of Surgical Education'
                                                                                                      Y?. Journal of surgical Education' 67
 66.    Schlitzkus   LL, schenarts KD, Schenarts pJ. Is your residency program ready for generation
        : 108-111.2010
67.       Schenarts pJ, Cohen KC. The leadership vacuum in resuscitative medicine. Critical Care
                                                                                                 Medicine' 38 : 1216-1217 ' 2010
          Goettler CE, Waibel BH, Goodwin J, Watkins F, Toschlog EA, Sagraves SG, Schenarts PJ, Bard MR,
                                                                                                             Newell MA, Rotondo MF'
6g.
          Trauma intensive care unit survival: How good is an educated guess?. Journal of Trauma
                                                                                                 - Injury, Infection and Critical Care' 68    :


          1279-1287.2010
                                                                                                           female pelvis with one-year
69.       Claydon CS, Schenarts pJ, Sagraves SG. Acute management of traumatic hemi-section of the
          follow-up. American Surgeon. 76 : 8116-E1 17 ' 2OIO
                                                                                                                       elderly: Futile endeavor
70.       Newell MA, schlitzkus LL, Waibel BH, white MA, Schenarts PJ, Rotondo MF. "Damage control" in the
          or fruitful enterprise?. Journal of Trauma - Injury, Infection and Critical Cate. 69 : 1049-1053'
                                                                                                            2010
                                                                                                resident education: what is the
71.       Meara Mp, Schlitzkus LL, Witherington M, Haisch C, Rotondo MF, Schenarts PJ. Surgical
          department's price for commitment?. Journal of Surgical Education. 67 :427'431'2010
                                                                                        judge you at the surgical      M&M. Surgery:
72.       Schenarts p; Meara Mp; waibel BH. A resident's guide to persuading those who
          Research.20l1
:/3.      Schenarts pJ, Termuhlen pM, pasley J, Rose JS, Friedell ML. A primer on how to select
                                                                                                 osteopathic applicants to an allopathic

          general surgery residency. Journal of Surgical Education. 68 : 239 -245. 201 |
                                                                                             perceptions of preoperative preparation,
7   4.    Rose JS, Waibel BH, schenarts pJ. Disparity between resident and faculty surgeons'
                                                                                                             2011
          intraoperative teaching, and postoperative f'eedback. Journal of Surgical Education. 68 : 459-464'
                                                                                                               and allopathic applicants to a
75.       Schlitzkus LL, Clark CJ, Agle SC, Schenarts PJ. A six year head-to-head comparison of osteopathic
                                                                                                               2012
          university-based, allopathic general surgery residency. Journal of Surgical Education. 69 : 699-704'
76.       Schenarts  pJ,Schenarts  KD. Educational impact of the electronic medical record. Journal of Surgical Education. 69 : l05-ll2'
          2012
                                                                                                           education' American Surgeon'
77.       Rose JS, Waibel BH, Schenarts pJ. Resident perceptions of the impact of paging on intraoperative
          78:642-646.2012
                                                                                              the electronic medical record on outcomes
7g.       schenarts pJ, Goettler cE, white MA, Waibel BH. An objective study of the impact of
          in trauma patients. American Surgeon' 78:1249-1254'2012
                                                                                                               and allopathic applicants to a
    79.   schlitzkus LL, Clark cJ, Agle sc, Schenarts PJ. A six year head-to-head comparison of osteopathic
          university-based, allopathic general surgery residency. Journal of Surgical Education. 69 : 699-704.2012
g0.       Carson J; Johnson E; Schenarts P; Langenfeld, S; Azarow K; Mercer DW; Thompson
                                                                                                 JS; Are C. The influence of dedicated

          research time during general surgery residency on ABSITE and Board exam performance. J
                                                                                                       Am Coll Surg. 2013; Vol' 217 (3): p'
           s117
gl.        Carson J; Johnson E; Smith K; Schenarts P; Langenfeld, S; Azarow K; Mercer DW;
                                                                                                Thompson JS; Are C. National trends in

           endoscopy experience for graduating general surgery chiefresidents' J Am Coll Surg.
                                                                                                 2013; Vol' 2I7 (3): p' S117
gz.        p.J. Schenarts; Kristin Flowers. Too many excuses for not teaching in the operating room and one sirnple solution: Faculty
           feedback. JAMA Surgery' 148 :923.2013
    g3.    Lisa L. Schlitzkus; paul J. Schenarts; Kimberly D. Schenarts. It was the night before the interview:
                                                                                                                Perceptions of resident

           applicants about the preinterview reception. Journal ofSurgical Education. 7O:'750-'757 '2013
    g4.    paul J. Schenarts; Mandy R. Maness; John R. Pender. Incarcerated paraesophageal hernia' Common Problems in Acute Care
           Surgery. 203-210.2013
    g5.    Lisa L. Schlitzkus; paul J. Schenarts; Kimberly D. Schenarts. It Was the Night Before the
                                                                                                     Interview: Perceptions of Resident
           Applicants about the Preinterview Reception. Journal of Surgical Education' 2013
    g6.    Wilson KL, Schenarts pJ, Bacchetta MD, Rai PR, Nakayama DK. Pediatric trauma experience
                                                                                                          in a combat support hospital in
           Eastern Afghanistan over 10 months, 2010 to 2011. American Surgeon' 79 2257-260.2013
                                                                                                 Education. 2014;YoL 6 (2): p' 351-352
     .
    g7     Schenarts p; Melin A. The program Director's Dilemma. Journal of Graduate Medical
    gg.    Mark L. Friedell; Thomas J. vanderMeer; Michael L. cheatham; George M. Fuhrman; Paul J' Schenarts;
                                                                                                                     John D. Mellinger; Jon
                                                                                                           Their Training?. Journal of the
           B. Morris. perceptions of Graduating General Surgery Chief Residents: Are They Confident in
           American College of Surgeons' 2014
g9.       Mark L. Friedell; Thomas J. Vandermeer; Michael L. Cheatham; George M. Fuhrman; Paul J. Schenarts; John D. Mellinger; Jon
          B. Monis. perceptions of graduating general surgery chief residents: Are they confident in their training?. Journal of the
          American College of Surgeons' 2I8 : 695 -7 03. 20t4
90.       Paul J. Schenarts; Charity Evans. The eye of the master. American Journal of Surgery. 2014
g1,,      Sean J. Langenfeld; Gates Cook; Craig Sudbeck; Thomas Luers; Paul J. Schenarts. An Assessment of Unprofessional
                                                                                                                          Behavior

          Among Surgical Residents on Facebook: A Warning of the Dangers of Social Media. Journal of Surgical Education' 2014
gZ.       Paut J. Schenarts; Charity Evans. The eye of the master. American Journal of Surgery' 208 : 178-179.2014
93.       Sean J. Langenfeld; Gates Cook; Craig Sudbeck; Thomas Luers; Paul J. Schenarts. An assessment of unprofessional behavior
          among surgical residents on facebook: A warning ofthe dangers of social media. Journal of Surgical Education' 7I : e28-e32.
          2014
94.       Schenarts P; Evans CH. The Eye of the Master. American journal of surgery. 2014 Feb; p. 178-9
95.       Lowe JJ; Jelden KC; Schenarts PJ; Rupp LE; Hawes KI; Tysor BM; Swansige RG; Schwedhelm SS; Smith PW; Gibbs SG'
                                                                                                                             journal of the
          Considerations for safe EMS transport of patients infected with Ebola Virus. Prehospital emergency care : official
          National Association of EMS Physicians and the National Association of State EMS Directors.2014 Oct:. I090-312i7
96.       martin r; schenarts pj. Surgical Training and the Workforce. Surgical Clinics of North America. 2015
97.       lowe jj; jelden kc; schenarts pj; rupp le; hawes kj; tysor bm; swansige rg; schwedhelm ss; smith pw; gibbs sg. Considerations
                                                                                                                                        for
          safe EMS transport of patients infected with Ebola. Journal of Emergency Care. 2015; p. L79'183
9g.       Lisa L. Schlitzkus; Alyson A. Melin; Jason M. Johanning; Paul J. Schenarts. Perioperative Management of Elderly Patients'
          Surgical Clinics of North America. 2015
gg.       Paul J. Schenarts. Perioperative Management. Surgical Clinics of North Arnerica. 2015
100.      Lisa L. Schlitzkus; Alyson A. Melin; Jason M. Johanning; Paul J. Schenarts. Perioperative Management of Elderly Patients'
          Surgical Clinics of North America. 95 : 391'415. 201'5
101.      paul J. Schenarts. Preface: Perioperative management. Surgical Clinics of North America. 95 : xv-xvi. 2015
IO2.      Charity Evans; paul J. Schenarts. No one has ever drowned in sweat. American Journal of Surgery. 210 : 173-174' 2015
103.      Jason W. Kempenich; Ross E. Willis; Robert Rakosi; John Wiersch; Paul Joseph Schenarts. How do Perceptions
                                                                                                                        of Autonomy

          Differ in General Surgery Training Between Faculty, Senior Residents, Hospital Administrators, and the General Public? A
          Multi-Institutional Study. Journal of Surgical Education. 2015
104.      Sean J. Langenfelcl; Craig Sudbeck; Thomas Luers; Peter Aclamson; Gates Cook; Paul J' Schenarts. The Glass
                                                                                                                     Houses       of
          Attending Surgeons: An Assessrnent of Unprofessional Behavior on Facebook Among Practicing Surgeons. Journal of Surgical
          Education.2015
105.      Ronald F. Martin; paul J. Schenarts. Development of a Surgeon. Surgical Clinics of North America. 96 : xv-xvi. 2016
106.      paul J. Schenarts; Samuel Cemaj. The Aging Surgeon. Surgical Clinics of North America. 96 : 129-138' 2016
      .   isakov a; schenarts pj. Example: Standard Operating Procedure (SOP) for Patient HandofT between a Healthcare Facility and
                                                                                                                                    a
IO7
          Transporting Ambulance. Centers for Disease Control White Paper' 2016 Feb
10g.      isakov a; schenarts pj. Example: Standard Operating Procedure (SOP) for Air-to-Ground (Air-Ground) Patient Handoff' Centers
          for Disease Control White Paper' 2016 Feb
          lowe j; schenarts pj. Example: Standard Operating Procedure (SOP) for Decontamination of an Ambulance that has
                                                                                                                         Transported a
109.
           person under Investigation or Patient with Confirmed Ebola. Centers for Disease Control White Paper' 2016 Feb

110.       Richard Damewood; Jon B. Monis; John Mellinger; Mark L. Friedell; Karen R. Borman; Daniel L. Dent; Paul J. Schenarts;
           Benjamin T. Jarman. Association of Program Directors in Surgery Position Response to ACGME for Position on Accreditation
           Requirements. Journal of Surgical Education. 73 :363-369.2016
B.        ARTICLES ACCEPTED FOR PUBLICATION IN SCHOLARLY JOURNALS

1         schenarts pj; cemaj s. The Aging Surgeon: Implications for the Workforce, The Surgeon and The Patient. Surgical Clinics    of
          North America, 2015 May


C.        ARTICLES SUBMITTED FOR PUBLICATION IN SCHOLARLY JOURNALS

1.        Schenarts pJ; Langenfeld, S; Evans CH. A Program Director's Guide to Resident Dismissal. Journal of surgical education. 2014
          Mar; 193l-7204

D.        BOOKS PUBLISHED,IN PR.EPARATION, SUBMITTED ORIN PRESS


1.        schenarts pj. oFD-EMS Protocol Book. 4th. omaha Fire Department;2015


E.        CHAPTERSINBOOKS

1.        Schenarts p; Traber DL. Intensivmedizin 1995. Stuttgart, NY: Springer-Verlag; 1995. The lung: An undrained abscess?; 122-L31
Z.        Schenarts p; Traber DL. pulmonary Blood Flow in the Intensive Care Unit, London: WB Saunders; 1996. Interaction between
          vasodilating substances and lung function; 33-55
3.        Cushing BM; Schenarts pJ; Rutstein LA. Surgery. London, UK: Mosby; 2001. Initial evaluation and resuscitation in trauma
4.        Schenarts pJ; Monis JA. Clinician's Pocket Reference, "The Scut Monkey Handbook". 9. Stamford, CT: Appleton & Lange;
          2001. Critical Care
5.        Schenarts PJ. Emergency War Surgery Atlas. Borden Institute; 2006. Umbrella Effects of Landmines
6.        Schenarts pJ; Robinson DW. Trauma Atlas. Borden Institute Publishing; 2006. Initial Control and Treatment of Left Subclavian
          Artery GunshotWound
7.        Schenarts pJ. Surgery: A Competency-Based Companion. Saunders Elsevier; 2006. Competencies Under Fire: The Iraq
          Experience - Do Competencies Apply in the War Zone?
g.        Schenarts pJ; Hopkins MA. Surgery: A Competency-Based Companion. Saunders Elsevier; 2006. The Art of Oral Presentation
g.        Schenarts pJ. War Surgery in Afghanistan and Iraq: A Series of Cases, 2003-2007 . Washington, DC: Office of the Surgeon
          General; 2008. Umbrella effect of landmine blasts; 292-296
10.       Schenarts pJ; Robinson D. War Surgery in Afghanistan and kaq: A Series of Cases, 2003'2007. Washington, DC: Office of
                                                                                                                                the

          Surgeon General; 2008. Initial management of left subclavian gunshot wound; 350'352
I   L     schenarts pJ. War Surgery in Afghanistan and Iraq: A Series of Cases, 2003-2007. Washington, DC: Office of the Surgeon
          General; 2008. Traumatic below knee amputauon;286-291
lZ.       Schenarts pJ. War Surgery in Afghanistan and lraq: A Series of Cases, 2003-2007. Washington, DC: Office of the Surgeon
          General; 2008.42s
    13.   Schenarrs KD; Schenarts PJ. SLIRGERY: A Competency-Based Companion. Elsevier; 2008. Introduction to the Competencies
    L4.   Schenarts KD; Schenarts pJ. SURGERY: A Competency-Based Companion. Elsevier; 2008. How to Succeed on the Surgical
          Clerkship
    15.   Schenarts pJ; Tisherman S; Daley B; Wohltmann C. Essentials of General Surgery. 5. Philadelphia, PA: Lippincott Williams
                                                                                                                                           &
          Wilkins; 2010. Surgical Critical Care
    16.   Schenarts pJ; Maness M; pender J. Common Problems in Acute Care Surgery. Warrington, PA: Springer Publishing; 2013'
          Paraesophageal Hernia; 203 -210
    17.    Schenarrs PJ. Surgical Clinics of North America. Elsevier; 2014. Perioperative Management
    1g.    schenarts pj. Surgery: Core principles and Practice. 2nd. Philadelphia, PA: Jaypee Medical Publishers; 2015.   Initial Trauma
          Evaluation and Resuscitation
F.         BOOKS ORJOURNALS EDITED

BOOKS EDITED


                                                                                                                 East Carolina Press; 2007
1.         Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Junior Resident Edition.
                                                                                               Resident Edition' East Carolina Press; 2007
2.         Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Senior
           Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Junior Resident Edition. East
                                                                                                                      Carolina Press; 2008

4.         Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Senior Resident Edition. East Carolina Press; 2008
                                                                                                                 East Carolina Press; 2009
5.         Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Junior Resident Edition.
                                                                                                                 East Carolina Press; 2009
6.         Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Senior Resident Edition'
                                                                                                                  East Carolina Press; 2010
7.         Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Junior Resident Edition.
                                                                                                                  East Carolina Press; 2010
8.         Schenarts pJ; Rotondo MF, Eclitors. The Richard E. Dean ABSITE Review Manual, Senior Resident Edition.
                                                                                                                  East Carolina Press; 2011
9.         Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Junior Resident Edition.
                                                                                                                  East Carolina Press; 2011
10.        Schenarts pJ; Rotondo MF, Editors. The Richard E. Dean ABSITE Review Manual, Senior Resident Edition.


G.         ABSTRACTS AND PRELIMINARY COMMUNICATIONS


1.         Booke M; Bradford DW; Meyer J; Pollard V; Conroy B; Bone HG; Schenarts PJ; Traber DL. Measurement of regional
           myocardial and cerebral blood flow: radioactive versus colored microspheres' FASEB. 1995, Vol. 9
           Schenarts pJ; Kikuchi y; Bradford DW; Schmalstieg FC; Traber DL. A non-anticoagulant heparinoid
                                                                                                            (GM1892) prevents
z.
           increase in lung lymph flow after smoke inhalation injnry.FASEB. 1995, Vol. 9(3): 4416
                                                                                                                            with smoke'
3.         Schenarts pJ; Holmes KR; Traber LD; Traber DL. Non-anticoagulant heparinoid and the acute lung injury associated
           Shock Supp. 1995, Vol. 3:     Al94
4.         Schenarts   pJ; Kikuchi y;   Schmalstieg FC; Herndon DN; Traber LD; Trabler DL. Role of L-selectin in the lung damage
           associated with injury. Shock Supp' 1995, Vol. 3: A24
5.         Bone HG; Traber LD; Schenarrs PJ; Spaulding T; Traber DL. Hemodynamic effects of pyridoxalated hemoglobin
           polyoxyethylene conjugate (PHP) in conscious sheep during septic shock. Anesthesiology' 1995, Vol. 83(3A): A232
                                                                                                                             hemoglobin
6.         Bone HG; Sakurai H; Traber LD; Harper D; Schenarts PJ; Traber DL. Pulmonary function after infusion of modified
           in septic sheep. Anesth Analg' 1996, Vol. 82(25): S40
                                                                                                                       sepsis in sheep'
7.         Schenarts pJ; Bone HG; Cindrink LL; Traber LD; Traber DL. Pancreatic blood flow after acute lung injury and
           Critical Care Medicine.1996, Vol. 24(1): A87
 g.        Schenarts pJ; Hawkins   H; Schmalstieg FC; Traber LD; Traber DL. Effect of L-selectin antibody on pulmonary morphology after
           smoke inhalation in sheep. critical care Medicine.1996, Vol. 24(1): A80
 g.        Schenarts pJ; Traber LD; Bone HG; Schmalstieg FC; Traber DL. Effect of porcine heparin on oxygenation
                                                                                                                    and pulmonary

           transvascular fluid flux after smoke inhalation in sheep. Critical Care Medicine' 1996, Vol. 24(2): A89

 10.       Shin C; Schenarts pJ; Harper D; Traber LD; Hawkins H; Traber DL. Heparin prevents neutrophil infiltration but
                                                                                                                         not tubular

           damage after renal ischemia-reperfusion injury in sheep. Anesthesia & Analgesia' 1996, Vol. 82(25): 5406
     1.     Bone HG; Booke M; Schenarts PJ; OConner M; Traber LD; Traber DL. Comparison of different doses of
                                                                                                                  pyridoxalated
 1

            hemoglobin polyethylene conjugate in the treatment of hyperdynamic sepsis. Critical Care Medicine' 1996,Yo1.24(l):
                                                                                                                                427
                                                                                                                             (GMl892)
     IZ.    Cindrink L; Schenarts pJ; OConner M; Traber LD; Traber DL. Airway nebulization of a non-anticoagulant heparinoid
            attenuates cardiovascular depression following inhalation injury' Shock Supp. 1996
 13.        Bone HG; Schenarts pJ; Fischer S; Booke M; Traber LD; Traber DL. Modified hemoglobin reduces catecholamine
                                                                                                                          requirements

            in an ovine model of septic shock. Shock Supp. 1996
                                                                                                                     on the pulmonary
     14.    Schenarts pJ; Schmalstieg FC; Traber LD; Bone HG; Herdon DN; Traber DL. Effect of an L-selectin antibody
            and systemic manifestations of smoke inhalation of sheep. Proc Amer Burn Association. 1996, Vol. 28:131
15.   Schenarts pJ; Bone HG; Kramer G; Pollard V; Meyer J; Cindrick L; Traber DL. Radioactive versus colored microspheres in the
      determination of regional blood flow in sheep' FASEB. 1996, Vol. 10(3): A57
16.   Cindrick L; Schenarts PJ; Bone HG; Traber LD; Herndon D; Traber DL. Nebulization of a non-anticoagulant heparinoid
      (GMl892) atrenuates lung lymph flow after acute lung injury in sheep. FASEB. 1996, Vol. 10(3): A353
Ij.   Sagraves SG; Fugo J; Bard MR; Goettler CE; Schenarts PJ; Toschlog EA; Newell MA; Bowel J; Rotondo MF. Beta blockade: Is
      it Safe in Elderly Trauma Patients?. Critical Care Medicine.2O05 Dec , Vol. 33(12): A4l
18.   Schenarts pJ; Toschlog EA; Bard MR; Sagraves SG; Goettler CE; Newell MA; Rotondo MF. Surgical Resident Perceptions of
      Trauma/Critical Care Surgeons. Critical Care Medicine. 2005 Dec , Vol. 33(12): 471
g.    Goettler CE; Briggs S; Bard MR; Toschlog EA; Sagraves SG; Schenarts PJ; Newell MA; Rotondo MF. High-Frequency
      Oscillatory Ventilation (HFOV) as a Rescue Maneuver for Adult Respiratory Distress Syndrome (ARDS) in Trauma Patients.
      Critical Care Medicine. 2005 Dec , Vol. 33(12): All5
20.   Toschlog EA; Allen N; Briggs S; Bard MR; Schenarts PJ; Goettler CE; Sagraves SG; Newell MA; Rotondo MF. Cefepime
      Continuous Infusion (CTI) versus Conventional Dosing (CVD) for Ventilator Associated Pneumonia (VAP)' Critical Care
      Medicine.2005 Dec, Vol' 33(12): AITL
Zl.   Toschlog EA; Rotondo MF; Briggs S; Sagraves SG; Schenarts PJ; Bard MR; Goettler CE; Newell MA. Intensive Care Unit (ICU)
      Bedside Surgery: A Cost Effective Approach. Critical Care Medicine. 2005 Dec , Vol' 33(12): Al75
ZZ.   Are C; Mellinger J; Schenarts P. Avoidance and early detection of the problem resident. Association of Program Directors in
      Surgery; San Diego, CA.2Ol2


H.    PUBLISHED AUDIOV$UAL OR COMPUTER.BASED EDUCATIONAL MATERIALS AND COMPUTER
      SOFTWARE

Not Applicable

L     PUBLISHEDCONTINUINGEDUCATIONMATERIALS

l.    Schenarrs PJ. Trauma Rotation Syllabus, 3rd Year General Surgery Surgery Clerkship. Greenville, NC' 2002 Mar
2.    Schenarts PJ. Trauma Rotation Curriculum, 2nd Year Physician's Assistant Program. Greenville, NC' 2002 Mar
3.    Schenarts PJ; Pofahl, W. General Surgery Course Curriculum, Physician Assistant. Greenville, NC' 2002 Apr
4.    Schenarts PJ. General Surgery clerkship syllabus. Greenville, NC. 2002 Jun
5.    Schenarts PJ. Trauma & Surgical Critical Care Curriculum. Greenville, NC. 2005 Aug
6.    Evans CH; Goede M; Schenarts PJ; Cemaj S; Buesing KEELY; Miserlis D; Peterson K; McWilliams K. University of Nebraska
      Acute Care Surgery Manual. Omaha, NE. 2014 Jun


J.    EDTTORIALS


1.    Schlitzkus LL; Schenarts PJ; Rotondo MF. Personal Achievement and Team Success: Where is the Balance Point?' FOCUS on
      Surgical Education. 2007; VoI. Fall: p' 19-22. lEditorial]


K.     CONFERENCEPROCEEDING

Not Applicable
COMMUNITY SERVICE

2013 - Present                   Chairman, EMS Leadership Committee, Omaha Fire Department, City of Omaha
2Ol4 - Present                   Physician Medical Director, Omaha Fire Department, City of Omaha
2Ol4 - Present                   Ebola Emergency Response Team, Omaha Fire Department, City of Omaha
2015 - Present                   EMS Committee, Omaha Fire Department, City of Omaha


EDUCATION/TEACHING ACTIVITY

A.     ADDITIONAL INSTRUCTION

             Formal Research Mentoring Harvard University Harvard College Future Surgeons Mentoring Program 2015 - Present
Formal Research Mentoring
              Eastern Association for the Surgery of Trauma Mentoree: Jason Young, MD; Vanderbilt University; Instructor,
            Department of surgery; senior Faculty Mentorship Program 2015 - 2016
              Harvard University Harvard College Future Surgeons Mentoring Program 2015 - 2016
              Eastern Association for the Surgery of Trauma Senior Faculty Mentoring Program 2Ol5 ' Present
             Surgical Education & Trauma Surgery East Carolina University Mentoree: Joel S. Rose, MD; Area of Research: Surgical
            Education & Trauma Surgery 2010'20LI
             Surgical Education & Trauma Surgery East Carolina University Mentoree: Lisa Schlitzkus, MD; East Carolina University,
             School of Medicine; Area of Research: Surgical Education & Trauma Surgery 2008 - 2009
             Surgical Education Research Fellowship Association fbr Surgical Education Mentoree: AJ Copeland, MD; Uniformed
             Services Health Sciences University; Area of Research: Educational Preparation of Medical Students for Military
                 Deployment Z0ll -2013
                 Surgical Education Research Fellowship Association for Surgical Education Mentoree: Jason Kemenick, MD; Keesler
                 AFBase; General Surgery Residency; Area of Research: How do Perceptions of Autonomy Differ in General Surgery
                 Training between Residents, Faculty, Hospital Admins & the General Public: A Multi-Institutional Stud 2013 - 2015
                 Surgical Education Research Fellowship Association for Surgical Education Mentoree: Nicholas Hamilton, MD;
                 Washington University, School of Medicine; Area of Research: Use of Simulation in Pediatric Trauma Resuscitation 2009
                 -2010
            Trauma Undergraduate Research Program University of Nebraska Medical Center Mentoree: Kent Blachford; Michigan
            State University; Area of Research: Differences Between Day-Time and Night-Time ICU Transfers 2014 -2014
Formal Research Mentoring Shock-Trauma
              University of Maryland Mentoree: Mayur Narahan, MD, FACS, Assistant Professor 2Ol5 - Present
Formal Research Mentoring. Surg Research Fellow
              Association for Surgical Education Mentoree: Rondi Gelbard, MD; Ernory University; Area of Research: Learning
            decay in breast cancer. Surgical Education Research Fellowship 2015 '2016
                        CURRICULUM VITAE OF
                          JOSEPH L. GRANT

PRESENT
EMPLOYMENT:      Independent Tire Analyst

HOME ADDRESS:    4201 Moss Creek Court
                 Matthews, North Carolina 28105
                 Phone 704 617 0336

EDUCATION:       Bachelor of Science in Mechanical Engineering – June, 1971
                 Fenn College of Engineering, Cleveland State University

COURSES &        • Tire Society Symposium
SEMINARS:        • Akron Rubber Group
                 • Clemson University Tire Industry Conference (October, 1985 and 1986)
                 • Monsanto Rubber Technology Seminar (May, 1989)
                 • SAE Motor Vehicle Accident Reconstruction and Cause Analysis
                         (March, 1993)
                 • International Tire Exposition and Conference
                 • Northwestern University Traffic Institute Accident Investigation
                          (March, 1997)
                 • STL Trans Tech Tire Technology Seminar – 1999

PROFESSIONAL     • Society of Automotive Engineers
ORGANIZATIONS:   • Akron Rubber Group
                 • Rubber Manufacturers' Association
                         Chairman - Truck Bus Tire
                         Engineering Committee (1986-1992)
                 • Tire & Rim Association
                 • The Maintenance Council of the American Trucking Association
                 • American Society of Mechanical Engineers
                 • Tire Industry Association
                 ▪ American Chemical Society

PUBLICATIONS:    1) "What makes a High Performance Tire Different than a Regular Tire"
                        Jan. 1986 - Akron Rubber Group
                        Oct. 1986 - Clemson University Tire Industry Conference
                        April 1987 - American Retreading Association
                 2) “Rim Line Grooves as an Indicator of Underinflated or Overloaded
                 Tire Operation in Radial Tires” September 2004 – ITEC
                 3) “X-Ray Study of Sixty (60) Worn Out Passenger & Light Truck Tires”
                         September 2012 – ITEC
                 4) “Typical Manufacturing Conditions in Steel Belted Radial Tires: Do
                 They Influence Tire Durability” September 2016 - ITEC
                        Also Published – 2017 Tire Technology International Annual
PATENTS:         Method of Forming Belted Radial Tires from a Cylindrical Tire Band
                 (1977)
                              CURRICULUM VITAE OF
                                JOSEPH L. GRANT

EMPLOYMENT:            June 1971 – Dec. 1994       The General Tire & Rubber Company
                       Jan., 1995 – April 2000     Continental General Tire, Inc.
                       May 2000 – Dec. 2005        Continental Tire, North America, Inc.
                       Jan. 2006 – Present         Independent Tire Analyst

POSITIONS:

  • June, 1971        Engineering Trainee, Tire Technology          Department,    Akron    Tire
                      Manufacturing Plant (Akron, Ohio).

  • October, 1972     Project Engineer, Advanced Tire Development.
                      Responsible for the Development of Advanced Concept Tire Products,
                      including Fiberglass Belted Radial Passenger Tires and Advanced Bias Truck
                      Tires (Akron, Ohio).

  • October, 1978     Manager, Bias Passenger Car Tire Engineering Technology.
                      Responsible for the Engineering Development Group for Bias Passenger
                      Tires (Akron, Ohio)

  • April, 1980       Manager, Replacement and Private Brand Passenger Car Tire Engineering
                      Technology.
                      Responsible for the Engineering Development Group for Bias and Radial
                      Passenger Tires (Akron, Ohio).

  • March, 1987       Section Manager, Radial Truck Tire Engineering.
                      Responsible for the Engineering (Construction and Mold Design)
                      Development Group for Radial Truck Tires (Akron, Ohio).

  • September, 1988   Director, Commercial Tire Technology.
                      Responsible for the Engineering (Construction and Mold Design) and
                      Compound Development Groups for Commercial Products, including Bias
                      and Radial Medium and Heavy Service Truck Tires and Giant, Farm and
                      Industrial Tires (Akron, Ohio, September 1988 - March 1992) (Mt. Vernon,
                      Illinois, April 1992 - December 1992).

  • January, 1993     Director, Product Analysis.
                      Responsible as company-wide consultant to assist other Departments on the
                      subject of Tire Failure Analysis, Tire Performance Standards, and Safety
                      Literature (Akron, Ohio, January 1993 - October, 1995) (Charlotte, North
                      Carolina, November 1995 – January 2006).

  • January, 2006     Independent Tire Analyst



                                           2
                                 Résumé of
                                 GRAY BEAUCHAMP, M.S., P.E.
                                 Principal Engineer




                                 6070 Greenwood Plaza Blvd., Suite 200
                                 Greenwood Village, Colorado 80111
                                 Tel: 303.733.1888
                                 Fax: 303.733.1902
                                 gbeauchamp@kineticorp.com
EXPERIENCE: Principal Engineer, Senior Engineer, and Engineer, Kineticorp, LLC, Denver, Colorado, April 2005 to Present
            Engineer, Knott Laboratory, Inc., Centennial, Colorado, January 2003 to March 2005
EDUCATION: M.S. Mechanical Engineering, University of Colorado, Denver, 2015
           B.S. Mechanical Engineering, Biomedical emphasis, University of Colorado, Boulder, 2002
REGISTRATIONS: Mr. Beauchamp is registered as a Professional Engineer in the State of Colorado. He is an accredited Traffic
Accident Reconstructionist through the Accreditation Commission for Traffic Accident Reconstruction (ACTAR).
ENGINEERING: Mr. Beauchamp is an expert in traffic accident reconstruction, vehicle dynamics and driver response, and has
investigated and reconstructed hundreds of vehicular accidents. Some specific examples of Mr. Beauchamp’s experience are listed below:
•      Mr. Beauchamp is an active member of the Society of Automotive Engineers (SAE). He is a peer reviewer for technical papers
       published in the rollover session, the accident reconstruction session, and in the Analysis, Synthesis, and Design of Advanced
       Suspensions session of SAE. He regularly presents his own research at the annual World Congress in Detroit Michigan.
•      Mr. Beauchamp is an instructor for SAE’s Reconstruction and Analysis of Rollover Crashes of Light Vehicles course. He has guest
       lectured on Accident Reconstruction at the Denver Police Department for officers training in the Level 3 Advanced Traffic
       Collision Investigation and Reconstruction Course. He has also guest lectured at the graduate level at the University of Colorado
       and Wayne State University.
•      Mr. Beauchamp has performed full scale vehicle testing including rollover testing on a public highway in Utah, high speed tire
       disablement testing, high speed yaw testing and P.I.T (Pursuit Intervention Technique) testing with the Denver Police Department
       at their training facility in Denver, Colorado.
•      Mr. Beauchamp specializes in single vehicle loss of control accidents. This includes both driver loss of control and vehicle
       rollovers. He has published numerous publications on these topics and has given lectures regarding these types of accidents.
•      Mr. Beauchamp also specializes in heavy truck systems, including air brake systems, to determine their condition and relevance to
       an accident. He has completed numerous seminars on the topics of commercial vehicle accidents, air brake systems, and out-of-
       service criteria.
•      Mr. Beauchamp analyzes occupant kinematics, including occupant motion and seat belt usage, in a variety of different accidents,
       including bus accidents and vehicle rollovers. He has also published with SAE on the topic of occupant ejection.
•      Mr. Beauchamp has investigated accidents involving a variety of vehicles including tractor-trailers, buses, railway vehicles, farm
       equipment and animals, motorcycles, bicycles and passenger cars. Many of these accidents also involved pedestrians.
•      Within the SAE, Mr. Beauchamp participated in the Accident Investigation and Reconstruction Practices Committee (AIRP) which
       drafted standards and recommendations regarding accident reconstruction. Additionally, he participated in three subcommittees
       within AIRP; the Critical Speed Taskforce, the EDR Working Group, and the Animation Committee.
RESEARCH: Mr. Beauchamp’s current and past areas of research include rollover dynamics, crush energy analysis, vehicle handling,
pneumatic tire disablement, and heavy truck braking. For his Master’s Degree, Mr. Beauchamp’s final project focused on how braking
and steering inputs by the driver affect the specific tire marks that are deposited by a yawing vehicle. Several of Mr. Beauchamp’s
publications have been included in the SAE International Journal of Passenger Cars. As stated by SAE, “Only those outstanding and
archival technical papers which either advance the state of the art or insightfully piece together prior research in ways which increase
automotive understanding are selected for inclusion in this journal.”1
OTHER INTERESTS: Mr. Beauchamp is a licensed motorcycle rider. He is an avid snowmobile rider, snow skier and mountain biker.
PROFESSIONAL AFFILIATIONS: SAE - Society of Automotive Engineers; The Tire Society; INCR - International Network of
Collision Reconstructionists. NSPE – National Society of Professional Engineers.

1
    “SAE International Journal of Passenger Cars - Mechanical Systems – Electronic Version.” Books.sae.org. SAE, May 2012. Web. 22 March 2013
                                                                                                                            Last Revised: April 18, 2019
                                                Gray Beauchamp, M.S., P.E.
                                                           Principal Engineer



                                                        www.kineticorp.com

                                               6070 Greenwood Plaza Blvd., Suite 200
                                                Greenwood Village, Colorado 80111
                                                        Tel: 303.733.1888
                                                        Fax: 303.733.1902

                                                                Books

1.   Rose, Nathan A., Beauchamp, Gray, Asay, Alan F., Rollover Accident Reconstruction, Society of Automotive Engineers, ISBN
     978-0-07680-9372-8, 2019, https://www.sae.org/publications/books/content/r-475/.

                                                            Publications

1.   Beauchamp, G., Pentecost, D., Koch, D., Bortles, W., “Speed Analysis of Yawing Passenger Vehicles Following Tire Tread
     Detachment,” SAE Technical Paper 2019-01-0418, 2019.

2.   Bortles, W., Koch, D., Beauchamp, G., Pentecost, D., Rayburn, G., Hostetler, R., “Event Data Recorder Performance During
     High Speed Yaw Testing Subsequent to a Simulated Tire Tread Separation Event,” SAE Technical Paper 2019-01-0634, 2019.

3.   Koch, D., Beauchamp, G., and Pentecost, D., "Deceleration Rates of Vehicles with Disabled Tires," SAE Technical Paper 2017-
     01-1427, 2017, doi:10.4271/2017-01-1427.

4.   Beauchamp, G., Pentecost, D., Koch, D., and Rose, N., “The Relationship Between Tire Mark Striations and Tire Forces,” SAE
     Int. J. Trans. Safety4(1):134-150, 2016, doi:10.4271/2016-01-1479.

5.   Beauchamp, G., Thornton, D., Bortles, W., and Rose, N., “Tire Mark Striations: Sensitivity and Uncertainty Analysis,” SAE Int. J.
     Trans. Safety4(1):121-127, 2016, doi:10.4271/2016-01-1468.

6.   Rose, N., Carter, N., and Beauchamp, G., “Post-Impact Dynamics for Vehicles with a High Yaw Velocity,” SAE Technical Paper
     2016-01-1470, 2016, doi:10.4271/2016-01-1470.

7.   Beauchamp, G., Koch, D. and Thornton, D. E., “A Comparison of 25 High Speed Tire Disablements Involving Full and Partial
     Tread Separations,” SAE Int. J. Trans. Safety 1(2):2013, doi:10.4271/2013-01-0776.

8.   Carter, N., Beauchamp, G., Rose, N. A. “Comparison of Calculated Speeds for a Yawing and Braking Vehicle to Full-Scale Vehicle
     Tests,” Paper Number 2012-01-0620, Society of Automotive Engineers, Warrendale, PA, 2012.

9.   Rose, N. A., Beauchamp, G., “A Variable Deceleration Rate Approach to Rollover Crash Reconstruction,” Collision Magazine,
     Volume 5, Issue 1, Spring 2010.

10. Beauchamp, G., Hessel, D., Rose, N. A., Fenton, S. J., “Determining Steering and Braking Levels from Yaw Mark Striations,” SAE
    Int. J. Passeng. Cars – Mech. Sys 2(1):291-307 (SAE Paper Number 2009-01-0092), 2009.

11. Rose, N. A., Beauchamp, G., “Development of a Variable Deceleration Rate Approach to Rollover Crash Reconstruction,” SAE
    Int. J. Passeng. Cars – Mech. Sys 2(1):308-332 (SAE Paper Number 2009-01-0093), 2009.

12. Rose, N. A., Beauchamp, G., “Analysis of a Dolly Rollover with PC-Crash,” Paper Number 2009-01-0822, Society of Automotive
    Engineers, 2009.

13. Rose, N. A., Beauchamp, G., Fenton, S. J., “The Influence of Vehicle-to-Ground Impact Conditions on Rollover Dynamics and
    Severity,” 2008-01-0194, Society of Automotive Engineers, Warrendale, PA, 2008.



                                                                                                          Last Revised: April 18, 2019
14. Rose, N. A., Fenton, S. J., Beauchamp, G., “Analysis of Vehicle-to-Ground Impacts during a Rollover with an Impulse-Momentum
    Impact Model,” SAE Int. J. Passeng. Cars – Mech. Sys. 1(1):105-123 (SAE Paper Number 2008-01-0178), 2008.

15. Funk, J. R., Beauchamp, G., Rose, N. A., Fenton, S. J., Pierce, J., “Occupant Ejection Trajectories in Rollover Crashes: Full-Scale
    Testing and Real World Cases,” SAE Int. J. Passeng. Cars – Mech. Sys. 1(1):43-54 (SAE Paper Number 2008-01-0166), 2008.

16. Rose, N. A., Beauchamp, G., Fenton, S. J., “Factors Influencing Roof-to-Ground Impact Severity: Video Analysis and Analytical
    Modeling,” 2007-01-0726, Society of Automotive Engineers, Warrendale, PA, 2007.

17. Rose, N. A., Beauchamp, G., Bortles, W., “Quantifying the Uncertainty in the Coefficient of Restitution Obtained with
    Accelerometer Data from a Crash Test,” 2007-01-0730, Society of Automotive Engineers, Warrendale, PA, 2007.

18. Rose, N. A., Beauchamp, G., Fenton, S. J., “Restitution Modeling for Crush Analysis: Theory and Validation,” 2006-01-0908,
    Society of Automotive Engineers, Warrendale, PA, 2006.

                                               Technical Conferences and Seminars

1.   Society of Automotive Engineers World Congress, Detroit, Michigan, April 2016.

2.   “Applying Automotive EDR Data to Traffic Crash Reconstruction,” Society of Automotive Engineers, Norwalk, CA, December
     6-9, 2015.

3.   “Advanced Vehicle Dynamics for Passenger Cars and Light Trucks,” Society of Automotive Engineers, Troy, Michigan, October
     29-31, 2014.

4.   Society of Automotive Engineers World Congress, Detroit, Michigan, April 2013.

5.   “Human Factors in Traffic Crashes,” Presented by Jeff Muttart, Northwestern University, West Chester, Ohio, November 5 – 9,
     2012.

6.   Society of Automotive Engineers World Congress, Detroit, Michigan, April 2012.

7.   “Crash Data Retrieval (CDR) Technician – Level 1,” Course Presented by William Bortles, Greenwood Village, Colorado, March
     8, 2011.

8.   “Crash Data Retrieval (CDR) Technician – Level 2,” Course Presented by William Bortles, Greenwood Village, Colorado, March
     8, 2011.

9.   Society of Automotive Engineers World Congress, Detroit, Michigan, April 2010.

10. “CVSA Seminar,” Colorado Motor Carriers Association, Denver, Colorado, August 27, 2009.

11. Society of Automotive Engineers World Congress, Detroit, Michigan, April 2009.

12. “2008 SAE Government/Industry Meeting,” Society of Automotive Engineers, Washington, DC, May 13, 2008.

13. “VBOX Product Training,” VBOX USA, Denver, CO, April 21, 2008.

14. “Tire Mechanics & Modeling,” 1-Day Course Presented by Dr. Patrick Fitzhorn, Director of the Race Vehicle Dynamics
    Laboratory at Colorado State University, March 20, 2008.

15. “Tire and Wheel Safety Issues,” Society of Automotive Engineers, Greenville, SC, June 22, 2007.

16. “Tire as a Vehicle Component,” Society of Automotive Engineers, Greenville, SC, June 21, 2007.

17. “Basic Rider Course,” T3RG Motorcycle Class, Denver, CO, May, 2007.

18. Society of Automotive Engineers World Congress, Detroit, Michigan, April 2007.


                                                                                                           Last Revised: April 18, 2019
19. “Active Safety Technology: Paving the Road to Accident-Free Driving Telephone/Webcast,” Society of Automotive Engineers,
    March 1, 2007.

20. CarSim 7 Training Session, Presented by Thomas Gillespie of Mechanical Simulation Corporation via Teleconference, December
    13, 2006.

21. “Vehicle Dynamics for Passenger Cars and Light Trucks,” Society of Automotive Engineers, Troy, Michigan, August 23-25, 2006.

22. “CVSA Critical Inspection Seminar,” Colorado Motor Carriers Association, Denver, Colorado, July 27, 2006.

23. “Bendix Comprehensive Air Brake Systems Training,” Bendix Corporation, Denver, Colorado, May 9-11, 2006.

24. “Inspection and Investigation of Commercial Vehicle Crashes,” Institute of Police Technology and Management, Tempe AZ,
    December 8-12, 2003.
                                                           Instructor

1.   “Reconstruction and Analysis of Rollover Crashes of Light Vehicles,” Society of Automotive Engineers Course C1502, Instructor, 8-hour
     course taught on October 15, 2018, Los Angeles, CA.

2.   “Reconstruction and Analysis of Rollover Crashes of Light Vehicles,” Society of Automotive Engineers Course C1502, Instructor, 8-hour
     course taught on June 15, 2018, Detroit, MI.

3.   “Reconstruction and Analysis of Rollover Crashes of Light Vehicles,” Society of Automotive Engineers Course C1502, Instructor, 8-hour
     course taught on April 9, 2018, Detroit, MI.

4.   “Reconstruction and Analysis of Rollover Crashes of Light Vehicles,” Society of Automotive Engineers Course C1502, Instructor, 8-hour
     course taught on December 1, 2016, Norwalk, CA.

5.   “Reconstruction and Analysis of Rollover Crashes of Light Vehicles,” Society of Automotive Engineers Course C1502, Instructor, 8-hour
     course taught on September 29, 2016, Scottsdale, AZ.

6.   “Tire Mark Forensic Evidence,” Guest Lecturer, Wayne State University, BME 7810 – Forensic Bioengineering, Detroit, MI, April
     14, 2010.

7.   “Tire Marks Deposited Preceding and Subsequent to Vehicular Impacts,” Guest Lecturer, University of Colorado at Denver, ME
     4238/5238 – Impact Mechanics, Denver, CO, June 30, 2009.

8.   “Level 3 Advanced Traffic Collision Investigation and Reconstruction,” Instructor, Denver Police Department, Denver, CO,
     September 29, 2009.

9.   “Level 3 Advanced Traffic Collision Investigation and Reconstruction,” Instructor, Denver Police Department, Denver, CO,
     October 2, 2008.

                                                             Presentations

1.   “Science and Technology in the Courtroom – Tips From the Experts,” American Bar Association – Transportation Megaconference XIII
     Trucking and Motor Carrier Litigation, New Orleans, LA, March 10, 2017.

2.   “Tire Mark Striations: Sensitivity and Uncertainty Analysis,” SAE Technical Paper Presentation, 2016 Society of Automotive
     Engineers World Congress, Detroit, MI, April 13, 2016.

3.   “The Relationship Between Tire Mark Striations and Tire Forces,” SAE Technical Paper Presentation, 2016 Society of Automotive
     Engineers World Congress, Detroit, MI, April 13, 2016.

4.   “Testing the Validity of Myths Surrounding Tire Failures,” American Bar Association – 2015 Emerging Issues in Motor Vehicle
     Product Liability Litigation, Phoenix, AZ, April 9, 2015.

5.   “A Comparison of 25 High Speed Tire Disablements Involving Full and Partial Tread Separations,” SAE Technical Paper
     Presentation, 2013 Society of Automotive Engineers World Congress, Detroit, MI, April 17, 2013.


                                                                                                             Last Revised: April 18, 2019
6.   “The Controllability of Various Tire Disablements: 25 High Speed Tests,” American Bar Association – 2013 Emerging Issues In
     Motor Vehicle Product Liability Litigation, Phoenix, AZ, April 4, 2013.

7.   “Severity Underreported: The Accident May Be More Severe Than You Think,” American Bar Association – 2011 Emerging
     Issues in Motor Vehicle Product Liability Litigation, Phoenix, AZ, April 1, 2011.

8.   “Development of a Variable Deceleration Rate Approach to Rollover Crash Reconstruction,” SAE Technical Paper Presentation,
     2009 Society of Automotive Engineers World Congress, Detroit, MI, April 22, 2009.

9.   “Determining Steering and Braking from Yaw Mark Striations,” SAE Technical Paper Presentation, 2009 Society of Automotive
     Engineers World Congress, Detroit, MI, April 21, 2009.

10. “Accident Reconstruction: Heavy Trucks,” Morison Ansa Holden Assuncao & Prough LLP, Philadelphia, PA, June 2, 2008.

11. “Guardrail and Barrier Impacts,” Caltrans Legal Department, Los Angeles, CA, August 7, 2007.

12. “Factors Influencing Roof-to-Ground Impact Severity: Video Analysis and Analytical Modeling,” SAE Technical Paper
    Presentation, Society of Automotive Engineers World Congress, Detroit, Michigan, April 17, 2007.

13. “Impaired Driver Awareness,” Center for Transportation Safety, Fort Collins Colorado, March 24, 2005.




                                                                                                       Last Revised: April 18, 2019
                            Résumé of
                            STEPHEN J. FENTON, P.E.


                            6070 Greenwood Plaza Blvd., Suite 200
                            Greenwood Village, Colorado 80111
                            Tel: 303.733.1888
                            Fax: 303.733.1902
                            sfenton@kineticorp.com



EXPERIENCE:
        President and Principal Engineer, Kineticorp, LLC, 2005 to Present
        Vice President, Principal Engineer, and Senior Engineer, Knott Laboratory, Inc., Denver, Colorado 1995 to 2005
        President, Fenton/Kerr Engineering, Inc., Denver, Colorado, 1993 to 1997
        Area Manager, Peter Kiewit Sons’, Inc., Omaha, Nebraska, 1990 to 1993
        Project Engineer and Superintendent, Twin Mountain Rock Company, Albuquerque, New Mexico, 1987 to 1990
        Field Engineer, Kiewit Western Company, Denver, Colorado 1983 to 1987

REGISTRATIONS: Mr. Fenton is registered as a Professional Engineer in the State of Colorado. He is a fully accredited Traffic Accident
Reconstructionist through the Accreditation Commission for Traffic Accident Reconstruction (ACTAR).

EDUCATION: B.S., Engineering, Civil Specialty, Colorado School of Mines, Golden, Colorado, 1987.

AWARDS: Mr. Fenton was a co-author on a paper that received the 2006 Arch T. Colwell Merit Award from the Society of Automotive
Engineers. This award recognizes authors of outstanding papers presented at SAE meetings. Papers are judged for their value as contributions
to existing knowledge of mobility engineering.

FORENSIC ENGINEERING: Mr. Fenton investigates and reconstructs vehicular accidents and provides expert testimony in State and
Federal courts for both defendants and plaintiffs. In the course of his work as a forensic engineer, Mr. Fenton actively participates in the
accident reconstruction community.

   Mr. Fenton chaired the Photogrammetry Committee for the Society of Automotive Engineers (SAE) from 2001 to 2012, and participated
    as a team member in the Accident Investigation and Accident Reconstruction Standards Committee (AIARSC). As a part of the AIARSC,
    he participated in the following subcommittees: Investigation Techniques, Vehicle Road Friction, Reconstruction Analysis, Information
    Resources, and Motor Vehicle Fire Investigations Task Force. Through his involvement with these committees, Mr. Fenton participated
    in establishing professional guidelines and protocols for accident investigation and reconstruction.
   Mr. Fenton has conducted accident investigations as a team member for the National Highway Traffic Safety Administration’s (NHTSA)
    Crash Injury Research and Engineering Network (CIREN), which teams engineers with doctors to gather real-world crash data and to
    evaluate occupant injuries.
   Mr. Fenton has given presentations and lectures at a number of national and international technical conferences, including the Society
    of Automotive Engineer’s World Congress and Northeastern University’s Symposium on Criminal Justice. He conducts seminars for regional
    bar associations and engineering societies on photogrammetry and vehicular accident reconstruction.
   Mr. Fenton has authored numerous technical articles in the areas of accident reconstruction, photogrammetry, and computer animation,
    which have been published in the SAE’s Technical Paper Series, Accident Reconstruction Journal, and the National Academy of Forensic Engineers.
   Mr. Fenton has been awarded grants related to photogrammetric documentation and has been listed as a training specialist for close-
    range photogrammetry software.
   Mr. Fenton’s accident reconstruction expertise has been featured on such television programs as MSNBC’s “Why Cars Crash,” Discovery
    Channel’s “Discover Magazine – The Science behind the Headlines” and NBC’s News Magazine “Dateline.”

PROFESSIONAL AFFILIATIONS:

   Society of Automotive Engineers (SAE), Member
   ASCE (American Society of Civil Engineers), Member
   SPIE (The International Society for Optical Engineering), Member
   ASPRS (American Society of Photogrammetry and Remote Sensing), Member




                                                                                                                                    Revised 4/19/17
                                                         Stephen J. Fenton, P.E.
                                                        President and Principal Engineer



                                                            www.kineticorp.com

                                                                   Denver:
                                                  6070 Greenwood Plaza Blvd., Suite 200
                                                   Greenwood Village, Colorado 80111
                                                           Tel: 303.733.1888
                                                           Fax: 303.733.1902


                                                                Publications

1.   Beauchamp, Gray, Hessel, David, Rose, Nathan A., Fenton, Stephen J., “Determining Steering and Braking Levels from Yaw Mark
     Striations,” Paper Number 2009-01-0092, Society of Automotive Engineers, 2009, published in the SAE International Journal of Passenger
     Cars – Mechanical Systems.

2.   Rose, Nathan A., Beauchamp, Gray, Fenton, Stephen J., “The Influence of Vehicle-to-Ground Impact Conditions on Rollover
     Dynamics and Severity,” Paper Number 2008-01-0194, Society of Automotive Engineers, 2008.

3.   Rose, Nathan A., Fenton, Stephen J., Beauchamp, Gray, “Analysis of Vehicle-to-Ground Impacts during a Rollover with an Impulse-
     Momentum Impact Model,” Paper Number 2008-01-0178, Society of Automotive Engineers, 2008.

4.   Rose, Nathan A., Neale, W.T.C., Fenton, Stephen J., Hessel, D., McCoy, R.W., Chou, C.C., “A Method to Quantify Vehicle Dynamics
     and Deformation for Vehicle Rollover Tests Using Camera-Matching Video Analysis,” Paper Number 2008-01-0350, Society of
     Automotive Engineers, 2008.

5.   Funk, J. R., Beauchamp, G., Rose, Nathan A., Fenton, Stephen J., Pierce, J., “Occupant Ejection Trajectories in Rollover Crashes: Full-
     Scale Testing and Real World Cases,” Paper Number 2008-01-0166, Society of Automotive Engineers, 2008.

6.   Rose, Nathan A., Beauchamp, Gray, Fenton, Stephen J., “Factors Influencing Roof-to-Ground Impact Severity: Video Analysis and
     Analytical Modeling,” 2007-01-0726, Society of Automotive Engineers, 2007.

7.   Rose, Nathan A., Fenton, Stephen J., Beauchamp, Gray, “Restitution Modeling for Crush Analysis: Theory and Validation,” 2006-01-
     0908, Society of Automotive Engineers, 2006.

8.   Chou, C., McCoy, R., Fenton, Stephen J., Neale, W., Rose, Nathan, “Image Analysis of Rollover Crash Test Using Photogrammetry,”
     2006-01-0723, Society of Automotive Engineers, 2006. This paper received the 2006 Arch T. Colwell Merit Award, which was
     established by Arch Colwell to recognize authors of outstanding papers presented at SAE meetings. Papers are judged for their value as
     contributions to existing knowledge of mobility engineering, and primarily with respect to their value as an original contribution to the
     subject matter.

9.   Fenton, Stephen J., “Using Photogrammetric Animations to Effectively Present Your Accident Reconstruction to the Jury,”
     American Bar Association (ABA), 2006

10. Rose, Nathan A., Fenton, Stephen J., “Crush and Conservation of Energy Analysis: Toward a Consistent Methodology,” 2005-01-
    1200, Society of Automotive Engineers, Warrendale, PA, 2005.

11. Neale, W., Fenton, Stephen J., McFadden, S., Rose, Nathan, “A Video Tracking Photogrammetry Technique To Survey Roadways
    for Accident Reconstruction,” 2004-01-1221, Society of Automotive Engineers, Warrendale, PA, 2004.

12. Rose, Nathan A., Fenton, Stephen J., “An Examination of the CRASH3 Effective Mass Concept,” 2004-01-1181, Society of
    Automotive Engineers, Warrendale, PA, 2004.

13. Rose, Nathan A., Fenton, Stephen J., Hughes, Christopher M., “Integrating Monte Carlo Simulation, Momentum-Based Impact
    Modeling, and Restitution Data to Analyze Crash Severity,” 2001-01-3347, Society of Automotive Engineers, Warrendale, PA, 2001.

14. Fenton, Stephen J., Neale, William, Rose, Nathan A., Hughes, Christopher, “Determining Crash Data Using Camera-Matching
    Photogrammetric Technique,” 2001-01-3313, Society of Automotive Engineers, Warrendale, PA, 2001.


                                                                                                                                Revised 4/19/17
15. Fenton, Stephen, Rose, Nathan A., Johnson, Wendy, “Using Digital Photogrammetry to Determine Crash Severity,” Proceedings of
    the International Crashworthiness Conference, September 2000.

16. Fenton, Stephen J., “Forensic Engineering Comparison of Two & Three Dimensional Photogrammetric Accident Analysis,” National
    Academy of Forensic Engineering (NAFE), REF:308S, Photogrammetric Accident Analysis.

17. Fenton, Stephen J., Johnson, Wendy, LaRocque, Jaime, Rose, Nathan A., “Using Digital Photogrammetry to Determine Vehicle
    Crush and Equivalent Barrier Speed,” 1999-01-0439, Society of Automotive Engineers, Inc., Warrendale, PA, 1999.

18. Fenton, Stephen J., “Laying the Foundation of an Automotive Product Liability Case Using Photogrammetry,” American Trial
    Lawyers Association, 2003 Annual Convention, San Francisco, California, July 22, 2003.

19. Fenton, Stephen J., “Photographs Help Reconstruct Princess Diana Crash,” Illinois Association of Traffic Accident Investigators
    (IATAI) Newsletter, December 21, 1998.

20. Fenton, Stephen J., “Reconstructing the Princess Diana Crash,” Law Enforcement Technology, August 1998.

21. Fenton, Stephen J., “Princess Diana Car Crash Animation,” Digimation, Siggraph ’98 3D software, 1998.

22. Fenton, Stephen J., “Automotive Airbags,” Accident Investigation Quarterly, Issue 16, Fall 1997.

23. Fenton, Stephen J., “Accident Scene Diagramming Using New Photogrammetric Technique,” Society of Automotive Engineers
    (SAE) paper 970944, 1997.

24. Fenton, Stephen J., “Operations Manual - Surveying Operations,” Peter Kiewit Sons’, Inc, 1993.

                                                         Committee Publications

1.   SAE Accident Investigation and Reconstruction Practices Committee, Joe Marsh, Sponsor, “Reaffirmation of J1301 – Truck
     Deformation Classification,” Society of Automotive Engineers (SAE) J1301.

2.   SAE Accident Investigation and Reconstruction Practices Committee, Joe Marsh, Sponsor, “Reaffirmation of J224 – Collision
     Deformation Classification,” Society of Automotive Engineers (SAE) J224.

3.   SAE Accident Investigation and Reconstruction Practices Committee, John Marcosky, Sponsor, “Ethics for Accident Investigation
     and Reconstruction,” Society of Automotive Engineers (SAE) J2314.

4.   SAE Accident Investigation and Reconstruction Practices Committee, “Equidistant Crush Measurement Techniques,” Society of
     Automotive Engineers (SAE) J2433, In Press.

                                                      Grants and Funded Research

1.   “A Method to Quantify Vehicle Dynamics and Deformation for Vehicle Rollover Tests Using Camera-Matching Video Analysis,”
     funded, in part, by Ford Motor Company, 2007.

2.   “Image Analysis of Rollover Crash Test Using Photogrammetry,” funded, in part, by Ford Motor Company, 2005-06.

3.   “Chimney Rock Preservation and Access Project,” Awarded Grant, Colorado Historical Society, Grant #96-02-104.

4.   “Photogrammetric Ruin Documentation Project,” Awarded Grant, Colorado Historical Society, Grant #96-01-095.

5.   “Survey and Documentation of Parabaloid at Zeckendorf Plaza,” Awarded Grant, Colorado Historical Society, 1995 Mini Grant.

                                                   Presentations and Courses Taught

1.   “Effectively Packaging and Presenting Complex Accident Reconstruction Concepts”, Presented at the American Bar Association 2014
     Emerging Issues in Motor Vehicle Product Liability Litigation Conference, Phoenix, AZ, April 3, 2014.

2.   “Utilizing Today’s Technology in Reconstructing Accidents”, Presented at the American Bar Association 2012 Emerging Issues in
     Motor Vehicle Product Liability Litigation Conference, Phoenix, AZ, March 29, 2012.

3.   “Determining Driver Error from Tire Marks and Quantifying the Severity of Highway Barrier Collisions,” California
     Department of Transportation Tort Conference, San Diego Hilton, May 21, 2009.

                                                                                                                          Revised 4/19/17
4.   “Rollovers and Guardrail Impacts”, California Department of Transportation, Los Angeles, CA, August 7, 2007.

5.   “When the Traffic Collision Report is of No Help”, California Department of Transportation, Santa Barbara, CA, May 24, 2007.

6.   “Accident Reconstruction and Animation in Rollover Cases”, Mercedes-Benz, San Francisco, CA, May 4, 2007.

7.   Accident Investigation Methods, Mercedes and DaimlerChrysler, Tokyo, Japan, February 9, 2007.

8.   Accident Investigation Methods, Mercedes and DaimlerChrysler, Seoul, South Korea, February 7, 2007.

9.   Handling, Stability and Rollovers, Ford Motor Company, Detroit, MI, July 31 through August 2, 2006.

10. "The Admissibility of Computer Simulations and Animations in Trial", Presented at the Association of Southern California Defense
    Counsel (ASCDC) 2005 Products Liability Meeting, Los Angeles, CA, November 3, 2005.

11. “Using Photogrammetric Animations to Effectively Present Your Accident Reconstruction to the Jury”, Presented at the American
    Bar Association 2005 Emerging Issues in Motor Vehicle Product Liability Litigation Conference, Phoenix, AZ, March 31, 2005.

12. Course in Close-Range Photogrammetry, Presented at SAE World Congress, March, 2003.

13. Presentation on Close-Range Photogrammetry, Society of Automotive Engineers, Phoenix, 2002.

14. “Determining Crash Data Using Camera Matching Photogrammetric Technique”, Presented at the Society of Automotive Engineers’
    International Body Engineering Conference & Exhibition (IBEC) and The Automotive & Transportation Technology Congress (ATT),
    in Paris France on July 11, 2002; paper number 2001-01-3313.

15. “Integrating Monte Carlo Simulation, Momentum-Based Impact Modeling, and Restitution Data to Analyze Crash Severity”, Presented
    at the Society of Automotive Engineers’ International Body Engineering Conference & Exhibition (IBEC) and The Automotive &
    Transportation Technology Congress (ATT), in Paris France on July 11, 2002; paper number 2001-01-3313.

16. "Technology in Product Liability Cases", Speaker, 2000 CDLA annual conference in Steamboat Springs, Colorado, August 19, 2000.

17. “State of the Art Technologies in Accident Reconstruction”, Speaker, National Association of Independent Insurance Adjusters 63rd
    Annual Convention, Keystone, Colorado, May 25, 2000

18. “Distal Lower Extremity Fractures”, Contributed Video Simulation Production, Member - San Diego CIREN team, CIREN Quarterly
    Meeting, Washington, D.C., May 5, 2000.

19. “Accident Reconstruction Techniques and Practices”, Society of Automotive Engineers, Colorado Section Meeting, Knott Laboratory
    Media Center, January 19, 2000

20. “The Role of Computers in Accident Reconstruction”, Knott Laboratory, Inc., Englewood, Colorado, October 26, 1999.

21. “New Technologies in Accident Reconstruction”, Colorado Defense Lawyer’s Association Conference, Vail, Colorado, August 13-14,
    1999.

22. “New Technologies in Accident Reconstruction”, Wyoming Trial Lawyer’s Association Conference, Jackson Hole, Wyoming, June 16,
    1999.

23. “Courtroom Use of Photogrammetry”, Knott Laboratory, Inc., Denver, Colorado, April 15, 1999.

24. “Using Digital Photogrammetry to Determine Vehicle Crush & Equivalent Barrier Speed (EBS)”, Society of Automotive Engineers
    (SAE), International Congress & Exposition, Accident Reconstruction Session, Cobo Hall, Detroit, Michigan, March 2, 1999.

25. “Photogrammetric Reconstruction,” Attorneys Information Exchange Group, Air Bag Summit, Kansas City, Missouri, May 17, 2002.

26. “State-of-the-Art Technology in Accident Reconstruction”, Montgomery, Little and McGrew Law Firm, Denver, Colorado, February
    26, 1999.

27. “Princess Diana Accident Reconstruction: A Case Study Utilizing Photogrammetry and Computer Animation”, Northeastern
    University Law Enforcement Exposition, Boston, MA, November 17-18, 1998.

28. “Vehicular Accident Reconstruction-Case Studies and Future Technologies”, Allstate Insurance Company, Englewood, Colorado,
    November 11, 1998.
                                                                                                                          Revised 4/19/17
29. “Vehicular Accident Reconstruction as it Relates to Parking Lot and Low Speed Accidents”, Allstate Claim Service, Highlands Ranch,
    Colorado, October 15, 1998.

30. “Accident Reconstruction: State-of-the-Art Technology”, Knott Laboratory, Inc., Denver, Colorado, October 7, 1998.

31. “State-of-the-Art Technology in Accident Reconstruction”, Colorado Claims Association Annual Seminar, Englewood, Colorado,
    October 2, 1998.

32. “Auto Litigators at Dawn: Reconstructing the Princess Di Automobile Crash”, Colorado Trial Lawyers Association (CTLA) 1998
    Annual Convention, Steamboat Springs, Colorado, July 30-August 2, 1998.

33. “Product Liability”, Knott Laboratory, Inc., Denver, Colorado, April 9, 1998.

34. “Photogrammetry & Animations”, Colorado Trial Lawyers Association, CLE Spring Training Seminar, Tucson, Arizona, March 20,
    1998.

35. “Seat Belts and Airbags: Current Technology”, Knott Laboratory, Inc., Denver, Colorado, March 19, 1998.

36. “State-of-the-Art Techniques in Forensic Engineering”, Mile High Optimists Club, The University Club, Denver, Colorado, March 5,
    1998.

37. “Computer Animation and Photogrammetry”, Paul S. Edwards & Associates, Colorado Springs, Colorado, February 13, 1998.

38. “Photogrammetric Accident Reconstruction”, Colorado Bar Association, Colorado Springs, Colorado, January 15, 1998.

39. “Discovery Magazine – Science Behind the Headlines” Documentary, Discovery Channel, November 11, 1998.

40. “Date Line NBC – Princess Diana Accident”, Guest Presenter, Television News Magazine, NBC, October 1997.

41. “Low Speed Accident Investigation”, Knott Laboratory, Inc. Denver, Colorado, October 18, 1997.

42. “Seat Belt and Airbag Investigation”, Knott Laboratory, Inc., Denver, Colorado October 16, 1997.

43. “Accident Reconstruction - Accident Scene Diagramming Using New Photogrammetric Technique”, Society of Automotive
    Engineers (SAE), International Congress and Exposition, Cobo Hall, Detroit, Michigan, February 27, 1997.

44. “Forensic Animation”, Nebraska Association of Trail Attorneys, Omaha, Nebraska, August 1996.

45. “Forensic Animations - How to control costs, hire a credible engineer, and use animations as demonstrative evidence”, Colorado Bar
    Association - Technical Division Meeting, Denver, Colorado, March 1, 1995.

46. “Forensic Animation”, First Judicial Bar Association, Jefferson County Courthouse, Golden, Colorado, February 13, 1995.

47. “Forensic Photogrammetry”, Nebraska State Attorney’s Office, Omaha, Nebraska, May 1994.

                                                Technical Conferences and Seminars

1.   SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Detroit, Michigan, April,
     2013.

2.   SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Detroit, Michigan, April,
     2011.

3.   Bosch Crash Data Retrieval (CDR) System® Level 1 and Level 2 Technician Course, Kineticorp, LLC, Greenwood Village, CO, March
     8, 2011.

4.   SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Detroit, Michigan, April,
     2010.

5.   SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Detroit, Michigan, April,
     2009.


                                                                                                                          Revised 4/19/17
6.   SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Detroit, Michigan, April,
     2008.

7.   “FMVSS No. 126 ESC Compliance Test Procedure Technical Workshop & Demonstration” Presented by the National Highway
     Traffic Safety Administration at TRC, November 7, 2007.

8.   SAE Motor Vehicle Fire Investigation Task Force Meeting, Detroit, MI, April, 2007

9.   SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Detroit, Michigan, April,
     2007.

10. CIREN Case Review, Multidisciplinary Meeting, University of Michigan, April 4, 2007

11. CIREN Case Review, Multidisciplinary Meeting, University of Michigan, October 20, 2006.

12. Handling, Stability and Rollovers, Ford Motor Company, Detroit, MI, July 31 through August 2, 2006.

13. Brake Certification Seminar, Colorado Motor Carriers Association, July 27, 2006.

14. CIREN Case Review, Multidisciplinary Meeting, University of Michigan, May 24, 2006.

15. Accident Reconstruction Symposium, Society of Automotive Engineers (SAE), Ventura, CA, November 8-9, 2005.

16. CIREN Case Review, Multidisciplinary Meeting, University of Michigan, November, 2005.

17. SAE Motor Vehicle Fire Investigation Task Force Meeting, Detroit, MI, April, 2005.

18. SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Cobo Hall, Detroit,
    Michigan, April, 2005.

19. SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Cobo Hall, Detroit,
    Michigan, March, 2004.

20. SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Cobo Hall, Detroit, Michigan,
    March 3-6, 2003.

21. SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Cobo Hall, Detroit, Michigan,
    March 5-7, 2002.

22. SAE World Congress by Society of Automotive Engineers (SAE), International Congress and Exposition, Cobo Hall, Detroit, Michigan,
    March 5-8, 2001.

23. “Distal Lower Extremity Fractures”, Video Simulation Production, Member - San Diego CIREN team, CIREN Quarterly Meeting,
    Washington, D.C., May 5, 2000.

24. PC-Crash & PC-Rectification Training Workshop, New Horizons Computer Center, Detroit, Michigan, March 3–4, 1999.

25. Technical Standards Committee Meeting on Engineering Ethics, Committee Member, Detroit, Michigan, March 2, 1999.

26. Value For Our World: The Innovation Challenge, Seminar by Society of Automotive Engineers (SAE), International Congress of
    Exposition, Cobo Hall, Detroit, Michigan, March 1-4, 1999.

27. Global Technology Partnering: Accident Reconstruction and Occupant Protection and Injury Assessment in the Automotive Crash
    Environment, seminar by Society of Automotive Engineers (SAE), International Congress and Exposition, Cobo Hall, Detroit,
    Michigan, February 26-27, 1997.




                                                                                                                        Revised 4/19/17
                                          CURRICULUM VITAE
                                        ALAN H. WEINTRAUB, M.D.
PRESENT POSITION:                         MEDICAL DIRECTOR BRAIN INJURY PROGRAM
                                          ATTENDING PHYSICIAN
                                          Craig Hospital - CNS Medical Group, P.C.
                                          3425 South Clarkson Street
                                          Englewood, Colorado 80113
EDUCATION:
 FELLOWSHIP:                              Neurotrauma Rehabilitation                                     1986
                                          Brain Injury and Spinal Cord Injury
                                          Craig Hospital - Englewood, Colorado

 INTERNSHIPS & RESIDENCY:                 University of Colorado School of Medicine                      1985
                                          Department of Physical Medicine and Rehabilitation
                                          Denver, Colorado

 AFFILIATED HOSPITALS:                    University Hospital
                                          Veterans Administration Hospital
                                          Spalding Rehabilitation Hospital
                                          Craig Hospital
                                          Children's Hospital

 MEDICAL SCHOOL:                          American University of the Caribbean                           1982
                                          School of Medicine
                                          Plymouth, Montserrat, West Indies
                                          M.D. DEGREE

 COLLEGE:                                 Florida International University, School of Physical Therapy
                                          BACHELOR OF SCIENCE

                                          University of South Florida, Tampa, Florida
                                          College of Natural Sciences

CERTIFICATION:
Diplomate                                                                                      1986
American Board of Physical Medicine and Rehabilitation

Fellow, American Congress of Rehabilitative Medicine                                           10/27/2017

Subspecialty of Brain Injury Medicine                                                          12/2014-Present
American Board of Physical Medicine and Rehabilitation

MILITARY:
      Major, United States Army Reserve Medical Corp.                                          1983 -1991

HOSPITAL APPOINTMENTS:
Craig Hospital                               Englewood, Colorado                               1985 - Present
Littleton Hospital                           Littleton, Colorado                               1985 - Present
Porter Adventist Hospital                    Denver, Colorado                                  1985 - Present
St. Anthony Hospitals                        Denver, Colorado                                  1986 - Present
Swedish Medical Center                       Englewood, Colorado                               1986 – Present
Select Specialty Hospital                    Denver, Colorado                                  2003 – 2017
Sky Ridge Medical Center                     Lone Tree, Colorado                               2007 - Present
Kindred Hospital                             Denver, Colorado                                  2009 - Present
NextCARE Hospital                            Denver, Colorado                                  1995-1999
SCCI Hospital – City Park                    Denver, Colorado                                  1999 – 2004
Spalding Rehabilitation Hospital             Denver, Colorado                                  1986 - 1999
Aurora Presbyterian Hospital                 Aurora, Colorado                                  1987 – 1999
St. Lukes Presbyterian Hospital              Denver, Colorado                                  1987 – 1995
CLINICAL APPOINTMENTS:

Medical Director                                                 2005 – Present
Rocky Mountain Regional Brain Injury System
Craig Hospital
Englewood, Colorado

Medical Director                                                 1986 - Present
Brain Injury Program
Craig Hospital
Englewood, Colorado

Associate Clinical Professor                                     12/1/14 - Present
University of Colorado School of Medicine
Department of Physical Medicine and Rehabilitation
Denver, Colorado

Assistant Clinical Professor                                     1988 – 11/30/14
University of Colorado School of Medicine
Department of Physical Medicine and Rehabilitation
Denver, Colorado

Medical Director – Trauma Rehabilitation                         9/2009 - Present
Littleton Hospital

Consultant                                                       2000 - Present
Colorado Avalanche Hockey Club

Consultant                                                       1998 - Present
Denver Bronco Football Club

Medical Director                                                 1993 - 1998
Learning Services - Bear Creek
Community Re-entry Program for Acquired Brain Injury
Lakewood, Colorado

Medical Director
TheraTX Rehabilitation                                           1995 - 2000

Autumn Heights Health Care Center                                1995 - 1998
Denver, Colorado

Bethany Health Plex                                              1996 - 1998
Lakewood, Colorado

Heritage Park Manor Restorative Care Center                      1993 -1995
Littleton, Colorado

Consultant                                                       1989 - 1991
Transitions of Denver
Lakewood, Colorado

Consultant
Bear Creek Community Re-entry Program for the Head Injured       1989 - 1993
Lakewood, Colorado

Consultant                                                       1988 - 1992
Heritage Rehabilitation Center
Denver, Colorado


Alan Weintraub, MD                            Curriculum Vitae                       2
Training Director
Residency/Fellowship Program                                                                 1986 - 1992
Craig Hospital
Englewood, Colorado

Medical Director                                                                             1986 - 1988
Regency Rehabilitation Hospital
Denver, Colorado

RECOGNITIONS AND AWARDS:

Sheldon Berrol, MD Clinical Service Award, Brain Injury Association of America               2017

Castle Connolly Top Doctors®                                                                 2015, 2016,2017, 2018

5280 – Top Doctors – Brain Injury Medicine                                             2013, 2014, 2015, 2016, 2017

“Top Doctors”                                                                          2012, 2013, 2014, 2015, 2016
U.S. News and World Report

“Best Doctors for Executives”                                                                2013
Colorado Biz Magazine

2011 Award for Innovative Clinical Treatment                                                 2011
North American Brain Injury Association (NABIS)

INVITED PARTICIPANT:
Insurance Rehabilitation Synergy Group (IRSG) Conference –
The Past, Present and Future of Rehabilitation                                               2018

Galveston Brain Injury Conference – Chronic Brain Injury: Surveillance and Collaborative Care 2012, 2013 2014, 2015
Galveston, TX                                                                                 2016, 2017, 2018

“Invitational Workshop on New Opportunities in Traumatic Brain Injury Research:              4/12 – 4/13/2012
  Advancing the National Research Agenda”
Toronto, Canada

“Rehabilitation Access and Outcome after Severe Traumatic Brain Injury”                    5/16 – 5/17/2016
Spaulding Harvard Traumatic Brain Injury Model System
Washington DC

RESEARCH POSITIONS:
Medical Director
Rocky Mountain Regional Brain Injury System                                                  2012 to present
TBI Model System of Care                                                                     1998 - 2008
        Funded: National Institute on Disability Rehabilitation and Research (NIDRR)

EXAMINATIONS:
Subspecialty of Brain Injury Medicine, American Board of PM&R                                        2014
American Board of Physical Medicine and Rehabilitation - Part II                                     1986
American Board of Physical Medicine and Rehabilitation - Part I                                      1985
Federal Licensing Examination                                                                        1982
ECFMG Certification                                                                                  1982
Physical Therapy - PES Board State of Florida                                                        1979

LICENSURE:

State of Colorado                         #25718                                             1983 - Present
Licensed to Practice Medicine


Alan Weintraub, MD                             Curriculum Vitae                                                 3
State of Florida                            #45374                  1992 – Present
Licensed to Practice Medicine                                       1984 - 1986

State of Hawaii                             #13519                  2005 - Present
Licensed to Practice Medicine

State of Florida                                                    1979 - 2017
Licensed as Registered Physical Therapist


PROFESSIONAL ASSOCIATIONS:

NORTH AMERICAN BRAIN INJURY SOCIETY                                 2005 - Present

INTERNATIONAL SOCIETY OF PHYSICAL AND REHABILITATION MEDICINE       2001 – Present

INTERNATIONAL BRAIN INJURY ASSOCIATION                              1990 - Present

AMERICAN ACADEMY OF PHYSICAL MEDICINE AND REHABILITATION            1983 - Present

AMERICAN CONGRESS OF REHABILITATION MEDICINE                        1983 - Present

AMERICAN MEDICAL ASSOCIATION                                        1982 - Present

AMERICAN PARAPLEGIA SOCIETY                                         1985 - Present

AMERICAN SOCIETY OF NEUROREHABILITATION                             1991 - Present

AMERICAN SPINAL INJURY ASSOCIATION                                  1985 - Present

ARAPAHOE MEDICAL SOCIETY                                            1986 – Present

BRAIN INJURY ASSOCIATION OF AMERICA                                 1985 - Present

BRAIN INJURY ASSOCIATION OF COLORADO                                1985 - Present

COLORADO MEDICAL SOCIETY                                            1986 - Present

COLORADO NEUROLOGICAL INSTITUTE                                     1989 - Present

INTERNATIONAL ASSOCIATION FOR THE STUDY OF TRAUMATIC BRAIN INJURY   1987 - Present

ROCKY MOUNTAIN REHABILITATION SOCIETY                               1985 – Present

DENVER MEDICAL SOCIETY                                              1986 - 2002

MEMBER - AMERICAN COLLEGE OF SPORTS MEDICINE                        1979 - 1980

MEMBER - AMERICAN PHYSICAL THERAPY ASSOCIATION                      1977 – 1979


PROFESSIONAL ACTIVITIES:

2018 BRAIN INJURY SUMMIT – A MEETING OF THE MINDS                   1/07/18 – 1/10/18
Vail, CO
Program Chair

NABIS/IBIA
Editorial Advisory Board of Brain Injury Professional               1/2018 - Present


Alan Weintraub, MD                              Curriculum Vitae                        4
2015 BRAIN INJURY SUMMIT – A MEETING OF THE MINDS                                  1/11/15 – 1/14/15
Vail, CO
Program Chair and Steering Committee

AMERICAN CONGRESS OF REHABILITATION MEDICINE
Treasurer, Executive Board – Brain Injury ISIG                                     10/2014 - Present

NORTH AMERICAN BRAIN INJURY SOCIETY
Board of Directors                                                                 2014 - Present

2012 BRAIN INJURY SUMMIT – A MEETING OF THE MINDS                                  1/9/2012 – 1/13/2012
Beaver Creek, CO
Program Chair and Steering Committee

CNS MEDICAL GROUP, P.C. - ENGLEWOOD, COLORADO                                      1986 - Present
  President                                                                        1988 - 2003

COLUMBIA HEALTH ONE                                                                1997 - 2010
  Member - Sports Medicine Program
  Broncos Sports Medicine Program

BRAIN INJURY ASSOCIATION OF COLORADO                                               2007 - 2009
  Board of Directors

STATE OF COLORADO, DEPARTMENT OF LABOR                                             2011 - Present
  Division of Workers’ Compensation                                                2004 - 2005
  Advisory Committee for the Development of TBI Medical Treatment Guidelines       1996 - 1997

COLORADO FOUNDATION FOR MEDICAL CARE                                               1994 – 2009
  Physician Reviewer

SWEDISH HOSPITAL                                                                   1994 - 2014
  Chairman Physical Medicine and Rehabilitation Section - Department of Medicine

COLORADO NEUROLOGICAL INSTITUTE                                                    1992 - Present
  Education Committee Member                                                       1992 - 2000
  Chair Education Committee                                                        1996 - 2000
  Board of Directors                                                               1997 - 2000

AMERICAN ACADEMY OF PHYSICAL MEDICINE AND REHABILITATION                           1986 - Present
  Special Interest Group - Brain Injury, Spinal Cord Injury
  Brain Injury Research Committee                                                  1986 - Present

AMERICAN CONGRESS OF REHABILITATION MEDICINE                                       1986 - Present
  Traumatic Brain Injury
  Brain Injury SIG Task Force
  DOC Task Force
  Prognosis Task Force

COLORADO BRAIN INJURY ASSOCIATION                                                  1986 - Present
  Advisory Board

CRAIG HOSPITAL - ENGLEWOOD, COLORADO                                               1986 - Present
  Research Task Force                                                              1986 - Present
  Professional Activities Committee                                                1986 - Present
  Pharmacy and Therapeutics Committee                                              1986 - Present
  Education Program Director                                                       1986 - 1990
  Secretary/Treasurer                                                              1987 - 1991



Alan Weintraub, MD                           Curriculum Vitae                                          5
ROCKY MOUNTAIN REGIONAL BRAIN INJURY CENTER                           1990 - 1994
  Governing Board Member - Medical Consultant

SWEDISH/PORTER HOSPITAL - COMBINED MEDICAL STAFF                      1990 - 1994
  Chairman Physical Medicine and Rehabilitation Subsection

NATIONAL HEAD INJURY FOUNDATION                                       1986 - 1990
  Medical Issues Committee Liaison to Professional Advisory Counsel

COLORADO BOARD OF HEALTH TASK FORCE ON TRAUMATIC HEAD INJURY          1986 - 1987
  Legislative Liaison Committee
  Education Committee
  Surveillance Committee

TECHNICAL ADVISORY COMMITTEE                                          1986 - 1987
  Colorado Brain Injury Association
  Acute Care Committee

CHIEF RESIDENT                                                        1984 - 1985
  Department of Physical Medicine and Rehabilitation
  University of Colorado Health Sciences Center

UNIVERSITY OF COLORADO HEALTH SCIENCES CENTER                         1983 - 1985
  Member - University of Colorado House Staff Association
  Executive Committee
  Department Representative


COMMUNITY ACTIVITIES:

COLORADO SPORTS CONCUSSION SPECIAL INTEREST GROUP                     2010 - Present
 AND TASK FORCE
  Jake Snakenberg Youth Sports Concussion Act

ARAPAHOE HIGH SCHOOL, CENTENNIAL, CO                                  2005 - Present
  Medicine Class – Annual Instructor, Brain Injury, Neuroscience

CRAIG HOSPITAL FOUNDATION: PUSH for the Cure Annual Fundraiser        2002 - Present
  Steering Committee

COLORADO HEAD INJURY FOUNDATION WILDERNESS CAMP PROGRAM               1987 - Present
  Medical Advisor and Consultant

NATIONAL WHEELCHAIR BASKETBALL ASSOCIATION                            1986 - Present
  Certified Classifier

KEMPE CHILDREN’S FOUNDATION                                           1994 - 2000
  Volunteer

WINTER PARK HANDICAP SKI PROGRAM                                      1986 - 1990
  Handicap Ski Instructor

COLORADO PHYSICIANS SKI PATROL                                        1983 – 1988
  Member

KMVP RADIO SPORTS EXTRA                                               1987
  Talk Show on Sports and Disabled Persons
  Co-Host/Consultant



Alan Weintraub, MD                            Curriculum Vitae                         6
DADE COUNTY SPORTS MEDICINE PROJECT & CLINIC                                                  1977 - 1979
  Assistant Student Director

ORANGE BOWL MARATHON COMMITTEE                                                                1977 – 1979
  Assistant Chairperson of Medical Aide Stations


SCIENTIFIC INTERESTS / PUBLICATIONS:

Whyte J, Ketchum J, Bogner JA, Brunner R, Hammond F, Zafonte RD, Whitenack G, Weintraub A. The Effects of
Statin Treatment on Outcomes following Traumatic Brain Injury. J Neurotrauma. 2018 Jun 28. doi:
10.1089/neu.2017.5545. [Epub ahead of print] PMID: 29954258

Hays K, Thompson S, Weintraub A, Ketchum J. Rhythmic Auditory Stimulation and Gait Training in Traumatic Brain Inju-
ry: A feasibility Study. The Journal of Head Trauma Rehabilitation. 2018 33(3), pp E81.

Hays K, Tefertiller C, Ketchum J, Eagye C, O’Dell D, Natale A, Weintraub A. The Use of the Balance Evaluation Systems
Test for Individuals with Chronic Traumatic Brain Injury. The Journal of Head Trauma Rehabilitation. 2018 33(3), ppE81

Weintraub A. Cerebral Fat Emboli Syndrome Masquerades as Traumatic Diffuse Axonal Injury. The Journal of Head Trau-
ma Rehabilitation. 2018 33(3), ppE101

Kowalski R, Weintraub A, Rubin B, Gerber D, Olsen A: Impact of timing of ventriculoperitoneal shunt placement on out-
come in posttraumatic hydrocephalus. J. Neurosurg. 2018 Feb 23:1-12. doi: 10.3171/2017.7.JNS17555. [Epub ahead of print].
PMID: 29473779

Monden K, Gerber D, Newman J, Philippus A, Biggs J, Schneider H, Spier E, Weintraub A, Makley M. Sleep Hygiene: A
Novel, Nonpharmacological Approach to Treating Sleep-Wake Cycle Disturbance after Moderate to Severe Brain Injury on
an Inpatient Rehabilitation Unit. Brain Injury Professional 2018 14(4), pp20-21

Weintraub A., et al (2017) Severe Traumatic Brain Injury: What to Expect in the Trauma Center, Hospital and Beyond”
(Based on research by TBI Model Systems). http://www.msktc.org/tbi/factsheets/Severe-Traumatic-Brain-Injury#Top

Weintraub A, Whyte, J. (2017). eL Electroencephalography in Encyclopedia of Clinical Neuropsychology. J. Kreutzer et al.
Springer International Publishing. doi: 10.1007/978-3-319-56782-2_24-3

Sharma A., Weintraub A. (2017). Endotracheal Tube in Encyclopedia of Clinical Neuropsychology. J. Kreutzer et al. Spring-
er International Publishing. doi: 10.1007/978-3-319-56782-2_25-3

Weintraub A, Whyte, J. (2017). eL Electroencephalography in Encyclopedia of Clinical Neuropsychology. J. Kreutzer et al.
Springer International Publishing. doi: 10.1007/978-3-319-56782-2_24-3

Weintraub A, Sharma A. (2017). International Classification of Diseases in Encyclopedia of Clinical Neuropsychology. J.
Kreutzer et al. Springer International Publishing. doi: 10.1007/978-3-319-56782-2_40-3

Weintraub A, Whyte J. (2017). Hemispherectomy in Encyclopedia of Clinical Neuropsychology. J. Kreutzer et al. Springer
International Publishing. doi: 10.1007/978-3-319-56782-2_37-3

Weintraub A, Sharma A. (2017). Carotid Endarterectomy in Encyclopedia of Clinical Neuropsychology. J. Kreutzer et al.
Springer International Publishing. doi: 10.1007/978-3-319-56782_13-3

Weintraub A, Whyte J. (2017). Blood Oxygen Level Dependent (BOLD) in Encyclopedia of Clinical Neuropsychology. J.
Kreutzer et al. Springer International Publishing. doi: 10.1007/978-3-319-56782-2_10-3

Weintraub A, Whyte J. (2017). Polysomnography in Encyclopedia of Clinical Neuropsychology. J. Kreutzer et al. Springer
International Publishing. doi:10.1007/978-3-319-56782-2_61-3

Weintraub A, Whyte J. (2017). Neuroimaging in Encyclopedia of Clinical Neuropsychology. J. Kreutzer et al. Springer In-
ternational Publishing. doi:10.1007/978-3-319-56782-2_52-3

Alan Weintraub, MD                             Curriculum Vitae                                                7
Weintraub A, Gerber D, Kowalski R. Posttraumatic Hydrocephalus as a Confounding Influence on Brain Injury Rehabilita-
tion – Incidence, Clinical Characteristics and Outcomes. Archives of Physical Medicine and Rehabilitation. 2017 Feb:
98(2):312-319.

Stacey A, Lucas S, Dikmen S, Temkin N, Bell K, Brown A, Brunner R, Diaz-Arrastia R, Watanabe T, Weintraub A, Hoff-
man J. Natural History of Headache Five Years after Traumatic Brain Injury. J Neurotrauma. 2017 Jan 18 [Epub ahead of
print]

Weintraub A, Dungan D, Makley M. Cerebral fat emboli syndrome: A case series of neuroimaging correlations and clinical
rehabilitation outcome. Brain Inj. 2016:30(722).

Weintraub A, Gerber D, Makley M, Kowalski R. Incidence and characteristics of post-traumatic hydrocephalus during inpa-
tient rehabilitation. Brain Inj. 2016:30(623).

Kowalski R, Weintraub A, Gerber D. Hydrocephalus predicts outcome following traumatic brain injury. Brain Inj.
2016:30(624).

Makley M, Weintraub A, Biggs Arnold J, Schneider H, Newman J, Philippus A, Kowalski, R, Mackzum A, Frey K, Schraa
J, Gerber D. Sleep efficiency after traumatic brain injury and agitation scores on an inpatient brain injury rehabilitation unit.
Brain Inj. 2016:30(684).

Makley M, Weintraub A, Schneider H, Biggs Arnold J, Philippus A, Newman J, Kowalski R, Schraa J, Mackzum A, Frey K,
Gerber D. Practical aspects of monitoring sleep with moderate-to-severe traumatic brain injury (TBI) on an inpatient rehabili-
tation unit. Brain Inj. 2016:30(720).

Weintraub AH, Gerber DJ, Kowalski RG. Post-Traumatic Hydrocephalus as a Confounding Influence on Brain Injury Reha-
bilitation: Incidence, Clinical Characteristics and Outcomes. Archives of Physical Medicine and Rehabilitation. Sep 23 2016.

Politzer T, Berryman A, Rasavage K, Snell L, Weintraub A, Gerber DJ. The Craig Hospital Eye Evaluation Rating Scale -
CHEERS. PM&R: The Journal of Injury, Function, and Rehabilitation. Sep 21 2016

Kowalski R, Weintraub A, Mellick D, Nakamura T, Gerber D, Harrison-Felix C. Intraventricular Hemorrhage on Early CT
Predicts Poorer Short and Long Term Outcome in Moderate to Severe TBI. October 2015. Vol 96(10):e7

Powell J, Weintraub A, Dreer L, Novack T. Vision Problems after Traumatic Brain Injury. Archives of PM&R, July 2015.
Vol 96(10):1933-1934.

Weintraub A, Gerber D, Gerhart K, Makley M Posttraumatic Hydrocephalus: Clinical Characteristics and Rehabilitation
Outcomes. Brain Injury, 2014, Vol 28, No 5-6

Ripley D, Wierman M, Gerber D, Weintraub A, Newman J. Comment on the Decision to Provide Testosterone
Supplementation to Patients with Traumatic Brain Injury. PM&R, 2014, Vol 6(8):761-762.

Weintraub, A Guest Editor, Brain Injury/Professional, 2014, Vol 10, Issue 4

Abate, M, Hamstra K, Bixler, B, Weintraub, A. Family Management: A Process Approach for Quality Outcomes.
Brain Injury Professional, 2014, Volume 10, Issue 4:32-22

Malec J, Hammond F, Flanagan S, et al. (Weintraub A – Contributor participant) Recommendations from the 2013 Galves-
ton Brain Injury Conference for Implementation of a Chronic Care Model in Brain Injury. J Head Trauma Rehabil Novem-
ber/December 2013, Vol 28(6):476-483.

Thompson S, Weintraub A. The Clinical Use of Neurologic Music Therapy in a Brain Injury Rehabilitation Setting: A Retro-
spective Analysis of Therapeutic Practice” J Head Trauma Rehabil September 2013, Vol 28(5):E31-E85

Anderson J, Mason C, Weintraub A, Siebert A, Hartman C. Service Utilization in the Community: Development of Stratifi-
cations of Care. The Journal of Head Trauma Rehabilitation. September/October 2012 – Vol 27 - Issue 5




Alan Weintraub, MD                                 Curriculum Vitae                                                     8
Anderson A., Mason C., Freeman N. Weintraub A. Military Transition Back to the Community: Regaining a Sense of Be-
longingness. Brain Injury 2012, Vol 26, No 4-5. (Accepted Abstracts from the International Brain Injury Association’s Ninth
World congress on Brain Injury. March 21-25, 2012. Edinburgh, Scotland.)




Ripley D., Pretz C., Harrison-Felix C., Alvarez R., Weintraub A. The Predictive Value of D-Dimer for Diagnosis of Venous
Thrombosis in Patients with Traumatic Brain Injury in the Acute Rehabilitation Setting. Brain Injury 2012, Vol 26, No 4-5.
(Accepted Abstracts from the International Brain Injury Association’s Ninth World congress on Brain Injury. March 21-25,
2012. Edinburgh, Scotland.)

Rocchio C, Schraa J, Weintraub A. Family Involvement X Professional Accessibility + Shared Goals = Outcomes.
Brain Injury Professional 2012:8(4)16-18.

Ripley D, Politzer T, Berryman A, Rasavage K, Weintraub A. The Vision Clinic: An interdisciplinary method for assessment
and treatment of visual problems after Traumatic Brain Injury. NeuroRehabilitation 2010 (27) 231-235.

Cilo M, Politzer T, Ripley D, Weintraub A. Vision examination of TBI patients in an acute rehabilitation hospital.
Neurorehabilitation 2010 (27) 237-242. PMID: 21098992

Politzer T, Cilo M, Weintraub A. A new prism use for treatment of cyclo-deviation in trochlear nerve injury.
Neurorehabilitation 2010 (27) 255-259. PMID: 21098995

Weintraub A, Ashley M. “Issues in Aging Following Traumatic Brain Injury” in Mark Ashley, (ed.) Traumatic Brain Injury:
Rehabilitative Treatment and Case Management (3rd Edition) CRC Press, Boca Raton, FL., 2010.

Ashley M, Weintraub A, Ripley D. “Bioscience Frontiers and Neuromedical Interventions Following Brain Injury” Mark
Ashley, (ed.) Traumatic Brain Injury: Rehabilitative Treatment and Case Management (3rd Edition) CRC Press, Boca Raton,
FL., 2010.

Jha A, Weintraub A, et al. “A Randomized Trial of Modafinil for the Treatment of Fatigue and Excessive Daytime Sleepi-
ness in Individuals with Chronic Traumatic Brain Injury.” J Head Trauma Rehabil 2008; 23(1):52-63

Jha A, Cusick, C, Harrison-Felix C, Morey C, Sendroy-Terrill M, Gerber D, Weintraub A.” Factors associated with
Fatigue after TBI.” Archives of PM&R. August 2004. Vol 85(8):e1-e2.

Gerber D, Weintraub A, Cusick C, Ricci P, Whiteneck G. “Magnetic resonance imaging of traumatic brain injury: relation-
ship of T2 SE and T2 GE to clinical severity and outcome. Brain Injury 2004; 18:1083-1097.

Weintraub A, Ashley M. “Traumatic Brain Injury: Aging and Related Neuromedical Issues” Traumatic Brain Injury –
Rehabilitative Treatment and Case Management, Second Edition. CRC Press LLC, 2004; 273-301 (Book Chapter)

Weintraub A, Gerhart, KA, Mellick, DC. "Violence-Related Traumatic Brain Injury: A Population-Based Study," Journal
of Trauma; Volume 55(6); December 2003; 1045-1053.

Weintraub A, Keating, Daniel, Masel, Brent, et al. “Case Management Update: Focus on Traumatic Brain Injury” Case
Management August 2003. (Speaker in this publication)

Weintraub A, Gerber D, Ricci P, Cusick C “Magnetic Resonance Imaging of Traumatic Brain Injury: Sensitivity of T2*
Weighted Gradient Echo Imaging” Scientific poster. Arch Phys Med Rehab Vol 82, Sept. 2001.

Weintraub A, Gerber D, Ricci P, Cusick C “Magnetic Resonance Imaging of Traumatic Brain Injury: Relationship to Clini-
cal Severity and Outcome” Arch Phys Med Rehab Vol 82, Sept. 2001.

Weintraub AH, Mellick, D “Violence-Related Traumatic Brain Injury: A Population-Based Outcome Study” poster. Arch
Phys Med Rehab Vol 82, Sept. 2001.

Weintraub A “The Concussed Athlete.” In Touch with CNI (Colorado Neurological Institute) Vol IV, Issue II, April 2001.

Weintraub A “The Concussed Athlete.” CNI Review, Volume 11, Number 1, Summer 2000.
Alan Weintraub, MD                              Curriculum Vitae                                                     9
Weintraub A, Bryan TA “Rehabilitation Nursing Utilization and Cost Following Traumatic Brain Injury.” Poster. Arch Phys
Med Rehabil Vol 80 Sept 1999.

Weintraub A, Mellick D “Violence as a Cause of TBI in Colorado” poster. Brain Injury Association of Colorado Oct 99-
poster/paper.
Weintraub A, Gerber D. “Sports Related Concussion” Time-out Vol. 3, Issue 3. HealthOne Broncos Sports Medi-
cine/Rehabilitation publication 1999
Burke F, Weintraub A, Lanig IS et al. “A Prospective Evaluation of Color Doppler Ultrasound Imaging for the Diagnosis of
Heterotopic Ossification in Spinal Cord Injured Patients” Archives of Physical Medicine and Rehabilitation 79:9 Sept 1998

Weintraub A (Editor). “Frontiers in Traumatic Brain Injury.” CNI Review: Vol. 8:1, Winter 1997.

Weintraub A. “Neuropharmacologic Approaches to Frontal Brain Dysfunction.” CNI Review Vol. 8:1, 1997 28-33.

Weintraub A. “Atypical Recovery Patterns Following Traumatic Brain Injury in Multiple Sclerosis Patients.”
Scientific Paper. International Association for the Study of Traumatic Brain Injury. Melbourne, Australia 11/24/96.

Weintraub A. “Neuropharmacological Interventions for Frontal Lobe Injury: A Conceptual Model. Relearning Times,” 2:2,
Jan, 1995.

Weintraub A, Hildebrand KH. “Concomitant Traumatic Brain Injury and Spinal Cord Injury.” Management of Spinal Cord
Injury, Editor, Zejdlik CP. Wadsworth Health Sciences Publication - 2nd Edition 1991.

Weintraub A, Opat CA. “Motor and Sensory Dysfunction in the Brain Injured Adult.” Physical Medicine and Rehabilita-
tion: State of the Art Reviews. Vol. 3, No 1 February 1989, Philadelphia - Hanley & Belfus.

Weintraub A, Johnson K, Heron A. “Principles of Low Pressure Drainage for Treatment of Neurogenic Bladder Complica-
tions.” Archives of Physical Medicine and Rehabilitation: Abstract 74:11 Nov 1993. Scientific Paper. 55th Annual Assembly.
American Academy of Physical Medicine and Rehabilitation. Miami, Florida, 1993.

Smith J, Weintraub A, et al. “Hypoxic/Ischemic Cerebral Insult: A Retrospective Analysis within a Long Term Rehabilita-
tion Model.” Scientific Paper Presentation Colorado Head Injury Foundation. Annual Meeting, Colorado Springs, Colorado,
1990.

Dahlberg C, Weintraub A, Howard S. “Language Disturbances in Closed Head Injury.” Archives of Physical Medicine and
Rehabilitation: Abstract 68:9, Sept 1987. Scientific Paper. 49th Annual Assembly American Congress of Rehabilitation Med-
icine. Orlando, Florida 1987.

Weintraub A, Koehler C, Lammertse D, et al. “Quantitative Bone Loss after Acute SCI.” Archives of Physical Medicine and
Rehabilitation. Abstract 69:9, Sept. 1988. Scientific Paper Presentation. 65th Annual Session American Academy of Physical
Medicine and Rehabilitation. Seattle, Washington, 1988.

Daigle R, Stavros, AT, Weintraub A, Lanig I, et al. “Color Duplex Scanning of Heterotopic Ossification in the Spinal Cord
Injured Patient.” Society of Vascular Technology Meetings. Scientific presentations, Boston, Massachusetts, 1991.

Dahlberg C, Weintraub A, et al, “Language Disturbances Following Closed Head Injury.” 64th Annual Session American
Academy of Physical Medicine and Rehabilitation Scientific Paper Presentation. 1987

Balazy T, Weintraub A, Cilo M, Seibert C. “TBI Clinical Recovery Patterns: Pathological and Neuroradiological Correla-
tion’s.” Study in Progress.

Biomechanics/Gait/Prosthetics and Orthotics. V.A. Sponsored Educational Film, 1983-1985.
Pilot Study of the Use of Hespan in the Management of Acute Cerebral Infarction. University of Colorado Health Sciences
Center, 1983-1985.

PRESENTATIONS:

“BRAIN INJURY AND THE FUTURE OF NEUROMODULATION REHABILITATION”                                            9/28/2018
The American Association of Orthotics and Prosthetics National Assembly
Vancouver BC - Canada

“OPTIMIZING OUTCOMES FOLLOWING SEVERE TBI”                                                                 9/10/2018
Learning Services, 2018 Brain Injury Symposium

Alan Weintraub, MD                               Curriculum Vitae                                                     10
Casper, WY

“TRAJECTORY OF RECOVERY AND PREDICTORS OF OUTCOME IN DISORDERS OF                                     06/02/18
CONSCIOUSNESS FOLLOWING TRAUMATIC BRAIN INJURY”
4th Federal Interagency Conference on Traumatic Brain Injury
Washington DC

“CATASTROPHIC BRAIN INJURY RESULTING FROM EXTREME SPORTS: PREDICTORS 06/01/18
OF OUTCOME”
University of Colorado – 3rd International Extreme Sports Medicine Congress
Boulder, CO

“A CONTEMPORARY UPDATE ON ADVANCES IN BRAIN INJURY REHABILITATION”                                    05/11/18
CoxHealth 28th Annual Decisions in Trauma Conference
Springfield, MO


“UPDATES IN PHARMACOLOGICAL REHABILITATION POST TBI”                                                  03/28/18
Keynote Speaker, Kansas Brain Injury Association’s 10th Annual Professional Conference
Kansas City, KS

“CEREBRAL FAT EMBOLI SYNDROME MASQUERADES AS TRAUMATIC                                                03/16/18
DIFFUSE AXONAL INJURY” Poster Presentation, Co-Authored by Michael Makley, MD
and Eric Spier, MD.
North American Brain Injury Society Annual Meeting, Houston, TX

“NEUROREHABILITATION IN DISORDERS OF CONSCIOUSNESS: RECENT                                            03/14/18
ADVANCES AND CLINICAL IMPLICATIONS”
North American Brain Injury Society Annual Meeting, Houston, TX

“QUANTIFYING SLEEP AFTER TBI: A COMPARISON OF ACTIGRAPHY SCORING                                      01/09/18
METHODS.” Poster Presentation with Kimberley Monden, PhD, Angela Philipppus, BA,
Don Gerber, PsyD, Jody Newman, SLP, Eric Spier, MD, Jennifer Biggs, RN, Heidi Schneider, RN,
Lori Womeldoff, CTRS, James Schraa, PsyD, Michael Makley, MD.
2018 Brain Injury Summit, Vail, CO

“DISRUPTED SLEEP AND PAIN FOLLOWING TRAUMATIC BRAIN INJURY IN THE                                     01/09/18
SUBACUTE REHABILITATION SETTING.” Poster Presentation with Kimberly Monden, PhD,
Angela Philippus, BA, Don Gerber, PsyD, Jody Newman, SLP, Eric Spier, MD, Jennifer Biggs, RN,
Heidi Schneider, RN, Lori Womeldorff, CTRS, James Schraa PsyD, Michael Makley, MD.
2018 Brain Injury Summit. Vail, CO

“FEASIBILITY OF IMPLEMENTING A SLEEP HYGIENE PROTOCOL ON AN INPATIENT                                 01/09/18
TBI REHABILITATION UNIT: PATIENT, FAMILY AND NURSING PERSPECTIVES.”
Poster Presentation with Jody Newman, SLP, Kimberly Monden, PhD, Don Gerber PsyD,
Angela Phillippus, BA, Heidi Schneider, RN, Jennifer Biggs, RN, Eric Spier, MD, James Schraa, PsyD,
Lori Womeldorff, CTRS, Michael Makley, MD
2018 Brain Injury Summit, Vail, CO

“THE USE OF THE BALANCE EVALUATION SYSTEMS TEST FOR INDIVIDUALS WITH                                  01/09/18
CHRONIC TRAUMATIC BRAIN INJURY.” Poster Presentation with Kaitlin Hays, PT,
Candy Tefertiller, PT, Denise O’Dell, PT
2018 Brain Injury Summit, Vail, CO

“THE MISDIAGNOSIS OF ANOXIC ENCEPHALOPATHY: LEUKOENCEPHALOPATHY-                                      01/09/18
CHASING THE DRAGON.” Poster Presentation with Eric Spier, MD and Julie Hastings, MD
2018 Brain Injury Summit, Vail, CO

“CEREBRAL FAT EMBOLI SYNDROME MASQUERADING AS DIFFUSE TRAUMATIC                                       01/09/18
AXONAL INJURY.” Poster Presentation with Michael Makley, MD
Alan Weintraub, MD                            Curriculum Vitae                                                   11
2018 Brain Injury Summit, Vail, CO

“RECOVERY PATTERNS FOLLOWING SEVERE TBI: CASE STUDIES FOR NEURO                                 01/09/18
LITIGATION AND CLINICAL PRACTICE.”
2018 Brain Injury Summit, Vail, CO

“BRAIN INJURY MEDICINE: CENTERS OF EXCELLENCE, EVIDENCE INFORMED                                11/17/17
    PRACTICES”
Paradigm National Case Manager Educational Conference
Las Vegas, NV

“DISORDERS OF CONSCIOUSNESS (DOC): AN INTRODUCTION TO MINIMAL                                   10/14/17
     COMPETENCY GUIDELINES FOR DOC PROGRAMS”
AAPM&R Annual Assembly
Denver, CO

“TRAUMATIC CATASTROPHIC INJURY: A LIFE CHANGING EVENT, BEST PRACTICES                           09/14/17
FOR MANAGEMENT AND ALIGNING EXPECTATIONS”
Joint Symposium sponsored by Learning Services and Craig Hospital
Anchorage, Alaska

“UNDERSTANDING TRAUMATIC BRAIN INJURY FOR THE SCI                                               09/03/17
  NEUROREHABILITATION PRACTITIONER”
Academy of Spinal Cord Injury Professionals
Denver, CO

“RATIONALE PHARMACOTHERAPY DURING TBI RECOVERY AND ACUTE                                        09/03/17
   NEUROREHABILITATION: ON OVERLOAD FOR THE SCI CLINICIANS”
Academy of Spinal Cord Injury Professionals
Denver, CO

“CONTEMPORARY ISSUES IN BRAIN INJURY MEDICINE AND                                               08/11/17
  NEUROREHABILITATION”
Brain Injury Conference
Benton, Arkansas

“OVERVIEW OF CATASTROPHIC TRAUMATIC BRAIN INJURY”                                               5/12/17
Spirituality Conference, “Understanding TBI for Clergy and Spiritual Leaders in the Community
Craig Hospital

“CATASTROPHIC TRAUMATIC BRAIN INJURY: FROM THE MOMENT                                           04/18/17
  EVERYTHING CHANGES”
Lecture and Panel Discussion
2017 Colorado Workers Compensation Educational Conference

MODERATOR, SCIENTIFIC PAPERS:
 “EPIDEMIOLOIGC AND PUBLIC HEALTH PERSPECTIVES”                                                 04/01/17
International Brain Injury Association 12th World Congress
New Orleans, LA

“DISRUPTED SLEEP PREDICTS NEXT DAY AGITATION IN MODERATE TO                                     3/31/17
 SEVERE TBI” Poster Presentation along with C Draganich, BA, D Gerber, PsyD, K Monden, PhD,
Jody Newman, MA, Jennifer Biggs, RN, H Schneider, RN, Angela Philippus, BA, M Makley, MD
International Brain Injury Association 12trh World Congress on Brain Injury
New Orleans, LA 3/29-4/1/2017

“TREATING DISRUPTED SLEEP ON A TBI UNIT WITH A SLEEP HYGIENE                                    3/31/17
INTERVENTION: A FEASBILITY STUDY” Poster Presentation along M Makley, MD,
K Mondon, PhD, D Gerber, PsyD, J Newman, MA, A Philippus, BA, C Draganich, BA.
International Brain Injury Association 12trh World Congress on Brain Injury
Alan Weintraub, MD                             Curriculum Vitae                                            12
New Orleans, LA 3/29-4/1/2017

“PHARMACOLOGICAL REHABILITATION OF FRONTAL
BRAIN DYSFUNCTION FOLLOWING TBI”
Neuropsychiatry & TBI - Lecture and Conference Program Chair                03/17/17
Craig Hospital
Englewood, CO

“TBI AND RATIONALE PHARMACOLOGIC REHABILITATION”                            02/01/17
Grand Rounds, University of Colorado School of Medicine
Denver, CO

“TBI RECOVERY REHABILITATION AND REINTEGRATION”                             12/14/16
Arapahoe High School Medicine Class, Lecture and Tour – Craig Hospital

“NEUROPHARMACOLOGY AND BRAIN INJURY REHABILITATION: EVIDENCE                11/18/16
 INFORMED BEST PRACTICES”
California Brain Injury Association Medical Legal Conference
Silverado, CA

“APHASIA AND TRAUMATIC BRAIN INJURY: CHARACTERIZATION, NOVEL                11/2/16
  CONSIDERATIONS AND TREATMENT”
(Presentation with Kim Frey, PhD, Kristin Mascarenes, CCC-SLP)
The American Congress of Rehabilitation Medicine, 93rd Annual Conference

“STEM CELL TRIAL FOR TBI SANBIO RESEARCH”                                   9/29/16
Craig Hospital, Board of Directors

“CONTEMPORARY ISSUES IN SPINAL CORD INJURY REHABILITATION                   9/22/16
Alaska Brain and Spinal Cord Injury Education Day Anchorage, Alaska
“NEUROPLASTICITY AND TBI RECOVERY – THE ROLE OF MINDFULLNESS,               7/29/16
MEDITATION & YOGA”
Love Your Brain Colorado Event

“CATASTROPHIC SEVERE TRAUMATIC BRAIN INJURY: EXTREME SPORTS”                6/10/16
2ND International Extreme Sports Medicine Congress
Boulder, Colorado

“TBI OUTCOMES AND THE SEARCH FOR THE CURE”                                  3/26/16
Hawaii Brain Injury Association Meeting
Oahu, Honolulu

“BEST PRACTICES IN BRAIN INJURY REHABILITATION”                             03/08/16
Webinar, Workers Compensation

“HYDROCEPHAULS PREDICTS OUTCOME FOLOWING TRAUMATIC BRAIN INJURY”            03/03/16
(Platform Presentation – Kowalsi R, Weintraub A, Gerber D.)
Eleventh World Congress on Brain Injury, The Hague, Netherlands

‘INCIDENCE AND CHARACTERISTICS OF POST-TRAUMATIC HYDROCEPHALUS
  DURING INPATIENT REHABILITATION” (Poster Presentation – Lead Author)
Eleventh World Congress on Brain Injury, The Hague, Netherlands             03/02/16

“SLEEP EFFICIENCY AND AGITATION AFTER TRAUMATIC BRAIN INJURY                03/02/16
 ON AN INPATIENT REHABILITAIOTH UNIT” (Poster Presentation – Lead Author)
Eleventh World Congress on Brain Injury, The Hague, Netherlands

“THE PRACTICAL ASPECTS OF MONITORING SLEEP IN POARTICIPANTS WITH            03/02/16
  MODERATE TO SEVERE TRUMATIC BRAIN INJURY ON AN INPAITENT
  REHABILTATION UNIT” (Poster Presentation – Second Author)
Alan Weintraub, MD                            Curriculum Vitae                         13
Eleventh World Congress on Brain Injury, The Hague, Netherlands

“CEREBRAL FAT EMBOLI SYNDROME: CLINICAL AND NEUROIMAGING                            03/02/16
  CHARACTERISTICS AND OUTCOMES” (Poster Presentation – Lead Author)
Eleventh World Congress on Brain Injury, The Hague, Netherlands

“INTRAVENRICULAR HEMORRHAGE ON EARLY CT PREDICTS POORER SHORT                       10/28/15
 AND LONG TERM OUTCOME IN MODERATE TO SEVERE TBI
 (Poster presentation – 2nd Author)
Eleventh World Congress on Brain Injury, The Hague, Netherlands

“TRANSITONS IN LONG TERM CARE FOR PERSONS WITH                                      10/27/15
 DISORDERED CONSCIOUSNESS
American Congress of Rehabilitation Meeting, Dallas, TX

“TESTOSTERONE REPLACEMENT IN HYPOGONADAL MEN FOLOWING TBI:                          10/02/15
 RESULTS FROM A DOUBLE-BLIND, PLACEBO CONTROLLED PILOT STUDY.
Poster presentation, American Academy of PM&R Annual Meeting

“CURRENT TRENDS IN BRAIN INJURY MEDICINE NEUROREHABILITATION”                       09/24/15
Montana State Workers Compensation State Fund Annual Governors Conference

“CATASTROPHIC TRAUMATIC BRAIN INJURY: THE LEGAL AND                                 09/18/15
  REAL LIFE INTERSECT”
Iowa Defense Council Association Annual Conference on Catastrophic TBI

“MILD TBI – HOT CLINICAL AND RESEARCH TOPICS: PANEL-CASE STUDY                      5/01/2015
PRESENTATION”
12th Annual North American Brain Injury Society Meeting

“PREDICTIVE DETERMINATIONS OF OUTCOMES FOLLLWOING SEVERE TBI:                       4/30/2015
CASE STUDY PANEL SYMPOSIA”
12th Annual North American Brain Injury Society Meeting

“CONTEMPORARY ADVANCES IN BRAIN INJURY MEDICINE                                     3/26/2015
AND NEUROREHABILITATION”
7th Annual Meeting – Brain Injury Association of Kansas and Greater Kansas City

“SEVERE TRAUMATIC BRAIN INJURY RECOVERY PATTERNS –                                  1/14/2015
 CASE STUDY SYMPOSIA”
2015 Brain Injury Summit, Vail, CO

“ADVANCES IN TRAUAMTIC BRAIN INJURY NEUROREHABILITATION”                            11/7/2014
Montana State Fund 14th Annual Medical Conference

“PHARMACOLOGIC REHABILITAITON OF NEUROBEHAVIORAL                                    11/7/2014
   DISTURBANCES FOLLOWING TBI”
Montana State Fund 14th Annual Medical Conference

“THE REHABILITATION OF NEUROBEHAVIORAL DISORDERS”                                   10/23/2014
Minnesota Brain Injury Conference

“DISORDERS OF CONSCIOUSNESS: MINIMAL COMPETENCY GUIDELINES”                       10/9 & 10/10/2014
Presentation Participant
American Congress of Rehabilitation Medicine
Orlando, Florida

“CURRENT TRENDS IN BRAIN INJURY NEURO REHABILITATION” – KEYNOTE SPEAKER                 09/12/2014
14TH Annual – On With Life – Brain Injury Rehabilitation Fall Conference
Ankeny, Iowa
Alan Weintraub, MD                             Curriculum Vitae                                14
“SEVERE TRAUMATIC BRAIN INJURY AS A CONSEQUENCE OF EXTREME SPORTS”                                       6/13/2014
1ST Annual International Extreme Sports Medicine Congress
CU Sports Medicine, University of Colorado
Boulder, CO

“ADVANCES IN PHARMACOLOGIC REHABILITATION FOLLOWING TBI”              04/30 – 5/2/2014
“ACUTE BRAIN INJURY MEDICINE AND REHABILITATION MANAGEMENT FOLLOWING TBI”
“SYSTEMS OF CARE FOLLOWING CATASTROPHIC TBI AND POLYTRAUMA: A CASE PRESENTATION”
2ND Quadrennial Alaska Brain Injury Conference/NABIS
Anchorage, Alaska




“CONTEMPORARY INNOVATIONS IN BRAIN INJURY NEUROREHABILITATION”                                       04/04-04/5/2014
2014 Brain Injury Conference: The Future of Rehabilitation Litigation Trial Lawyers Association
  of British Columbia
Vancouver, BC

“SEVERE TRAUMATIC BRAIN INJURY AS A CONSEQUENCE OF EXTREME SPORTS”                                       06/13/2014
1ST Annual International Extreme Sports Medicine Congress
Boulder, CO

(1) ADVANCES IN PHARMACOLOGIC REHABILITATION FOLLOWING TBI             04/30 – 05/2/2014
(2) ACUTE BRAIN INJURY MEDICINE AND REHABILITATION MGMT FOLLOWING TBI
(3) SYSTEMS OF CARE FOLLOWING CATASTROPHIC TBI AND POLYTRAUMA: A CASE PRESENTATION
2nd Quadrennial Alaska Brain Injury Conference cosponsored with NABIS
Anchorage, Alaska

CONTEMPORARY INNOVATIONS IN BRAIN INJURY NEUROREHABILITATION.                                     04/04-04/05/2014
Plenary Lecture. The Future of Rehabilitation Litigation – Trial Lawyers Association
British Columbia - Canada

“PHARMACOLOGICAL REHABILITATION OF NEUROBEHAVIORAL DISORDERS                                         04/30/14
    FOLLOWING TBI”
St. Elias Specialty Hospital, Anchorage, Alaska

POSTTRAUMATIC HYDROCEPHALUS: CLINICAL CHARACTERISTIC                                              03/19-03/22/2014
 AND REHABILITATION OUTCOMES. (Weintraub A, Gerber D, Gerhart K, Makley M.)
Poster presentation at the Tenth World Congress on Brain Injury. San Francisco, CA. .

“BRAINS AND BONES”                                                                                   03/11/14
Swedish Medical Center Grand Rounds (with Gary Maerz, MD)

“REHABILITATION PHARMACOTHERAPY IN SEVERE TBI: A CONCEPTURAL                                         12/05/13
   EVIDENCE INFORMED MODEL”
Denver Health Medical Center – Neurotrauma Grand Rounds

“PHARMACOLOGY IN BRAIN INJURY REHABILITATION: A CONCEPTUAL APPROACH                                  05/09/13
TO NEUROBEHAVIORAL DISORDERS”
Learning Services Symposium – Challenges in the Continuum of Care following a TBI

“21ST CENTURY INNOVATIONS IN BRAIN INJURY REHABILITATION”                                            04/11/13
KEYNOTE SPEAKER – Minnesota Brain Injury Alliance
Minneapolis, MN

PHARMACOLOGIC REHABILITATION OF NEUROBEHAVIORAL DISTURANBCES                                         04/11/13
 FOLLOWING TRAUMATIC BRAIN INJURY
Minnesota Brain Injury Alliance
Alan Weintraub, MD                              Curriculum Vitae                                                15
Minneapolis, MN

“THE STATE OF THE ART IN BRAIN INJURY TREATMENT & REHABILITATION                           03/08/13
KEYNOTE SPEAKER - Brain Injury Alliance – Iowa
From Research to Reality – Best Practices in Brain Injury Service Delivery
West Des Moines, Iowa

“ADVANCES IN CATASTROPHIC BRAIN INJURY NEUROREHABILITATION”                                01/24/13
Zenith Insurance Company
San Diego, CA

“CURRENT CONCEPTS OF SCI REHABILITATION – WHAT CASE MANAGERS NEED                          01/24/13
   TO KNOW”
Zenith Insurance Company
San Diego, CA

“MILITARY RELATED TRAUMATIC BRAIN INJURIES”                                                11/7/12
Guest Interviewee on “Studio 12,” PBS/Colorado Public Television

“21ST CENTURY INNOVATION IN BRAIN INJURY MEDICINE AND REHABILITATION”                      9/23/12
International Symposium on Life Care Planning
Denver, CO

“PHARMACOLOGICAL REHABILITAITON OF NEUROCOGNTIIVE AND BEHAVIORAL                           9/20/12
   DISTURBANCES IN THE BRAIN INJURED ADULT”
International Symposium on Life Care Planning – Pre-Course
Denver, CO

“21st CENTURY INNOVATIONS IN BRAIN INJURY MEDICINE AND REHAB”                              9/15/12
North American Brain Injury Society
Miami, FL

“SERVICE UTILIZATION IN THE COMMUNITY: DEVELOPMENT OF                                      9/12/12
  STRATIFICATIONS OF CARE”
Poster Presentation (with J, Anderson, C. Mason, A Siebert)
North American Brain Injury Association

“PHARMACOLOGIC REHABILITAITON OF NEUROBEHAVIORAL DISTURBANCES                              05/19/12
  FOLLOWING TRAUMATIC BRAIN INJURY”
World Federation for NeuroRehabilitation, Biennial Congress
Melbourne, Australia

“21ST CENTURY INNOVATIONS IN BRAIN INJURY REHABILITATION”                                  04/19/12
Learning Services
Lakewood, CO

“RECOVERY, REHABILITAITON AND OUTCOMES IN CATASTROPHIC TBI:                                03/13/12
   IMPORTANCE AND PERSPECTIVES”
Pinnacol Assurance
Denver, CO

“NEW HORIZONS IN THE FIELD OF BRAIN INJURY MEDICINE AND                                    11/18/11
NEUROREHABILITATION”
Touchstone/Nexus Neurorecovery Network
Houston, TX

“21ST CENTURY INNOVATIONS IN THE CARE AND REHABILITATION OF TBI”                           10/12/11
29th Annual Conference of the Brain Injury Alliance of Colorado (BIAC) – Keynote Speaker
Denver, CO


Alan Weintraub, MD                            Curriculum Vitae                                        16
“BRAIN INJURY PHARMACOLOGY”                                                    08/02/11
Swedish Medical Center, Family Practice Residency Program

“NEUROPHARMACOLOGIC REHAB IN THE BRAIN INJURY ADULT”                           04/12/11
Insurance Rehabilitation Study Group (IRSG) 46th Annual Meeting
San Diego, CA

“ADVANCES IN BRAIN INJURY REHAB: SEARCHING FOR THE CURE”                       04/04/11
Pacific NW Brain Injury Association Conference – Keynote Speaker
Portland, OR

“THE NEUROSCIENCE OF BRAIN INJURY REHAB: PRACTICAL APPROACHES                      03/09/11
    TO LONG TERM MANAGEMENT”
University of Idaho’s TBI Webinar

“SPORTS CONCUSSIONS”                                                           02/11/11
Sports Medicine Symposium – USA Rugby Conference
Las Vegas, NV

“SPASTICITY AND TBI”                                                           10/07/10
Joint Meeting – National Association of State Head Injury Administrators and
    North American Brain Injury Society
Minneapolis, MN

“TREATMENT OF TRAUMATIC BRAIN INJURY AT THE LONG TERM CARE                     10/23/09
 HOSPITAL: CHALLENGES AND OPPORTUNITIES”
The National Association of Long Term Hospitals
Dallas, TX

“TBI REHAB”                                                                    10/14/09
Farmers Insurance Claims Executives
Presentation at Craig Hospital
Englewood, CO

“STATE OF THE ART BRAIN INJURY REHABILITATION”                                 6/19/07
Paradigm Healthcare – Case Managers
Presentation at Craig Hospital
Englewood, CO

“TRAUMATIC BRAIN INJURY NEUROLOGICAL RECOVERY PATTERNS:                        5/17/07
IMPLICATIONS FOR THE REHABILITATION THERAPIST IN
TREATMENT PLANNING”
TBI Model Systems Leadership Conference
Denver, CO

“STATE OF THE ART INTERVENTIONS FOR TRAUMATIC BRAIN INJURY                     3/07/07
 PATIENTS AND FAMILIES”
Brain Injury Association of Utah

“NEUROPHARMACOLOGIC ADVANCES AND TRAUMATIC BRAIN INJURY”                       9/01/06
California Brain Injury Association
Napa, CA

“CATASTROPHIC TRAUMATIC BRAIN INJURY – EVIDENCE-BASED PRACTICES”               6/16/06
Colorado Trauma Society
Denver, CO

“OUTCOME ORIENTED TRAUMATIC BRAIN INJURY REHAB –                               5/24/06
  PREDICTORS, SYSTEMS OF CARE AND COMMUNITY REINTEGRATION”
Annual Colorado State Rehabilitation Counselors Conference
Alan Weintraub, MD                             Curriculum Vitae                           17
Denver, CO

“BENCH SCIENCE MEETS TBI CLINICAL PRACTICE, A NEUROREHABILITATION                  8/11/05
PERSPECTIVE”
6th Annual University of California Neurotrauma Meeting
Ojai, California

“FACTORS ASSOCIATED WITH FATIGUE AFTER TRAUMATIC BRAIN INJURY”                     09/11/04
ACRM-ASNR Joint Conference
Ponte Vedra Beach, FL
(Paper presented by Amitabh Jha MD – Alan Weintraub, et al contributed to study)

“ADVANCES IN TRAUMATIC BRAIN INJURY NEUROREHABILITATION”                           06/18/04
Eleventh Annual Brain Injury Conference – Mayo Clinic
Rochester, MN

“PHARMACOLOGIC REHABILITATION OF NEUROCOGNITIVE AND BEHAVIORAL
DISTURBANCES IN THE BRAIN INJURED ADULT”                                           06/18/04
Eleventh Annual Brain Injury Conference – Mayo Clinic
Rochester, MN

“PHARMACOLOGIC REHABILITATION IN THE ADULT TBI PATIENT”                            04/02/04
Centre for Neuro Skills
Bakersfield, CA

“BRAIN INJURY NEUROLOGICAL RECOVERY PATTERNS”                                      11/11/03
Montana State Fund – 3rd Annual Education Conference
Helena, Montana

“TRAUMATIC BRAIN INJURY – ADVANCES & INTERVENTIONS”                                11/11/03
Montana State Fund – 3rd Annual Education Conference
Helena, Montana

“TRAUMATIC BRAIN INJURY NEUROLOGIC RECOVERY PATTERNS:
 IMPLICATIONS FOR THE REHABILITATION THERAPIST IN TREATMENT PLANNING”              04/11/03
Contemporary Forum – Traumatic Brain Injury Conference
San Francisco, CA

“REHABILITATIVE PHARMACOTHERAPY AND FRONTAL BRAIN DYSFUNCTION”                     04/11/03
Contemporary Forum – Traumatic Brain Injury Conference
San Francisco, CA

“CASE STUDIES IN DYSPHAGIA MANAGEMENT: ASSESSMENT, THERAPY AND
 MEDICAL TREATMENT”                                                                04/11/03
Contemporary Forum – Traumatic Brain Injury Conference
San Francisco, CA

“TRAUMATIC BRAIN INJURY CASE MANAGEMENT                                            02/18/03
Case Management Society of American – Rocky Mtn. Chapter
Denver, CO

‘TRAUMATIC BRAIN INJURY ISSUES”                                                    01/28/03
Regis University, Physical Therapy Department

“TBI EVALUATION, PREDICTORS AND REHABILITATION CONCEPTS”                           12/2002
University of Hawaii
Trauma Grand Rounds

“NEUROPHARMACOLOGIC TRENDS IN ACUTE AND CHRONIC TBI MANAGEMENT”                    12/2002
University of Hawaii
Alan Weintraub, MD                              Curriculum Vitae                              18
Department of Neurotrauma

“TBI REHABILITATION: NEW DEVELOPMENTS & TRENDS”                                        09/19/02
2002 Governor’s Conference on Workers’ Compensation & Occupational Safety and Health
West Yellowstone, MT

“SEARCHING THE CURE”                                                                   06/29/02
The Brain Injury Symposium
Honolulu, Hawaii

“NEUROPHARMACOLOGY OF THE FRONTAL LOBES”                                               06/28/02
The Brain Injury Symposium
Honolulu, Hawaii


“TRAUMATIC BRAIN INJURY REHABILITATION”                                                05/13/02
Western Association of Workers’ Compensation Boards
Denver, Co

“CONCUSSION: A MEDICAL STANDPOINT”                                                     03/23/02
Trainers/Coaches State Conference
Denver, Co

“PATHOPHYSIOLOGY & MEDICAL MANAGEMENT OF TRAUMATIC BRAIN INJURY                        03/12/02
Regis University, Department of Physical Therapy
Denver, Co

“TBI SYSTEMS OF CARE”                                                                  3/7 – 3/8/02
Speaker/Facilitator (Private/Public Agencies)
Hawaii

“BRAIN INJURY REHAB”                                                                   02/27/02
Pinnacol Insurance Seminar
Denver, Co

“TRAUMATIC BRAIN INJURY, THE CUTTING EDGE”                                             11/30 – 12/01/01
Brain Injury Association Meeting
Hawaii

“OVERVIEW OF TRAUMATIC BRAIN INJURY REHABILITATION”                                    11/13/01
Colorado Case Management Association Meeting
Craig Hospital, Englewood, Co

“LATEST DEVELOPMENTS IN TRAUMATIC BRAIN INJURY”                                        10/11 – 10/12/01
Louisiana Workers Compensation Corporation Annual Meeting
New Orleans, LA

“LATEST DEVELOPMENTS IN TRAUMATIC BRAIN INJURY”                                        10/11 – 10/12/01
Occupational Medicine 2001: New Challenges, Best Practices
Southern Physical Rehab Network & Tenet HealthSystem

“TRAUMATIC BRAIN INJURY”                                                               08/02/01
Louisiana Workers Compensation & Gen Cologne Re
Craig Hospital, Englewood, CO

“CATASTROPHIC TRAUMATIC BRAIN INJURY – ADVANCES IN
  INTERVENTION AND VIDEO VIGNETTES”
Fourteenth Annual Trauma Symposium                                                     07/31/01
Stanford Hospital & Clinics


Alan Weintraub, MD                              Curriculum Vitae                                  19
“SPORT CONCUSSION MANAGEMENT IN THE PROFESSIONAL ATHLETE”                     06/26/01
Professional Hockey Athletic Trainers & Equipment Mangers Annual Conference
Palm Springs, CA

“TBI MODEL SYSTEMS PROGRAM”                                                   05/22/01
Colorado Workers Compensation Special Funds Unit

“ADVANCES IN BRAIN INJURY TREATMENT”                                          4/20/01
American Association of Legal Nurse Consultants
Broomfield, Colorado

“CATASTROPHIC SPINAL CORD AND BRAIN INJURY”                                   04/04 – 04/05/01
Zenith Insurance
Sarasota, Florida

“OVERVIEW OF TBI REHAB”                                                       03/22/01
Regis University, Department of Physical Therapy
Denver, CO

“ACUTE CARE AND REHABILITATION”                                               01/18/01
Understanding Traumatic Brain Injury for the Clergy
Craig Hospital
Englewood, Colorado

“SEARCHING THE CURE: REALITY VS. HOPE”                                        12/09/00
2000 Brain Injury Symposium
Hawaii Convention Center
Honolulu, Hawaii

“RECOGNIZING AND COORDINATING CATASTROPHIC INJURY”                            09/27/00
55th Annual Florida Workers’ Compensation Educational Conference
Orlando, Florida

“TRAUMATIC BRAIN INJURY AND REHABILITATION”                                   07/25/00
28th Annual WAWCB Conference
Coeur d’Alene, Idaho

“ADVANCES IN THE FIELD OF CATASTROPHIC TRAUMATIC BRAIN INJURY”                06/26-27/00
Zenith and General Reinsurance
Sarasota/Orlando, Florida

“TRAUMATIC BRAIN INJURY AND REHABILITATION”                                   06/25/00
28th Annual Western Association of Workers Compensation Boards
Idaho

“PHARMACOLOGIC REHABILITATION OF THE BRAIN INJURED ADULT”                     06/12/00
5th Annual Traumatic Brain Injury/Spinal Cord Injury Research Symposium
University of Kentucky
Lexington, Kentucky

“PHARMACOLOGY AND TRAUMATIC BRAIN INJURY”                                     06/06/00
University Hospital, Department of Physical Medicine and Rehabilitation
Denver, Colorado

“TRAUMATIC BRAIN INJURY REHABILITATION: “NEW DEVELOPMENTS AND                 03/24/00
TRENDS”
Educational Planning Committee, Inc. NCARIP/NCNARPPS

“PATHOPHYSIOLOGY AND MEDICAL MANAGEMENT OF TRAUMATIC BRAIN INJURY” 03/14/00
Regis University
Alan Weintraub, MD                             Curriculum Vitae                          20
Denver, Colorado

“VIOLENCE AS A CAUSE OF TBI IN COLORADO”                         10/07-09/99
“AN OVERVIEW OF THE TBI MODEL SYSTEM”
Brain Injury Association of Colorado
17th Annual Conference
Vail, Colorado

“BRAIN INJURY TREATMENT AND REHABILITATION”                      10/05/99
Idaho Industrial Commission
1999 Annual Workers’ Compensation Seminar
Boise, Idaho



“PHARMACOLOGICAL APPROACHES TO FRONTAL BRAIN DYSFUNCTION”        09/29/99
Wyoming Medical Center – Grand Rounds
Cheyenne, Wyoming

“SPORTS RELATED CONCUSSION”                                      09/07/99
Denver Broncos Sports Medicine Clinic In service
Englewood, Colorado

“RECENT DEVELOPMENTS IN THE FIELD OF TRAUMATIC BRAIN INJURY”     07/28/99
ROSE Fifteenth Annual Seminar
Minneapolis, Minnesota

“ADVANCES IN TBI CARE FOR SCHOOL-AGED CHILDREN”                  05/21/99
State School Nurses Conference
Denver, Colorado

“NEUROPHARMACOLOGICAL APPROACHES TO FRONTAL BRAIN                05/12/99
DYSFUNCTION”
Lectureship – San Juan Regional Medical Center
Farmington, New Mexico

“ADVANCES IN TBI REHABILITATION”                                 05/02/99
Searching the Cure
Insurance Rehabilitation Study Group
San Francisco, California

“OVERVIEW TBI MODEL SYSTEMS”                                     04/22/99
BIAC Board Meeting
Englewood, Colorado

“SPORTS RELATED CONCUSSION”                                      03/20/99
Bronco’s Sports Medicine Rehabilitation Symposium                03/02/99
Denver, Colorado

“SEARCHING THE CURE: REALITY VS. HOPE”                           03/18/99
Brain Injury Association of Iowa
Emerging Practices in BI Service Delivery
Desmoines, Iowa

“NEW DEVELOPMENTS IN TRAUMATIC BRAIN INJURY REHAB”               02/27/99
San Juan Regional Medical Center Trauma Conference
Trauma: Scene to Salvage ‘99
Farmington, New Mexico

“RECENT DEVELOPMENTS IN BRAIN INJURY                             02/19/99
Alan Weintraub, MD                            Curriculum Vitae              21
Craig Hospital Grand Rounds
Englewood, Colorado

“TBI MODEL SYSTEMS AND THE ROCKY MOUNTAIN REGIONAL BRAIN INJURY   02/09/99
SYSTEM”
Craig Hospital Grand Rounds
Englewood, Colorado

“NEUROMEDICAL CONSEQUENCES OF BRAIN INJURY: ADVANCED              11/20/98
TREATMENT CONCEPTS”
“THE CUTTING EDGE: MOVING LIFE CARE PLANNING TO THE NEXT LEVEL”
Life Care Planning Conference
Atlanta, Georgia


“INTRATHECAL BACLOFEN THERAPY IN ABI DISCUSSION GROUP”            11/06/98
AAPM&R-Medtronics Meeting
Seattle, Washington

“POTENTIALLY NEW MEDICATIONS TO TREAT SPASTICITY DUE TO           11/05/98
ACQUIRED BRAIN INJURY”
AAPM&R Meeting
Seattle, Washington

PHARMACOLOGY AND TBI”                                             11/01/98
“OUTPATIENT SERVICE UTILIZATION POST TBI” POSTER
“TBI OUTCOMES AND VIOLENCE” POSTER
“TBI COGNITIVE HEALTH” POSTER
“ATYPICAL TBI RECOVERY PATTERNS” POSTER
BIA National
New Orleans, Louisiana

“PHARMACOLOGICAL APPROACHES TO THE FRONTALLY IMPAIRED”            10/23/98
Plastic Surgery Lectureship
Swedish Medical Center
Englewood, Colorado

“TBI REHAB AND MANAGEMENT”                                        10/13-14/98
Swiss Re America
Denver, Colorado

“ADVANCES IN TBI REHAB”                                           10/08-09/98
“SEARCHING THE CURE: REALITY VS. HOPE”
“SPASTICITY/DYSTONIA AND OTHER PHYSICAL SEQUELAE”
Brain Injury Association of Colorado
Vail, Colorado

“TBI REHAB”
AIG Insurance                                                     02/10/98
Phoenix, Arizona

“INJURY SEVERITY, RECOVERY PATTERNS AND PREDICTIVE OUTCOME IN     10/28/97
SEVERE HEAD INJURY”
11th Annual Stanford Trauma Symposium
Mystery and Intrigue of Trauma II
Stanford, California

“SPORTS RELATED REPETITIVE MILD BRAIN INJURIES”                   10/17/97
Penrose Hospital 10th Annual Trauma Symposium
Colorado Springs, Colorado
Alan Weintraub, MD               Curriculum Vitae                            22
“BRAIN INJURY: RECOVERY PATTERNS AND PREDICTORS OF OUTCOME”         10/09/97
“ADVANCES IN NEUROPHARMACOLOGIC RESEARCH IN
CATASTROPHIC SCI AND TBI”
2nd Annual Life Care Planning Conference
Outcomes and Accountability
New Orleans, Louisiana

“NEUROPHARMACOLOGIC APPROACHES TO FRONTAL BRAIN DYSFUNCTION”        10/03/97
“ATYPICAL RECOVERY PATTERNS FOLLOWING TBI”
Brain Injury Association of Colorado
Vail, Colorado



COMPREHENSIVE TBI TRAINING SEMINAR                                  03/07/97
Prudential Case Management Training Seminar
Craig Hospital, Englewood, Colorado

“THE NEUROLOGY OF BRAIN INJURY”                                     03/01/97
TBI Educators' Conference
Denver, Colorado

“TBI - AN OVERVIEW OF THE SILENT EPIDEMIC”                          02/12/97
PCA Solutions - Workers’ Compensation
Orlando, Florida

“NEUROPHARMACOLOGIC APPROACHES TO FRONTAL BRAIN DYSFUNCTION”        02/09/97
Craig Hospital’s Annual Medical Staff Meeting
Englewood, Colorado

“CURRENT TRENDS AND SYSTEMS OF CARE”                                12/9-10/96
HCBS-BI Case Managers Training
Department of Health Care Policy and Financing
Office of Public and Private Initiatives
Denver, Colorado

“ATYPICAL RECOVERY PATTERNS FOLLOWING TRAUMATIC BRAIN               11/23-24/96
INJURY IN MULTIPLE SCLEROSIS PATIENTS”
Scientific Poster and Paper
International Association for the Study of Traumatic Brain Injury
Melbourne, Australia

“MANAGEMENT OF CATASTROPHIC INJURY CLAIMS”                          10/3-4/96
Chartered Property Casualty Underwriters
Denver, Colorado

“HETEROTOPIC OSSIFICATION IN TBI PATIENTS”                          09/11/96
Symposium
O’Hare Rehabilitation Center
Denver, Colorado

“STROKE REHABILITATION”                                             06/96
Bethany Healthplex
Denver, Colorado

“THE FRONTAL LOBE SYNDROME”                                         02/96
Learning Services
Lakewood, Colorado


Alan Weintraub, MD                      Curriculum Vitae                       23
“THE NEUROLOGIC EXAMINATION IN TBI”                                        11/16/95
Metro State College - Speech Department
Denver, Colorado

“NEUROMEDICAL CONSEQUENCES OF TRAUMATIC BRAIN INJURY AN                    08/25-26/95
INTERDISCIPLINARY APPROACH”
Missoula, Montana

“TBI MODELS OF CARE AND SUBSTANCE ABUSE” (Interviewer)                     08/25-26/95
 Northern Rockies Brain Injury Symposium
Missoula, Montana

“PCA SOLUTIONS - STATE OF THE ART ISSUES IN TRAUMATIC BRAIN INJURY CARE”   03/31/95
Workers' Compensation Insurance Group
Orlando, Florida

“ADVANCES IN NEUROLOGICAL ASPECTS OF BRAIN INJURY REHABILITATION”          12/13/94
Learning Services
Lakewood, Colorado

“MEDICAL AND REHABILITATION MANAGEMENT OF TBI”                             12/5/94
Metlife Training Seminar
Craig Hospital
Englewood, Colorado

“THE NEUROLOGICAL EXAMINATION -- A FUNCTIONAL MODEL”                       10/27/94
Speech Department Lectureship Series
Metro State University
Denver, Colorado

“TRAUMATIC BRAIN INJURY -- A CATASTROPHIC INJURY MODEL”                    09/20/94
Two Lectureships
49th Annual Florida workers' Compensation Educational Conference
Orlando, Florida

“CUTTING EDGE ISSUES IN TBI”                                               01/10/94
Case Managers Seminar
Bear Creek Learning Services
Lakewood, Colorado

“OVERVIEW OF TRAUMATIC BRAIN INJURY REHABILITATION”                        11/18/93
General Re-insurance Seminar
Craig Hospital
Englewood, Colorado

“PRINCIPLES OF LOW PRESSURE DRAINAGE FOR THE TREATMENT                     11/03/93
OF NEUROGENIC BLADDER COMPLICATIONS”
55th Annual Assembly
American Academy of Physical Medicine and Rehabilitation
Miami, Florida

MODERATOR - “TBI SCIENTIFIC PAPER SESSIONS”                                11/02/93
55th Annual Assembly
American Academy of Physical Medicine and Rehabilitation
Miami, Florida

“CUTTING EDGE ISSUES IN TBI CARE: AN OVERVIEW”                             09/15/93
Metropolitan Life Insurance Seminar
Miami, Florida


Alan Weintraub, MD                          Curriculum Vitae                          24
“PATHOPHYSIOLOGY AND RECOVERY PATTERNS OF TRAUMATIC             04/08/93
SUBCORTICAL INJURIES”
Brain Injury Program - Grand rounds
Craig Hospital
Englewood, Colorado

“BRAIN INJURY - THE SILENT EPIDEMIC”                            03/15/93
Issues of the 90's Lectureship
Cherry Creek High School
Englewood, Colorado




“COMPREHENSIVE REHABILITATION: REIMBURSEMENT PERSPECTIVES       11/13/92
A PHYSICIANS ROLE - CONFRONTING OUR FUTURE”
American Academy of Physical Medicine and Rehabilitation
54th Annual Assembly
San Francisco, California

MODERATOR: TBI SCIENTIFIC PAPER SESSIONS                        11/13/92
54th Annual Assembly
American Academy of Physical Medicine and Rehabilitation
San Francisco, California

“THE SPECTRUM OF TRAUMATIC BRAIN INJURY”                        11/12/92
Workers Compensation Reinsurance Bureau
Newark, New Jersey

 “OVERVIEW OF TBI”                                              03/26/92
“MECHANISMS OF TBI”
“NEUROLOGIC RECOVERY PATTERNS OF TBI”
State Farm Insurance Conference
Denver, Colorado

“PREVENTION OF TBI AND THE USE OF BICYCLE SAFETY HELMETS”       01/09/92
Craig Hospital - Brain Injury Program - Grand Rounds

“ACUTE NEUROPHARMACOLOGIC MANAGEMENT IN TBI PATIENTS”           12/13/91
Swedish Trauma Service Rounds

“PREVENTION OF TBI AND THE USE OF BICYCLE SAFETY HELMETS”       11/12/91
Colorado Medical Society
Denver, Colorado

“RECOVERY PATTERNS FOLLOWING HYPOXIA-ISCHEMIC                   10/19/91
CEREBRAL INJURY”
Heritage Rehabilitation Hospital
Denver, Colorado

“OVERVIEW OF TRAUMATIC BRAIN INJURY”                            09/18/91
Executive Risk Consultants, Inc.
Altamonte Springs, Florida

“BRAIN INJURY REHABILITATION: BEHAVIORAL PROBLEMS               08/13/91
AND CHOICE OF MEDICATION”
Bethesda Psych Hospital
Denver, Colorado


Alan Weintraub, MD                           Curriculum Vitae              25
“THE SILENT EPIDEMIC - TRAUMATIC BRAIN INJURY”                      06/91
Thousand Points of Light
Colorado Head Injury Foundation Benefit

“THE REALITIES OF BRAIN INJURY”                                         04/26/91
The National Head Injury Foundation
Denver, Colorado

“NEUROPHARMACOLOGY IN BRAIN INJURY”                                 04/25/91
Head Injury Association
Detroit, Michigan

“NEUROPHARMACOLOGY IN BRAIN INJURY”                                 04/19/91
American Speech and Language Association
Denver, Colorado

“NEUROPHARMACOLOGICAL APPROACHES IN BRAIN INJURED REHABILITATION”   04/11-13/91
Colorado Speech-Language-Hearing Association
Lakewood, Colorado

INTRODUCTION - CO-MODERATOR “THE CUTTING EDGE”                      01/14/91
9th Annual Southwest Brain Injury Conference
Vail, Colorado

“DISCHARGE PLANNING FROM A PHYSICIAN'S PERSPECTIVE”                 07/27/90
Colorado Head Injury Foundation - Case Manager’s Conference
Denver, Colorado

“PHARMACOLOGIC MANAGEMENT IN BRAIN INJURY”                          03/06/90
INSERVICE - Nursing Staff Craig Hospital
Englewood, Colorado

MODERATOR - “HEAD INJURY SCIENTIFIC PAPERS”                         02/13/90
8th Annual Southwest Head Injury Symposium
Sedona, Arizona

CO-ORGANIZER - “NEURO-ANATOMY COURSE”                               02/90
Colorado Neurologic Institute

“HETEROTOPIC OSSIFICATION FOLLOWING CENTRAL                         01/19/90
NERVOUS SYSTEM INJURY”
Colorado Society of Rehabilitation Nursing
Denver, Colorado

“FACTS, MYTHS AND REALITIES”
“SPECTRUM OF TRAUMATIC BRAIN INJURY: RECOVERY PATTERNS,             02/24/89
COMPLICATIONS AND SEQUELAE”
“TRAUMATIC BRAIN INJURY: TYPES OF INJURY, INITIAL EVALUATION
AND TREATMENT VEGETATIVE STATES”
Colorado Trial Attorneys Update, Colorado Head Injury Foundation
Denver, Colorado

MODERATOR - “HEAD INJURY SCIENTIFIC PAPERS”                         01/30/89
7th Annual Southwest Head Injury Symposium
Options for the 1990's - Opportunities for Success
Park City, Utah

“USE OF PHARMACOLOGIC AGENTS IN TBI”                                01/19-20/89
“PEDS REHAB '89”
“MANAGEMENT OF SPASTICITY AND HEAD INJURY”
Alan Weintraub, MD                    Curriculum Vitae                         26
Children's Hospital
Denver, Colorado

“TRAUMATIC BRAIN INJURY - AN OVERVIEW”                                01/13/89
3rd Annual Winter Conference
The Workers' Compensation Education Association
Denver, Colorado

“OVERVIEW OF TRAUMATIC BRAIN INJURY AND REHABILITATION                12/12/88
SYSTEMS OF CARE”
Swedish Medical Center Neurosensory Meeting
Englewood, Colorado



“QUANTITATIVE BONE LOSS AFTER SPINAL CORD INJURY”                     10/30-11/04/88
American Congress of Rehabilitation Medicine
American Academy of Physical Medicine and Rehabilitation
Seattle, Washington

“MECHANISMS OF BRAIN INJURY”                                          10/22/88
“MINOR HEAD INJURY: CENTRAL NERVOUS SYSTEM SPASTICITY”
Second Annual Pacific Coast Brain Injury Association
B.C. Head Injury Association & Western Rehabilitation Society
Richmond, B.C.

“TRAUMATIC BRAIN INJURY: A SYSTEM OF CARE”                            10/07/88
North American Reinsurance
Craig Hospital
Englewood, Colorado

“THE USE OF PHARMACOLOGICAL AGENTS IN BRAIN INJURED PATIENTS”         08/19-21/88
Colorado Head Injury Foundation, Inc.
6th Annual Family/Professional Conference
Colorado Springs, Colorado

“OVERVIEW OF HEAD INJURY”                                             07/88
Behavioral Attendant Orientation Service
Craig Hospital
Englewood, Colorado

“SPASTICITY MANAGEMENT IN THE HEAD INJURED ADULT”                     05/20/88
Robert Wood Johnson Institute
Edison, New Jersey

“MEDICAL/NEUROLOGICAL AND REHABILITATION SEQUELAE                     05/04/88
FOLLOWING TRAUMATIC BRAIN INJURY”
University of Colorado Residency Lectureship
Denver, Colorado

“PATHOPHYSIOLOGY AND RECOVERY PATTERNS FOLLOWING                      05/02/88
TRAUMATIC BRAIN INJURY”
University of Colorado Residency Lectureship
Denver, Colorado

“MECHANISMS AND SEQUELAE MANAGEMENT OF TRAUMATIC BRAIN INJURY”        04/29/88
Disability Management 1988 - Current Legal and Medical Developments
Denver, Colorado

“SPASTICITY MANAGEMENT IN THE HEAD INJURED ADULT”                     01/10-13/88

Alan Weintraub, MD                         Curriculum Vitae                      27
6th Annual Southwest Head Injury Symposium
Lake Tahoe, Nevada

“SPASTICITY MANAGEMENT IN THE HEAD INJURED ADULT”                               01/07/88
Heritage Rehabilitation Center
Denver, Colorado

“HETEROTOPIC OSSIFICATION IN THE HEAD INJURED ADULT”                            12/10/87
Swedish Medical Center Neurotrauma Unit In service
Englewood, Colorado

“HETEROTOPIC OSSIFICATION IN THE HEAD INJURED ADULT”                            11/20/87
Craig Hospital, Grand Rounds
Englewood, Colorado

“OVERVIEW OF HEAD INJURY”                                                       10/87
Behavioral Attendant Orientation Service
Craig Hospital
Englewood, Colorado

DISCUSSANT - “SCIENTIFIC PAPER PRESENTATION (HEAD TRAUMA)”                      10/19/87
49th Annual Assembly American Academy of Physical Medicine and Rehabilitation
Orlando, Florida

“HETEROTOPIC OSSIFICATION AND THE TBI ADULT”                                    10/17/87
49th Annual American Academy of Physical Medicine and Rehabilitation
Orlando, Florida

“HEAD INJURY AND SEQUELAE”                                                      07/24/87
Northern Colorado Medical Record Association
Boulder, Colorado

“RECOVERY PATTERNS, TREATMENTS, COMPLICATIONS AND SEQUELAE”                     06/18/87
Management of the Head Injury Patient: The Long Term Perspective
Physicians' Home Care
Englewood, Colorado

“GUNSHOT WOUND IN SPINAL CORD INJURY”                                           03/19-24/87
“MANAGEMENT OF SPASTICITY”
Fourth Annual Physical Medicine Short Course
Fitzsimons Army Hospital
Aurora, Colorado

“SEQUELAE OF HEAD INJURY”                                                       03/87
Regency Rehabilitation Hospital
Denver, Colorado

“OVERVIEW OF HEAD INJURY”                                                       02/87
Regency Rehabilitation Hospital
Denver, Colorado

“OVERVIEW OF HEAD INJURY RELATED TO SKIING”                                     01/87
Winter Park Handicap Ski Program
Winter Park, Colorado

“OVERVIEW OF HEAD INJURY”                                                       01/87
Behavioral Attendant Orientation Service
Craig Hospital
Englewood, Colorado


Alan Weintraub, MD                             Curriculum Vitae                            28
“HETEROTOPIC OSSIFICATION”                                                  08/86
Orthopaedic Section Conference
Swedish Medical Center, Englewood, Colorado

“OVERVIEW OF HEAD INJURY”                                                   07/86
University of Colorado
Resident Lectureship
Denver, Colorado

“THE HEAD INJURY PROGRAM”                                                   06/19/86
St. Anthony's Rehabilitation Department
Denver, Colorado



“OVERVIEW OF SPINAL INJURY”                                                 06/09/86
South Denver Paramedic/EMT Conference
Swedish Medical Center
Englewood, Colorado

“GUNSHOT WOUNDS TO THE SPINE”                                                   05/17/86
Craig Hospital Grand Rounds
Englewood, Colorado

“SPASTICITY”                                                                04/03/86
Centre for Neuro Skills
Bakersfield, California

“HETEROTOPIC OSSIFICATION”                                                  03/86
Regency Hospital
Denver, Colorado

“MULTIPLE IN SERVICES TO TBI INTERDISCIPLINARY TEAM                         1986-present
ON “CLINICAL TBI ISSUES”

TRAINING OF MEDICAL STUDENTS, RESIDENTS AND FELLOWS                         1986-present
IN “ISSUES RELATED TO TBI CLINICAL”

“GUNSHOT WOUNDS OF THE SPINE”                                                   12/85
Grand Rounds
University of Colorado-Department of Physical Medicine and Rehabilitation
Denver, Colorado

“HYPERTENSION IN HEAD INJURY”                                               08/85
Pediatric In service
Children's Hospital
Denver, Colorado

“AUTONOMIC HYPERREFLEXIA”                                                   08/84
Grand Rounds
University of Colorado-Department of Physical Medicine and Rehabilitation
Denver, Colorado

“STEROID MYOPATHY”                                                          02/84
Grand Rounds
University of Colorado-Department of Physical Medicine and Rehabilitation
Denver, Colorado

“DEPRESSION AND CNS DISORDERS”                                              05/83
Grand Rounds
Alan Weintraub, MD                            Curriculum Vitae                         29
University of Colorado-Department of Physical Medicine and Rehabilitation
Denver, Colorado

“REFLEX SYMPATHETIC DYSTROPHY”                                              04/83
Grand Rounds
University of Colorado-Department of Physical Medicine and Rehabilitation
Denver, Colorado




Alan Weintraub, MD                            Curriculum Vitae                      30
       CATHLIN VINETT MITCHELL, RN, BSN, CRRN, CM
Education
1979    Bachelor of Science Degree in Nursing, University of Tennessee, Knoxville, TN

Conferences/Seminars (contact hours)
2017    Association of Rehabilitation Nursing (12.0) covering: Catastrophic Case
        Management; Life Care Plans; Forensic Rehabilitation

         Association of Rehabilitation Nursing (5.0) covering: Challenges of Family
         Caregivers of Veterans Diagnosed with Traumatic Brain Injury; Changes in Payment
         Regulation and Acute Care Use of Total Hip Replacement; Trends in Length of Stay

         Association of Rehabilitation Nursing (1.0) covering Alternative Practices in
         Rehabilitation Nursing

         Association of Rehabilitation Nursing (1.0) covering Experience with Mirror
         Therapy

         American Nurses Association (1.4), Enteral Nutrition Update

         American Nurses Association (1.3), Chronic Pain

         Association of Rehabilitation Nursing (0.5), Pediatric Sepsis

2016     Certified Case Manager Workshop Certification (14.0) covering Current and Future
         Practice of High Quality Case Management and Patient Centered Case Management
         Services

         Association of Rehabilitation Nursing (1.0) covering Factor Influencing Outpatient
         Cardiac Rehabilitation Attendance

2015     Certified Rehabilitation Registered Nurse Review (18.0) Seminar covering: Life
         Care Planning; Ethical Issues; Changes in Health Care; New Therapies, Cardiac
         Rehabilitation; Traumatic Brain Injury; Pain Management; Spinal Cord
         Injury/Musculoskeletal/Orthopedic Disorders; Stroke; Pediatric Rehabilitation;
         Management of Aortic Stenosis

2014     Certified Rehabilitation Registered Nurse Review Seminar (42.5)
         Rehabilitation of Brain Injury, CRRN (12.0)
         Chemical Electrical Burns (1.0)

2013     ARN Nursing Traumatic Brain Injury (7.0)
             CATHLIN VINETT MITCHELL, RN, BSN, CRRN, CM

       Elder Care (4.0)
       Pediatric Rehabilitation (5.0)
       Rehabilitation of Spinal Cord Injury (8.4)

2012   Core Curriculum for Case Management (23.0)
            Case Management Society of America
       Stroke Rehabilitation: A Function-Based Approach (7.0)
       Wound Care: Palliative, Home, and Clinical Practices (4.0)
       Evidence-Based Rehabilitation Nursing: Common Challenges and Interventions (10.0)
       Bowel Management in Rehabilitation (8.1)
       Rehabilitation of Brain Injury (7.0)
       Pediatric Rehabilitation (5.0)
       Nutrition and Dysphagia Management (3.0)
            Association of Rehabilitation Nurses

2011   Understanding Spinal Cord Injury (8.4)
       Understanding Brain Injury (8.4)
            Shepherd Center Foundation and American Trauma Society
       Assessment and Documentation of Pressure Ulcers (1.0)
            Kinetic Concepts Incorporated (KCI)
       Understanding Treatment of Chronic Pain (1.0)
       Understanding EMG/NCV (1.0)
            Middle Tennessee Case Managers’ Association
       Neurostimulation (1.0)
            Mid-South Workers’ Compensation Association
       Medical Case Management (7.5)
            Vanderbilt University

2010   Certified Rehabilitation Registered Nurse Review Seminar (20.5), covering:
       Life Care Planning; Ethical Issues; Changes in Healthcare: Technical, Role Related,
       and New Therapies; Cardiac Rehabilitation; Neuroanatomy; Traumatic Brain Injury;
       Spinal Cord Injury; Musculoskeletal/Orthopedic Disorders; Pain Management;
       Geriatric Rehabilitation; Trends in Rehabilitation; Achieving and Maintaining Health
       Maintenance Goals; Stroke; Pulmonary Rehabilitation; Pediatric Rehabilitation

2009   Case Management Society of America (30.5)
       Certified Rehabilitation Registered Nurse Seminar (20.5), covering:
       Life Care Planning; Neuroanatomy; Traumatic Brain Injury; Spinal Cord Injury;
       Musculoskeletal / Orthopedic Disorders; Stroke Patients; Achieving & Maintaining
       Health Maintenance Goals; Pulmonary Rehabilitation; Cardiac Rehabilitation; Pain
       Management; Pediatric Rehabilitation; Geriatric Rehabilitation


2008   Case Management Society of America (24.0)
       Cultural and Language Impact on Health Care Delivery (1.0)
       Ethical Issues with Patient Records & HIPPA (1.0)


                                            2
             CATHLIN VINETT MITCHELL, RN, BSN, CRRN, CM

       Management of Chronic Pain in Occupational Health (2.0)
       Medical Case Management – Vanderbilt (6.5)
       Treatment of the Lumbar Spine & Physical Therapy Evaluation (1.0)

2007   Case Management Society of America (22.1)
       Chronic Pain Intervention (1.0)
       Orthopedic Shock Wave (1.5)
       Reflex Sympathetic Dystrophy (1.2)
       Treatment of Lumbar Spine Injuries (1.5)

2006   Advanced Catastrophic Case Management (12.0)
       Advancement in Orthotics (1.5)
       Case Management Society of America (20.0)
       Life Care Planning (12.0)

2005   Advanced Practice in Case Management (25.0)
       Case Management Society of America (20.0)

2004   Case Management Society of America (22.8)

2003   Case Management Society of America (25.0)

2002   Advanced Practice in Case Management (20.5)
       Update in Life Care Planning (3.0)

2001   Case Management Society of America (31.3)

1999   Current Issues in Case Management (2.0)
       Rehabilitation of the Injured Worker (2.0)

1998   Advanced Catastrophic Case Management (12.0)

1997   Case Management Society of America (21.6)
       Life Care Planning (10.0)
       Life Care Plans: Spinal Cord Injury (20.0)

1996   Addressing Physical Therapy Needs (4.0)
       Case Management Society of America (21.0)
       Independent Study in Case Management (3.0)
       Spinal Cord Injury (5.0)



1995   Chronic Pain (3.0)
       Creating a Practical Measurement System in Post-Acute Rehabilitation for Persons
       with Acquired Brain Injury (12.0)


                                            3
               CATHLIN VINETT MITCHELL, RN, BSN, CRRN, CM

         Occupational Medicine (3.0)
         Pediatric Physical Therapy (3.0)
         Scope and Function of Physical Medicine and Rehabilitation (5.0)

1994     Brain Injury (15.0)
         Case Management Society of America (15.0)
         Spinal Stenosis (2.0)

1993     Case Management Society of America (15.0)
         Managed Care (1.0)
         Mid-South Department of Labor (20.0)
         Quality Improvement and Ethics in Case Management (6.0)

1989     Expert Vocational Training (16.0)
         Life Care Planning (16.0)
         National Head Injury Seminar (including 1987 and 1986)

Credentials
Certified Nurse Case Manager by American Nurses Association
Certified Rehabilitation Registered Nurse
State of Tennessee Nursing License

Accomplishments
1994        Named one of the “Future 50” companies by the Nashville Area Chamber of
            Commerce.

1993          Care Management Consultants, Inc. was selected by the Tennessee Department
              of Labor to provide case management peer review.
              Developed the policies, procedures, and protocols for the practice of case
              management in the State of Tennessee for the Department of Labor

1992          Began testifying as Life Care Planner.

1989          Life Care Planning Seminar and Training. Extensive experience in consulting
              and preparation of life care plans.

1988          Appointment by Intra Corp as Trainer for the Southeast Territory. Responsible
              for training over 100 new case managers




1987 – 1990 Intra Corp Rehabilitation Regional Trainer for the Southeastern United States.
            Week long formalized training of new case managers that entailed coverage of
            Worker's Compensation laws, liability, long-term disability claims, case
            management, and communication skills.


                                             4
                 CATHLIN VINETT MITCHELL, RN, BSN, CRRN, CM


1986             Committee for the Development of Regional Burn Unit at Vanderbilt
                 University.

1983 – 1991 Extensive case experience in coordination of catastrophic injuries, which
            includes Head Injury, Spinal Cord Injury, Amputations, Burns, Psychiatric, and
            Multiple Trauma Cases. Experience in chronic illness as well.

1981 – 1985 Speaking assignments at Middle Tennessee School of Nursing. Topics on Fluid
            and Electrolyte Imbalance, Burns, Pancreatitis, and Head Injury.

1981             Appointment of Staff Nurse I at Vanderbilt University Medical Center.

1980             Presentations for Continuing Education at Blount Memorial Hospital. Topics
                 included Arsenic Poisoning, Fluid and Electrolyte Imbalance, and Burns.
                 Committee for Development of Quality Guidelines in Care Planning.
                 Recruiter, spokesperson for Registered Nurses in East Tennessee.

Experience
Extensive case experience and supervision of catastrophic injuries listed, i.e., head injury,
spinal cord injury, amputations, burns, multiple traumas

1990 – Present     Care Management Consultants, Inc., Brentwood, TN
                   President and Owner
                   Life Care Planner
                   Case Manager for Catastrophic Pediatric and Adult Cases
                   Manage 25 employees
                   26 years direct case management experience

1986 – 1989        Intra Corp, Brentwood, TN
                   Rehabilitation Specialist with promotion to Senior Rehabilitation Specialist
                   Strong experience with worker's compensation, auto liability claims, group
                   insurance, and long term care
                   Medical case management of catastrophic cases with emphasis on head
                   injury, spinal cord injury, amputations, and burns

1983 – 1985        Aetna Life & Casualty, Nashville, TN
                   Nurse Coordinator in the Claim's Department Staff
                   Experience with workers compensation and catastrophic injuries



1980 – 1983        Vanderbilt University Medical Center, Nashville, TN
                   Staff II Nurse
                   Charge Nurse of 32 bed unit providing care of high acuity trauma patients




                                                5
              CATHLIN VINETT MITCHELL, RN, BSN, CRRN, CM

1979 – 1980    Blount Memorial Hospital in Maryville, Tennessee
               Float Nurse
               Worked throughout the hospital (mainly in ER, ICU, and Orthopaedics)




                                         6
                                           Vita-Ernest Goss
                            5202 Burt St. Omaha, NE 68132; (402) 280-4757
            e-Mail ernieg@creighton.edu; websites; www.outlook-economic.com www.ernestgoss.com
                                         www.twitter.com/erniegoss
Current position & outreach activities
•   January 1, 1992 – Present, MacAllister Chair in Economics, Professor of Economics, Creighton University.
    Each month my economic survey results appear in 100-150 print outlets, 40-75 radio outlets and scores of TV
    stations and blogs.
•   July 1, 2014 –Dec. 31, 2015, Director of the Institute for Economic Inquiry, Creighton University.
•   July 1, 2010 – Present, Research Faculty with California State University, Fresno. Designed and implemented
    a survey of the San Joaquin Valley, California for California State University-Fresno. Survey has been
    conducted monthly since October 2010.
•   Fall 2009 – Fall 2015. Testified before U.S. Congress regarding the closure of GM and Chrysler dealerships.
    Completed analysis of Blender’s Tax Credit for Congress. Testified before the Kansas Legislature and the
    Nebraska Legislature (numerous times).
•   Fall 2005. Appointed by Nebraska Attorney General to head task force to investigate factors affecting the
    price of gasoline & diesel fuel in the state. Produced study which is available on request.
•   December 2003 – July 2004. Scholar-in-Residence-Congressional Budget Office. Research project was to
    investigate the impact of the Internet on U.S. productivity growth.
•   2005-present. Created the Rural Mainstreet Economic Outlook. A monthly survey of bank CEOs in 10 states.
    Results are carried monthly in media outlets across the globe. www.outlook-economic.com Provided
    Congressional testimony regarding the survey results, September 16, 2009.
•   1994-present. Created and produce a monthly survey and economic forecast for nine state Mid-American
    region. Survey results released in media outlets throughout the region and US. 2006 results published in over
    1,000 newspaper articles, in approximately 600 recorded radio interviews and in a large number of magazines.
    Recent newspaper citations and news program appearances include: The Wall Street Journal, St. Louis Post-
    Dispatch, Chicago Tribune,, Charlotte Observer, U.S A. Today, Investors Business Daily, NBC Nightly News,
    ABC.Com, and the Canadian Broadcasting System. See monthly release at: www.outlook-economic.org
•   1995-present. Created and produce a monthly survey and economic forecast for a three state Mountain States
    economic region. Results carried in newspapers, radio stations and magazines in the three states of Colorado,
    Utah and Wyoming (e.g. Rocky Mountain News, KTLK Radio, Denver, Utah Public Radio). See monthly
    release at: www.outlook-economic.org August 2005. National Public TV program (nationally distributed),
    “Tribal Casinos in the U.S.”
•   1992-present. Created and serve as the editor of Economic Trends, a quarterly newsletter that addresses
    economic issues of concern to state, regional and national business and public policy leaders [current issue
    8(1)]. 10,500 subscribers nationwide. Survey results & newsletter available at: www.outlook-economic.org
•   Serve as keynote speaker/presenter to various groups each month. 2015 along, Keynote speaker at
    approximately 20 events and conferences. Panel member, Kansas City Federal Reserve Economic
    Roundtable, Economic Summit, Kansas City, MO; Keynote speaker at Minnesota Supply Managers
    Educational Conference, Minneapolis, MN; Keynote speaker at multiple events each year such as South
    Dakota’s Annual Housing Conference, Pierre, SD. Minnesota Chamber Economic Outlook.
•   Currently serve as a Cabinet member of the United Way’s Community Investment Review Team (CIRT)
    Served as member of the Financial Audit Committee of Mosaic and on Board of Directors of Mosaic
    Foundation (2000-2009; Past president of NAPM-Nebraska, member of: Omaha Chamber of Commerce’s
    Business Research Council; University of Nebraska’s Economic Forecasting Consensus Group.. Past
    president of the Omaha Association of Business Economics; Editorial board of Review of Regional Studies;
    Monthly columns in Business and Industry and in B2B. Serve on boards of several not-for-profit
    organizations; Named as Visiting Scholar to the Congressional Budget Office; Member of Federal Reserve
    Bank of Kansas City-Economic Roundtable 2003, 2004, 2005, 2006, 2007.
                                                        1
Current academic research
• Examining the impact of farm income on estimated income inequality.
• Investigating the impact of the release of economic indicators on intra-day bond and equity prices.

.
                                                EDUCATION
B.A., 1972; University of South Florida, Tampa, FL; Major—Mathematics/Accounting.
M.B.A., 1975; Georgia State University, Atlanta, GA; Major—Quantitative Methods/Accounting
Ph.D., 1983; University of Tennessee, Knoxville, TN, Major—Economics—Fields Econometrics, Regional
Economics.
                                  PREVIOUS EXPERIENCE
Funded research contracts (last 5 years):
    1. Fall 2018. “Reducing the Property Tax Burden on Nebraska Farmers,” in-process for Fair Nebraska.
    2. Summer 2018. “The Economic Impact of Nebraska’s Independent Colleges on the State Economy,”
        completed for the Council of Independent Nebraska Colleges Foundation (CINCF).
    3. Winter 2017. “The Impact of Boys Town on the Omaha MSA and State of Nebraska,” completed for
        Boys Town, Omaha, NE.
    4. Winter 2017. “The Economic Impact of the Prestage Farms Plant on the Region and State of Iowa,”
        produced for Mid-Iowa Growth Alliance.
    5. Winter 2017. “The Economic Impact of the Keystone XL Pipeline on the State of Nebraska,” completed
        for TransCanada Corporation, Winnipeg, Canada.
    6. Spring 2017. “The Estimated Impact of the New York Property & Casualty Insurance Industry on the
        State of New York, Its Counties, Political Districts and Economic Development Districts,” produced for
        the Independent Insurance Agents & Brokers of New York, Inc.
    7. Summer 2017. “The Economic Impact of Omaha’s Streetcar on the Area Economy,” produced for the
        City of Omaha.
    8. Spring 2016. “Public Power Costs in Nebraska: What’s Ahead,” study completed for Wind Is Water,
        Houston, Texas.
    9. Spring 2016. “The Economic Impact of Anaerobic Digestion System on Iowa Counties,” study
        completed for EcoEngineers, Des Moines, Iowa.
    10. Spring 2016. “Economic Impact of the Death Penalty,” study for Equal Justice USA, St. Louis, Missouri.
    11. Spring 2016. 4 Lanes 4 Nebraska to estimate the impact of the expansion of Highway 275 on
        Nebraska.
    12. Winter 2015. 4 Lanes 4 Nebraska to estimate the impact of the expansion of Highway 81 on Nebraska.
    13. Spring 2015, Contract with Ho-Chunk to estimate the benefits of operations of Ho-Chunk on the
        Winnebago Community, and on the states of Iowa,Nebraska and South Dakota.
    14. Fall 2015. Contract and study for the Platte Institute for Economic Research to examine the privatization
        of Nebraska’s public power system. Study is complete and available on request.
    15. Fall 2015. Contract with the American Banking Association (ABA) investigating and estimating the
        economic advantage experienced by credit unions and Farm Credit due to their tax status and subsidies.
        Study is complete and available on request.
    16. Fall 2015. Contract with TransCanada Corporation estimating the impact of the Keystone pipeline on
        Nebraska. Study is complete and available on request.
    17. Fall 2015. Contract with Iowa Central Community College (ICCC) estimating the impact of ICCC on the
        service area and the State of Iowa. Study is complete and available on request.
    18. Fall 2015. Contract with Hamilton Telecommunications to estimate the impact on the Hamilton Relay
        Services contract on Albany, Georgia. Study available on request.
    19. Spring 2015. Contract with HDR, Inc. to estimate the economic impact of the University of Nebraska
        College of Architecture. Study is complete and available on request.
    20. Spring 2015. Contact with College World Series Inc. estimating the impact of the College World Series
        on the City of Omaha and the State of Nebraska. Study is complete and available on request.
    21. Spring 2015. Contract with New York First to estimate the impact of New York property and casualty

                                                       2
       industry on the state of New York. Study is complete and available on request.
   22. Spring 2015. Joint project with the Bureau of Business Research at the University of Nebraska
       estimating the economic impact of CHI medical operations on the State of Nebraska.
   23. Winter 2015. Contract with Ho-Chunk examining the impact of Ho Chunk enterprises on the
       Winnebago nation, state and region. Study is complete and available on request.
   24. Winter 2014. Contract with 4 Lanes 4 Nebraska. Study examining the impact of expanding
       Nebraska’s Highway 275. Study is complete and available on request.
   25. Summer 2014. Contract and study for Consumer Energy Alliance to examine the update previous
       study examining the impact of the Keystone Pipeline, Washington, DC. Study is complete and
       available on request.
   26. Spring 2014. Contract and study for Fort Dodge Growth Alliance to examine the impact of various
       economic development options for the eight county economic area, Fort Dodge, Iowa. Study is
       complete and available on request.
   27. Spring 2014. Contract and study for Alegent Health Care to examine the impact of Alegent’s clinical
       and hospital operations on Iowa and Nebraska (with University of Nebraska-Lincoln). Study is
       complete and available on request.
   28. Winter 2014. Contract with Omaha Chamber of Commerce. Study to produce a Nebraska Tax
       System for the 21st Century: A Critique and Recommendation. Study is complete and available on
       request.
   29. Winter 2014. Contract and study for 4R Gun Club to determine the economic feasibility of a full-
       service shooting range in Omaha, NE. Study is complete and available on request.
   30. Winter 2014. Contract and study for Creighton University School of Dentistry to determine the
       economic contribution of an expanded dental school on the State of Nebraska and City of Omaha.
       Study is complete and available on request.

Legal research contracts and litigation support (last 5 years):
   1.     Spring 2017. International Foods v. Jinomaha Property Management Group, LLC,
   2.     Fall 2016. Mandi Mumm (Plaintiff) v. Jennie Edmundson Hospital.
   3.     Fall 2015. Baird-Holm Law LLC. Estimate the value of closely held corporation, Star Logistics.
          Analysis.
   4.     Winter 2015. Baird-Hold Law LLC. Estimate the value of crop insurance division of Farm
          Credit Services of America.
   5.     Spring 2015. Adam Lary (Plaintiff) v. Mitchell Enterprises,
   6.     Winter 2014. Baird-Hold Law LLC. Estimate the value of a confidential list of clients for
          Aureus Radiology.
   7.     Fall 2014. Knudsen, Berkheimer, Richardson & Endacott, LLP. Estimate the damages sustained
          by plaintiff stemming from defendant’s failure to retain/hire job candidate.
   8.     Fall 2014. Fraser Stryker Law LLC. Estimate the economic damages sustained by the Everhart
          family from the wrongful death of Daniel Everhart.
   9.     Fall 2014. Lillis, O’Malley, Olson, Pamming, Pose, Templeman, LLP. Estimate the interest and
          inflation rate for a breach of contract.
   10.    Summer 2014. Stern Oil Company vs. vs. James R. Brown, DBA Exxon Good-to-Go and
          Freeway Mobil, Retained by plaintiff (Stern Oil Company) to estimate the damages from the
          breach of contract by the defendant.
   11.    Spring 2014. Aureus Radiology, L.L.C., vs. Genesis Medical Staffing, Inc. Retained by plaintiff
          (Aureus) to examine the economic impact of violation of a non-competition agreement and
          copyright law.
   12.    Spring 2013. Woodmen of the World, vs. U.S. Bank Corporation. I was retained by the
          defendant (U.S. Bank) to estimate damages sustained by Woodmen as a result of U.S. Bank’s
          investment policies.
   13.    Summer 2012. City of Omaha vs. Omaha Firefighters. Retained by defendant (City of Omaha)
          to estimate wages for City of Omaha firefighters in arbitration hearings.
   14.    Summer 2012. Aureus Radiology. Estimation of damages for breach of non-competition
          agreement.
                                                    3
    15.     Summer 2011. Credit Bureau Services vs. Experian Credit Services. Litigation support for the
            plaintiff (Credit Services) examining the economic damages from anti-competitive activities of
            Experian Credit Services.

Research positions:
    1. December 2003 to July 2004. Visiting scholar with the Congressional Budget Office, Washington,
       DC. Research project was to investigate the impact of the Internet and technology expansions on
       economic growth.
    2. January 1990 to December 1991. Research Fellow 1990 and 1991, NASA's Marshall Space Flight
       Center. Examined data requirements for an Executive Information System; Assisted in software
       selection for various projects; Worked with external contractors in verifying & validating software.
    3. June 1983 to August 1987. Associate Director of the Center for High Technology Management and
       Economic Research. Prepared and submitted research proposals; Produced contract reports for funded
       research; Supervised both contract and non-contract research; Presented research findings to business
       and civic groups; Supervised and coordinated the work of research assistants; Acquired and
       maintained data sets to support academic and contract research. Also served as the Interim Chair of
       the Department of Management Information System, University of Alabama in Huntsville.
       Responsible for the management of nine-faculty member department (all full-time).
    4. June 1980 to Winter 1983. Research Assistant, Oak Ridge National Laboratory (managed by the
       Nuclear Division of Union Carbide). Performed research on two contracts: Employment Impacts
       Associated with the Introduction of Solar Energy. Sponsor, Solar Energy Research Institute, Denver,
       Colorado. Nuclear Waste Disposal Siting- The Fiscal Impacts and Incentives. Sponsor: Office of
       Nuclear Waste Isolation, Washington, D.C.
    5. May 1978 to May 1980. Graduate Research Assistant, Center for Business and Economic
       Research-University of Tennessee. Assisted in the preparation of the Economic Report to the
       Governor, 1979 and 1980. Constructed econometric model of the state of Tennessee employing
       non-linear transformations of both dependent and independent regression variables (Box-Cox Model).

PUBLICATIONS
Books
        (with Morse). Governing Fortune: Casino Gambling in America , University of Michigan Press,
February 2007.
        (with Clark and Kosova). Changing Attitudes toward Economic Reform during the Yeltsin Era,
published by Greenwood Press, Westbury, Connecticut (2003).

Editor reviewed essays and articles:
        Nebraska Cattleman’s Association. Article “Federal Reserve Policy, the Value of the U.S. Dollar and
Agriculture Exports,” forthcoming.
        Farmland in Perspective. Article, “Agriculture Exports, Economic Growth and Farmland Prices,”
forthcoming.



Peer refereed publications
Journals
         “Have Casinos Contributed to Rising Bankruptcy Rates, “International Advances in Economic Research,
Fall, 2009,Vol. 15: pp. 456-469.
         “The Contribution of Foreign Capital to U.S. Productivity Growth,” The Quarterly Review of Economics
and Finance, Vol. 47, July 2007, pp. 383-396.
         “The Impact of Foreign Capital on State Economic Growth,” Economic Development Quarterly, Vol.
18(3), August 2004, pp. 255-68.
         “Women and the Internet: Is There an Economic Payoff?” Communications of the Association for
                                                      4
Computing Machinery, Sept. 2003, Vol. 46(9), pp. 160-166.
        “Economic Well-Being and Popular Support for Market Reform in Russia,” Economic Development &
Cultural Change, Vol. 51(3), Spring 2003, pp. 753-768.
        “Health Care Organizational Learning: Predicting Death in the ICU with Neural Networks,” in Health
Care Management Science, Vol. 5 2002, pp. 221-227.
        (with Phillips). “How Information Technology Affects Wages: Evidence Using Internet Usage as a
Proxy for IT Skills,” Journal of Labor Research, Vol. XXIII(3), 2002, pp. 463-474.
         “The Internet’s Contribution to U.S. Productivity Growth,” Business Economics, Vol. XXXVI, October
2001, pp. 32-42.
        (with Phillips). “The Impact of Tax Incentives: Do Initial Economic Conditions Matter?” Growth &
Change, Vol. 32 (Spring 2001), pp. 236-250.
        (with Knudsen). “Evaluating Solvency Standards for State Unemployment Insurance Trust Funds,”
Public Budgeting & Finance, Vol. 19(4), March 2000, pp. 3-20.
        (with Phillips). “Business Tax Incentives: Do They Contribute to Economic Disparity?” Economic
Development Quarterly, Vol. 13(3), 1999, pp. 217-228.
        (with Ramchandani). “Survival Prediction in the Intensive Care Unit: a Comparison of Neural Networks
and Binary Logit Regression,” Socio-Planning Sciences, Summer, 1998, pp. 189-198.
        (with Phillips). “The Impact of Home Ownership on the Duration of Unemployment," Review of
Regional Studies, Vol. 27(1), 1997, pp. 9-27.
        (with Phillips). "The Impact of Economic Development Agency Spending on Employment and
Income Growth," Economic Development Quarterly, Vol. 11(1), February, 1997, pp. 88-96.
        (with Ramchandani). "Comparing Classification Accuracy of Neural Networks, Binary Logit
Regression and Discriminant Analysis for Insolvency Prediction of Life Insurers." Journal of Economics and
Finance, Fall 1995, Vol. 19(3), pp. 1-18.
        (with Phillips). "The Effects of State and Local Taxes on Economic Development: A Meta Analysis."
Southern Economic Journal, Vol. 62(2), October 1995, pp. 320-333.
        (with Phillips). "State Employment Growth: The Impact of Taxes and Economic Development Agency
Spending." Growth and Change, Summer, 1994, pp. 288-300.
        "The Real Impact of a Point-of-Care Computer System on Intensive Care Unit Nurses," Journal of
Systems Management, January/February, 1995, p. 43-47.
        (with Paul and Wilheit). "Duration of Unemployment: Geographic Mobility and Selectivity Bias,"
Review of Regional Studies, Fall, 1994, pp. 127-142.
        "The Impact of Infrastructure Spending on New Business Formation: The Importance of Economic
Development Spending," Review of Regional Studies, Winter, 1994.
        (with Vozikis). "High Tech Manufacturing: Firm Size, Industry Size and Population Density," Small
Business Economics, April 1994, pp. 291-297.
        (with Fletcher). "Forecasting with Neural Networks: An Application Using Bankruptcy Data,"
Information & Management, Spring, 1993, Vol. 24(1), pp. 159-167.
        (with Campbell). "Logit Regression using Lotus 1-2-3." Journal of Business & Entrepreneurship,
July, 1992, Vol. 4(2), pp. 89-99.
        (with Whitten). "Forecasting with a Lotus Based Logit Regression Model," The Journal of Business
Forecasting, Vol. 10(1), Spring, 1991, pp. 19-22.
        (with Paul). "The Impact of Unemployment Insurance Benefits on the Probability of Migration of the
Unemployed," Journal of Regional Science, August, 1990, Vol. 30 (3), pp. 349 -358.
        (with Busbin and Dillon). "Improving Spreadsheet Control for Sales Managers Through the Use of
Systems Development Life Cycle," Journal of Personal Selling & Sales Management, Summer, 1990, Vol. X,
pp. 101-107.
        (with Schroer). "The Use of Spreadsheet Packages in Industrial Engineering- The Case of Regression
with Binary Dependent Variables," Computers and Industrial Engineering, V18(2), 1990, pp. 129-132.
        (with Vozikis). "The Creation of Socioeconomic Data Sets and the Entity-Relationship Model,"
International Journal of Computer Applications in Technology, Vol. 4(1), 1991, pp. 1-5.
        (with Dillon and Kendrick). "Management of Spreadsheet Application Development in Accounting,"
The Woman CPA, July, 1989, Vol. 51(3), pp. 20-24.
        (with Schroer). "Design Considerations for a State Level Energy Data Base Management System,"
                                                     5
Computers & Industrial Engineering, Vol. 14 (4), 1988, pp. 441-453.
         (with Vozikis and Mescon). "The State Rating Game: An Extension of the Grant/Thornton Index,"
Southern Ohio Business Review, Spring, 1990, Vol. 6(1), pp. 7-11.
         (with Vozikis). "The Employment Impacts for a High Tech Community of Shifts in Spending from
Defense/Space to Civilian Purposes," Public Budgeting & Financial Management, V2 (3), 1990, pp. 551-574.
         (with Paul). "Union Membership, Economic Rents, and Migration Behavior," Journal of Labor
Research, Vol XI (3), Summer, 1990, pp. 347-355.
         (with Vozikis and Mescon). "The Impact of Venture Capital in a Regional Economy," Business
Perspectives, Spring 1989, Vol. 2(3), pp. 35-36.
     "Prior Geographic Mobility and Job Search Length," Review of Regional Studies, Winter, 1988-89, Vol.
18 (1), pp. 112-122.
         (with Paul). "Age, Skill Level, and Mobility, Atlantic Economic Journal, Vol. XV(2), 1987, pp. 90-1.
         (with Paul). "Age and Work Experience in the Migration Decision," Journal of Human Resources,
Vol. 21(3), Summer, 1986 pp. 397-405.
         "High Technology Employment in Selected U.S. Cities," Alabama Business & Economic Journal,
Vol. 9(4), July 1986 pp. 25-34.
         (with Schoening). "The Migration Propensities of Workers in High Tech Occupations," Atlantic
Economic Journal, Fall, 1985, pp. 87-88.
         (with Schoening). "Search Time, Unemployment and the Migration Decision," Journal of Human
Resources, Fall, 1984 pp. 570-579.
         (with Schoening). "A Projection of High Technology Demand and Supply for the State of Alabama,"
Alabama Journal of Business and Economics, July, 1984, pp. 13-25.
         (with Chang). "Elasticities of Interstate Migration: Implications of Alternative Functional Forms,"
Journal of Regional Science, May 1983, Vol. 23(2), pp. 223-232.
         (with Bjornstad). "Issues in the Use of Payments in Lieu of Taxes to Provide Nuclear Waste Facility
Siting Incentives," Radioactive Waste Management, December, 1981, Vol. 2(2), pp.125-42.

Conferences chaired
         March 12, 2001. Rural Economic Development and the Digital Divide, conference of Congressional
leaders, the Nebraska Governor, Nebraska Legislative leaders, business leaders and academics focusing on the
impact of slow speed Internet access on the economic development of rural communities, Omaha, NE.
         Summer 2000. Co-chaired the 1999-2000, Great Plains Economic Roundtable with the Center for the
New West, Denver Colorado.

Refereed Published Proceedings
        “Prediction of Insolvency of Life Insurers Through Neural Networks,” Proceedings of the 8th
European Conference on Information Systems, Summer, 2000, Austria, Vienna, Vol. 2, pp. 850-57.
        “The Impact of Internet Usage on Wages,” Proceedings of the 2000 International Applied Business
Research Conference, Puerto Vallarta, Mexico, March, 2000.
        “Privatization in Eastern Europe and Economic Development,” Proceedings of the Eastern
Management Association, June, 1997, Dublin, Ireland, pp. 23-33.
        (with Vozikis). “The Impact of a Federally Funded Hospital on the Economic Development of a Rural
Indian Reservation,” 1996 Proceedings of the Northeast Decision Sciences Institute, St. Croix Virgin Island,
pp. 225-227.
        (with Ramchandani and Buelow). "Survival Prediction in the Intensive Care Unit: A Comparison of
Neural Networks and Binary Logit Regression," 1994 Proceedings of the Decision Sciences Institute,
Honolulu, Hawaii, pp. 696-698.
        (with Ramchandani and Buelow). "Measuring the Impact of Point-of-Care Computer Systems on the
ICU Nurse," 1994 Proceedings of the Decision Sciences Institute, Honolulu, HI, pp. 867-869.
        (with Vozikis and Mescon). "A Double-Loop Learning: A Comparative Management and
Management Education Model," Proceedings of the Association of the Advancement of Policy, Research and
Development in the Third World, International Conference, Cairo, Egypt, Nov. 1993.
        (with Fletcher). "Predicting Bankruptcy with a Back Propagation Neural Network, Proceedings of the

                                                      6
23rd Annual Meeting of the Midwest Decision Sciences Institute, Kansas City, MO, 1992, pp. 76-78.
         (with Grantham). "Technology Transfer and Data Storage Methodologies," Proceedings of the Mid-
South Academy of Economics and Finance, Jackson, MS., 1990, pp. 693-703.
         (with Mescon, Vozikis and Ralston). "An Extension of the Grant/Thornton Index," Proceedings of The
U. S. Association for Small Business and Entrepreneurship, Annual Meeting, Orlando, Fall 1990, p. 278.
         (with Vozikis and McGruder). "Organizational Information Systems Spending and Company
Performance," Proceedings, Decision Sciences Institute, 1989, p. 698.
         "The Relationship between Unemployment Rates and the Probability of Out-Migration: The
Importance of Unemployment Compensation," Programs Abstracts Directory, Northeast Regional Science
Association, 1989.
         (with Vozikis). "Organizational Information System Intensity: The Importance of Market Share and
Profitability," Proceedings and Abstracts of the Seventeenth Annual Meeting of Western DSI Conference,
Kailua-Kona, Hawaii, 1988, page 316.
         (with Richardson). "Paradigms and Growth of the MIS Discipline: An Opposing View," Proceedings
of the 1986 International Interdisciplinary Consortium on Information Systems, San Diego, Ca., pp. 38-48.
         (with Vozikis). "Defense/Space Expenditures: An Input-Output Analysis," Proceedings and Abstracts
of the Seventeenth Annual Meeting of Western Decision Sciences Institute, Kailua-Kona, HI, 1988, page 359.
         (with Whitten and Sundaryier). "Multivariate Reliability Modeling Using Expert Systems,"
Proceedings of the Conference on Artificial Intelligence for Space Applications, Fall 1986, pp. 39-46.
         "A Queuing Program for the Selection of the Optimum Number of Nodes in a Local Area Network,"
1985 Proceedings of the International Business Schools Computer Users Group, Summer, 1985, Atlanta, Ga.
         "Queuing Program to Simulate Unemployment in the Local Labor Market," Proceedings and
Abstracts American Institute for Decision Sciences Western Regional Conference, 1985, pp. 14-16.
         (with Chang). "Functional Forms and the Determinants of Interstate Migration in the United States,"
American Statistical Association 1981 Proceedings: Business and Economic Statistics Section, Detroit, MI,
1981, pp. 412-17.

Cases, Abstracts, Book Reviews Chapters in Books
         “Network Applications in the Insurance Industry,” Mathematics and Computers in Science and
Engineering, Edited by C.E. D’Attellis, et al. World Scientific Engineering Society Press, Athens, Greece,
New York, NY, 2001, pp. 247-252.
         Bidding for Business: The Efficacy of Local Economic Development Incentives in a Metropolitan
Area,” Book Review in Urban Studies, June 2001, Vol. 38(7), pp. 1193-1194.
         (with Vozikis and Mescon), "Mud Island," Case and instructor notes in Business Policy and Strategy,
by Paul Shrivastava, South-Western Publishing Co., 1994, pp. 593-609.
         (with Fletcher). "Neural Networks in Regional Science: An Application Using Migration Data,"
Proceedings of 38th North American Meeting of Regional Science Association, 1991, p. 38.
         (with Vozikis and Mescon). "Technical Factors Affecting International Information and Technology
Transfer," in Global Issues of Information Technology Management, Lexington Books, 1991, pp. 450-464.
         (with Vozikis and Mescon). "Mud Island," Case and instructor notes in Strategic Management Texts
& Cases by Peter Wright, Charles Pringle, and Mark Kroll, Allyn and Bacon, 1992, pp. 891-911.
         (with Vozikis and Schroer). "Regional High-Tech Location & Development Strategies and
Agglomeration Economies," Abstracts of 49th Annual Meeting of the Academy of Management Meeting,
Washington, D. C., August, 1989, page 445.
         (with Vozikis). "Venture Creation in High vs. Low Tech Regions: An I/O Impact Analysis. Abstracts
of the 1987 Meeting of the American Academy of Management, New Orleans, page 380.
         (with Paul). "Age and Work Experience in the Decision to Migrate," Journal of Economic Literature
Selected Abstracts, June 1987, Vol. XXV, pp. 1202-1203.
         (with Schoening). "Search Time, Unemployment and the Migration Decision." Journal of Economic
Literature Selected Abstracts, June 1985, page 1050.

Other Publications & Research Reports
       “Top Economists Tinker with Their Projections,” Ernie Goss, CFO Magazine, December 1, 2010.
                                                     7
        “Inflation Fueled by Fed,” Ernie Goss, Ingram’s Magazine, December, 2010.
        “Rural Mainstreet Banks at Risk,” Ingram’s Magazine, April 2009, pp. 71-75.
        "Entrepreneurship and Business Incubation: A Model for Economic Development in the 1990s,"
Portfolio, Annual Edition 1992, Creighton University, pp. 9-12.
        "Putting the Fizz in NAFIS," Research Report 91-001, produced for NASA's Marshall Space Flight
Center in partial fulfillment of Faculty Research Fellowship, 1991.
        "Industrial Development Strategies for the South Mississippi Economic Area," Research Report 90-
002, produced in partial fulfillment of contract to Center for Community & Economic Development,
University of Southern Mississippi.
        "NAFIS Systems Development Methodology," Research Report 90-001, produced for NASA's
Marshall Space Flight Center in partial fulfillment of Faculty Research Fellowship, 1990.
        (with Kendrick). "Tennessee Senatorial Survey," Research Report 89-001 produced for the AFL/CIO
and Tennessee Education Association as partial fulfillment of contract, Summer 1989.
        "Environmental Tracking Study, Minneapolis, Minnesota," Research Report 89-002 produced for
KBLCOM Inc. of Houston, Texas as partial fulfillment of contract, 1989.
        (with Kendrick). "Environmental Tracking Study, Portland, Oregon," Research Report 89-003
produced for KBLCOM Inc. of Houston, Texas as partial fulfillment of contract, 1989.
        (with Kendrick). "Data Management for the Business Enterprise Using Rbase for DOS," Database
manual produced for training sessions in database, 1989.
        "Investment in Delmarva: An Input-Output Analysis," Center for Business and Economic Research,
Research Report No. 88-01001, Salisbury State University, 1988.
        (with Schroer). "Design Considerations for a State Energy Data Base Management System," UAH
Research Report No. 596, March 1987.
        (with Siegrist and Yarbrough). "Development of Predictive Models from Hardware Historical Failure
Data," UAH Research Report No. 500, 1986 Contract Report--Rockwell International.
        "High Technology Employment in Huntsville and Selected U.S. Cities," UAH Research Report No.
449, 1985, Center for High Technology Management & Economic Research, University of
Alabama/Huntsville.
        (with Vozikis). "The Impact of the Space Station on the Huntsville Economy," Contract Report,
McDonnell-Douglas Aircraft, January 1987.
        (with Schoening). "A Projection of High Tech Manpower Demand and Supply for the State of
Alabama and the Huntsville Metropolitan Area," UAH Research Report No. 396, 1984, The Center for High
Technology Management and Economic Research, The University of Alabama in Huntsville.
        "The Solar Factory," business simulation program written for & copyrighted-Johnson Research
Center.

ACADEMIC PAPERS PRESENTED
National and International
      “Gambling Law and Economics,” presented at LSPI, 2006, Hamburg, Germany, 2006.
        “Using Neural Networks to Predict Insurance Company Failure,” presented to the Eastern Decision
Sciences Annual Meeting, July 2000, Vienna, Austria.
        "The Impact of State Economic Development Agency Spending on Economic Growth," invited paper
presented to the National Association of State Development Agencies, 50th Anniversary Mid-Year Directors'
Meeting, Fall, 1996, Cleveland, Ohio.
        "Entrepreneurship in Eastern Europe: Is There Hope?" European International Business Association,
17th Annual Conference, Copenhagen, Denmark, Dec. 1991.
        "An Extension of the Grant/Thornton Index," U. S. Association for Small Business and
Entrepreneurship, Annual Meeting, Orlando, Fall 1990.
        "Organizational Information Systems Spending and Company Performance," presented at the 20th
Annual Meeting of the Decision Sciences Institute, November, 1989, New Orleans, LA.
        "Regional High-Tech Location & Development Strategies and Agglomeration Economies," presented
at 47th Annual Meeting of the Academy of Management, August, 1989, Washington, D. C.
        "Mud Island," case presented at the 1988 Meeting of the Decision Sciences Institute, Las Vegas, NV.

                                                     8
         "Venture Creation in High vs Low Tech Regions: An I/O Impact Analysis," presented at the 1987
Academy of Management Meetings, New Orleans, LA.
         "An Expert System for Multi-Variable Reliability Modeling," presented at the 1986 Conference on
Artificial Intelligence for Space Applications, Huntsville, Ala.
         "Paradigms and Growth of the MIS Discipline: An Opposing View," presented at the 1986
International Interdisciplinary Consortium On Information Systems, San Diego, CA.
         "A Queuing Program for the Selection of the Optimum Number of Nodes in a Local Area Network,"
presented at the 1985 Meeting of the International Business Schools Computer Users Group, Atlanta, GA.
         "Functional Forms and Determinants of Interstate Migration in the United States," presented at the
1981 Annual Meeting of the American Statistical Association, Detroit, MI.

Regional
         “The Impact of Casinos on County Bankruptcy Rates,” presented at the 44th annual meeting of the
Southern Regional Science Association, Spring 2004, New Orleans, LA.
         “The Impact of Foreign Capital on Productivity,” presented at the 42nd annual meeting of the Southern
Regional Science Association, Spring 2002, Washington, D.C.
         “Internet Usage and Wage Growth,” presented to the 41st annual meeting of the Southern Regional
Science Association, Spring 2001, Austin, Texas.
         “The Impact of the Internet on Wages,” presented to the 40th Annual meeting of the Southern Regional
Science Association, Spring 2000, Miami, Florida.
         “Determining the Optimal Size of State Unemployment Insurance Trust Funds,” presented at the 37th
Annual Meeting of the Southern Regional Science Association, Spring, 1998, Savannah, GA.
         “State and Local Business Tax Incentives: Effects of Intrastate Rivalries,“ presented at the 36 th Annual
Meeting of the Southern Regional Science Association, Spring, 1997, Memphis, TN.
         "Is There a Border State Tax Effect?” presented at the Annual Meeting of the Mid-West Economics
Association Meeting, Spring 1996, Chicago, IL.
         “Predicting Employment Growth with a Neural Network," presented at the 35th Annual Meeting of
the Southern Regional Science Association, Baltimore, Maryland, Spring 1996.
         "The Impact of a Federally-Funded Hospital on the Economic Development of a Rural Indian
Reservation," accepted for presentation at the Northeast Decision Sciences Institute, Spring 1996, St. Croix,
Virgin Islands.
         "Business Tax Incentive Packages: A Comparison of Assessment Methodologies Among the States,"
at Mid-South Academy of Economics and Finance, Atlanta, Winter, 1996.
         "The Impact of Border State Taxes on State Economic Growth," at Mid-Western Association of
Economics and Finance, Chicago, Winter, 1996.
         "Housing and Economic Development: Is There a Connection?" presented at the 26th Annual Meeting
of the Mid-Continent Regional Science Association, St. Louis, MO, June 1995.
         "The Impact of State Economic Development Agency Spending on Employment and Income Growth"
presented at the 34th Annual Meeting of the Southern Regional Science Association, April 1995, San Antonio,
Texas.
         "Searching for a Job: The Impact of Geographic Mobility on Estimates of Racial Discrimination," 25th
Annual Meeting of the Mid-Continent Regional Science Association, Chicago, IL, June 1994.
         "The Effects of State Taxes on Economic Development: A Meta Analysis," Southern Regional
Science Association, Orlando, FL, April 1994.
         "The Impact of State Economic Development Agency Spending on Economic Growth" presented at
the 32nd Annual Meeting of the Southern Regional Science Association, April 1993, Washington, D.C.
         "Indigenous Business Development: A New Paradigm of State Economic Development," presented
at the 31st Annual Meeting of the Southern Regional Science Association, April 1992, Charleston, SC.
         "The Impact of State Business Incubation Programs on Business Startups and Employment Growth:
The Problem of Selectivity Bias," presented at the 30th Annual Meeting of the Southern Regional Science
Association, April 1991, Miami, FL.
         "Value Added in High Tech Manufacturing: The Importance of Firm Size, Industry Size and
Population Density," presented at the 1990 Annual Meeting of the Southern Regional Science Association,
                                                        9
Washington, D.C.
         "The Relationship between Unemployment Rates and the Probability of Out-Migration: The
Importance of Unemployment Compensation," presented at the 1989 Annual Meeting of the Northeast
Regional Science Association Boston, Mass.
         "Organizational Information Systems Intensity: The Importance of Market Share and Profitability,"
presented at the 1988 Meeting of the Western Decision Sciences Institute, Kailua- Kona, Hawaii.
         "Unions, Economic Rents and Migration Behavior," presented at the 1988 Meeting of the Southern
Regional Science Association, Morgantown, West Virginia.
         "The Simultaneous Determination of Job Search Length and the Probability of Migration," presented
at the 1987 Southern Regional Science Meetings, Atlanta, GA.
         "Multi-Variable Reliability Modeling for the Space Shuttle," presented at the 1986 Meeting of
Technical and Business Exhibition & Symposium, Huntsville, Ala.
         "The Impact of Age, Education, and Job Search on Distance Migrated," presented at the 1985 Annual
Meeting of the Southern Regional Science Association, Washington, D.C.
         "A Queuing Program to Simulate Unemployment in the Local Labor Market," presented at the 1985
Annual Conference of Western American Institute of Decision Sciences, Monterey, CA.
         "High Technology Occupations and the Decision to Migrate," presented at the 1984 Annual Meeting
of the Southern Regional Science Association, Orlando, FL.
         "The Internal Labor Market Model and Geographic Mobility," presented at the 1984 Annual Meeting
of Eastern Economic Association, New York, New York.
         "Functional Forms and Determinants of Interstate Migration in the United States," presented at the
1981 Annual Conference of the Western Economic Association, San Francisco, CA.

INVITED PRESENTATIONS, July 1, 2011-June 30, 2012 (other years on request):
July 1, 2013 – June 30, 2014. Presentation to MidWest International Trade Association, Omaha, NE. July 10,
2013. Presentation to Duncan Aviation Management Group, Lincoln, NE. July 22, 2013. Presentation to
Nebraska Educators, Omaha, NE. August 5, 2013. Presentation to Illinois Banker Group, Springfield IL.
August 9, 2014. Presentation to Iowa Engineers & Architects, Dubuques, IA. August 28, 2013. Presentation
to Corn Producers Wholesale meeting, Ankeny, IA. September 11, 2013. First National Bank Credit Risk
Group, Omaha, NE. September 27, 2013. Presentation to Financial Planning Association, Quarry Oaks, NE.
October 9, 2013. Presentation to Iowa Mortgage Association, West Des Moines, IA. October 10, 2013.
Presentation to the Iowa Racing and Gaming Commission, Dubuque, IA. October 15, 2013. Presentation to
Iowa Community Bankers Association, Algona, IA. October 16, 2013. Presentation to Iowa Community
Bank Summit, West Des Moines, IA. October 17, 2013. Presentation to Marcotte Insurance Group, Omaha,
NE. October 25, 2013. Presentation to United Bankers Bank, Minneapolis, MN. October 21, 2013.
Presentation to Federal Home Loan Bank Group, Des Moines, IA. October 22, 2013. Presentation to Union
Bank Fall Economic Forum, Lincoln, NE. October 23, 2013. Presentation to Great Western Bank Client
Economic Forum, Omaha, NE. November 5, 2013. Presentation to Five Points Board of Directors, Omaha,
NE. November 21, 2013. Presentation to Kansas City Institute for Supply Management, Kansas City, MO. .
December 5, 2013. Presentation to Topeka/Washburn University Economic Forum, Topeka, KS. December
11, 2013. Presentation to Omaha Downtown Rotary Club, Omaha, NE. December 13, 2013. Panel member
on Iowa Press, Des Moines, IA. January 23, 2014. Presentation to ACG Nebraska Chapter Executives,
Omaha, NE. February 6, 2014. Presentation to Nebraska Cooperatives, Lincoln, NE. February 7, 2014,
Present findings from Omaha Chamber study to Nebraska Legislative committee, Lincoln, NE. February 13,
2014, Presentation to Scott County Iowa Board of Supervisors Economic Development Summit, Davenport,
IA. February 13, 2014, Presentation to American Procurement and Inventory Control Society, Omaha, NE.
February 24, 2014, Presentation to Bayer Ag Division, Charleston, SC. February 25, 2014, Presentation to
Institute for Supply Management-St. Louis, St. Louis, MO. March 6, 2014, Presentation to Greater Fort
Dodge, Economic Alliance, Fort Dodge, IA. March 7, 2014, Presentation to Nebraska LEAD, Omaha, NE.
March 18, 2014, Presentation to First National Bank of Phillipsburg Client Group, Phillipsburg, KS. March
25, 2014, Presentation to Senator Johanns Staff, Omaha, NE. April 10, 2014, Presentation to South Dakota Ag
Credit Conference, Pierre, SD. April 17, 2014, Presentation to Leadership Omaha,, Omaha, NE. April 17,
2014, Presentation to Performance Banking Group, Sioux Falls, SD. June 5, 2014, Presentation to the CFMA

                                                    10
     Group, Omaha, NE. June 6, 2014, Presentation to Associated Builders and Contractors of Iowa, Riverside, IA.
     June 11, 2014, Presentation to Mid-American Energy’s Customer Satisfaction Group, Davenport, IA. June 19,
     2014, Presentation to BKD Financial Services Leadership Group, St. Louis, MO.

     July 10, 2012: Testimony before the Lancaster County Commissioners (Nebraska). July 18, 2012:
     Appeared as guest on Market-to-Market, Iowa Public TV. July 25, 2012, Presentation to the Council
     Bluffs, Iowa Chamber of Commerce. July 27, 2012: Presentation to the Financial Management
     Association, Quarry Oaks, Nebraska. August 2, 2012: Presentation to Iowa banking group, Des
     Moines, Iowa. August 15, 2012: Presentation to Minnesota banking group, Quarry Oaks, Nebraska.
     August 16, 2012, Presentation to the Governor’s Legislative Summit, Nebraska SAC Museum.
     August 27, 2012: Presentation to Federal Home Loan Banking Conference, Andover, Kansas. August
     29, 2013, Presentation to Iowa Mortgage Annual Convention, West Des Moines, Iowa. Sept. 10,
     2012: Presentation to Federal Home Loan Bank Meeting, Oklahoma City, Oklahoma. Sept. 18, 2012:
     Presentation to Client Banking Group, Orange City, Iowa. Sept. 24, 2012: Presentation to Federal
     Home Loan Bank Group, Fremont, Nebraska. Sept. 28, 2015: Presentation to Client banking group,
     Kansas City, Missouri. Oct. 9, 2012: Presentation to Great Western Bank Client Group, Omaha,
     Nebraska. Oct. 11, 2012: Presentation to Iowa Banking Group, Norwalk, Iowa. Oct. 23, 2012:
     Presentation to Minnesota Manufacturing Association, Minneapolis, Minnesota. Oct. 30, 2012:
     Presentation to the Bismarck Economic Development Alliance, Bismarck, North Dakota. Nov. 12,
     2012: Economic Panelists, Nebraska Chamber of Commerce, La Vista, Nebraska. Nov. 14, 2012:
     Presentation to City State Bank Client Group, West Des Moines, Iowa. Nov. 27, 2012: Presentation
     to Iowa Farm Group, Ames, Iowa. Dec. 3, 2012: Presentation to Mid-America Economic
     Development Association, Chicago, Illinois. Jan. 4, 2013: Panel Member, Iowa Journal, Iowa Public
     TV, Des Moines, Iowa. Jan. 17, 2013: Presentation to Financial Executives Institute, Omaha,
     Nebraska. Jan. 31, 2013: Presentation to Nebraska Cooperatives, Lincoln, Nebraska. Feb. 5, 2013:
     Presentation to NAIFM Realty, Lincoln, Nebraska. Feb. 6, 2013: Presentation to Catholic Mutual
     Group, St. Petersburg, Florida. Feb. 21, 2013: Presentation to Limestone Producers Association,
     Coraville, Iowa. Feb. 26, 2013: Presentation to ISM-St. Louis, St. Louis, Missouri. March 1, 2013:
     Presentation to Nebraska Agriculture Leaders, Creighton University. March 11, 2013: Presentation
     to Frontier Cooperative, David City, Iowa. March 15, 2013: Presentation to the Senatorial group of
     Senator Johanns. March 19, 2013: Presentation to Celebrate Agriculture, Omaha, Nebraska. March
     21, 2013: Presentation to Dewitt Banking Group, Davenport, Iowa. March 26, 2013: Presentation to
     the Bismarck/Mandan Chamber of Commerce, Bismarck, North Dakota. May 6, 2013: Presentation
     to the North Omaha Rotary, Omaha, Nebraska. May 17, 2013: Presentation to the Mid-West
     International Trade Association, Omaha, Nebraska.


                    EDITORIAL/REVIEW & OTHER ACTIVITIES
     Community Service and University Service (July 1, 2013 – June 30, 2014):
1.   Member of Peter Kiewit Foundation, Economic Development Panel.
2.   Member & Co-chair of the United Way of Omaha Cabinet, Mental Health 2.
3.   Member of Creighton University Budget & Planning process.
4.   Member of the University of Nebraska Forecasting Panel.
5.   Panel member at Creighton Business Symposium.
6.   Panel member at conference on poverty, Nov. 14, 2013., Omaha, NE.
7.   Panel member at Creighton University, Student Research.
8.   Review College of Business Sabbatical requests.
9.   Member of United Way World Café, Economic Development, Omaha, NE.



                                                         11
Overview of previous years: Received NABE’s 2001 Edmund A. Mennis Contributed Paper Award; Named
as Visiting Scholar at the Congressional Budget Office; Member of Federal Reserve Bank of Kansas City-
Economic Roundtable 2003, 2004, 2005. Reviewer 2005-06:Southern Economic Journal, Economic
Development Quarterly, Review of Regional Studies, Journal of Developmental Entrepreneurship, Journal of
Economics and Business, Editor of Economic Trends, an economic newsletter produced three times per year
examining economic factors in the Midwest. Member of Editorial Board-Review of Regional Studies. Referee
for Decision Sciences Institute, Journal of Regional Science, Regional Science Perspectives, Southern
Economic Journal, The Review of Regional Studies, The Journal of Economics and Finance. Selected as a
participant in Leadership Omaha, 1996-97; Board of Directors for the Omaha Rotary Club, 1997-2000;
President-elect of Nebraska Purchasing Management Association; Member of the Applied Research Advisory
Council of the Applied Information Management Institute, Omaha, NE, 1992; Member of the Nebraska
Economic Forecasting Consensus Group, 1995-2003, University of NE-Lincoln; Member of Omaha Chamber
of Commerce Business Research Council, 1998-2000. Received the Jim Cusick Award by the NAPM-NE,
February 2000. Member of United Way’s Economic Development Committee (2001).




                                                  12
                                                         Elizabeth H. Raphael, M.D.
                                                                                 Principal Engineer

                                                                             Delta V Biomechanics
                                                                 930 Commercial Street, Palo Alto, CA 94303
                                                                                          tel: 650.320.8800
                                                                                          fax: 877.819.1969
                                                                              email: raphael@deltavbio.com




Specialized Professional Competence
Emergency medicine, biomechanics, vehicular injury analysis, accident reconstruction, restraint system
analysis, automotive crash worthiness, occupant kinematics, and computer analysis of human motion.

Education
M.D.   Wayne State University School of Medicine, Detroit, MI
S.B.   Mechanical Engineering, Massachusetts Institute of Technology, Cambridge, MA

Experience
Principal Engineer, Delta V Biomechanics
Managing Engineer, Piziali and Associates, Inc.
Clinical Associate Professor, Department of Surgery, Stanford University School of Medicine
Attending Emergency Physician, Stanford University Hospital
Attending Emergency Physician, Detroit Medical Center
Assistant Professor (Clinician Educator), Wayne State University School of Medicine
Locum Tenens Emergency Physician, Munson Medical Center
Resident Physician, Emergency Medicine, Wayne State University
Research Engineer, Department of Neurosurgery, Henry Ford Hospital
Researcher, Department of Orthopedic Surgery, Massachusetts General Hospital
Engineering Externship, Quality Assurance Department, Martin Marietta Aerospace

Licenses and Board Certifications
1997   Licensed Physician in California
1995   Fellow of the American College of Emergency Physicians
1994   Certified Instructor of Advanced Cardiac Life Support
1993   Board Certification in Emergency Medicine, recertified 2003
1990   National Boards passed
1989   Certified Provider of Advanced Cardiac Life Support
1989   Certified Provider of Advanced Trauma Life Support

Awards
2000   Society of Academic Emergency Medicine, Regional CPC Award
1987   American Heart Association, for research of aneurysm clips
1987   Henry Ford Hospital, scholarship for neurosurgery research
1984   Wunsch Foundation Silent Hoist and Crane Company Award, for an outstanding academic design
       project to dispose of biochemical waste
1984   The Estus H. Magoon Scholarship, for outstanding woman student at Massachusetts Institute of
       Technology




                                                                                                         1
Committee Appointments
Association for the Advancement of Automotive Medicine Scientific Program Committee
Association for the Advancement of Automotive Medicine Board of Directors
Detroit Receiving Hospital Emergency Department Domestic Violence Reduction Committee
Wayne County Medical Society Task Force on Violence
Michigan Partnership for the Prevention of Gun Violence
Detroit Receiving Hospital Injury Prevention Committee
Crittenton Hospital Emergency Department Review Committee

Professional Memberships
Association for the Advancement of Automotive Medicine (AAAM)
Society of Automotive Engineers (SAE)
American College of Emergency Medicine (ACEP)
Society of Academic Emergency Medicine (SAEM)

Selected Publications and Presentations
Invited Lecture, “Recent Biomechanical Analyses Complicated by Obesity,” University of Virginia
    Center for Applied Biomechanics, Charlottesville, VA, March 14, 2012.
Grand Rounds, “Biomechanics and Mechanism of Injury,” University of Virginia Emergency Medicine
    Conference Series, Charlottesville, VA, March 14, 2012.
Invited Lecture, “Biomechanics, Fracture Mechanics and Mechanism of Injury,” Stanford University
    Emergency Medicine Trauma Series, Stanford, CA, March 9, 2011.
Lecture, “Drowning, Near-Drowning and Submersion Injury,” Emergency Residents Conference,
    Stanford University, Stanford, CA November 7, 2010.
Invited Lecture, “Automotive Trauma,” Emergency Nurses Association Meeting, Palo Alto, CA,
    September 16, 2010.
Director, Biomechanics Course, Association for the Advancement of Automotive Medicine, 52nd Annual
    Conference, San Diego, CA October 4-5, 2008.
Piziali, R. L.; Fox, J. C.; Girvan, D. S.; Raphael, E. H., and Ridenour, J., “A Review and Analysis of the
    Performance of Laminated Side Glazing in Rollover Accidents,” Society of Automotive Engineers
    International Congress and Exposition Paper No. 2007-01-1166, Detroit, MI, April 16-19, 2007.
Raphael, E.; Piziali, R.; Le, H.; Hinger, J.; Cooper, E., and Croteau, J., “Physical Evidence Associated
    With Seatbelt Entanglement During A Collision,” Society of Automotive Engineers International
    Congress and Exposition, Paper No. 2007-01-1501, Detroit, MI, April 16-19, 2007.
Invited Lecture, “Rollover Motor Vehicle Crash Injury Patterns”, Emergency Medicine Conference
    Series, Wayne State University, Detroit MI, April 19, 2007.
Invited Lecture, “Rollover Motor Vehicle Crashes,” Emergencies in Medicine, 24th Edition, sponsored by
    the Michigan Chapter of the American College of Emergency Physicians, Park City, UT, March 3,
    2006.
Symposium, Traffic Collision Types and Associated Injuries, 49th Annual Conference, Association for the
    Advancement of Automotive Medicine, Cambridge, MA, September 11, 2005.
Invited Lecture, “Motor Vehicle Crash Injury Patterns,” Emergencies in Medicine 23rd Edition, sponsored
    by the Michigan Chapter of the American College of Emergency Physicians, Park City, UT, March 8,
    2005.
Invited Lecture, “Crash Scene Investigations: The Real CSI,” 52nd Annual Detroit Trauma Symposium,
    sponsored by Wayne State University School of Medicine, Dearborn, MI, November 11, 2004.
Invited Lecture, “Crash Scene Investigations: The Real CSI,” Emergency Medicine Conference Series,
    Wayne State University, Detroit, MI, November 11, 2004.
Invited Lecture, “Motor Vehicle Crash Injury Patterns,” 22nd Annual Emergencies in Medicine
    Conference, sponsored by Wayne State University, Park City, Utah, March 5, 2004.


                                                                                                        2
Stanford Winter Semester Lecture, “Biomechanics: Understanding the Human Machine (ME 01),”
    Stanford University, Stanford CA, Jan. 7 - March 11, 2002.
UC Berkeley Extension Course, “Biomechanics for Scientists and Engineers,” University of California at
    Berkeley (San Francisco Center), CA, November 2001.
Invited Presentation, “Occupant Kinematics and Injury Biomechanics in Rollover Accidents, American
    Society of Mechanical Engineers, San Francisco Section Meeting, October 2001.
Lecture, “Mechanism of Injury”, San Mateo County Field Care Audit, Stanford University, Stanford, CA,
    February 21, 2001.
Lecture, “Mechanism of Injury - Did you Get T-boned to the Hip Bone?”, Thirteenth Annual Trauma
    Symposium, Stanford Hospital and Clinics, Stanford, CA, July 24-25th, 2000.
Stanford Summer Semester Course: Biomechanics: Understanding The Human Machine (ME 01),
    Stanford, CA, June 19 - July 24, 2000.
Lecture, Mechanism of Injury: The Key to Trauma Care, Stanford Emergency Medicine Symposium,
    Kauai, HI, March 31, 2000.
Orthopedic Workshop: Splinting and Casting, Joint Reductions, Injections and Aspirations, Stanford
    Emergency Medicine Symposium, Kauai, HI, March 31, 2000.
Lecture, Orthopedic Emergencies, Stanford Medical Student Lecture Series, Stanford, CA, November 3,
    1999.
“Anesthetic Methods for Reduction of Acute Shoulder Dislocations: A Prospective Randomized Study
    Comparing Intraarticular Lidocaine With Intravenous Analgesia and Sedation,” American Journal of
    Emergency Medicine, Vol. 17, Number 6, pp. 560-570, October 1999.
Lecture, Abdominal Pain in the Emergency Department, Stanford Emergency Medicine Resident
    Orientation, Stanford, CA, July 13, 1999.
Grand Rounds Presenter, Motor Vehicle Crashes During Pregnancy, Stanford OB/GYN Department,
    Stanford, CA, May 5, 1999.
Lecture, Pedestrian Motor Vehicle Collisions, Stanford Emergency Medicine Conference Series,
    Stanford, CA, January 27, 1999.
Lecture, Biomechanics of Knee Injuries, Stanford Emergency Medicine Conference Series, Santa Clara,
    CA, September 16, 1998.
Grand Rounds Presenter, Biomechanics of Car Crashes, Stanford Emergency Medicine Conference
    Series, Stanford, CA, September 9, 1998.
Lecture, Abdominal Pain in the Emergency Department, Emergency Medicine Resident Orientation,
    Stanford, CA, July 9, 1998.
Lecture, Biomechanics of Car Crashes, Stanford Trauma Symposium Stanford, CA, October 29, 1997.
Lecture, Dive Medicine, Emergency Medicine Conference Series, Wayne State University, Detroit, MI,
    August 29, 1996.
Presenter, Intra-articular Lidocaine versus Intravenous Analgesia and Sedation for the Reduction of Acute
    Anterior Shoulder Dislocations, Michigan Emergency Assembly, Traverse City, MI, July 23, 1996.
Discussant, Case Presentation Competition, Society for Academic Emergency Medicine, Denver, CO,
    May 4, 1996.
Lecture, Biomechanics, Emergency Medicine Conference Series, Grace Hospital, Detroit, MI, April 25,
    1996.
Testified, Michigan State House of Representatives, Transportation Committee, Lansing, MI, February 1,
    1996.
Testified, Michigan State House of Representatives, Committee of Downriver Representatives, Ecorse,
    MI, January 29, 1996.
Lecture, Biomechanics, Emergency Medicine Conference Series, Wayne State University, Detroit, MI,
    November 30, 1995.
Faculty, Medicine for Engineering, seminar linking medicine and engineering, 39th annual conference,
    Assoc. for the Advancement of Automotive Medicine, Chicago, IL, October 15, 1995.



                                                                                                       3
Testified, Michigan State House of Representatives, Republican Task Force for Traffic Safety, Warren,
    MI, May 28, 1995.
Discussant, Case Presentation Competition, Society of Academic Emergency Medicine, San Antonio,
    TX, May 1995.
Lecture, Focus on Neurology, Nursing Trauma Conference, Crittenton Hospital, Rochester, MI, January
    27, 1995.
In Vitro Measurement of Micromotion Between an Artificial Hip Joint and the Host Bone, Bachelor’s
    Thesis, MIT, 1985.
Residual Stresses and the Effects of Preferred Grain Orientation on Aluminum 2219 and its Stress
    Acoustic Constant, Presented at the American Institute of Aeronautical and Astronautical Engineers
    Symposium, 1984.




                                                                                                    4
                               1075 Peachtree Street, NE Suite 3750 Atlanta, GA 30309   P 770.487.2138




Nathan T. Dorris, PhD, CPE
President & Principal Consultant


Professional Profile:

Nathan Dorris is a human factors specialist (ergonomist) with extensive professional experience
in product safety and the evaluation of instructions, warnings and other safety communications.
Dr. Dorris is a Principal Consultant for Dorris and Associates International, LLC. His primary
responsibilities include the design and implementation of product safety research, including
evaluations of human-machine interfaces as well as the usability and effectiveness of
precautionary information. Dr. Dorris represents Dorris and Associates as a member of the
ANSI Z535 main committee and he currently serves as the ANSI Z535.5 subcommittee
chairman. The Z535 series of standards pertain to the design of warning signs, labels and
various other safety communications.

Dorris and Associates have a wide variety of clients including private and public corporations,
non-profit organizations, trade associations, state and federal governmental agencies, as well as
defense and plaintiff's attorneys. Client services have been performed in the U.S., Canada, U.K.,
France, Germany, Spain, Belgium, Australia and Japan. Products manufactured and/or
distributed by these clients range from automobiles and airplanes to everyday consumer
products and children’s toys.

Dr. Dorris is also an Affiliate Professor in the Industrial and Systems Engineering Department of
Auburn University, where he has taught the graduate course in Human Factors Engineering
(HFE).




Education:
B.S., Management, Georgia Institute of Technology; Atlanta, GA (1997)
M.S., Industrial and Systems Engineering, Auburn University; Auburn, AL (2004)
Ph.D., Industrial and Systems Engineering, Auburn University; Auburn, AL (2004)




                                     Last updated March 2019
   N.T. Dorris, Ph.D.                                                               Page 2

Professional Affiliations & Service:

Certified Professional Ergonomist (CPE)
American National Standards Institute (ANSI) Z535 Main Committee and Z535.5 Chairman
Human Factors and Ergonomics Society (HFES)
American Society of Safety Professionals (ASSP)
Society of Automotive Engineers (SAE)
The Institute of Industrial Engineers (IIE)
National Safety Council (NSC)



Honors & Awards:

Auburn University Presidential Graduate Research Fellowship
National Institute for Occupational Safety and Health (NIOSH) Graduate Fellowship
Alpha Pi Mu Industrial Engineering Honor Society
2003 INFORMS Doctoral Colloquium Participant
Outstanding Presentation Award, 2003 Auburn University Graduate Research Forum




Publications & Reports:

Boelhouwer, E. J., Davis, J., Franco-Watkins, A., Dorris, N. T., and Lungu,
C.(2013).Comprehension of hazard communication: Effects of pictograms on safety data sheets
and labels. Journal of Safety Research, 46,September, 145-155.

Dorris, N.T. and Burke, K.A. (2011). Mandatory airbag warnings: An updated evaluation. In
Proceedings of the Society of Automotive Engineers International World Congress, SAE 11B-
0026. Warrendale, PA: Society of Automotive Engineers.

Burke, K.A., Dorris, N.T., and Dorris, J.A. (2010). Sunscreen Labeling and Warnings: A Human
Factors Analysis. In Proceedings of the 3rd International Conference on Applied Human Factors
and Ergonomics, Miami, FL.

Dorris, N.T., Valimont, R.B, and Boelhouwer, E.J. (2007). Eye Movements While Reading
Degraded On-Product Warnings. In Proceedings of the Human Factors and Ergonomics Society
51st Annual Meeting, Santa Monica, CA: The Human Factors and Ergonomics Society.

Glasscock, N.F. and Dorris, N.T. (2006). Warning Degradation and Durability. Prepared for: The
Handbook of Warnings, edited by M.S. Wogalter. A volume in the Human Factors and

                                      Last updated March 2019
   N.T. Dorris, Ph.D.                                                               Page 3

Ergonomics Series (series editor: Gavriel Salvendy). Mahwah, NJ: Lawrence Erlbaum Associates
(LEA).

Carnahan, B.J., Dorris, N.T., and Kuntz, L.A. (2005). Designing Anthropomorphic Symbols
Using Interactive Evolutionary Design. Information Design Journal and Document Design, 13(3),
pp. 179-190.

Dorris, N.T., Carnahan, B.J., Orsini, L, and Kuntz, L.A. (2004). Interactive Evolutionary Design
of Anthropomorphic Symbols. In Proceedings of the 2004 IEEE Congress on Evolutionary
Computation (CEC). New York: The Institute of Electrical and Electronics Engineers.

Carnahan, B.J. and Dorris, N.T. (2004). User-Centered Symbol Design Through Human-
Computer Collaboration. In Proceedings of the Human Factors and Ergonomics Society 48th
Annual Meeting. Santa Monica, CA: The Human Factors and Ergonomics Society.

Dorris, N.T. and Davis, J. (2003). Testing the Effects of Degradation on Comprehension of
Warnings. In Proceedings of the Human Factors and Ergonomics Society 47th Annual Meeting.
Santa Monica, CA: The Human Factors and Ergonomics Society.

Davis, J. and Dorris, N.T. (2003). Current Status of Warning Systems in Forest Harvesting
Equipment. USDA Forest Service Research Agreement No. SRS 02-CA-11330132-087.

Flynn, E., Dorris, N.T., Carnahan, B.J. and Holman, T. (2002) Medication Dispensing Errors in
Community Pharmacies: A Nationwide Study. In Proceedings of the Human Factors and
Ergonomics Society 46th Annual Meeting. Santa Monica, CA: The Human Factors and
Ergonomics Society.

Dorris, A.L. and Dorris, N.T. (2001) Supporting the Warning Designer: An Automotive Case
Study. In Proceedings of the Human Factors and Ergonomics Society 45th Annual Meeting.
Santa Monica, CA: The Human Factors and Ergonomics Society.

Dorris, A.L. and Dorris, N.T. (2001). Mandatory Air Bag Warnings: A Human Factors Analysis of
Their Development. SAE 2001-01-0046. Warrendale, PA: Society of Automotive Engineers.




Presentations & Seminars:

“The Future of Product Warnings: Some Questions Answered & Some Answers Questioned.”
American Equipment Manufacturers Product Safety & Compliance Seminar, St. Louis, MO. April
2015.

“Twenty-first Century Warnings in a Global World.” Defense Research Institute Product Liability
Conference, Washington, D.C. April 4, 2013.


                                     Last updated March 2019
   N.T. Dorris, Ph.D.                                                             Page 4

“The Development of ANSI Z535.6: Presentation of Safety Messages in Collateral Materials.”
Invited Panel Member for Discussion at the Human Factors and Ergonomics Society 48th Annual
Meeting. New Orleans, LA.

“Warning Systems in Logging Equipment.” American Society of Safety Professionals (ASSP)
Conference 2004, Las Vegas, NV.

“Identifying Relevant Symbol Design Criteria Using Interactive Evolutionary Computation.” IEC
Workshop at Genetic and Evolutionary Computation Conference (GECCO) 2004. Seattle, WA.
June, 2004.

“Developing Safety Symbols for the Workplace through Interactive Evolutionary Design.”
American Industrial Hygiene Conference & Exposition (AIHce), Atlanta, GA. 2004

“Can Loggers Understand Degraded Warning Labels?” Council on Forest Engineering (COFE)
2004 Annual Meeting. Hot Springs, AR. April, 2004.

“Developing and Evaluating Warnings for Recreational Products.” Defense Research Institute
(DRI) Product Liability Conference. New Orleans, LA. February 2004.

“Equipment Warning Signs and Symbols.” Alabama Cooperative Extension’s 2003 Professional
Logging Managers (PLM) Continuing Education Satellite Broadcast. Auburn, AL. July 24, 2003.

“The Use of Interactive Evolutionary Design (IED) to Facilitate Workplace Hazard
Communication.” IEC Workshop at Genetic and Evolutionary Computation Conference (GECCO)
2003. Chicago, IL. July 12, 2003.

“Current Status of Warning-Systems in Forest Harvesting Equipment.” National Occupational
Research Agenda (NORA) Symposium 2003: "Working Partnerships Research to Practice."
Washington, D.C. June 23, 2003.

“How Deteriorated are Warnings Associated with Forest Harvesting Equipment?” Invited
Presentation to the Society of Automotive Engineers (SAE) Committee on Forest Harvesting
Equipment. Eugene, OR. February 19, 2003.

“Warning Design & Development: A Human Factors Perspective.” Key Note Address of the
Web Sling and Tie Down Association (WSTDA) Spring 2001 Meeting. San Antonio, TX. March
14, 2001.




                                    Last updated March 2019
8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 1 of 16 - Page ID # 4683




                    EXHIBIT A
    8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 2 of 16 - Page ID # 4684

DRAFT SUPPLEMENTAL QUESTIONNAIRE
                        RYSTA LEONA SUSMAN, both
                      individually and as Legal Guardian of
     SHANE ALLEN LOVELAND, et al., Plaintiffs, v. THE GOODYEAR TIRE & RUBBER
                           COMPANY, DEFENDANT

Juror Number _________

Name: ________________________________________________________________
            First                  MI                  Last

                                      JUROR QUESTIONNAIRE

This questionnaire is designed to obtain information from you with respect to your qualifications to sit as
a juror in this case. Before the case can start, a jury must be selected. The judge and the people involved
in the case need to know something about you in order to select jurors who can be fair to both sides. In
order to move jury selection along as quickly as possible, the court has prepared this background
questionnaire to be completed before you are called to the jury box. You should fill out this questionnaire
by yourself without consulting any other person.

The questions on this form are designed to help the court and the lawyers learn something about your
background and your views on issues that may be related to this case. The questions are not asked to
invade your privacy, but to make sure that you can be a fair and impartial juror.

You should answer the questions honestly, carefully and completely. Please do not leave any questions
blank. If a question does not apply to you, simply write N/A (for Not Applicable) in the space for the
answer. If there is no response to a question, we will assume that you mistakenly skipped it and may ask
you about it in court.

Since we need to make copies, please DO NOT write on the back of any page. If you need more room,
continue at the bottom or side of the page or on the blank page at the end of the questionnaire. When you
have completed the questionnaire, please give it to the attendant.

You may be asked follow-up questions later to clarify your answers. If there are questions that you would
feel more comfortable answering in private, simply write “private” in the space provided for your answer
and circle the question number. The follow-up questions on that topic will be held out of the presence of
the other jurors. After you have finished the questionnaire, let the clerk know that you have circled one or
more question numbers.

If you have trouble reading, understanding, or filling out this form, please let the court clerk know.
If you do not understand a question, please write “I DO NOT UNDERSTAND” and the question will be
explained to you in Court.

PLEASE REALIZE THERE ARE NO RIGHT OR WRONG ANSWERS.

Please complete the questionnaire and (hand to clerk/bailiff?) _______________________.

PLEASE REMEMBER YOU ARE ANSWERING THESE QUESTIONS UNDER
PENALTY OF PERJURY. YOUR ANSWERS MUST BE TRUE AND COMPLETE.
                                                     2
     8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 3 of 16 - Page ID # 4685

1.     Please tell me your gender:

       1. Male         2. Female        3. Other

2.     In which county do you live? _____________________

3.     Is English your first language?

       _____ Yes               _____ No

       If no, what is your first language? ___________________________________________

4.     What is your current employment status?

                1. Employed full time              5. Looking for work
                2. Employed part time              6. Retired
                3. Homemaker                       7. Disabled
                4. Full-time student               8. Other

5.     What is your current occupation and who do you work for?
       ___________________________________________________________________________

       ___________________________________________________________________________

6.     What is your marital status:

        1.   Single, never married
        2.   Divorced, or separated
        3.   Widowed
        4.   Married

7.     If applicable, what is your partner/spouse’s current occupation and who does he/she work for?

       ___________________________________________________________________________

       ___________________________________________________________________________

8.     What is the highest level of education you have completed?

                1. Grade school
                2. High school graduate or GED
                3. Some college or junior college degree
                4. College degree
                5. Graduate degree (MA, MBA, JD, PhD, etc.)
                6. Technical, trade, or business school

                                                    3
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 4 of 16 - Page ID # 4686


9.      What was your area of study? ____________________________________________

10.     What are your pastimes or hobbies?

        ___________________________________________________________________________

        ___________________________________________________________________________


11.     Do you belong to any social or volunteer clubs or organizations?

        _____ Yes             _____ No

        If “Yes,” which ones and describe any leadership positions you hold.

        ___________________________________________________________________________

        ___________________________________________________________________________


12.     What are your primary sources of news?

           1.   Internet. (Which websites?)___________________________________________)
           2.   TV/Cable news. (Which station(s)?) ___________________________________________)
           3.   Radio. (Which station(s)?) ___________________________________________)
           4.   Newspaper. Which one(s)? ___________________________________________)
           5.   Social Media Sites (Facebook, Instagram, Twitter)
           6.   Podcast. Which one(s)? ___________________________________________)
           7.   Any other? ______________________________________________


13.     Have you ever publicly commented on a news story online or written a letter to the editor of a
        news publication?

        _____ Yes             _____ No

        If “Yes,” what was the story about and what was your comment?

        ___________________________________________________________________________

        ___________________________________________________________________________




                                                     4
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 5 of 16 - Page ID # 4687
14.     Are you active on any social media sites?

        _____ Yes             _____ No

        If “Yes,” what social media sites are you on?

        ___________________________________________________________________________

        ___________________________________________________________________________


15.     This case involves allegations that a tire manufactured by Goodyear was defectively designed and
        manufactured causing Shane Allen Loveland and Jacob Summers to sustain serious injuries. Have
        you heard of, or do you have any knowledge of, this case or its facts or circumstances?

        If “Yes,” what did you hear and where did you hear it?

        _______________________________________________________________________

        ___________________________________________________________________________


16.     The judge will instruct you that you are not permitted to share anything on social media about the
        case or your experience as a juror during the trial. Do you believe you may have difficulty
        following this instruction?

        _____ Yes             _____ No

17.     The judge will instruct you that you are not permitted to do any outside research on the case, the
        attorneys, the parties, witnesses, the law, the judge, other jurors, or anything else. This includes
        online research of any type. Do you think you would have difficulty following that instruction?

        _____ Yes             _____ No

18.     Have you, or anyone else close to you, ever been employed by Goodyear Tire and Rubber
        Company?

        _____ Yes             _____ No

        If “Yes,” please describe who, the experience, and when this occurred.

        ___________________________________________________________________________

        ___________________________________________________________________________




                                                        5
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 6 of 16 - Page ID # 4688
19.     Have you, or anyone else close to you, ever been employed in any business that provides products
        or services to Goodyear Tire and Rubber Company?
        _____ Yes      _____ No

        If “Yes,” please describe who, the experience, and when this occurred.

        ___________________________________________________________________________

        ___________________________________________________________________________

20.     Do you have any employment, education, training, policy development, volunteer experience, or
other experience in the following areas? (Check Yes or No for each.)
                                                                    Yes   No
  Tire design, manufacture, re-treading, or sales
  Evaluation, review or investigation of claims
  A medical related job
  Investigation of people
  Law enforcement or investigation
  Attorney, law office or the court system
  Insurance
  Accident investigation or reconstruction
  Fire Department or paramedics
  Engineering
  Writing, proof reading or analysis of product warranties
  Care of the elderly or disabled
  Fine arts or music
  Education/Teaching
  Counseling or mental health
  Rehabilitation

       If “Yes,” to any of the above categories, please describe:
        ___________________________________________________________________________

        ___________________________________________________________________________

        ___________________________________________________________________________

        ___________________________________________________________________________

21.     Have you ever served as a juror before?

        _____ Yes      _____ No

        If “Yes,” were you the foreperson?

        _____ Yes      _____ No
                                                       6
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 7 of 16 - Page ID # 4689
22.     In a legal matter, have you (or anyone close to) you ever: (check all that apply)

         ______ Filed a lawsuit or sued someone (been a plaintiff in a lawsuit)?
        ______ Been sued by someone (been a defendant in a lawsuit)?
         ______ Been a witness or an expert in a lawsuit?
         ______ Other involvement in a lawsuit (other than juror)


        If “Yes,” please describe who, the experience, and the time frame of your experience.

        ___________________________________________________________________________

        ___________________________________________________________________________

23.     Have you ever used the services of a lawyer for any reason, other than divorce or criminal issues?

         _____ Yes    _____ No

        If “Yes,” please describe who the attorney(s) were, and the time frame of your experience.

        ___________________________________________________________________________

        ___________________________________________________________________________

24.     Have you or anyone close to you ever sustained an injury you believed was due to someone else’s
        negligence, whether it was a person, a company or anyone else, even if you did not sue?


        _____ Yes     _____ No

        If “Yes,” please describe your experience.

        ___________________________________________________________________________

        ___________________________________________________________________________


25.     Do you follow state and local politics? (Candidates, issues, trends) _____ Yes      _____ No

26.     Do you have any military experience?         _____ Yes      _____ No

27.     Have you ever voted for or against a politician based on his/her views or policies towards the civil
        justice system?

        _____ Yes       ____ No




                                                      7
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 8 of 16 - Page ID # 4690
28.     Do you hold any negative opinions about corporations, in general?

        _____Yes       _____No

29.     Have you or any members of your family or close friends ever owned or operated your own
        business?

        _____ Yes     _____ No


30.     How would you describe your knowledge of vehicles (circle the one that best applies)?

        1. I know a lot about vehicles.
        2. I know an average amount about vehicles.
        3. I know very little about vehicles.

31.     Do you, any members of your family, or close friends have any special knowledge of or
        experience in tire design, manufacturing, re-treading or repair?
        _____ Yes     _____ No

        If “Yes,” please describe the experience, and the time frame of your experience.


        ___________________________________________________________________________

        ___________________________________________________________________________

32.     Have you, or any of your family members, or close friends ever owned a Goodyear tire?
          ____Yes      ____No         ____Unsure


33.     Have you ever suggested to another person that they should buy Goodyear tires, or requested
        Goodyear tires for your vehicle?
         ____Yes              ____No         ____Unsure


34.     Do you, for any reason, avoid using Goodyear brand tires?
        ____Yes               ____No


        If “Yes,” please explain.
        ___________________________________________________________________________

        ___________________________________________________________________________



                                                     8
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 9 of 16 - Page ID # 4691
35.     Would any of your experiences with Goodyear products affect the way you viewed a case
        involving one of its tires?
        ____Yes                ____No


        If “Yes,” please explain.
        ___________________________________________________________________________

        ___________________________________________________________________________


36.     Have you purchased used tires for your vehicle?

        ____Yes                ____No

37.     Do you drive a vehicle that is over 10 years old?

        ____Yes                ____No          ___Not sure

38.     Have you ever had tires on your vehicle that were more than 10 years old?

        ___Yes                 ____No           ___Not sure

39.     Have you ever had an issue with a tire that you thought was defective?

        ____Yes                ____No


        If “Yes,” please explain.
        ___________________________________________________________________________

        ___________________________________________________________________________

40.     Have you, or anyone else close to you, ever been employed in concrete manufacturing, concrete
        delivery, concrete pouring, concrete stamping, or concrete sales?
            _____ Yes          _____ No


        If “Yes,” please describe who, the experience, and the time frame of your experience.
        ___________________________________________________________________________

        ___________________________________________________________________________




                                                     9
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 10 of 16 - Page ID # 4692
How much do you disagree or agree with the following opinions? Circle a number between 1 and
7, where 1 is “Disagree strongly” and 7 is “Agree strongly”. (You may use any number in between
as well.)

41.      There are too many lawsuits.

         Disagree Strongly    1      2   3    4    5    6       7   Agree Strongly

42.      Corporations will sacrifice safety if it means making more money.

         Disagree Strongly    1      2   3    4    5    6       7   Agree Strongly

43.      Jury awards are too high.

         Disagree Strongly    1      2   3    4    5    6       7   Agree Strongly

44.      It is an important part of a jury’s job to send messages to the community and to corporations with
         its verdict.

         Disagree strongly    1      2   3   4     5     6      7   Agree Strongly

45.      I would have a hard time putting my sympathy aside in a case in which a person was seriously and
         permanently injured.

         Disagree Strongly    1      2   3    4    5    6       7   Agree Strongly

46.      People are too ready to sue.

         Disagree Strongly    1      2   3    4    5    6       7   Agree Strongly

47.      In a case in which an injured person is suing a big company, I would more likely root for the
         injured person.

         Disagree Strongly    1      2   3    4    5    6       7   Agree Strongly

48.      There should be strict rules for determining damages in personal injury lawsuits.

         Disagree strongly    1      2   3   4     5     6      7   Agree Strongly

49.      The justice system is rigged against the little guy.

         Disagree strongly    1      2   3   4     5     6      7   Agree Strongly

50.      Lawsuits are costing us all too much money.

         Disagree Strongly    1      2   3    4    5    6       7   Agree Strongly

                                                       10
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 11 of 16 - Page ID # 4693

51.      If someone is injured while using a company’s product, that company should pay the injured
         person, regardless of the circumstances.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

52.      Sometimes lawyers file lawsuits in an attempt to take unfair advantage of wealthy individuals or
         companies.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

53.      If a case makes it all the way to a jury trial, the defendant must have done something wrong.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

54.      Most drivers would be unable to control a vehicle if the tire lost its tread (not went flat, but lost its
         tread) at highway speed.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

55.      If a tire loses tread, there must be something wrong with the way the tire was made.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

56.      I am a safer driver than most other drivers.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

57.      I would be able to control my vehicle even if a tire suddenly de-treaded (not just a flat tire).

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

58.      A tire should be designed to never lose tread regardless of how it is used or maintained.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

59.      Most people never read warranties.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly

60.      Goodyear is a company you can trust to make safe products.

         Disagree Strongly     1    2    3     4    5    6     7   Agree Strongly




                                                        11
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 12 of 16 - Page ID # 4694


The following are types of damages people can seek money for in a lawsuit. If there was evidence
for it, would you be willing to award money for...

61.      Medical expenses?                     _____ Yes      _____ No
62.      Mental anguish?                       _____ Yes      _____ No
63.      Pain and suffering?                   _____ Yes      _____ No
64.      Loss of wages                         _____ Yes      _____ No
65.      Punitive damages?                     _____ Yes      _____ No

66.      If a seriously and permanently injured person fails to prove a company is to blame for his injuries
         in a lawsuit, would you have difficulty giving a verdict in which the person receives no money?

         _____ Yes     _____ No

67.      Have you or any family members been involved in an injury automobile accident?
         _____ Yes     _____ No

68.      Have you or any family members had a serious accident because of a tire that blew out or de-
         treaded (as opposed to a tire going flat)?
         _____ Yes     _____ No

69.      Have you, a family member, or close friend, ever been a witness to a wreck because a tire blew out
         or de-treaded?
         _____ Yes _____ No

70.      Have you or a member of your family ever been injured while using any kind of product, whether
         medical, mechanical, etc.?

         _____ Yes     _____ No

         If “Yes,” were those injuries caused, at least in part, by something you believe was wrong with the
         product?

        _____ Yes     _____ No

         If “Yes,” to either question above, please explain


         ___________________________________________________________________________

         ___________________________________________________________________________

71.      Do you support legislative proposals to place caps or limits on the amount of money juries can
         award?
          _____ Yes _____ No

                                                      12
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 13 of 16 - Page ID # 4695

72.      Which of the following best describes your political affiliation?


         1. Democrat                   2. Republican
         3. Independent                4. Green party
         5. Tea party                  6. Other
         7. None                       8. Refuse to say


73.      Do you think of yourself as a liberal, a moderate or a conservative?


         1. Liberal
         2. Moderate
         3. Conservative


74.      What race or races do you consider yourself to be? The U.S. Census categories are:


         1. White (Caucasian)                                 2. Black or African American
         3. Asian                                             4. American Indian or Alaska Native
         5. Native Hawaiian or other Pacific Islander         6. Hispanic/Mexican American/Latino


75.      Do you have significant uncorrected visual impairment that might prevent you from reading charts
         and materials from a distance?
         _____Yes ______ No


         If “Yes,” please explain.
         ___________________________________________________________________________

         ___________________________________________________________________________




                                                        13
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 14 of 16 - Page ID # 4696
76.      Do you have any medical or physical problems, including any medications, that might affect your
         ability to serve as a juror?
         _____Yes ______ No


         If “Yes,” please explain
         ___________________________________________________________________________

         ___________________________________________________________________________

77.      In a court of law, everyone is seen as equal no matter who you are—even if you are a
         company. Do you feel you could not give a company the same consideration in a lawsuit as
         they would an individual?
         _____Yes ______ No


78.      In a civil lawsuit, the plaintiff who brings the lawsuit has the burden to prove his or her claims.
         As the judge will instruct you, the defense has no burden of proof. Do you have opinions about
         this law that you would still apply a burden of proof to the defendant company in this case?
         _____Yes ______ No


79.      Is there any reason at all (for example, religious, political or personal) that would make it
         difficult for you to be a fair and impartial juror in this case?
         _____Yes ______ No


         If “Yes,” please explain.


         ___________________________________________________________________________

         ___________________________________________________________________________




                                                        14
      8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 15 of 16 - Page ID # 4697
80.      Is there anything else the Court should know that might affect your ability to serve as a juror (e.g.,
         emotional difficulties, concerns about the case subject, etc.)?
         _____ Yes     _____ No


         If “Yes,” please explain.
         ___________________________________________________________________________

         ___________________________________________________________________________

81.      Is there something that you would rather discuss in private with the Court?
         _____ Yes     _____ No


82.      Would you like to serve as juror in this case?
         _____ Yes     _____ No
         If “Yes,” please explain.
         ___________________________________________________________________________

         ___________________________________________________________________________




                                                       15
   8:18-cv-00127-LSC-SMB Doc # 237-1 Filed: 02/12/20 Page 16 of 16 - Page ID # 4698
   Please review the following list of people and organizations. If you or any of your family or
   close friends know or associate with anyone on this list, please circle who and explain how you
   know them below.
    Rysta Leona Susman                 Shane Allen Loveland                     Jacob Summers
         Larry Blair                 Goodyear Tire & Rubber             Dandee Concrete Construction
                                             Company                                Co. Inc.
  Trooper Joseph Flasnick                   Rob Gibson                          Mary K. Gibson
       Daniel T. Buser                   Kramer’s Towing                 Action Care Ambulance Inc.
  Wood River Rescue Unit               Good Samaritan EMS              Shelton Volunteer Fire & Rescue
      David Southwell                      Micky Gilbert                     Craig Lichtblau, MD
  Bernard Pettingill, Ph.D.              Chris Cornett, MD                   William Sorrell, MD
 Kearney Towing & Repair                   Jay Lawrence                         Beale Robinson
         Center, Inc.
       Richard Olsen                        Ray Young                             Keith Trares
     Madeline Komenic                     Joseph Zekoski                         James Stroble
      Robert Altvater                      Mark Grund                              Yutaka Ito
    Dr. Robert Crandall                   Dr. Scott Smith                        Joseph Grant
     Stephen J. Fenton                   Gray Beauchamp                       Elizabeth Raphael
      Alan Weintraub                  Cathlin Vinett Mitchell                     Ernest Goss
       Nathan Dorris                   Michael “Mike” Kerns              CHI Health Good Samaritan,
                                                                                 Kearney, NE
    Kearney Clinic, P.C.             Madonna Rehabilitation           Colorado Blood and Cancer Care
                                              Hospital
     Learning Services                Swedish Medical Center           Panorama Orthopedics & Spine
 Neurobehavioral Institute                                                          Center
 Kearney Regional Medical            Madonna Rehabilitation            University of Nebraska Medical
            Centre                            Hospital                              Center
 New West Sports Medicine            The Law Firm of Kaster,             The Law Firm of Schewebel,
      and Orthopaedic                  Lynch, Farrar & Ball                  Goetz & Sieben, P.A.
  The Fraser Stryker Law         The Law Firm of Greensfelder,           The Law Firm of Baird Holm
             Firm                         Hemker & Gale
  The Law Firm of Yost &             Attorney Kyle W. Farrar                Attorney Wesley T. Ball
             Baill
  Attorney Paul Godlewski           Attorney Michael F. Coyle            Attorney Edward S. Bott, Jr.
   Attorney Clark Hedger         Attorney Julianne M. Rodriguez          Attorney Jennifer D. Tricker
     Attorney Nicole M.                 Robert X. Cringely                   Paul Schenarts, MD
        Kustermann
    James Mahalek, MD
       Person                               Nature of contact

       _________________           __________________________________________
       _________________           __________________________________________
       _________________           __________________________________________
I affirm, under penalty of perjury, that I have given complete and honest answers to all of the
questions above.

________________________________                                       ____________________
      Signature                                                              Date

                                                 16
